 

EXHIBIT 10.4

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of the 21st day
of March, 2013 (the “Assignment”), is entered into by and among Redwood
Residential Acquisition Corporation (the “Assignor” and, solely in its capacity
as servicing administrator described herein, the “Servicing Administrator”),
Sequoia Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer
(the “Servicer”), and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, a federal savings bank, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of March 1, 2013
(the “Pooling and Servicing Agreement”) among the Depositor, the Assignee and
Wells Fargo Bank, N.A., as master servicer and securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.          Assignment and Assumption.

 

(a)          Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 

1

 

 

(b)          Effective on and as of the date hereof, the Depositor hereby sells,
assigns, conveys and transfers to the Assignee all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c)          Assignee agrees to be bound, as “Owner” (as such term is defined in
the Flow Servicing Agreement), by all of the terms, covenants and conditions of
the Flow Servicing Agreement relating to the Specified Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and Servicer all of Assignor’s obligations as Owner thereunder in
respect of the Specified Mortgage Loans, and Assignor is released from such
obligations.

 

2.                          Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.                          Continuing Rights and Responsibilities.

 

(a) Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section   Matter       11.20  

Servicer Shall Provide Access and Information as Reasonably Required.


 

2

 

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section   Matter       Addendum I   Regulation AB Compliance Addendum


 

(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 

Section           11.09   Transfer of Accounts.       11.16   Statements to the
Owner.      

Subsection 2.04 of Addendum I

  Servicer Compliance Statement.      

Subsection 2.05 of Addendum I

  Report on Assessment of Compliance and Attestation.


 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to Assignee. Assignor
will provide thirty (30) days notice to the Servicer of any such termination or
a change in the identity of the Controlling Holder of which Assignor has
knowledge.

 

(e)          Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

3

 

 

Flow Servicing Agreement:

 

Section   Matter       Clause (i) of the last paragraph of Section 11.13  
Payment by Servicing Administrator for Opinion of Counsel       Last sentence of
11.14, with respect to Servicing Advances only   Payment of Servicing Advances
to Servicer       11.17   P&I Advances       11.25(b)   Funding of P& I
Advances, including without limitation funding of Prepayment Interest Shortfalls
pursuant to the second paragraph of Section 11.15       11.25(c)   Funding of
Servicing Advances       14.03   Payment of termination fees to Servicer


 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.

 

(g)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h)          If the Servicing Administrator exercises its right to terminate the
Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of the
Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.

 

(i)          No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2014, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)(2)(iii) of Regulation AB and its
compliance statement required under Item 1123 of Regulation AB.

 

4

 

 

4.                        Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.                         Representations and Warranties.

 

(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

 

(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.                         Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.                        Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 

5

 

 

8.                        Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor: Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

Assignee: Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-4

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.                       Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.                     Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.                     Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Flow Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 

6

 

 

12.                     Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2013-4

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39167300, Sequoia Mortgage Trust 2013-4

Distribution Account

 

7

 

 

13.                     Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-4” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

14.         Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

[remainder of page intentionally left blank]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.



  ASSIGNOR:   REDWOOD RESIDENTIAL ACQUISITION CORPORATION

 

  By:     Name:     Title:  

 

      DEPOSITOR:   SEQUOIA RESIDENTIAL FUNDING, INC.

 

  By:     Name:     Title:  

 

  ASSIGNEE:   Christiana Trust, a division of Wilmington Savings Fund Society,
FSB, not in its individual capacity but solely as Trustee

 

  By:     Name:     Title:  

  

  SERVICER:   CENLAR FSB

 

  By:     Name:     Title:  

 

[Signatures continue on following page]

 

[SEMT 2013-4 Cenlar AAR Signature Page]

 

 

 

 

  SERVICING ADMINISTRATOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION

 

  By:     Name:     Title:  

 

Accepted and agreed to by:   MASTER SERVICER: WELLS FARGO BANK, N.A.

 

By:     Name:     Title:    

 

[SEMT 2013-4 Cenlar AAR Signature Page]

 

 

 

 

EXHIBIT I

 



  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator Loan Purpose 1 1000383 0.002500
    9999999   10000007359 1 1 0 9 2 1000383 0.002500     9999999   10000007937 1
1 0 7 3 1000383 0.002500     1000536   10000007836 1 1 0 6 4 1000383 0.002500  
  9999999   10000007758 1 1 0 7 5 1000383 0.002500     9999999   10000007687 1 1
0 9 6 1000383 0.002500     1000324   10000007668 1 1 0 9 7 1000383 0.002500    
9999999   10000007667 1 1 0 9 8 1000383 0.002500     9999999   10000007664 1 1 0
9 9 1000383 0.002500     9999999   10000007652 1 1 0 9 10 1000383 0.002500    
9999999   10000007649 1 1 0 7 11 1000383 0.002500     9999999   10000007643 1 1
0 10 12 1000383 0.002500     1000536   10000007635 1 1 0 9 13 1000383 0.002500  
  9999999   10000007617 1 1 0 9 14 1000383 0.002500     9999999   10000007609 1
1 0 3 15 1000383 0.002500     1000324   10000007585 1 1 0 9 16 1000383 0.002500
    9999999   10000007550 1 1 0 7 17 1000383 0.002500     9999999   10000007549
1 1 0 9 18 1000383 0.002500     9999999   10000007540 1 1 0 9 19 1000383
0.002500     9999999   10000007518 1 1 0 7 20 1000383 0.002500     1000324  
10000007512 1 1 0 9 21 1000383 0.002500     9999999   10000007511 1 1 0 7 22
1000383 0.002500     9999999   10000007505 1 1 0 9 23 1000383 0.002500    
9999999   10000007496 1 1 0 9 24 1000383 0.002500     9999999   10000007486 1 1
0 9 25 1000383 0.002500     9999999   10000007482 1 1 0 7 26 1000383 0.002500  
  9999999   10000007454 1 1 0 7 27 1000383 0.002500     9999999   10000007453 1
1 0 7 28 1000383 0.002500     9999999   10000007447 1 1 0 9 29 1000383 0.002500
    9999999   10000007445 1 1 0 9 30 1000383 0.002500     9999999   10000007422
1 1 0 9 31 1000383 0.002500     9999999   10000007412 1 1 0 7 32 1000383
0.002500     1000536   10000007411 1 1 0 9 33 1000383 0.002500     9999999  
10000007410 1 1 0 7 34 1000383 0.002500     9999999   10000007395 1 1 0 9 35
1000383 0.002500     9999999   10000007383 1 1 0 9 36 1000383 0.002500    
1000536   10000007382 1 1 0 7 37 1000383 0.002500     9999999   10000007372 1 1
0 9 38 1000383 0.002500     9999999   10000007357 1 1 0 7 39 1000383 0.002500  
  9999999   10000007353 1 1 0 7 40 1000383 0.002500     1000324   10000007341 1
1 0 9 41 1000383 0.002500     9999999   10000007327 1 1 0 7 42 1000383 0.002500
    9999999   10000007320 1 1 0 9 43 1000383 0.002500     9999999   10000007292
1 1 0 9 44 1000383 0.002500     9999999   10000007281 1 1 0 9 45 1000383
0.002500     1000324   10000007272 1 1 0 9 46 1000383 0.002500     1000536  
10000007270 1 1 0 7 47 1000383 0.002500     9999999   10000007269 1 1 0 9 48
1000383 0.002500     9999999   10000007267 1 1 0 9 49 1000383 0.002500    
9999999   10000007265 1 1 0 9 50 1000383 0.002500     9999999   10000007264 1 1
0 9 51 1000383 0.002500     9999999   10000007263 1 1 0 7 52 1000383 0.002500  
  9999999   10000007258 1 1 0 9 53 1000383 0.002500     9999999   10000007257 1
1 0 9 54 1000383 0.002500     9999999   10000007250 1 1 0 7 55 1000383 0.002500
    1000324   10000007245 1 1 0 3 56 1000383 0.002500     1001105   10000007223
1 1 0 3 57 1000383 0.002500     1000536   10000007217 1 1 0 9 58 1000383
0.002500     9999999   10000007214 1 1 0 9 59 1000383 0.002500     9999999  
10000007212 1 1 0 9 60 1000383 0.002500     9999999   10000007211 1 1 0 7 61
1000383 0.002500     9999999   10000007206 1 1 0 9 62 1000383 0.002500    
9999999   10000007205 1 1 0 7 63 1000383 0.002500     1000324   10000007203 1 1
0 9 64 1000383 0.002500     9999999   10000007201 1 1 0 9 65 1000383 0.002500  
  9999999   10000007179 1 1 0 9 66 1000383 0.002500     9999999   10000007176 1
1 0 9 67 1000383 0.002500     9999999   10000007168 1 1 0 7 68 1000383 0.002500
    9999999   10000007149 1 1 0 7 69 1000383 0.002500     9999999   10000007141
1 1 0 7 70 1000383 0.002500     9999999   10000007136 1 1 0 9 71 1000383
0.002500     9999999   10000007135 1 1 0 9 72 1000383 0.002500     9999999  
10000007134 1 1 0 3 73 1000383 0.002500     9999999   10000007133 1 1 0 9 74
1000383 0.002500     9999999   10000007130 1 1 0 9 75 1000383 0.002500    
1000324   10000007128 1 1 0 9 76 1000383 0.002500     9999999   10000007116 1 1
0 7 77 1000383 0.002500     9999999   10000007114 1 1 0 9 78 1000383 0.002500  
  9999999   10000007110 1 1 0 9 79 1000383 0.002500     9999999   10000007105 1
1 0 9 80 1000383 0.002500     9999999   10000007100 1 1 0 9 81 1000383 0.002500
    9999999   10000007098 1 1 0 9 82 1000383 0.002500     9999999   10000007095
1 1 0 9 83 1000383 0.002500     9999999   10000007091 1 1 0 7 84 1000383
0.002500     9999999   10000007084 1 1 0 9 85 1000383 0.002500     1000324  
10000007082 1 1 0 9 86 1000383 0.002500     9999999   10000007078 1 1 0 9 87
1000383 0.002500     9999999   10000007074 1 1 0 9 88 1000383 0.002500    
1000324   10000007073 1 1 0 9 89 1000383 0.002500     9999999   10000007072 1 1
0 6 90 1000383 0.002500     9999999   10000007070 1 1 0 7 91 1000383 0.002500  
  9999999   10000007067 1 1 0 9 92 1000383 0.002500     9999999   10000007064 1
1 0 9 93 1000383 0.002500     1000536   10000007061 1 1 0 9 94 1000383 0.002500
    1000536   10000007059 1 1 0 9 95 1000383 0.002500     9999999   10000007057
1 1 0 9 96 1000383 0.002500     1000324   10000007045 1 1 0 7 97 1000383
0.002500     9999999   10000007041 1 1 0 9 98 1000383 0.002500     1000324  
10000007029 1 1 0 9 99 1000383 0.002500     1000324   10000007028 1 1 0 9 100
1000383 0.002500     9999999   10000007027 1 1 0 9 101 1000383 0.002500    
9999999   10000007026 1 1 0 7 102 1000383 0.002500     9999999   10000007022 1 1
0 7 103 1000383 0.002500     1000536   10000007020 1 1 0 7 104 1000383 0.002500
    1000324   10000007016 1 1 0 9 105 1000383 0.002500     9999999   10000007012
1 1 0 9 106 1000383 0.002500     9999999   10000007009 1 1 0 9 107 1000383
0.002500     9999999   10000006999 1 1 0 9 108 1000383 0.002500     1000536  
10000006992 1 1 0 7 109 1000383 0.002500     9999999   10000006989 1 1 0 7 110
1000383 0.002500     1000536   10000006983 1 1 0 7 111 1000383 0.002500    
9999999   10000006982 1 1 0 9 112 1000383 0.002500     9999999   10000006979 1 1
0 7 113 1000383 0.002500     9999999   10000006967 1 1 0 9 114 1000383 0.002500
    9999999   10000006942 1 1 0 9 115 1000383 0.002500     9999999   10000006903
1 1 0 9 116 1000383 0.002500     9999999   10000006901 1 1 0 7 117 1000383
0.002500     9999999   10000006869 1 1 0 7 118 1000383 0.002500     9999999  
10000006868 1 1 0 9 119 1000383 0.002500     9999999   10000006855 1 1 0 9 120
1000383 0.002500     9999999   10000006852 1 1 0 9 121 1000383 0.002500    
9999999   10000006846 1 1 0 9 122 1000383 0.002500     9999999   10000006844 1 1
0 7 123 1000383 0.002500     9999999   10000006839 1 1 0 9 124 1000383 0.002500
    9999999   10000006836 1 1 0 9 125 1000383 0.002500     9999999   10000006830
1 1 0 9 126 1000383 0.002500     9999999   10000006824 1 1 0 3 127 1000383
0.002500     9999999   10000006818 1 1 0 7 128 1000383 0.002500     1000324  
10000006816 1 1 0 9 129 1000383 0.002500     1000536   10000006798 1 1 0 7 130
1000383 0.002500     1000536   10000006782 1 1 0 9 131 1000383 0.002500    
9999999   10000006777 1 1 0 9 132 1000383 0.002500     9999999   10000006772 1 1
0 6 133 1000383 0.002500     9999999   10000006765 1 1 0 9 134 1000383 0.002500
    9999999   10000006763 1 1 0 9 135 1000383 0.002500     9999999   10000006758
1 1 0 9 136 1000383 0.002500     9999999   10000006753 1 1 0 9 137 1000383
0.002500     1000536   10000006747 1 1 0 6 138 1000383 0.002500     1000536  
10000006744 1 1 0 7 139 1000383 0.002500     9999999   10000006733 1 1 0 7 140
1000383 0.002500     9999999   10000006720 1 1 0 9 141 1000383 0.002500    
9999999   10000006717 1 1 0 9 142 1000383 0.002500     9999999   10000006704 1 1
0 9 143 1000383 0.002500     1000324   10000006697 1 1 0 9 144 1000383 0.002500
    9999999   10000006696 1 1 0 7 145 1000383 0.002500     9999999   10000006648
1 1 0 9 146 1000383 0.002500     1000324   10000006634 1 1 0 9 147 1000383
0.002500     9999999   10000006617 1 1 0 6 148 1000383 0.002500     9999999  
10000006610 1 1 0 9 149 1000383 0.002500     9999999   10000006609 1 1 0 9 150
1000383 0.002500     9999999   10000006607 1 1 0 9 151 1000383 0.002500    
9999999   10000006595 1 1 0 9 152 1000383 0.002500     9999999   10000006593 1 1
0 9 153 1000383 0.002500     1000324   10000006519 1 1 0 7 154 1000383 0.002500
    1000324   10000006518 1 1 0 9 155 1000383 0.002500     9999999   10000006514
1 1 0 9 156 1000383 0.002500     9999999   10000006511 1 1 0 9 157 1000383
0.002500     9999999   10000006510 1 1 0 3 158 1000383 0.002500     9999999  
10000006482 1 1 0 7 159 1000383 0.002500     9999999   10000006456 1 1 0 9 160
1000383 0.002500     1000536   10000006440 1 1 0 7 161 1000383 0.002500    
9999999   10000006439 1 1 0 6 162 1000383 0.002500     9999999   10000006436 1 1
0 7 163 1000383 0.002500     9999999   10000006421 1 1 0 3 164 1000383 0.002500
    9999999   10000006420 1 1 0 9 165 1000383 0.002500     9999999   10000006419
1 1 0 9 166 1000383 0.002500     1000536   10000006414 1 1 0 9 167 1000383
0.002500     1000536   10000006396 1 1 0 7 168 1000383 0.002500     9999999  
10000006394 1 1 0 9 169 1000383 0.002500     9999999   10000006392 1 1 0 7 170
1000383 0.002500     9999999   10000006391 1 1 0 7 171 1000383 0.002500    
9999999   10000006390 1 1 0 6 172 1000383 0.002500     9999999   10000006388 1 1
0 9 173 1000383 0.002500     9999999   10000006363 1 1 0 3 174 1000383 0.002500
    9999999   10000006360 1 1 0 9 175 1000383 0.002500     9999999   10000006356
1 1 0 9 176 1000383 0.002500     9999999   10000006355 1 1 0 9 177 1000383
0.002500     9999999   10000006354 1 1 0 7 178 1000383 0.002500     9999999  
10000006341 1 1 0 3 179 1000383 0.002500     9999999   10000006336 1 1 0 7 180
1000383 0.002500     9999999   10000006335 1 1 0 9 181 1000383 0.002500    
9999999   10000006330 1 1 0 9 182 1000383 0.002500     9999999   10000006328 1 1
0 7 183 1000383 0.002500     9999999   10000006327 1 1 0 9 184 1000383 0.002500
    9999999   10000006324 1 1 0 9 185 1000383 0.002500     1000536   10000006321
1 1 0 9 186 1000383 0.002500     9999999   10000006319 1 1 0 9 187 1000383
0.002500     9999999   10000006284 1 1 0 9 188 1000383 0.002500     1000324  
10000006282 1 1 0 9 189 1000383 0.002500     1000536   10000006278 1 1 0 3 190
1000383 0.002500     9999999   10000006277 1 1 0 9 191 1000383 0.002500    
1000324   10000006275 1 1 0 9 192 1000383 0.002500     9999999   10000006272 1 1
0 7 193 1000383 0.002500     9999999   10000006271 1 1 0 7 194 1000383 0.002500
    9999999   10000006207 1 1 0 9 195 1000383 0.002500     1000536   10000006173
1 1 0 9 196 1000383 0.002500     9999999   10000006110 1 1 0 3 197 1000383
0.002500     9999999   10000006106 1 1 0 9 198 1000383 0.002500     9999999  
10000006097 1 1 0 9 199 1000383 0.002500     1000536   10000006096 1 1 0 9 200
1000383 0.002500     9999999   10000006090 1 1 0 9 201 1000383 0.002500    
1000536   10000006057 1 1 0 9 202 1000383 0.002500     9999999   10000006055 1 1
0 3 203 1000383 0.002500     1000324   10000006050 1 1 0 9 204 1000383 0.002500
    9999999   10000006049 1 1 0 6 205 1000383 0.002500     1000324   10000006047
1 1 0 9 206 1000383 0.002500     9999999   10000006045 1 1 0 9 207 1000383
0.002500     9999999   10000006040 1 1 0 9 208 1000383 0.002500     9999999  
10000006037 1 1 0 9 209 1000383 0.002500     1000324   10000006017 1 1 0 6 210
1000383 0.002500     1000324   10000006013 1 1 0 9 211 1000383 0.002500    
9999999   10000006007 1 1 0 9 212 1000383 0.002500     9999999   10000006004 1 1
0 9 213 1000383 0.002500     1000536   10000006001 1 1 0 9 214 1000383 0.002500
    1000536   10000005999 1 1 0 9 215 1000383 0.002500     9999999   10000005998
1 1 0 9 216 1000383 0.002500     9999999   10000005996 1 1 0 3 217 1000383
0.002500     9999999   10000005995 1 1 0 3 218 1000383 0.002500     9999999  
10000005994 1 1 0 9 219 1000383 0.002500     1000536   10000005993 1 1 0 9 220
1000383 0.002500     9999999   10000005985 1 1 0 9 221 1000383 0.002500    
9999999   10000005982 1 1 0 3 222 1000383 0.002500     1000536   10000005952 1 1
0 7 223 1000383 0.002500     9999999   10000005915 1 1 0 9 224 1000383 0.002500
    1000536   10000005904 1 1 0 9 225 1000383 0.002500     9999999   10000005900
1 1 0 9 226 1000383 0.002500     9999999   10000005898 1 1 0 9 227 1000383
0.002500     9999999   10000005895 1 1 0 9 228 1000383 0.002500     9999999  
10000005894 1 1 0 9 229 1000383 0.002500     9999999   10000005864 1 1 0 9 230
1000383 0.002500     9999999   10000005849 1 1 0 3 231 1000383 0.002500    
9999999   10000005847 1 1 0 9 232 1000383 0.002500     9999999   10000005844 1 1
0 9 233 1000383 0.002500     9999999   10000005843 1 1 0 9 234 1000383 0.002500
    9999999   10000005805 1 1 0 9 235 1000383 0.002500     1000536   10000005750
1 1 0 9 236 1000383 0.002500     9999999   10000005747 1 1 0 9 237 1000383
0.002500     9999999   10000005691 1 1 0 3 238 1000383 0.002500     9999999  
10000005690 1 1 0 3 239 1000383 0.002500     9999999   10000005688 1 1 0 3 240
1000383 0.002500     9999999   10000005687 1 1 0 9 241 1000383 0.002500    
9999999   10000005681 1 1 0 9 242 1000383 0.002500     9999999   10000005677 1 1
0 3 243 1000383 0.002500     9999999   10000005624 1 1 0 9 244 1000383 0.002500
    1000536   10000005615 1 1 0 9 245 1000383 0.002500     9999999   10000005614
1 1 0 7 246 1000383 0.002500     9999999   10000005595 1 1 0 9 247 1000383
0.002500     9999999   10000005593 1 1 0 9 248 1000383 0.002500     9999999  
10000005519 1 1 0 9 249 1000383 0.002500     9999999   10000005518 1 1 0 9 250
1000383 0.002500     9999999   10000005347 1 1 0 9 251 1000383 0.002500    
9999999   10000005343 1 1 0 9 252 1000383 0.002500     9999999   10000005255 1 1
0 9 253 1000383 0.002500     9999999   10000005177 1 1 0 9 254 1000383 0.002500
    9999999   10000005176 1 1 0 9 255 1000383 0.002500     9999999   10000005136
1 1 0 9 256 1000383 0.002500     9999999   1950009389 1 1 0 3 257 1000383
0.002500     9999999   1800009263 1 1 0 9 258 1000383 0.002500     9999999  
1700010416 1 1 0 7 259 1000383 0.002500     9999999   1700010398 1 1 0 3 260
1000383 0.002500     9999999   1700010379 1 1 0 9 261 1000383 0.002500    
9999999   1700010142 1 1 0 7 262 1000383 0.002500     9999999   1700009256 1 1 0
9 263 1000383 0.002500     9999999   1700008791 1 1 0 9 264 1000383 0.002500    
9999999   1700008606 1 1 0 9 265 1000383 0.002500     1008808   1650010709 1 1 0
7 266 1000383 0.002500     1008808   1650010695 1 1 0 9 267 1000383 0.002500    
1008808   1650010493 1 1 0 7 268 1000383 0.002500     1008808   1650010469 1 1 0
9 269 1000383 0.002500     1008808   1650010464 1 1 0 9 270 1000383 0.002500    
1008808   1650010455 1 1 0 9 271 1000383 0.002500     1008808   1650010432 1 1 0
9 272 1000383 0.002500     1008808   1650010429 1 1 0 9 273 1000383 0.002500    
1008808   1650010427 1 1 0 9 274 1000383 0.002500     1008808   1650010370 1 1 0
9 275 1000383 0.002500     1008808   1650010355 1 1 0 7 276 1000383 0.002500    
1008808   1650010330 1 1 0 9 277 1000383 0.002500     1008808   1650010297 1 1 0
9 278 1000383 0.002500     1008808   1650010273 1 1 0 9 279 1000383 0.002500    
1008808   1650010249 1 1 0 9 280 1000383 0.002500     1008808   1650010120 1 1 0
9 281 1000383 0.002500     1008808   1650010117 1 1 0 9 282 1000383 0.002500    
1008808   1650010075 1 1 0 9 283 1000383 0.002500     1008808   1650010074 1 1 0
9 284 1000383 0.002500     1008808   1650010054 1 1 0 9 285 1000383 0.002500    
1008808   1650010004 1 1 0 9 286 1000383 0.002500     1008808   1650009988 1 1 0
9 287 1000383 0.002500     1008808   1650009987 1 1 0 9 288 1000383 0.002500    
1008808   1650009948 1 1 0 9 289 1000383 0.002500     1008808   1650009940 1 1 0
9 290 1000383 0.002500     1008808   1650009909 1 1 0 9 291 1000383 0.002500    
1008808   1650009881 1 1 0 9 292 1000383 0.002500     1008808   1650009779 1 1 0
9 293 1000383 0.002500     1008808   1650009758 1 1 0 9 294 1000383 0.002500    
1008808   1650009756 1 1 0 9 295 1000383 0.002500     1008808   1650009685 1 1 0
9 296 1000383 0.002500     1008808   1650009681 1 1 0 9 297 1000383 0.002500    
1008808   1650009639 1 1 0 9 298 1000383 0.002500     1008808   1650009627 1 1 0
9 299 1000383 0.002500     1008808   1650009553 1 1 0 9 300 1000383 0.002500    
1008808   1650009412 1 1 0 9 301 1000383 0.002500     1008808   1650009338 1 1 0
9 302 1000383 0.002500     1008808   1650009317 1 1 0 9 303 1000383 0.002500    
1008808   1650009219 1 1 0 9 304 1000383 0.002500     1008808   1650008892 1 1 0
9 305 1000383 0.002500     1008808   1650008890 1 1 0 9 306 1000383 0.002500    
1008808   1650008832 1 1 0 9 307 1000383 0.002500     1008808   1650008437 1 1 0
9 308 1000383 0.002500     1008808   1650008137 1 1 0 9 309 1000383 0.002500    
1008808   1650008117 1 1 0 7 310 1000383 0.002500     1008808   1650007832 1 1 0
7 311 1000383 0.002500     1008808   1650007754 1 1 0 9 312 1000383 0.002500    
1008808   1650007734 1 1 0 9 313 1000383 0.002500     1008808   1650006768 1 1 0
9 314 1000383 0.002500     1008808   1650006639 1 1 0 9 315 1000383 0.002500    
1008808   1650006168 1 1 0 9 316 1000383 0.002500     9999999   1600010213 1 1 0
9 317 1000383 0.002500     9999999   1540009899 1 1 0 7 318 1000383 0.002500    
9999999   1540009586 1 1 0 9 319 1000383 0.002500     9999999   1540009581 1 1 0
9 320 1000383 0.002500     9999999   1540009432 1 1 0 9 321 1000383 0.002500    
9999999   1540009249 1 1 0 9 322 1000383 0.002500     9999999   1540009098 1 1 0
9 323 1000383 0.002500     9999999   1540008802 1 1 0 9 324 1000383 0.002500    
9999999   1540008644 1 1 0 7 325 1000383 0.002500     9999999   1540008623 1 1 0
9 326 1000383 0.002500     9999999   1540008180 1 1 0 9 327 1000383 0.002500    
9999999   1540007945 1 1 0 9 328 1000383 0.002500     9999999   1500010250 1 1 0
7 329 1000383 0.002500     9999999   1500010111 1 1 0 7 330 1000383 0.002500    
9999999   1500010030 1 1 0 3 331 1000383 0.002500     9999999   1500010029 1 1 0
9 332 1000383 0.002500     9999999   1500009997 1 1 0 9 333 1000383 0.002500    
9999999   1500009867 1 1 0 9 334 1000383 0.002500     9999999   1500009822 1 1 0
9 335 1000383 0.002500     9999999   1500009806 1 1 0 9 336 1000383 0.002500    
9999999   1500009781 1 1 0 7 337 1000383 0.002500     9999999   1500009497 1 1 0
3 338 1000383 0.002500     9999999   1500009416 1 1 0 9 339 1000383 0.002500    
9999999   1500008929 1 1 0 9 340 1000383 0.002500     9999999   1500008727 1 1 0
9 341 1000383 0.002500     9999999   1490009241 1 1 0 9 342 1000383 0.002500    
9999999   1490009118 1 1 0 9 343 1000383 0.002500     9999999   1490009110 1 1 0
9 344 1000383 0.002500     9999999   1490008352 1 1 0 9 345 1000383 0.002500    
9999999   1480010403 1 1 0 3 346 1000383 0.002500     9999999   1480010053 1 1 0
6 347 1000383 0.002500     9999999   1480008669 1 1 0 9 348 1000383 0.002500    
9999999   1460010335 1 1 0 7 349 1000383 0.002500     9999999   1460009884 1 1 0
9 350 1000383 0.002500     9999999   1460009844 1 1 0 9 351 1000383 0.002500    
9999999   1460009843 1 1 0 9 352 1000383 0.002500     9999999   1460009842 1 1 0
7 353 1000383 0.002500     9999999   1460009551 1 1 0 9 354 1000383 0.002500    
9999999   1460008758 1 1 0 9 355 1000383 0.002500     9999999   1450009195 1 1 0
9 356 1000383 0.002500     9999999   1450009177 1 1 0 9 357 1000383 0.002500    
9999999   1450009164 1 1 0 9 358 1000383 0.002500     9999999   1450008907 1 1 0
9 359 1000383 0.002500     9999999   1450007785 1 1 0 9 360 1000383 0.002500    
9999999   1430008665 1 1 0 9 361 1000383 0.002500     9999999   1420010084 1 1 0
9 362 1000383 0.002500     9999999   1420009912 1 1 0 3 363 1000383 0.002500    
9999999   1420009540 1 1 0 10 364 1000383 0.002500     9999999   1420008639 1 1
0 3 365 1000383 0.002500     9999999   1400008177 1 1 0 3 366 1000383 0.002500  
  9999999   1400007481 1 1 0 9 367 1000383 0.002500     9999999   1360009702 1 1
0 9 368 1000383 0.002500     9999999   1360009656 1 1 0 9 369 1000383 0.002500  
  9999999   1360009386 1 1 0 9 370 1000383 0.002500     9999999   1360008431 1 1
0 9 371 1000383 0.002500     9999999   1360006556 1 1 0 9 372 1000383 0.002500  
  9999999   1340009300 1 1 0 9 373 1000383 0.002500     9999999   1340008914 1 1
0 7 374 1000383 0.002500     9999999   1340008737 1 1 0 9 375 1000383 0.002500  
  9999999   1340008361 1 1 0 3 376 1000383 0.002500     9999999   1330009936 1 1
0 9 377 1000383 0.002500     9999999   1330009917 1 1 0 7 378 1000383 0.002500  
  9999999   1330009743 1 1 0 7 379 1000383 0.002500     9999999   1330009698 1 1
0 9 380 1000383 0.002500     9999999   1330009522 1 1 0 9 381 1000383 0.002500  
  9999999   1330009387 1 1 0 7 382 1000383 0.002500     9999999   1330008541 1 1
0 7 383 1000383 0.002500     9999999   1330007882 1 1 0 9 384 1000383 0.002500  
  9999999   1310010222 1 1 0 7 385 1000383 0.002500     9999999   1310010162 1 1
0 7 386 1000383 0.002500     9999999   1310010115 1 1 0 9 387 1000383 0.002500  
  9999999   1310010080 1 1 0 7 388 1000383 0.002500     9999999   1310009835 1 1
0 9 389 1000383 0.002500     9999999   1310009790 1 1 0 9 390 1000383 0.002500  
  9999999   1310009536 1 1 0 9 391 1000383 0.002500     9999999   1310009207 1 1
0 7 392 1000383 0.002500     9999999   1310008125 1 1 0 9 393 1000383 0.002500  
  9999999   1310006709 1 1 0 9 394 1000383 0.002500     9999999   1300010349 1 1
0 7 395 1000383 0.002500     9999999   1300010291 1 1 0 9 396 1000383 0.002500  
  9999999   1300010285 1 1 0 9 397 1000383 0.002500     9999999   1300010216 1 1
0 9 398 1000383 0.002500     9999999   1300010134 1 1 0 7 399 1000383 0.002500  
  9999999   1300010064 1 1 0 9 400 1000383 0.002500     9999999   1300010062 1 1
0 7 401 1000383 0.002500     9999999   1300009976 1 1 0 9 402 1000383 0.002500  
  9999999   1300009765 1 1 0 7 403 1000383 0.002500     9999999   1300009176 1 1
0 9 404 1000383 0.002500     9999999   1300008285 1 1 0 9 405 1000383 0.002500  
  9999999   1300006871 1 1 0 9 406 1000383 0.002500     9999999   1290010413 1 1
0 9 407 1000383 0.002500     9999999   1290009274 1 1 0 7 408 1000383 0.002500  
  9999999   1270009701 1 1 0 9 409 1000383 0.002500     9999999   1270009515 1 1
0 9 410 1000383 0.002500     9999999   1270009404 1 1 0 7 411 1000383 0.002500  
  9999999   1270008856 1 1 0 9 412 1000383 0.002500     9999999   1270008806 1 1
0 9 413 1000383 0.002500     9999999   1270008687 1 1 0 9 414 1000383 0.002500  
  9999999   1270008372 1 1 0 9 415 1000383 0.002500     9999999   1270008242 1 1
0 9 416 1000383 0.002500     9999999   1270007969 1 1 0 9 417 1000383 0.002500  
  9999999   1270007845 1 1 0 9 418 1000383 0.002500     9999999   1260009636 1 1
0 9 419 1000383 0.002500     1001105   1250010506 1 1 0 7 420 1000383 0.002500  
  1001105   1250010499 1 1 0 3 421 1000383 0.002500     1001105   1250010489 1 1
0 9 422 1000383 0.002500     1001105   1250010478 1 1 0 9 423 1000383 0.002500  
  1001105   1250010457 1 1 0 9 424 1000383 0.002500     1001105   1250010453 1 1
0 3 425 1000383 0.002500     1001105   1250010439 1 1 0 9 426 1000383 0.002500  
  1001105   1250010345 1 1 0 9 427 1000383 0.002500     1001105   1250010224 1 1
0 7 428 1000383 0.002500     1001105   1250010196 1 1 0 9 429 1000383 0.002500  
  1001105   1250010169 1 1 0 9 430 1000383 0.002500     1001105   1250010168 1 1
0 9 431 1000383 0.002500     1001105   1250010114 1 1 0 9 432 1000383 0.002500  
  1001105   1250010036 1 1 0 9 433 1000383 0.002500     1001105   1250009946 1 1
0 9 434 1000383 0.002500     1001105   1250009892 1 1 0 7 435 1000383 0.002500  
  1001105   1250009889 1 1 0 9 436 1000383 0.002500     1001105   1250009838 1 1
0 9 437 1000383 0.002500     1001105   1250009565 1 1 0 9 438 1000383 0.002500  
  1001105   1250009517 1 1 0 9 439 1000383 0.002500     1001105   1250009439 1 1
0 7 440 1000383 0.002500     1001105   1250009344 1 1 0 9 441 1000383 0.002500  
  1001105   1250009333 1 1 0 9 442 1000383 0.002500     1001105   1250009158 1 1
0 9 443 1000383 0.002500     1001105   1250008849 1 1 0 9 444 1000383 0.002500  
  1001105   1250008426 1 1 0 9 445 1000383 0.002500     1001105   1250008072 1 1
0 7 446 1000383 0.002500     1001105   1250008026 1 1 0 3 447 1000383 0.002500  
  1001105   1250007483 1 1 0 9 448 1000383 0.002500     9999999   1240010229 1 1
0 9 449 1000383 0.002500     9999999   1220010170 1 1 0 9 450 1000383 0.002500  
  9999999   1220010161 1 1 0 9 451 1000383 0.002500     9999999   1220010148 1 1
0 9 452 1000383 0.002500     9999999   1220010061 1 1 0 9 453 1000383 0.002500  
  9999999   1220009612 1 1 0 9 454 1000383 0.002500     9999999   1220009594 1 1
0 9 455 1000383 0.002500     9999999   1220009567 1 1 0 9 456 1000383 0.002500  
  9999999   1220009563 1 1 0 9 457 1000383 0.002500     9999999   1220009494 1 1
0 9 458 1000383 0.002500     9999999   1220009431 1 1 0 9 459 1000383 0.002500  
  9999999   1220009403 1 1 0 9 460 1000383 0.002500     9999999   1220009383 1 1
0 7 461 1000383 0.002500     9999999   1220008277 1 1 0 9 462 1000383 0.002500  
  9999999   1220007977 1 1 0 9 463 1000383 0.002500     9999999   1220007083 1 1
0 9 464 1000383 0.002500     9999999   1200009598 1 1 0 3 465 1000383 0.002500  
  9999999   1190010315 1 1 0 9 466 1000383 0.002500     9999999   1190008896 1 1
0 7 467 1000383 0.002500     9999999   1180010078 1 1 0 9 468 1000383 0.002500  
  9999999   1180009348 1 1 0 7 469 1000383 0.002500     9999999   1180009170 1 1
0 7 470 1000383 0.002500     9999999   1170010217 1 1 0 7 471 1000383 0.002500  
  9999999   1160010371 1 1 0 9 472 1000383 0.002500     9999999   1160010240 1 1
0 9 473 1000383 0.002500     9999999   1160010146 1 1 0 9 474 1000383 0.002500  
  9999999   1160010145 1 1 0 9 475 1000383 0.002500     9999999   1160009974 1 1
0 9 476 1000383 0.002500     9999999   1160009579 1 1 0 9 477 1000383 0.002500  
  9999999   1160008326 1 1 0 3 478 1000383 0.002500     9999999   1150010293 1 1
0 7 479 1000383 0.002500     9999999   1150010153 1 1 0 7 480 1000383 0.002500  
  9999999   1150010151 1 1 0 9 481 1000383 0.002500     9999999   1150010065 1 1
0 9 482 1000383 0.002500     9999999   1150010059 1 1 0 7 483 1000383 0.002500  
  9999999   1150010051 1 1 0 7 484 1000383 0.002500     9999999   1150010040 1 1
0 9 485 1000383 0.002500     9999999   1150010003 1 1 0 9 486 1000383 0.002500  
  9999999   1150009878 1 1 0 7 487 1000383 0.002500     9999999   1150009791 1 1
0 9 488 1000383 0.002500     9999999   1150009776 1 1 0 9 489 1000383 0.002500  
  9999999   1150009750 1 1 0 7 490 1000383 0.002500     9999999   1150009740 1 1
0 3 491 1000383 0.002500     9999999   1150009690 1 1 0 9 492 1000383 0.002500  
  9999999   1150009476 1 1 0 7 493 1000383 0.002500     9999999   1150009370 1 1
0 9 494 1000383 0.002500     9999999   1150009272 1 1 0 7 495 1000383 0.002500  
  9999999   1150009244 1 1 0 9 496 1000383 0.002500     9999999   1150009179 1 1
0 9 497 1000383 0.002500     9999999   1150009025 1 1 0 9 498 1000383 0.002500  
  9999999   1150008523 1 1 0 9 499 1000383 0.002500     9999999   1150008429 1 1
0 3 500 1000383 0.002500     9999999   1150008333 1 1 0 9 501 1000383 0.002500  
  9999999   1150008265 1 1 0 9 502 1000383 0.002500     9999999   1150008244 1 1
0 9 503 1000383 0.002500     9999999   1150008144 1 1 0 9 504 1000383 0.002500  
  9999999   1150008143 1 1 0 3 505 1000383 0.002500     9999999   1150008065 1 1
0 9 506 1000383 0.002500     9999999   1150007987 1 1 0 9 507 1000383 0.002500  
  9999999   1150007929 1 1 0 9 508 1000383 0.002500     9999999   1150007774 1 1
0 7 509 1000383 0.002500     9999999   1150007157 1 1 0 9 510 1000383 0.002500  
  9999999   1150006792 1 1 0 9 511 1000383 0.002500     9999999   1150006275 1 1
0 9 512 1000383 0.002500     9999999   1140010383 1 1 0 7 513 1000383 0.002500  
  9999999   1140010382 1 1 0 9 514 1000383 0.002500     9999999   1140010272 1 1
0 9 515 1000383 0.002500     9999999   1140010172 1 1 0 9 516 1000383 0.002500  
  9999999   1140010159 1 1 0 9 517 1000383 0.002500     9999999   1140010132 1 1
0 9 518 1000383 0.002500     9999999   1090010156 1 1 0 9 519 1000383 0.002500  
  9999999   1090009906 1 1 0 9 520 1000383 0.002500     9999999   1090009897 1 1
0 9 521 1000383 0.002500     9999999   1090009754 1 1 0 9 522 1000383 0.002500  
  9999999   1090009752 1 1 0 7 523 1000383 0.002500     9999999   1090009337 1 1
0 9 524 1000383 0.002500     9999999   1090008718 1 1 0 9 525 1000383 0.002500  
  9999999   1090008588 1 1 0 9 526 1000383 0.002500     9999999   1090008229 1 1
0 9 527 1000383 0.002500     9999999   1090007466 1 1 0 3 528 1000383 0.002500  
  9999999   1090007043 1 1 0 3 529 1000383 0.002500     9999999   1080009474 1 1
0 9 530 1000383 0.002500     9999999   1080008134 1 1 0 9 531 1000383 0.002500  
  9999999   1070009654 1 1 0 9 532 1000383 0.002500     9999999   1070009568 1 1
0 6 533 1000383 0.002500     9999999   1070008811 1 1 0 7 534 1000383 0.002500  
  9999999   1060008734 1 1 0 9 535 1000383 0.002500     9999999   1060007824 1 1
0 3 536 1000383 0.002500     1000536   1050009734 1 1 0 9 537 1000383 0.002500  
  1000536   1050009503 1 1 0 9 538 1000383 0.002500     1000536   1050009351 1 1
0 7 539 1000383 0.002500     1000536   1050009175 1 1 0 7 540 1000383 0.002500  
  1000536   1050008789 1 1 0 7 541 1000383 0.002500     1000536   1050008705 1 1
0 9 542 1000383 0.002500     1000536   1050008692 1 1 0 7 543 1000383 0.002500  
  1000536   1050008304 1 1 0 9 544 1000383 0.002500     1000536   1050008209 1 1
0 6 545 1000383 0.002500     1000536   1050007866 1 1 0 9 546 1000383 0.002500  
  1000536   1050007663 1 1 0 7 547 1000383 0.002500     1000536   1050007582 1 1
0 9 548 1000383 0.002500     1000536   1050006742 1 1 0 9 549 1000383 0.002500  
  1000536   1050006524 1 1 0 3 550 1000383 0.002500     1000536   1050005980 1 1
0 9 551 1000383 0.002500     1000536   1050005978 1 1 0 9 552 1000383 0.002500  
  9999999   1040009105 1 1 0 9 553 1000383 0.002500     1000324   1030009669 1 1
0 9 554 1000383 0.002500     1000324   1030009615 1 1 0 9 555 1000383 0.002500  
  1000324   1030009599 1 1 0 9 556 1000383 0.002500     1000324   1030009509 1 1
0 9 557 1000383 0.002500     1000324   1030009423 1 1 0 7 558 1000383 0.002500  
  1000324   1030008664 1 1 0 9 559 1000383 0.002500     1000324   1030008375 1 1
0 9 560 1000383 0.002500     1000324   1030008061 1 1 0 9 561 1000383 0.002500  
  1000324   1030007904 1 1 0 9 562 1000383 0.002500     1000324   1030006683 1 1
0 9 563 1000383 0.002500     9999999   1020009611 1 1 0 3 564 1000383 0.002500  
  9999999   1010010703 1 1 0 9 565 1000383 0.002500     9999999   1010010509 1 1
0 9 566 1000383 0.002500     9999999   1010010475 1 1 0 7 567 1000383 0.002500  
  9999999   1010010389 1 1 0 7 568 1000383 0.002500     9999999   1010010358 1 1
0 9 569 1000383 0.002500     9999999   1010010341 1 1 0 9 570 1000383 0.002500  
  9999999   1010010320 1 1 0 9 571 1000383 0.002500     9999999   1010010232 1 1
0 9 572 1000383 0.002500     9999999   1010010102 1 1 0 9 573 1000383 0.002500  
  9999999   1010010090 1 1 0 9 574 1000383 0.002500     9999999   1010010022 1 1
0 9 575 1000383 0.002500     9999999   1010009768 1 1 0 3 576 1000383 0.002500  
  9999999   1010009618 1 1 0 9 577 1000383 0.002500     9999999   1010008596 1 1
0 7 578 1000383 0.002500     1008808   1650010017 1 1 0 9 579 1000383 0.002500  
  9999999   10000008393 1 1 0 9 580 1000383 0.002500     9999999   10000008022 1
1 0 3 581 1000383 0.002500     1000324   10000007976 1 1 0 9 582 1000383
0.002500     9999999   10000007975 1 1 0 9 583 1000383 0.002500     1000536  
10000007932 1 1 0 7 584 1000383 0.002500     9999999   10000007908 1 1 0 9 585
1000383 0.002500     9999999   10000007712 1 1 0 7 586 1000383 0.002500    
9999999   10000007695 1 1 0 7 587 1000383 0.002500     9999999   10000007641 1 1
0 3 588 1000383 0.002500     9999999   10000007625 1 1 0 9 589 1000383 0.002500
    9999999   10000007581 1 1 0 9 590 1000383 0.002500     9999999   10000007425
1 1 0 9 591 1000383 0.002500     1001105   10000007377 1 1 0 9 592 1000383
0.002500     9999999   10000007210 1 1 0 9 593 1000383 0.002500     1000536  
10000007142 1 1 0 9 594 1000383 0.002500     9999999   10000007085 1 1 0 9 595
1000383 0.002500     1000536   10000007010 1 1 0 9 596 1000383 0.002500    
9999999   10000006996 1 1 0 9 597 1000383 0.002500     9999999   10000006817 1 1
0 7 598 1000383 0.002500     1000536   10000006722 1 1 0 9 599 1000383 0.002500
    9999999   10000006435 1 1 0 9 600 1000383 0.002500     9999999   10000006389
1 1 0 7 601 1000383 0.002500     9999999   10000006204 1 1 0 9 602 1000383
0.002500     1000536   10000005587 1 1 0 6 603 1000383 0.002500     9999999  
10000005352 1 1 0 7 604 1000383 0.002500     1008808   1650010570 1 1 0 9 605
1000383 0.002500     1008808   1650010514 1 1 0 9 606 1000383 0.002500    
1008808   1650010283 1 1 0 9 607 1000383 0.002500     1008808   1650010077 1 1 0
9 608 1000383 0.002500     9999999   1500009697 1 1 0 9 609 1000383 0.002500    
9999999   1480010241 1 1 0 9 610 1000383 0.002500     9999999   1300010063 1 1 0
9 611 1000383 0.002500     9999999   1270009489 1 1 0 9 612 1000383 0.002500    
1001105   1250010477 1 1 0 3 613 1000383 0.002500     1001105   1250010091 1 1 0
3 614 1000383 0.002500     1001105   1250010000 1 1 0 9 615 1000383 0.002500    
1001105   1250009972 1 1 0 9 616 1000383 0.002500     1001105   1250009520 1 1 0
9 617 1000383 0.002500     1001105   1250009452 1 1 0 9 618 1000383 0.002500    
9999999   1220009186 1 1 0 9 619 1000383 0.002500     1000536   1050008210 1 1 0
9 620 1000383 0.002500     9999999   1600010201 1 1 0 9 621 1000383 0.002500    
9999999   10000006659 1 1 0 9 622 1000383 0.002500     1000324   10000007497 1 1
0 9 623 1000383 0.002500     9999999   10000006293 1 1 0 7 624 1000383 0.002500
    9999999   10000006434 1 1 0 7 625 1000383 0.002500     9999999   1500009902
1 1 0 9 626 1000383 0.002500     1000536   10000006331 1 1 0 9 627 1000383
0.002500     9999999   10000006620 1 1 0 9 628 1000383 0.002500     9999999  
10000007290 1 1 0 9 629 1000383 0.002500     9999999   10000007394 1 1 0 9 630
1000383 0.002500     1001105   1250005369 1 1 0 9 631 1000383 0.002500    
1008808   1650009942 1 1 0 9 632 1000383 0.002500     1001105   1250009139 1 1 0
9 633 1000383 0.002500     1001105   1250009971 1 1 0 9 634 1000383 0.002500    
1008808   1650009860 1 1 0 9 635 1000383 0.002500     9999999   10000006443 1 1
0 7 636 1000383 0.002500     9999999   10000005749 1 1 0 9 637 1000383 0.002500
    9999999   10000005913 1 1 0 9 638 1000383 0.002500     9999999   10000006034
1 1 0 7 639 1000383 0.002500     9999999   10000006008 1 1 0 9 640 1000383
0.002500     9999999   10000006701 1 1 0 9 641 1000383 0.002500     1000324  
10000006337 1 1 0 9 642 1000383 0.002500     1000324   10000005839 1 1 0 9 643
1000383 0.002500     1000324   1030009308 1 1 0 3 644 1000383 0.002500    
1000324   10000006867 1 1 0 9 645 1000383 0.002500     1000324   10000006700 1 1
0 3 646 1000383 0.002500     1000324   10000007322 1 1 0 9 647 1000383 0.002500
    1000324   10000007318 1 1 0 3 648 1000383 0.002500     1000536   10000006988
1 1 0 7 649 1000383 0.002500     1000536   10000006418 1 1 0 7 650 1000383
0.002500     1000536   10000006735 1 1 0 9 651 1000383 0.002500     1000536  
1050007100 1 1 0 7 652 1000383 0.002500     1000536   10000006618 1 1 0 7 653
1000383 0.002500     9999999   10000007622 1 1 0 9 654 1000383 0.002500    
1008808   1650010076 1 1 0 9 655 1000383 0.002500     1008808   1650010386 1 1 0
9 656 1000383 0.002500     1008808   1650010284 1 1 0 9



 



  12 13 14 15 16 17 18 19 20 21   Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) 1           1 1 0     2           1 4 0     3           5 4 0     4    
      1 4 0     5           5 4 0     6           2 0 0     7           1 0 0  
  8           5 4 0     9           1 0 0     10           1 0 0     11        
  1 4 0     12           5 4 0     13           1 0 0     14           1 0 0    
15           2 0 0     16           2 4 0     17           1 4 0     18        
  1 0 0     19           1 4 0     20           1 4 0     21           1 4 0    
22           1 0 0     23           1 0 0     24           1 4 0     25        
  5 0 0     26           5 4 0     27           1 4 0     28           1 4 0    
29           1 4 0     30           1 0 0     31           1 4 0     32        
  5 4 0     33           1 4 0     34           1 4 0     35           1 4 0    
36           5 0 0     37           1 4 0     38           1 4 0     39        
  5 0 0     40           2 4 0     41           1 4 0     42           2 0 0    
43           5 0 0     44           1 0 0     45           2 0 0     46        
  5 4 0     47           1 4 0     48           1 0 0     49           5 4 0    
50           1 4 0     51           5 4 0     52           1 4 0     53        
  2 4 0     54           1 4 0     55           1 0 0     56           2 1 0    
57           5 4 0     58           5 4 0     59           1 0 0     60        
  1 4 0     61           1 0 0     62           5 4 0     63           2 4 0    
64           1 0 0     65           5 4 0     66           1 1 0     67        
  2 4 0     68           5 4 0     69           1 4 0     70           1 0 0    
71           1 4 0     72           1 0 0     73           5 4 0     74        
  1 4 0     75           2 4 0     76           1 4 0     77           2 0 0    
78           1 0 0     79           5 4 0     80           2 0 0     81        
  2 0 0     82           2 0 0     83           1 0 0     84           2 0 0    
85           2 0 0     86           1 0 0     87           5 4 0     88        
  5 0 0     89           1 1 0     90           1 4 0     91           1 4 0    
92           1 4 0     93           5 0 0     94           5 0 0     95        
  1 4 0     96           2 4 0     97           5 0 0     98           1 0 0    
99           2 0 0     100           1 0 0     101           2 0 0     102      
    1 4 0     103           5 0 0     104           2 3 0     105           1 0
0     106           1 0 0     107           5 4 0     108           5 4 0    
109           1 4 0     110           5 4 0     111           5 4 0     112    
      5 4 0     113           1 1 0     114           1 0 0     115           1
4 0     116           1 0 0     117           5 4 0     118           5 0 0    
119           5 4 0     120           5 3 0     121           1 4 0     122    
      1 1 0     123           5 0 0     124           1 0 0     125           1
4 0     126           5 4 0     127           1 4 0     128           2 4 0    
129           5 0 0     130           1 4 0     131           1 0 0     132    
      5 4 0     133           5 4 0     134           1 1 0     135           1
0 0     136           1 4 0     137           1 4 0     138           1 4 0    
139           1 4 0     140           1 1 0     141           1 0 0     142    
      1 4 0     143           2 0 0     144           1 4 0     145           1
4 0     146           2 0 0     147           5 0 0     148           1 0 0    
149           1 4 0     150           1 4 0     151           5 4 0     152    
      1 4 0     153           2 0 0     154           2 4 0     155           1
1 0     156           1 0 0     157           5 0 0     158           1 4 0    
159           1 4 0     160           5 4 0     161           5 4 0     162    
      1 4 0     163           1 4 0     164           5 0 0     165           5
0 0     166           1 4 0     167           1 4 0     168           1 1 0    
169           1 4 0     170           1 4 0     171           1 4 0     172    
      1 0 0     173           1 0 0     174           1 0 0     175           5
0 0     176           1 1 0     177           1 4 0     178           5 0 0    
179           1 0 0     180           1 0 0     181           5 1 0     182    
      1 4 0     183           5 4 0     184           1 4 0     185           5
0 0     186           1 4 0     187           5 0 0     188           2 0 0    
189           5 0 0     190           1 4 0     191           2 0 0     192    
      1 4 0     193           1 0 0     194           1 0 0     195           5
0 0     196           1 4 0     197           1 4 0     198           1 0 0    
199           5 0 0     200           1 1 0     201           1 0 0     202    
      1 0 0     203           2 0 0     204           1 0 0     205           2
0 0     206           1 4 0     207           5 0 0     208           1 4 0    
209           2 4 0     210           2 0 0     211           1 0 0     212    
      1 1 0     213           5 0 0     214           1 4 0     215           1
0 0     216           1 4 0     217           1 4 0     218           1 0 0    
219           1 4 0     220           1 0 0     221           1 0 0     222    
      1 4 0     223           1 0 0     224           1 4 0     225           1
1 0     226           5 0 0     227           1 0 0     228           1 0 0    
229           1 1 0     230           1 0 0     231           1 0 0     232    
      1 4 0     233           5 1 0     234           1 0 0     235           1
0 0     236           1 4 0     237           1 0 0     238           5 4 0    
239           1 4 0     240           1 0 0     241           5 0 0     242    
      1 0 0     243           5 4 0     244           1 0 0     245           1
0 0     246           5 4 0     247           1 0 0     248           1 4 0    
249           1 0 0     250           5 0 0     251           1 0 0     252    
      1 0 0     253           1 0 0     254           1 0 0     255           1
0 0     256           1 0 0     257           1 0 0     258           2 4 0    
259           2 0 0     260           2 4 0     261           1 4 0     262    
      2 4 0     263           1 4 0     264           5 0 0     265           1
4 0     266           2 4 0     267           2 4 0     268           2 0 0    
269           2 0 0     270           2 0 0     271           2 0 0     272    
      2 0 0     273           1 0 0     274           2 0 0     275           2
0 0     276           2 1 0     277           2 0 0     278           2 4 0    
279           1 0 0     280           1 0 0     281           2 0 0     282    
      2 4 0     283           1 0 0     284           2 0 0     285           2
1 0     286           2 4 0     287           2 0 0     288           2 0 0    
289           1 0 0     290           2 4 0     291           2 4 0     292    
      2 0 0     293           2 1 0     294           2 0 0     295           1
0 0     296           2 4 0     297           2 0 0     298           2 4 0    
299           2 4 0     300           2 0 0     301           1 1 0     302    
      1 4 0     303           2 0 0     304           2 0 0     305           1
0 0     306           2 0 0     307           2 0 0     308           1 0 0    
309           2 0 0     310           2 4 0     311           1 4 0     312    
      2 4 0     313           5 0 0     314           2 0 0     315           2
4 0     316           1 0 0     317           1 4 0     318           1 0 0    
319           1 1 0     320           1 4 0     321           1 1 0     322    
      1 4 0     323           1 0 0     324           1 4 0     325           1
4 0     326           1 4 0     327           1 4 0     328           1 4 0    
329           5 4 0     330           5 4 0     331           1 4 0     332    
      1 0 0     333           5 4 0     334           1 4 0     335           5
4 0     336           5 4 0     337           5 4 0     338           1 4 0    
339           1 4 0     340           1 0 0     341           1 4 0     342    
      1 0 0     343           1 4 0     344           1 0 0     345           1
0 0     346           5 4 0     347           1 0 0     348           1 4 0    
349           1 4 0     350           1 4 0     351           1 4 0     352    
      1 4 0     353           1 4 0     354           1 0 0     355           1
0 0     356           1 0 0     357           1 4 0     358           1 4 0    
359           1 0 0     360           1 4 0     361           1 0 0     362    
      1 0 0     363           1 4 0     364           1 4 0     365           1
0 0     366           1 4 0     367           1 0 0     368           1 0 0    
369           1 0 0     370           1 0 0     371           1 0 0     372    
      1 0 0     373           1 0 0     374           1 1 0     375           1
0 0     376           5 4 0     377           5 4 0     378           5 4 0    
379           5 0 0     380           5 0 0     381           5 4 0     382    
      1 4 0     383           5 0 0     384           2 0 0     385           1
4 0     386           1 4 0     387           2 4 0     388           1 0 0    
389           1 4 0     390           1 4 0     391           1 4 0     392    
      1 4 0     393           1 4 0     394           1 4 0     395           1
4 0     396           1 4 0     397           1 4 0     398           1 4 0    
399           1 1 0     400           1 0 0     401           1 4 0     402    
      1 4 0     403           1 4 0     404           1 0 0     405           1
0 0     406           1 0 0     407           1 0 0     408           5 1 0    
409           1 0 0     410           1 4 0     411           5 4 0     412    
      5 1 0     413           5 0 0     414           1 0 0     415           5
1 0     416           5 4 0     417           1 4 0     418           1 4 0    
419           2 4 0     420           2 0 0     421           2 0 0     422    
      1 0 0     423           2 0 0     424           2 0 0     425           2
0 0     426           2 0 0     427           2 0 0     428           1 0 0    
429           1 4 0     430           2 0 0     431           2 0 0     432    
      1 0 0     433           1 0 0     434           1 4 0     435           2
0 0     436           2 0 0     437           2 0 0     438           2 0 0    
439           2 0 0     440           1 0 0     441           2 0 0     442    
      1 0 0     443           2 0 0     444           1 0 0     445           2
4 0     446           1 0 0     447           1 0 0     448           5 0 0    
449           5 1 0     450           1 4 0     451           5 4 0     452    
      1 4 0     453           5 4 0     454           5 4 0     455           1
4 0     456           5 4 0     457           5 4 0     458           5 4 0    
459           1 0 0     460           1 1 0     461           5 4 0     462    
      1 4 0     463           5 4 0     464           5 4 0     465           1
0 0     466           1 4 0     467           1 4 0     468           1 4 0    
469           1 4 0     470           1 4 0     471           2 0 0     472    
      2 0 0     473           2 4 0     474           2 0 0     475           2
4 0     476           2 0 0     477           2 4 0     478           2 4 0    
479           2 0 0     480           5 0 0     481           5 4 0     482    
      5 4 0     483           5 4 0     484           5 4 0     485           2
0 0     486           5 0 0     487           2 0 0     488           5 4 0    
489           5 4 0     490           5 0 0     491           1 4 0     492    
      2 0 0     493           5 0 0     494           5 0 0     495           5
0 0     496           5 4 0     497           5 0 0     498           5 4 0    
499           5 0 0     500           5 4 0     501           5 4 0     502    
      2 0 0     503           5 0 0     504           2 1 0     505           2
4 0     506           5 0 0     507           5 4 0     508           2 0 0    
509           1 0 0     510           5 0 0     511           1 4 0     512    
      5 4 0     513           1 1 0     514           5 4 0     515           5
4 0     516           5 4 0     517           5 4 0     518           1 4 0    
519           1 4 0     520           1 4 0     521           1 0 0     522    
      1 4 0     523           1 4 0     524           1 0 0     525           1
4 0     526           1 4 0     527           1 4 0     528           1 4 0    
529           1 4 0     530           1 4 0     531           5 0 0     532    
      5 4 0     533           5 4 0     534           1 4 0     535           1
4 0     536           1 0 0     537           1 0 0     538           1 4 0    
539           1 4 0     540           1 4 0     541           1 0 0     542    
      1 4 0     543           1 0 0     544           1 4 0     545           1
4 0     546           1 4 0     547           1 0 0     548           1 0 0    
549           1 4 0     550           1 4 0     551           1 0 0     552    
      1 4 0     553           2 0 0     554           5 0 0     555           5
4 0     556           2 4 0     557           2 4 0     558           2 0 0    
559           1 4 0     560           2 4 0     561           1 0 0     562    
      2 0 0     563           1 4 0     564           1 4 0     565           1
0 0     566           1 0 0     567           1 4 0     568           1 0 0    
569           1 0 0     570           1 0 0     571           1 0 0     572    
      1 0 0     573           1 0 0     574           1 0 0     575           1
0 0     576           1 4 0     577           1 0 0     578           2 0 0    
579           1 4 0     580           1 4 0     581           2 0 0     582    
      1 0 0     583           1 0 0     584           1 0 0     585           1
0 0     586           2 4 0     587           1 4 0     588           1 0 0    
589           1 4 0     590           1 4 0     591           2 4 0     592    
      1 0 0     593           1 4 0     594           1 4 0     595           1
0 0     596           1 4 0     597           1 4 0     598           1 4 0    
599           1 0 0     600           1 4 0     601           1 4 0     602    
      1 4 0     603           1 1 0     604           1 0 0     605           2
0 0     606           1 4 0     607           2 0 0     608           1 4 0    
609           1 0 0     610           1 4 0     611           1 4 0     612    
      2 4 0     613           1 0 0     614           1 1 0     615           1
0 0     616           1 0 0     617           1 0 0     618           1 4 0    
619           1 0 0     620           1 4 0     621           1 4 0     622    
      2 4 0     623           1 4 0     624           1 4 0     625           1
0 0     626           1 4 0     627           1 1 0     628           1 0 0    
629           1 0 0     630           2 0 0     631           2 4 0     632    
      1 0 0     633           1 0 0     634           1 0 0     635           1
4 0     636           1 1 0     637           1 1 0     638           1 0 0    
639           1 4 0     640           1 4 0     641           2 0 0     642    
      2 0 0     643           2 0 0     644           2 0 0     645           2
0 0     646           2 4 0     647           2 4 0     648           1 4 0    
649           1 1 0     650           1 4 0     651           1 4 0     652    
      1 4 0     653           1 0 0     654           2 4 0     655           2
0 0     656           5 0 0    



 



  22 23 24 25 26 27 28 29 30 31   Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator 1   0.00   20130125 845000.00 0.037500 360 360 20130301 1 2   0.00  
20130129 600000.00 0.040000 360 360 20130301 1 3   0.00   20130201 596000.00
0.036250 360 360 20130401 1 4   0.00   20130115 543960.00 0.037500 360 360
20130301 1 5   0.00   20130122 750000.00 0.033750 360 360 20130301 1 6   0.00  
20130124 1460000.00 0.036250 360 360 20130301 1 7   0.00   20130116 704100.00
0.037500 360 360 20130301 1 8   0.00   20130123 545000.00 0.037500 360 360
20130301 1 9   200000.00   20130124 888000.00 0.040000 360 360 20130301 1 10  
0.00   20130123 618750.00 0.032500 360 360 20130301 1 11   0.00   20130129
597497.00 0.036250 360 360 20130301 1 12   0.00   20130125 811000.00 0.037500
360 360 20130301 1 13   286000.00   20130117 1109000.00 0.035000 360 360
20130301 1 14   0.00   20130122 500000.00 0.037500 360 360 20130301 1 15   0.00
  20130128 667000.00 0.037500 360 360 20130301 1 16   0.00   20130116 500000.00
0.037500 360 360 20130301 1 17   0.00   20130123 932000.00 0.040000 360 360
20130301 1 18   0.00   20130128 780000.00 0.036250 360 360 20130301 1 19   0.00
  20130129 852000.00 0.038750 360 360 20130301 1 20   0.00   20130125 940000.00
0.036250 360 360 20130301 1 21   0.00   20130116 1890000.00 0.036250 360 360
20130301 1 22   0.00   20130124 857850.00 0.040000 360 360 20130301 1 23   0.00
  20130117 770895.00 0.037500 360 360 20130301 1 24   0.00   20130116 918000.00
0.038750 360 360 20130301 1 25   0.00   20130120 827200.00 0.037500 360 360
20130301 1 26   0.00   20130125 648000.00 0.037500 360 360 20130301 1 27   0.00
  20130117 600000.00 0.040000 360 360 20130301 1 28   0.00   20121127 475000.00
0.040000 360 360 20130101 1 29   0.00   20130111 620300.00 0.032500 360 360
20130301 1 30   0.00   20130125 967000.00 0.037500 360 360 20130301 1 31   0.00
  20130131 452250.00 0.040000 360 360 20130301 1 32   0.00   20130125 560000.00
0.038750 360 360 20130301 1 33   150000.00   20130124 689200.00 0.038750 360 360
20130301 1 34   90000.00   20130125 496000.00 0.036250 360 360 20130301 1 35  
0.00   20130123 605000.00 0.037500 360 360 20130301 1 36   0.00   20130130
576000.00 0.038750 360 360 20130301 1 37   0.00   20130117 565800.00 0.037500
360 360 20130301 1 38   0.00   20130131 629925.00 0.036250 360 360 20130301 1 39
  0.00   20130112 880000.00 0.043750 360 360 20130301 1 40   0.00   20130122
580000.00 0.037500 360 360 20130301 1 41   0.00   20130131 856000.00 0.038750
360 360 20130301 1 42   0.00   20130128 924800.00 0.038750 360 360 20130401 1 43
  0.00   20130118 958600.00 0.041250 360 360 20130301 1 44   0.00   20130122
593200.00 0.038750 360 360 20130301 1 45   0.00   20130118 792650.00 0.038750
360 360 20130301 1 46   0.00   20130125 1111200.00 0.043750 360 360 20130301 1
47   0.00   20130117 553000.00 0.036250 360 360 20130301 1 48   100000.00  
20130123 656000.00 0.038750 360 360 20130301 1 49   0.00   20130118 630000.00
0.043750 360 360 20130301 1 50   207000.00   20121123 903000.00 0.041250 360 360
20130101 1 51   0.00   20130131 512000.00 0.037500 360 360 20130301 1 52   0.00
  20130116 812950.00 0.038750 360 360 20130301 1 53   0.00   20130124 483000.00
0.037500 360 360 20130301 1 54   0.00   20121231 608000.00 0.037500 360 360
20130201 1 55   0.00   20130122 896574.00 0.037500 360 360 20130301 1 56   0.00
  20130111 770000.00 0.038750 360 360 20130301 1 57   0.00   20130124 980000.00
0.038750 360 360 20130301 1 58   0.00   20130118 936000.00 0.040000 360 360
20130301 1 59   0.00   20130110 725600.00 0.038750 360 360 20130301 1 60   0.00
  20121231 612000.00 0.037500 360 360 20130201 1 61   0.00   20130115 740000.00
0.038750 360 360 20130301 1 62   0.00   20130125 700000.00 0.036250 360 360
20130301 1 63   0.00   20130130 767000.00 0.037500 360 360 20130301 1 64  
124100.00   20130128 567040.00 0.040000 360 360 20130301 1 65   0.00   20130107
672000.00 0.036250 360 360 20130301 1 66   0.00   20130118 492000.00 0.038750
360 360 20130301 1 67   0.00   20130102 548000.00 0.038750 360 360 20130301 1 68
  0.00   20130118 660000.00 0.035000 360 360 20130301 1 69   72000.00   20130117
1000000.00 0.037500 360 360 20130301 1 70   0.00   20130131 685200.00 0.036250
360 360 20130301 1 71   45007.00   20130122 715000.00 0.038750 360 360 20130301
1 72   0.00   20130104 486500.00 0.038750 360 360 20130301 1 73   0.00  
20130118 701500.00 0.038750 360 360 20130301 1 74   0.00   20130111 528000.00
0.038750 360 360 20130301 1 75   0.00   20130110 710000.00 0.037500 360 360
20130301 1 76   0.00   20130116 572000.00 0.040000 360 360 20130301 1 77   0.00
  20130128 913000.00 0.037500 360 360 20130301 1 78   0.00   20130108 771000.00
0.037500 360 360 20130301 1 79   170000.00   20130123 768000.00 0.041250 360 360
20130301 1 80   0.00   20130125 704500.00 0.038750 360 360 20130301 1 81   0.00
  20130109 958000.00 0.037500 360 360 20130301 1 82   0.00   20130118 708200.00
0.040000 360 360 20130301 1 83   0.00   20130125 568000.00 0.042500 360 360
20130301 1 84   250000.00   20130111 710000.00 0.038750 360 360 20130301 1 85  
0.00   20121231 2500000.00 0.037500 360 360 20130201 1 86   0.00   20130108
980000.00 0.038750 360 360 20130301 1 87   0.00   20130125 615000.00 0.037500
360 360 20130301 1 88   0.00   20130102 1101750.00 0.038750 360 360 20130301 1
89   0.00   20130115 612000.00 0.038750 360 360 20130301 1 90   0.00   20130115
634000.00 0.038750 360 360 20130301 1 91   0.00   20130108 570000.00 0.036250
360 360 20130301 1 92   0.00   20130123 673725.00 0.036250 360 360 20130301 1 93
  134000.00   20130126 980700.00 0.038750 360 360 20130301 1 94   0.00  
20130128 571500.00 0.038750 360 360 20130301 1 95   0.00   20130110 593500.00
0.037500 360 360 20130301 1 96   0.00   20121231 738750.00 0.038750 360 360
20130201 1 97   120000.00   20130102 1085000.00 0.040000 360 360 20130301 1 98  
0.00   20130111 452000.00 0.040000 360 360 20130301 1 99   0.00   20130123
928000.00 0.037500 360 360 20130301 1 100   0.00   20130111 503100.00 0.037500
360 360 20130301 1 101   0.00   20121229 950000.00 0.038750 360 360 20130301 1
102   0.00   20130104 840000.00 0.038750 360 360 20130301 1 103   0.00  
20130125 535500.00 0.036250 360 360 20130301 1 104   0.00   20130201 1033000.00
0.037500 360 360 20130401 1 105   0.00   20130111 615500.00 0.036250 360 360
20130301 1 106   0.00   20130104 698000.00 0.035000 360 360 20130301 1 107  
0.00   20130123 690000.00 0.035000 360 360 20130301 1 108   0.00   20130124
1334000.00 0.040000 360 360 20130301 1 109   0.00   20130118 545000.00 0.035000
360 360 20130301 1 110   0.00   20121231 525000.00 0.037500 360 360 20130201 1
111   0.00   20130123 545500.00 0.040000 360 360 20130301 1 112   0.00  
20130131 660750.00 0.037500 360 360 20130301 1 113   35000.00   20130109
810000.00 0.037500 360 360 20130301 1 114   500000.00   20130130 968000.00
0.035000 360 360 20130401 1 115   0.00   20130116 664000.00 0.038750 360 360
20130301 1 116   0.00   20121219 796000.00 0.038750 360 360 20130201 1 117  
0.00   20130118 608000.00 0.037500 360 360 20130301 1 118   0.00   20130122
720000.00 0.036250 360 360 20130301 1 119   0.00   20130125 1360000.00 0.038750
360 360 20130301 1 120   0.00   20130110 695000.00 0.037500 360 360 20130301 1
121   0.00   20130114 618000.00 0.036250 360 360 20130301 1 122   0.00  
20121221 760000.00 0.038750 360 360 20130201 1 123   0.00   20130110 724200.00
0.036250 360 360 20130301 1 124   0.00   20130104 670000.00 0.036250 360 360
20130301 1 125   0.00   20130131 920000.00 0.037500 360 360 20130401 1 126  
0.00   20130128 950000.00 0.035000 360 360 20130401 1 127   0.00   20130111
800000.00 0.035000 360 360 20130301 1 128   0.00   20130107 543815.00 0.037500
360 360 20130301 1 129   0.00   20130129 901850.00 0.035000 360 360 20130301 1
130   0.00   20130122 880000.00 0.035000 360 360 20130301 1 131   0.00  
20130118 912000.00 0.037500 360 360 20130301 1 132   0.00   20130122 862400.00
0.037500 360 360 20130301 1 133   0.00   20130102 537000.00 0.036250 360 360
20130301 1 134   0.00   20130110 2460000.00 0.033750 360 360 20130301 1 135  
0.00   20130129 966300.00 0.037500 360 360 20130301 1 136   0.00   20130125
512511.00 0.038750 360 360 20130301 1 137   0.00   20130109 880000.00 0.038750
360 360 20130301 1 138   0.00   20130115 920000.00 0.035000 360 360 20130301 1
139   0.00   20130117 616100.00 0.036250 360 360 20130301 1 140   0.00  
20130131 575000.00 0.033750 360 360 20130401 1 141   0.00   20130125 1455000.00
0.033750 360 360 20130301 1 142   0.00   20130125 915000.00 0.036250 360 360
20130301 1 143   0.00   20130103 518000.00 0.035000 360 360 20130301 1 144  
0.00   20130109 576000.00 0.038750 360 360 20130301 1 145   0.00   20130104
855000.00 0.038750 360 360 20130301 1 146   0.00   20130110 1197000.00 0.038750
360 360 20130301 1 147   120000.00   20121215 825000.00 0.035000 360 360
20130201 1 148   350000.00   20130110 710000.00 0.035000 360 360 20130301 1 149
  0.00   20130118 725000.00 0.038750 360 360 20130301 1 150   0.00   20130116
924000.00 0.036250 360 360 20130301 1 151   190250.00   20130104 715000.00
0.036250 360 360 20130301 1 152   0.00   20130110 747500.00 0.038750 360 360
20130301 1 153   0.00   20130104 852000.00 0.038750 360 360 20130301 1 154  
0.00   20121227 772000.00 0.038750 360 360 20130201 1 155   0.00   20130125
613000.00 0.036250 360 360 20130301 1 156   0.00   20130117 710000.00 0.037500
360 360 20130301 1 157   0.00   20130118 995000.00 0.035000 360 360 20130301 1
158   0.00   20130204 700000.00 0.035000 360 360 20130401 1 159   0.00  
20130128 639000.00 0.038750 360 360 20130301 1 160   0.00   20130111 544000.00
0.038750 360 360 20130301 1 161   0.00   20121227 670000.00 0.036250 360 360
20130201 1 162   0.00   20130111 997500.00 0.037500 360 360 20130301 1 163  
0.00   20130104 715000.00 0.036250 360 360 20130301 1 164   0.00   20130115
703000.00 0.036250 360 360 20130301 1 165   0.00   20121219 1102500.00 0.038750
360 360 20130201 1 166   0.00   20130122 858000.00 0.035000 360 360 20130301 1
167   0.00   20130107 468000.00 0.037500 360 360 20130301 1 168   0.00  
20130123 757000.00 0.037500 360 360 20130301 1 169   0.00   20130109 551250.00
0.037500 360 360 20130301 1 170   0.00   20121226 680000.00 0.038750 360 360
20130201 1 171   0.00   20130128 800000.00 0.037500 360 360 20130301 1 172  
0.00   20130108 548300.00 0.036250 360 360 20130301 1 173   33000.00   20130116
665750.00 0.036250 360 360 20130301 1 174   115000.00   20130110 659000.00
0.035000 360 360 20130301 1 175   0.00   20130107 771900.00 0.037500 360 360
20130301 1 176   0.00   20130110 513500.00 0.038750 360 360 20130301 1 177  
0.00   20130121 700800.00 0.033750 360 360 20130301 1 178   0.00   20121227
800000.00 0.037500 360 360 20130201 1 179   0.00   20130118 960000.00 0.037500
360 360 20130301 1 180   141052.00   20130112 690000.00 0.037500 360 360
20130301 1 181   0.00   20130118 505500.00 0.038750 360 360 20130301 1 182  
0.00   20130102 910000.00 0.038750 360 360 20130301 1 183   0.00   20121231
932000.00 0.038750 360 360 20130301 1 184   0.00   20130123 481000.00 0.036250
360 360 20130301 1 185   0.00   20130118 564700.00 0.038750 360 360 20130301 1
186   0.00   20130103 735000.00 0.037500 360 360 20130301 1 187   0.00  
20130107 731500.00 0.037500 360 360 20130301 1 188   0.00   20130108 830000.00
0.038750 360 360 20130301 1 189   0.00   20130125 546400.00 0.036250 360 360
20130301 1 190   60000.00   20130125 863000.00 0.036250 360 360 20130301 1 191  
0.00   20130118 670000.00 0.040000 360 360 20130301 1 192   0.00   20121226
1200000.00 0.040000 360 360 20130201 1 193   0.00   20130102 850000.00 0.036250
360 360 20130201 1 194   0.00   20130108 883000.00 0.037500 360 360 20130301 1
195   0.00   20130124 830000.00 0.037500 360 360 20130301 1 196   0.00  
20130102 1800000.00 0.036250 360 360 20130301 1 197   0.00   20130110 606630.00
0.038750 360 360 20130301 1 198   150000.00   20130114 670000.00 0.033750 360
360 20130301 1 199   226173.00   20130125 534900.00 0.037500 360 360 20130301 1
200   0.00   20130124 699000.00 0.037500 360 360 20130301 1 201   0.00  
20130109 710000.00 0.038750 360 360 20130301 1 202   0.00   20130109 589760.00
0.037500 360 360 20130301 1 203   0.00   20121220 767000.00 0.038750 360 360
20130201 1 204   0.00   20121222 850000.00 0.036250 360 360 20130201 1 205  
0.00   20130107 708000.00 0.036250 360 360 20130301 1 206   0.00   20130104
850000.00 0.036250 360 360 20130301 1 207   68400.00   20130107 530000.00
0.041250 360 360 20130301 1 208   0.00   20130117 1026000.00 0.037500 360 360
20130301 1 209   0.00   20130110 815200.00 0.041250 360 360 20130301 1 210  
0.00   20130111 840600.00 0.040000 360 360 20130301 1 211   0.00   20130114
1054000.00 0.036250 360 360 20130301 1 212   0.00   20130125 600000.00 0.035000
360 360 20130301 1 213   200000.00   20130103 879000.00 0.038750 360 360
20130301 1 214   0.00   20130125 941800.00 0.037500 360 360 20130301 1 215  
0.00   20130108 1000000.00 0.036250 360 360 20130301 1 216   0.00   20130128
630000.00 0.037500 360 360 20130301 1 217   0.00   20130103 730000.00 0.037500
360 360 20130301 1 218   0.00   20130107 879800.00 0.038750 360 360 20130301 1
219   150000.00   20130104 1160000.00 0.037500 360 360 20130301 1 220   0.00  
20121221 676000.00 0.038750 360 360 20130201 1 221   0.00   20130104 689000.00
0.036250 360 360 20130301 1 222   0.00   20130116 468750.00 0.035000 360 360
20130301 1 223   0.00   20130111 560000.00 0.038750 360 360 20130301 1 224  
0.00   20121207 656000.00 0.041250 360 360 20130201 1 225   0.00   20130117
1024000.00 0.035000 360 360 20130301 1 226   0.00   20121226 1100000.00 0.035000
360 360 20130201 1 227   0.00   20130115 706000.00 0.036250 360 360 20130301 1
228   0.00   20121228 681600.00 0.038750 360 360 20130201 1 229   0.00  
20130129 575700.00 0.036250 360 360 20130301 1 230   0.00   20130114 715000.00
0.036250 360 360 20130301 1 231   0.00   20130116 997000.00 0.036250 360 360
20130301 1 232   0.00   20121221 584000.00 0.038750 360 360 20130201 1 233  
0.00   20130122 690000.00 0.038750 360 360 20130301 1 234   291500.00   20121227
1651000.00 0.038750 360 360 20130201 1 235   0.00   20130111 847400.00 0.038750
360 360 20130301 1 236   0.00   20130125 610850.00 0.038750 360 360 20130301 1
237   0.00   20130107 805000.00 0.038750 360 360 20130301 1 238   0.00  
20130114 631000.00 0.037500 360 360 20130301 1 239   0.00   20121228 800000.00
0.038750 360 360 20130201 1 240   0.00   20130108 790400.00 0.040000 360 360
20130301 1 241   160000.00   20130102 840000.00 0.036250 360 360 20130301 1 242
  0.00   20130108 900000.00 0.037500 360 360 20130301 1 243   0.00   20121231
945000.00 0.037500 360 360 20130201 1 244   0.00   20121205 903000.00 0.038750
360 360 20130101 1 245   0.00   20121206 907500.00 0.038750 360 360 20130201 1
246   0.00   20130114 758000.00 0.036250 360 360 20130301 1 247   0.00  
20130111 749000.00 0.035000 360 360 20130301 1 248   250000.00   20130101
650000.00 0.036250 360 360 20130301 1 249   0.00   20130114 722000.00 0.038750
360 360 20130301 1 250   0.00   20130116 820000.00 0.037500 300 300 20130301 1
251   0.00   20121206 705600.00 0.037500 360 360 20130201 1 252   0.00  
20130103 1176000.00 0.035000 360 360 20130301 1 253   0.00   20121227 695000.00
0.037500 360 360 20130201 1 254   150000.00   20121227 678000.00 0.035000 360
360 20130201 1 255   0.00   20130107 712500.00 0.038750 360 360 20130301 1 256  
0.00   20121221 453500.00 0.040000 360 360 20130201 1 257   0.00   20121228
947000.00 0.038750 360 360 20130301 1 258   0.00   20130103 586800.00 0.035000
360 360 20130301 1 259   0.00   20121219 995000.00 0.037500 360 360 20130201 1
260   0.00   20130107 547000.00 0.037500 360 360 20130301 1 261   0.00  
20121227 802500.00 0.036250 360 360 20130201 1 262   47213.00   20130111
966000.00 0.038750 360 360 20130301 1 263   0.00   20130114 532000.00 0.038750
360 360 20130301 1 264   0.00   20121207 960000.00 0.038750 360 360 20130201 1
265   0.00   20130130 522000.00 0.040000 360 360 20130301 1 266   0.00  
20130122 575000.00 0.035000 360 360 20130301 1 267   0.00   20130115 648500.00
0.038750 360 360 20130301 1 268   0.00   20130110 973000.00 0.040000 360 360
20130301 1 269   0.00   20130125 927650.00 0.038750 360 360 20130301 1 270  
0.00   20130117 687000.00 0.037500 360 360 20130301 1 271   0.00   20130110
960000.00 0.038750 360 360 20130301 1 272   0.00   20130117 668000.00 0.040000
360 360 20130301 1 273   0.00   20130108 638400.00 0.036250 360 360 20130301 1
274   0.00   20130128 702000.00 0.038750 360 360 20130301 1 275   0.00  
20121226 658000.00 0.038750 360 360 20130201 1 276   0.00   20130123 850000.00
0.037500 360 360 20130301 1 277   0.00   20130125 772000.00 0.038750 360 360
20130301 1 278   0.00   20130116 747000.00 0.035000 360 360 20130301 1 279  
0.00   20121228 985000.00 0.036250 360 360 20130301 1 280   0.00   20130108
995000.00 0.036250 360 360 20130301 1 281   0.00   20130128 910000.00 0.038750
360 360 20130301 1 282   0.00   20130118 1335000.00 0.037500 360 360 20130301 1
283   0.00   20121226 703000.00 0.037500 360 360 20130301 1 284   0.00  
20130110 880000.00 0.040000 360 360 20130301 1 285   200000.00   20130107
730000.00 0.038750 360 360 20130301 1 286   0.00   20130117 551000.00 0.038750
360 360 20130301 1 287   0.00   20130109 974000.00 0.038750 360 360 20130301 1
288   200000.00   20130110 704000.00 0.038750 360 360 20130301 1 289   0.00  
20121211 461000.00 0.035000 360 360 20130201 1 290   0.00   20130109 858000.00
0.037500 360 360 20130301 1 291   0.00   20121227 551250.00 0.038750 360 360
20130301 1 292   0.00   20130110 716250.00 0.040000 360 360 20130301 1 293  
0.00   20130111 950000.00 0.038750 360 360 20130301 1 294   95000.00   20130103
675000.00 0.038750 360 360 20130301 1 295   0.00   20130122 762000.00 0.037500
360 360 20130301 1 296   0.00   20130123 565000.00 0.037500 360 360 20130301 1
297   0.00   20130104 898000.00 0.038750 360 360 20130301 1 298   0.00  
20130114 980000.00 0.037500 360 360 20130301 1 299   0.00   20130110 682000.00
0.040000 360 360 20130301 1 300   0.00   20121207 704000.00 0.041250 360 360
20130201 1 301   0.00   20121213 937500.00 0.038750 360 360 20130201 1 302  
0.00   20121212 499000.00 0.037500 360 360 20130201 1 303   0.00   20130116
1147640.00 0.033750 360 360 20130301 1 304   0.00   20121219 820000.00 0.040000
360 360 20130201 1 305   0.00   20121226 819000.00 0.040000 360 360 20130201 1
306   0.00   20121210 843000.00 0.042500 360 360 20130201 1 307   0.00  
20121210 1377500.00 0.038750 360 360 20130201 1 308   135000.00   20121210
677000.00 0.037500 360 360 20130201 1 309   0.00   20121214 873200.00 0.041250
360 360 20130201 1 310   0.00   20121206 705000.00 0.036250 360 360 20130201 1
311   0.00   20121120 710000.00 0.036250 360 360 20130101 1 312   0.00  
20121130 657000.00 0.043750 360 360 20130201 1 313   0.00   20120921 806250.00
0.040000 360 360 20121101 1 314   0.00   20121212 940000.00 0.041250 360 360
20130201 1 315   0.00   20121214 825000.00 0.040000 360 360 20130201 1 316  
0.00   20121129 925000.00 0.038750 360 360 20130101 1 317   0.00   20130109
536000.00 0.037500 360 360 20130301 1 318   0.00   20130116 766000.00 0.038750
360 360 20130301 1 319   125000.00   20130124 508000.00 0.038750 360 360
20130301 1 320   0.00   20130109 795000.00 0.038750 360 360 20130301 1 321  
0.00   20130116 810000.00 0.037500 360 360 20130301 1 322   0.00   20130117
742000.00 0.040000 360 360 20130301 1 323   100000.00   20130123 620000.00
0.038750 360 360 20130301 1 324   0.00   20130115 1000000.00 0.035000 360 360
20130301 1 325   0.00   20130119 984000.00 0.037500 360 360 20130301 1 326  
200000.00   20130104 711000.00 0.040000 360 360 20130301 1 327   0.00   20121130
1000000.00 0.037500 360 360 20130101 1 328   0.00   20121220 981100.00 0.035000
360 360 20130201 1 329   0.00   20121221 700000.00 0.032500 360 360 20130201 1
330   0.00   20121231 800000.00 0.036250 360 360 20130301 1 331   0.00  
20121231 720000.00 0.037500 360 360 20130301 1 332   39250.00   20121231
959000.00 0.037500 360 360 20130301 1 333   0.00   20130102 957000.00 0.037500
360 360 20130301 1 334   120000.00   20130103 694000.00 0.037500 360 360
20130301 1 335   0.00   20121228 1750000.00 0.037500 360 360 20130201 1 336  
0.00   20121228 995000.00 0.035000 360 360 20130201 1 337   0.00   20130123
884000.00 0.037500 360 360 20130301 1 338   0.00   20130103 875000.00 0.038750
360 360 20130301 1 339   0.00   20130118 938950.00 0.037500 360 360 20130301 1
340   0.00   20121109 852515.00 0.037500 360 360 20130101 1 341   0.00  
20121220 704000.00 0.037500 360 360 20130201 1 342   428100.00   20130108
600000.00 0.038750 360 360 20130301 1 343   0.00   20121226 675000.00 0.037500
360 360 20130201 1 344   284750.00   20130109 858000.00 0.036250 360 360
20130301 1 345   0.00   20130124 501500.00 0.036250 360 360 20130301 1 346  
0.00   20130122 725000.00 0.037500 360 360 20130301 1 347   0.00   20130125
1360000.00 0.036250 360 360 20130301 1 348   0.00   20121228 999999.00 0.041250
360 360 20130201 1 349   0.00   20121226 552000.00 0.038750 360 360 20130201 1
350   0.00   20121228 613000.00 0.042500 360 360 20130201 1 351   0.00  
20130111 599200.00 0.040000 360 360 20130301 1 352   0.00   20121228 453274.00
0.040000 360 360 20130201 1 353   0.00   20121219 550000.00 0.038750 360 360
20130201 1 354   0.00   20121127 417001.00 0.038750 360 360 20130101 1 355  
0.00   20130125 885000.00 0.037500 360 360 20130301 1 356   0.00   20121128
943000.00 0.038750 360 360 20130101 1 357   0.00   20130110 528000.00 0.038750
360 360 20130301 1 358   0.00   20121130 1050000.00 0.037500 360 360 20130201 1
359   0.00   20121130 669000.00 0.037500 360 360 20130201 1 360   25000.00  
20121231 675000.00 0.038750 360 360 20130201 1 361   0.00   20130123 550000.00
0.037500 360 360 20130301 1 362   0.00   20121211 557000.00 0.040000 360 360
20130201 1 363   0.00   20130118 817500.00 0.040000 360 360 20130301 1 364  
0.00   20130108 997000.00 0.037500 360 360 20130301 1 365   0.00   20130108
805000.00 0.041250 360 360 20130301 1 366   0.00   20130118 985000.00 0.042500
360 360 20130301 1 367   0.00   20130111 583000.00 0.038750 360 360 20130301 1
368   0.00   20130107 683000.00 0.040000 360 360 20130301 1 369   0.00  
20130107 675000.00 0.037500 360 360 20130301 1 370   0.00   20130114 815000.00
0.037500 360 360 20130301 1 371   0.00   20121227 764000.00 0.041250 360 360
20130201 1 372   0.00   20130114 787000.00 0.036250 360 360 20130301 1 373  
0.00   20121205 950000.00 0.036250 360 360 20130201 1 374   0.00   20130118
755000.00 0.038750 360 360 20130301 1 375   0.00   20121220 1600000.00 0.038750
360 360 20130201 1 376   0.00   20130109 666000.00 0.040000 360 360 20130301 1
377   0.00   20121207 480000.00 0.038750 360 360 20130201 1 378   0.00  
20121205 720000.00 0.035000 360 360 20130201 1 379   0.00   20121213 1398000.00
0.038750 360 360 20130201 1 380   77867.00   20121220 550000.00 0.035000 360 360
20130201 1 381   0.00   20121129 551200.00 0.038750 360 360 20130101 1 382  
0.00   20121204 657600.00 0.037500 360 360 20130201 1 383   0.00   20121221
536000.00 0.042500 360 360 20130201 1 384   0.00   20121218 700000.00 0.036250
360 360 20130201 1 385   0.00   20130104 734400.00 0.037500 360 360 20130301 1
386   0.00   20130115 1095000.00 0.037500 360 360 20130301 1 387   0.00  
20121213 798000.00 0.036250 360 360 20130201 1 388   0.00   20130111 470000.00
0.036250 360 360 20130301 1 389   0.00   20121228 580000.00 0.037500 360 360
20130201 1 390   0.00   20130102 600000.00 0.038750 360 360 20130201 1 391  
0.00   20121221 748000.00 0.038750 240 240 20130201 1 392   230000.00   20130111
702000.00 0.036250 360 360 20130301 1 393   0.00   20121207 680000.00 0.042500
360 360 20130201 1 394   0.00   20130131 616800.00 0.037500 360 360 20130301 1
395   0.00   20130126 603000.00 0.038750 360 360 20130301 1 396   0.00  
20130128 560000.00 0.038750 360 360 20130301 1 397   0.00   20130125 757000.00
0.038750 360 360 20130301 1 398   0.00   20130111 560000.00 0.038750 360 360
20130301 1 399   0.00   20130125 650000.00 0.035000 360 360 20130301 1 400  
0.00   20130109 900000.00 0.031250 360 360 20130301 1 401   0.00   20130116
548000.00 0.037500 360 360 20130301 1 402   0.00   20130111 900000.00 0.037500
360 360 20130301 1 403   0.00   20130104 615000.00 0.038750 360 360 20130301 1
404   125000.00   20121228 870000.00 0.040000 360 360 20130301 1 405   0.00  
20130118 640000.00 0.040000 360 360 20130301 1 406   0.00   20130115 575000.00
0.037500 360 360 20130301 1 407   0.00   20130102 980000.00 0.040000 360 360
20130301 1 408   0.00   20130128 945000.00 0.036250 360 360 20130301 1 409  
0.00   20121227 680000.00 0.038750 360 360 20130301 1 410   0.00   20121221
816000.00 0.038750 360 360 20130201 1 411   0.00   20130107 870000.00 0.040000
360 360 20130301 1 412   0.00   20130110 1034000.00 0.038750 360 360 20130301 1
413   0.00   20130109 899000.00 0.040000 360 360 20130301 1 414   0.00  
20121228 623000.00 0.038750 360 360 20130301 1 415   0.00   20130111 659000.00
0.038750 360 360 20130301 1 416   0.00   20130115 945000.00 0.040000 360 360
20130301 1 417   53000.00   20121231 978000.00 0.038750 360 360 20130301 1 418  
0.00   20130109 691600.00 0.037500 360 360 20130301 1 419   0.00   20130105
650000.00 0.036250 360 360 20130301 1 420   0.00   20121226 721500.00 0.038750
360 360 20130201 1 421   0.00   20121228 684000.00 0.040000 360 360 20130201 1
422   0.00   20130116 696700.00 0.033750 360 360 20130301 1 423   0.00  
20130125 1000000.00 0.040000 360 360 20130301 1 424   0.00   20130114 775000.00
0.038750 360 360 20130301 1 425   0.00   20121228 701000.00 0.038750 360 360
20130201 1 426   0.00   20130104 839000.00 0.040000 360 360 20130301 1 427  
0.00   20121227 856000.00 0.038750 360 360 20130201 1 428   80000.00   20130111
701000.00 0.037500 360 360 20130301 1 429   0.00   20130108 712000.00 0.040000
360 360 20130301 1 430   0.00   20121213 877000.00 0.040000 360 360 20130201 1
431   0.00   20130102 670000.00 0.038750 360 360 20130301 1 432   0.00  
20130122 700000.00 0.035000 360 360 20130301 1 433   0.00   20130118 1070000.00
0.035000 360 360 20130301 1 434   0.00   20121219 676800.00 0.036250 360 360
20130201 1 435   0.00   20121224 684000.00 0.041250 360 360 20130201 1 436  
0.00   20121211 719000.00 0.037500 360 360 20130201 1 437   0.00   20121119
720000.00 0.043750 360 360 20130101 1 438   0.00   20121129 825000.00 0.037500
360 360 20130101 1 439   0.00   20121217 750000.00 0.038750 360 360 20130201 1
440   0.00   20130119 720972.00 0.036250 360 360 20130301 1 441   0.00  
20130119 1100000.00 0.037500 360 360 20130301 1 442   0.00   20121210 715000.00
0.031250 360 360 20130201 1 443   83500.00   20121203 684000.00 0.038750 360 360
20130201 1 444   0.00   20121227 640000.00 0.037500 360 360 20130301 1 445  
0.00   20121203 672000.00 0.036250 360 360 20130201 1 446   0.00   20121123
660000.00 0.035000 360 360 20130101 1 447   0.00   20121015 915000.00 0.037500
360 360 20121201 1 448   0.00   20130117 558000.00 0.038750 360 360 20130301 1
449   0.00   20130122 999900.00 0.038750 360 360 20130301 1 450   0.00  
20130104 803000.00 0.037500 360 360 20130301 1 451   0.00   20121231 480000.00
0.036250 360 360 20130301 1 452   0.00   20130109 630500.00 0.037500 360 360
20130301 1 453   0.00   20130108 609500.00 0.040000 360 360 20130301 1 454  
0.00   20130118 559000.00 0.037500 360 360 20130301 1 455   0.00   20130108
698400.00 0.038750 360 360 20130301 1 456   0.00   20121217 753000.00 0.037500
360 360 20130201 1 457   0.00   20130107 667000.00 0.038750 360 360 20130301 1
458   0.00   20130114 900000.00 0.038750 360 360 20130301 1 459   0.00  
20121214 721500.00 0.040000 360 360 20130201 1 460   0.00   20121227 649500.00
0.038750 360 360 20130201 1 461   0.00   20130110 598200.00 0.038750 360 360
20130301 1 462   0.00   20121120 721000.00 0.037500 360 360 20130101 1 463  
0.00   20121120 828000.00 0.040000 360 360 20130101 1 464   0.00   20130125
950000.00 0.038750 360 360 20130301 1 465   0.00   20130104 991000.00 0.041250
360 360 20130301 1 466   0.00   20121205 1000000.00 0.041250 360 360 20130201 1
467   0.00   20121213 562500.00 0.038750 360 360 20130201 1 468   0.00  
20121109 580000.00 0.040000 360 360 20130101 1 469   0.00   20121226 760000.00
0.038750 360 360 20130201 1 470   0.00   20130102 896250.00 0.037500 360 360
20130201 1 471   0.00   20130111 710000.00 0.038750 360 360 20130301 1 472  
0.00   20130103 750000.00 0.037500 360 360 20130301 1 473   0.00   20130111
719810.00 0.033750 360 360 20130301 1 474   0.00   20130109 994000.00 0.036250
360 360 20130301 1 475   0.00   20121213 864000.00 0.041250 360 360 20130201 1
476   0.00   20130109 647500.00 0.038750 360 360 20130301 1 477   0.00  
20130107 617500.00 0.038750 360 360 20130301 1 478   0.00   20130116 868000.00
0.037500 360 360 20130301 1 479   0.00   20130115 750000.00 0.042500 360 360
20130301 1 480   0.00   20130104 694000.00 0.040000 360 360 20130301 1 481  
0.00   20130115 742000.00 0.037500 360 360 20130301 1 482   0.00   20130108
995000.00 0.041250 360 360 20130301 1 483   0.00   20130125 997000.00 0.040000
360 360 20130301 1 484   0.00   20130107 877500.00 0.038750 360 360 20130301 1
485   0.00   20121231 688000.00 0.038750 360 360 20130201 1 486   0.00  
20121219 728000.00 0.041250 360 360 20130201 1 487   110700.00   20130122
679000.00 0.041250 360 360 20130301 1 488   100000.00   20130122 896500.00
0.038750 360 360 20130301 1 489   0.00   20130114 872400.00 0.036250 360 360
20130301 1 490   0.00   20130103 1230000.00 0.038750 360 360 20130301 1 491  
0.00   20130122 483500.00 0.038750 360 360 20130301 1 492   0.00   20121210
730000.00 0.041250 360 360 20130201 1 493   0.00   20130103 975000.00 0.038750
360 360 20130301 1 494   0.00   20130103 999900.00 0.040000 360 360 20130301 1
495   0.00   20130114 1028000.00 0.040000 360 360 20130301 1 496   0.00  
20130107 596000.00 0.035000 360 360 20130301 1 497   0.00   20121220 707000.00
0.038750 360 360 20130201 1 498   0.00   20130117 593000.00 0.038750 360 360
20130301 1 499   0.00   20130110 935000.00 0.038750 360 360 20130301 1 500  
0.00   20130111 750000.00 0.043750 360 360 20130301 1 501   0.00   20130102
555400.00 0.038750 360 360 20130301 1 502   110000.00   20130108 1070000.00
0.041250 360 360 20130301 1 503   0.00   20121119 694000.00 0.037500 360 360
20130101 1 504   0.00   20130115 465000.00 0.037500 360 360 20130301 1 505  
0.00   20121231 890000.00 0.040000 360 360 20130301 1 506   50000.00   20130104
714000.00 0.041250 360 360 20130301 1 507   250000.00   20121130 706000.00
0.038750 360 360 20130201 1 508   0.00   20121130 1300000.00 0.038750 360 360
20130101 1 509   0.00   20130108 705000.00 0.037500 360 360 20130301 1 510  
0.00   20121217 587500.00 0.041250 360 360 20130201 1 511   127000.00   20130104
559350.00 0.036250 360 360 20130301 1 512   0.00   20130102 654000.00 0.038750
360 360 20130301 1 513   0.00   20121226 712500.00 0.038750 360 360 20130201 1
514   0.00   20121219 550000.00 0.037500 360 360 20130201 1 515   0.00  
20121220 453000.00 0.037500 360 360 20130201 1 516   160500.00   20130105
555000.00 0.037500 360 360 20130301 1 517   0.00   20130109 547900.00 0.042500
360 360 20130301 1 518   0.00   20130131 570008.00 0.037500 360 360 20130301 1
519   0.00   20130110 580000.00 0.037500 360 360 20130301 1 520   0.00  
20130118 835774.00 0.037500 360 360 20130301 1 521   0.00   20130124 902000.00
0.037500 360 360 20130301 1 522   0.00   20130111 676000.00 0.037500 360 360
20130301 1 523   0.00   20130110 608000.00 0.037500 360 360 20130301 1 524  
45000.00   20121218 664500.00 0.040000 360 360 20130201 1 525   0.00   20121220
730000.00 0.038750 360 360 20130201 1 526   0.00   20130118 731486.00 0.038750
360 360 20130301 1 527   0.00   20121121 942900.00 0.041250 360 360 20130101 1
528   0.00   20130107 1250000.00 0.036250 360 360 20130301 1 529   0.00  
20130104 698000.00 0.041250 360 360 20130301 1 530   0.00   20121109 640000.00
0.038750 360 360 20130101 1 531   0.00   20121207 705000.00 0.037500 360 360
20130201 1 532   0.00   20121120 456000.00 0.036250 360 360 20130101 1 533  
0.00   20121116 852000.00 0.041250 360 360 20130101 1 534   0.00   20121207
675000.00 0.038750 360 360 20130201 1 535   0.00   20121205 770000.00 0.037500
360 360 20130201 1 536   0.00   20130107 770000.00 0.037500 360 360 20130301 1
537   0.00   20130109 715000.00 0.038750 360 360 20130301 1 538   0.00  
20130110 1200000.00 0.036250 360 360 20130301 1 539   0.00   20130124 560000.00
0.038750 360 360 20130301 1 540   0.00   20130117 543750.00 0.041250 360 360
20130301 1 541   0.00   20121126 559200.00 0.041250 360 360 20130101 1 542  
0.00   20121219 531700.00 0.037500 360 360 20130201 1 543   0.00   20121204
1125000.00 0.037500 360 360 20130201 1 544   0.00   20121127 994500.00 0.038750
360 360 20130101 1 545   0.00   20121203 784000.00 0.040000 360 360 20130101 1
546   0.00   20121031 1760000.00 0.041250 360 360 20121201 1 547   0.00  
20121106 1090700.00 0.038750 360 360 20130101 1 548   0.00   20130125 855000.00
0.040000 360 360 20130301 1 549   0.00   20121019 1140000.00 0.038750 360 360
20121201 1 550   0.00   20121016 495800.00 0.040000 360 360 20121201 1 551  
0.00   20121015 619500.00 0.040000 360 360 20121201 1 552   183558.01   20130128
696000.00 0.038750 360 360 20130401 1 553   160000.00   20130104 1000000.00
0.038750 360 360 20130301 1 554   0.00   20130102 885000.00 0.037500 360 360
20130301 1 555   0.00   20130116 537000.00 0.037500 360 360 20130301 1 556  
0.00   20121228 828000.00 0.038750 360 360 20130301 1 557   0.00   20121221
728664.00 0.036250 360 360 20130201 1 558   0.00   20130103 934000.00 0.042500
360 360 20130301 1 559   0.00   20121229 495000.00 0.038750 360 360 20130201 1
560   0.00   20121224 518000.00 0.038750 360 360 20130201 1 561   0.00  
20121227 624000.00 0.038750 360 360 20130201 1 562   0.00   20130116 788000.00
0.036250 360 360 20130301 1 563   0.00   20121221 533000.00 0.037500 360 360
20130201 1 564   0.00   20130124 995000.00 0.038750 360 360 20130301 1 565  
110250.00   20130118 714700.00 0.036250 360 360 20130301 1 566   0.00   20130108
980000.00 0.038750 360 360 20130301 1 567   0.00   20121227 800000.00 0.036250
360 360 20130201 1 568   0.00   20130101 710700.00 0.038750 360 360 20130301 1
569   0.00   20130115 1513000.00 0.036250 360 360 20130301 1 570   0.00  
20130103 830000.00 0.038750 360 360 20130301 1 571   0.00   20130116 990000.00
0.036250 360 360 20130301 1 572   0.00   20121227 727000.00 0.037500 360 360
20130301 1 573   0.00   20121217 908000.00 0.040000 360 360 20130201 1 574  
0.00   20130108 931000.00 0.037500 360 360 20130301 1 575   0.00   20121219
725000.00 0.037500 360 360 20130201 1 576   0.00   20130111 1272000.00 0.038750
360 360 20130301 1 577   0.00   20121129 788000.00 0.042500 360 360 20130101 1
578   0.00   20130125 622500.00 0.042500 360 360 20130301 1 579   0.00  
20130208 582000.00 0.036250 360 360 20130401 1 580   0.00   20130207 686000.00
0.036250 360 360 20130401 1 581   0.00   20130201 862000.00 0.036250 360 360
20130301 1 582   0.00   20130201 557000.00 0.037500 360 360 20130301 1 583  
0.00   20130206 1300000.00 0.035000 360 360 20130401 1 584   0.00   20130204
835000.00 0.038750 360 360 20130401 1 585   0.00   20130129 743454.00 0.036250
360 360 20130301 1 586   0.00   20130201 600000.00 0.037500 360 360 20130401 1
587   0.00   20130130 507000.00 0.038750 360 360 20130301 1 588   0.00  
20130131 1885000.00 0.038750 360 360 20130401 1 589   35000.00   20130201
540000.00 0.035000 360 360 20130401 1 590   0.00   20130123 866500.00 0.037500
360 360 20130301 1 591   250000.00   20130128 713000.00 0.038750 360 360
20130301 1 592   0.00   20130131 405000.00 0.036250 360 360 20130301 1 593  
0.00   20130117 560000.00 0.036250 360 360 20130301 1 594   0.00   20130111
805000.00 0.037500 360 360 20130301 1 595   0.00   20130205 580000.00 0.038750
360 360 20130401 1 596   1000000.00   20130117 851000.00 0.037500 360 360
20130301 1 597   0.00   20130102 563500.00 0.038750 360 360 20130301 1 598  
0.00   20130211 739000.00 0.036250 360 360 20130401 1 599   0.00   20130207
530000.00 0.037500 360 360 20130401 1 600   0.00   20130111 880000.00 0.036250
360 360 20130301 1 601   0.00   20130131 684000.00 0.036250 360 360 20130401 1
602   0.00   20121211 677000.00 0.038750 360 360 20130201 1 603   0.00  
20130124 2500000.00 0.037500 360 360 20130301 1 604   0.00   20130131 945000.00
0.036250 360 360 20130401 1 605   0.00   20130130 1300000.00 0.036250 360 360
20130401 1 606   0.00   20130117 670000.00 0.037500 360 360 20130301 1 607  
0.00   20130124 1230000.00 0.038750 360 360 20130301 1 608   0.00   20121231
1245000.00 0.037500 360 360 20130301 1 609   0.00   20130130 1070000.00 0.036250
360 360 20130401 1 610   0.00   20130125 680000.00 0.035000 360 360 20130301 1
611   79100.00   20121226 973000.00 0.038750 360 360 20130201 1 612   0.00  
20130114 739250.00 0.036250 360 360 20130301 1 613   0.00   20121207 740000.00
0.035000 360 360 20130201 1 614   0.00   20130123 750000.00 0.035000 360 360
20130301 1 615   0.00   20130110 700000.00 0.035000 360 360 20130301 1 616  
0.00   20121207 1170000.00 0.035000 360 360 20130201 1 617   0.00   20121207
695045.80 0.035000 360 360 20130201 1 618   0.00   20121214 940000.00 0.037500
360 360 20130201 1 619   0.00   20130204 981000.00 0.038750 360 360 20130401 1
620   0.00   20121130 840000.00 0.038750 360 360 20130101 1 621   0.00  
20130131 681000.00 0.036250 360 360 20130401 1 622   74100.00   20130130
518700.00 0.038750 360 360 20130301 1 623   0.00   20130118 910000.00 0.036250
360 360 20130301 1 624   0.00   20130114 800000.00 0.035000 360 360 20130301 1
625   0.00   20130111 701000.00 0.037500 360 360 20130301 1 626   0.00  
20130115 640000.00 0.038750 360 360 20130301 1 627   0.00   20130116 811000.00
0.037500 360 360 20130301 1 628   0.00   20130118 910000.00 0.038750 360 360
20130301 1 629   0.00   20130125 898200.00 0.033750 360 360 20130301 1 630  
0.00   20130114 810000.00 0.041250 360 360 20130301 1 631   0.00   20130114
1120000.00 0.038750 360 360 20130301 1 632   0.00   20121110 640000.00 0.037500
360 360 20130101 1 633   0.00   20130117 703000.00 0.035000 360 360 20130301 1
634   0.00   20130108 690000.00 0.036250 360 360 20130301 1 635   0.00  
20130118 888000.00 0.038750 360 360 20130301 1 636   74946.00   20130123
794000.00 0.038750 360 360 20130301 1 637   0.00   20130115 610000.00 0.038750
360 360 20130301 1 638   0.00   20130122 1261875.00 0.038750 360 360 20130301 1
639   0.00   20130117 646000.00 0.040000 360 360 20130301 1 640   0.00  
20130107 819500.00 0.037500 360 360 20130301 1 641   0.00   20130116 632000.00
0.040000 360 360 20130301 1 642   0.00   20130115 645000.00 0.040000 360 360
20130301 1 643   0.00   20130114 999000.00 0.038750 360 360 20130301 1 644  
0.00   20130116 644207.00 0.035000 360 360 20130301 1 645   0.00   20130118
660000.00 0.040000 360 360 20130301 1 646   0.00   20130121 625500.00 0.040000
360 360 20130301 1 647   0.00   20130117 585000.00 0.040000 360 360 20130301 1
648   0.00   20130118 460000.00 0.041250 360 360 20130301 1 649   0.00  
20130116 498900.00 0.033750 360 360 20130301 1 650   0.00   20130116 543750.00
0.038750 360 360 20130301 1 651   0.00   20130122 878500.00 0.038750 360 360
20130301 1 652   0.00   20130110 993750.00 0.037500 360 360 20130301 1 653  
0.00   20130115 715000.00 0.037500 360 360 20130301 1 654   0.00   20130115
636000.00 0.037500 360 360 20130301 1 655   0.00   20130114 557000.00 0.038750
360 360 20130301 1 656   0.00   20130115 606300.00 0.040000 360 360 20130301 1



 



  32 33 34 35 36 37 38 39 40 41   Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 0 0   843727.30 0.037500 3913.33 20130301 0 0   2 0 0   599135.51
0.040000 2864.49 20130301 0 0   3 0 0   596000.00 0.036250 2718.07 20130301 0 0
  4 0 0   543140.72 0.037500 2519.16 20130301 0 0   5 0 0   748793.66 0.033750
3315.72 20130301 0 0   6 0 0   1457752.07 0.036250 6658.35 20130301 0 0   7 0 0
  703039.51 0.037500 3260.80 20130301 0 0   8 0 0   544179.15 0.037500 2523.98
20130301 0 0   9 0 0   886720.55 0.040000 4239.45 20130301 0 0   10 0 0  
617732.94 0.032500 2692.84 20130301 0 0   11 0 0   596577.05 0.036250 2724.89
20130301 0 0   12 0 0   809778.51 0.037500 3755.87 20130301 0 0   13 0 0  
1107254.67 0.035000 4979.91 20130301 0 0   14 0 0   499246.92 0.037500 2315.58
20130301 0 0   15 0 0   665995.39 0.037500 3088.98 20130301 0 0   16 0 0  
499246.92 0.037500 2315.58 20130301 0 0   17 0 0   930657.16 0.040000 4449.51
20130301 0 0   18 0 0   778799.05 0.036250 3557.20 20130301 0 0   19 0 0  
850744.83 0.038750 4006.42 20130301 0 0   20 0 0   938552.69 0.036250 4286.88
20130301 0 0   21 0 0   1887090.01 0.036250 8619.37 20130301 0 0   22 0 0  
856613.99 0.040000 4095.51 20130301 0 0   23 0 0   769733.92 0.037500 3570.13
20130301 0 0   24 0 0   916647.60 0.038750 4316.78 20130301 0 0   25 0 0  
825954.11 0.037500 3830.89 20130301 0 0   26 0 0   647024.01 0.037500 3000.99
20130301 0 0   27 0 0   599135.51 0.040000 2864.49 20130301 0 0   28 0 0  
472939.98 0.040000 2267.72 20130301 0 0   29 0 0   619280.40 0.032500 2699.58
20130301 0 0   30 0 0   965543.55 0.037500 4478.33 20130301 0 0   31 0 0  
451598.39 0.040000 2159.11 20130301 0 0   32 0 0   559175.00 0.038750 2633.33
20130301 0 0   33 0 0   688184.67 0.038750 3240.87 20130301 0 0   34 0 0  
495236.32 0.036250 2262.01 20130301 0 0   35 0 0   604088.78 0.037500 2801.85
20130301 0 0   36 0 0   575151.43 0.038750 2708.57 20130301 0 0   37 0 0  
564947.82 0.037500 2620.31 20130301 0 0   38 0 0   628955.12 0.036250 2872.78
20130301 0 0   39 0 0   878814.62 0.043750 4393.71 20130301 0 0   40 0 0  
579126.42 0.037500 2686.07 20130301 0 0   41 0 0   854738.94 0.038750 4025.23
20130301 0 0   42 0 0   924800.00 0.038750 4348.75 20130301 0 0   43 0 0  
957245.19 0.041250 4645.85 20130301 0 0   44 0 0   592326.09 0.038750 2789.45
20130301 0 0   45 0 0   791482.26 0.038750 3727.33 20130301 0 0   46 0 0  
1109703.19 0.043750 5548.06 20130301 0 0   47 0 0   552148.56 0.036250 2521.96
20130301 0 0   48 0 0   655033.57 0.038750 3084.76 20130301 0 0   49 0 0  
629151.38 0.043750 3145.50 20130301 0 0   50 0 0   899169.88 0.041250 4376.39
20130301 0 0   51 0 0   511228.85 0.037500 2371.15 20130301 0 0   52 0 0  
811752.36 0.038750 3822.79 20130301 0 0   53 0 0   482272.53 0.037500 2236.85
20130301 0 0   54 0 0   606165.66 0.037500 2815.74 20130301 0 0   55 0 0  
895223.61 0.037500 4152.17 20130301 0 0   56 0 0   768865.63 0.038750 3620.83
20130301 0 0   57 0 0   978556.26 0.038750 4608.32 20130301 0 0   58 0 0  
934651.39 0.040000 4468.61 20130301 0 0   59 0 0   724531.04 0.038750 3412.04
20130301 0 0   60 0 0   610153.58 0.037500 2834.27 20130301 0 0   61 0 0  
738909.83 0.038750 3479.75 20130301 0 0   62 0 0   698922.22 0.036250 3192.36
20130301 0 0   63 0 0   765844.78 0.037500 3552.10 20130301 0 0   64 0 0  
566222.99 0.040000 2707.14 20130301 0 0   65 0 0   670965.34 0.036250 3064.66
20130301 0 0   66 0 0   491275.18 0.038750 2313.57 20130301 0 0   67 0 0  
547192.68 0.038750 2576.90 20130301 0 0   68 0 0   658961.31 0.035000 2963.69
20130301 0 0   69 0 0   998493.84 0.037500 4631.16 20130301 0 0   70 0 0  
684145.02 0.036250 3124.86 20130301 0 0   71 0 0   713946.65 0.038750 3362.20
20130301 0 0   72 0 0   485783.29 0.038750 2287.70 20130301 0 0   73 0 0  
700466.55 0.038750 3298.71 20130301 0 0   74 0 0   527222.15 0.038750 2482.85
20130301 0 0   75 0 0   708930.62 0.037500 3288.12 20130301 0 0   76 0 0  
571175.85 0.040000 2730.82 20130301 0 0   77 0 0   911624.88 0.037500 4228.25
20130301 0 0   78 0 0   769838.76 0.037500 3570.62 20130301 0 0   79 0 0  
766917.89 0.041250 3722.11 20130301 0 0   80 0 0   703462.13 0.038750 3312.82
20130301 0 0   81 0 0   956557.10 0.037500 4436.65 20130301 0 0   82 0 0  
707179.61 0.040000 3381.06 20130301 0 0   83 0 0   567217.45 0.042500 2794.22
20130301 0 0   84 0 0   708954.03 0.038750 3338.68 20130301 0 0   85 0 0  
2492457.45 0.037500 11577.89 20130301 0 0   86 0 0   978556.26 0.038750 4608.32
20130301 0 0   87 0 0   614073.72 0.037500 2848.16 20130301 0 0   88 0 0  
1100126.89 0.038750 5180.84 20130301 0 0   89 0 0   611098.40 0.038750 2877.85
20130301 0 0   90 0 0   633065.99 0.038750 2981.30 20130301 0 0   91 0 0  
569122.39 0.036250 2599.49 20130301 0 0   92 0 0   672687.68 0.036250 3072.53
20130301 0 0   93 0 0   979255.22 0.038750 4611.62 20130301 0 0   94 0 0  
570658.07 0.038750 2687.40 20130301 0 0   95 0 0   592606.10 0.037500 2748.59
20130301 0 0   96 0 0   736569.82 0.038750 3473.88 20130301 0 0   97 0 0  
1083436.71 0.040000 5179.96 20130301 0 0   98 0 0   451348.67 0.040000 2157.92
20130301 0 0   99 0 0   922406.32 0.037500 4297.71 20130301 0 0   100 0 0  
502342.26 0.037500 2329.93 20130301 0 0   101 0 0   948600.46 0.038750 4467.25
20130301 0 0   102 0 0   838762.51 0.038750 3949.99 20130301 0 0   103 0 0  
534675.51 0.036250 2442.15 20130301 0 0   104 0 0   1033000.00 0.037500 4783.98
20130301 0 0   105 0 0   614552.32 0.036250 2807.00 20130301 0 0   106 0 0  
696901.50 0.035000 3134.33 20130301 0 0   107 0 0   688914.09 0.035000 3098.41
20130301 0 0   108 0 0   1332077.95 0.040000 6368.72 20130301 0 0   109 0 0  
544142.29 0.035000 2447.29 20130301 0 0   110 0 0   523416.06 0.037500 2431.36
20130301 0 0   111 0 0   544714.03 0.040000 2604.30 20130301 0 0   112 0 0  
659754.80 0.037500 3060.04 20130301 0 0   113 0 0   808780.01 0.037500 3751.24
20130301 0 0   114 0 0   968000.00 0.035000 4346.75 20130301 0 0   115 0 0  
663021.80 0.038750 3122.37 20130301 0 0   116 0 0   793650.87 0.038750 3743.09
20130301 0 0   117 0 0   607065.36 0.037500 2815.74 20130301 0 0   118 0 0  
718891.43 0.036250 3283.57 20130301 0 0   119 0 0   1357996.45 0.038750 6395.22
20130301 0 0   120 0 0   693953.22 0.037500 3218.65 20130301 0 0   121 0 0  
617048.34 0.036250 2818.40 20130301 0 0   122 0 0   757757.12 0.038750 3573.80
20130301 0 0   123 0 0   723084.97 0.036250 3302.72 20130301 0 0   124 0 0  
668968.42 0.036250 3055.54 20130301 0 0   125 0 0   920000.00 0.037500 4260.66
20130301 0 0   126 0 0   950000.00 0.035000 4265.92 20130301 0 0   127 0 0  
798740.97 0.035000 3592.36 20130301 0 0   128 0 0   542995.92 0.037500 2518.49
20130301 0 0   129 0 0   900430.69 0.035000 4049.71 20130301 0 0   130 0 0  
878615.08 0.035000 3951.59 20130301 0 0   131 0 0   910626.39 0.037500 4223.61
20130301 0 0   132 0 0   861101.09 0.037500 3993.91 20130301 0 0   133 0 0  
536173.19 0.036250 2449.00 20130301 0 0   134 0 0   2456043.18 0.033750 10875.57
20130301 0 0   135 0 0   964844.60 0.037500 4475.09 20130301 0 0   136 0 0  
511755.96 0.038750 2410.02 20130301 0 0   137 0 0   878703.58 0.038750 4138.09
20130301 0 0   138 0 0   918552.12 0.035000 4131.21 20130301 0 0   139 0 0  
615151.41 0.036250 2809.73 20130301 0 0   140 0 0   575000.00 0.033750 2542.05
20130301 0 0   141 0 0   1452659.69 0.033750 6432.50 20130301 0 0   142 0 0  
913591.19 0.036250 4172.87 20130301 0 0   143 0 0   517184.77 0.035000 2326.05
20130301 0 0   144 0 0   575151.43 0.038750 2708.57 20130301 0 0   145 0 0  
853740.41 0.038750 4020.53 20130301 0 0   146 0 0   1195236.57 0.038750 5628.74
20130301 0 0   147 0 0   822104.09 0.035000 3704.62 20130301 0 0   148 0 0  
708882.61 0.035000 3188.22 20130301 0 0   149 0 0   723931.93 0.038750 3409.22
20130301 0 0   150 0 0   922577.34 0.036250 4213.91 20130301 0 0   151 0 0  
713899.13 0.036250 3260.77 20130301 0 0   152 0 0   746398.78 0.038750 3515.02
20130301 0 0   153 0 0   850744.83 0.038750 4006.42 20130301 0 0   154 0 0  
769721.68 0.038750 3630.23 20130301 0 0   155 0 0   612056.18 0.036250 2795.59
20130301 0 0   156 0 0   708930.63 0.037500 3288.12 20130301 0 0   157 0 0  
993434.09 0.035000 4467.99 20130301 0 0   158 0 0   700000.00 0.035000 3143.31
20130301 0 0   159 0 0   638058.63 0.038750 3004.81 20130301 0 0   160 0 0  
543198.58 0.038750 2558.09 20130301 0 0   161 0 0   667933.71 0.036250 3055.54
20130301 0 0   162 0 0   995997.61 0.037500 4619.58 20130301 0 0   163 0 0  
713899.13 0.036250 3260.77 20130301 0 0   164 0 0   701917.61 0.036250 3206.04
20130301 0 0   165 0 0   1099246.35 0.038750 5184.36 20130301 0 0   166 0 0  
856649.70 0.035000 3852.80 20130301 0 0   167 0 0   467295.12 0.037500 2167.38
20130301 0 0   168 0 0   755859.84 0.037500 3505.79 20130301 0 0   169 0 0  
550419.74 0.037500 2552.92 20130301 0 0   170 0 0   677993.21 0.038750 3197.61
20130301 0 0   171 0 0   798795.08 0.037500 3704.92 20130301 0 0   172 0 0  
547455.79 0.036250 2500.53 20130301 0 0   173 0 0   664724.96 0.036250 3036.16
20130301 0 0   174 0 0   657962.88 0.035000 2959.20 20130301 0 0   175 0 0  
770737.40 0.037500 3574.79 20130301 0 0   176 0 0   512743.51 0.038750 2414.67
20130301 0 0   177 0 0   699672.79 0.033750 3098.21 20130301 0 0   178 0 0  
797586.38 0.037500 3704.92 20130301 0 0   179 0 0   958554.09 0.037500 4445.91
20130301 0 0   180 0 0   688960.75 0.037500 3195.50 20130301 0 0   181 0 0  
504755.29 0.038750 2377.05 20130301 0 0   182 0 0   908659.38 0.038750 4279.16
20130301 0 0   183 0 0   930626.97 0.038750 4382.61 20130301 0 0   184 0 0  
480259.41 0.036250 2193.61 20130301 0 0   185 0 0   563868.08 0.038750 2655.43
20130301 0 0   186 0 0   733534.13 0.037500 3403.90 20130301 0 0   187 0 0  
730398.25 0.037500 3387.69 20130301 0 0   188 0 0   828777.24 0.038750 3902.97
20130301 0 0   189 0 0   545558.72 0.036250 2491.86 20130301 0 0   190 0 0  
861671.26 0.036250 3935.72 20130301 0 0   191 0 0   669034.64 0.040000 3198.68
20130301 0 0   192 0 0   1196536.28 0.040000 5728.98 20130301 0 0   193 0 0  
847254.65 0.036250 3876.44 20130301 0 0   194 0 0   881670.07 0.037500 4089.31
20130301 0 0   195 0 0   828749.89 0.037500 3843.86 20130301 0 0   196 0 0  
1797228.58 0.036250 8208.92 20130301 0 0   197 0 0   605736.31 0.038750 2852.60
20130301 0 0   198 0 0   668922.34 0.033750 2962.04 20130301 0 0   199 0 0  
534094.35 0.037500 2477.21 20130301 0 0   200 0 0   697947.20 0.037500 3237.18
20130301 0 0   201 0 0   708954.03 0.038750 3338.68 20130301 0 0   202 0 0  
588871.73 0.037500 2731.27 20130301 0 0   203 0 0   764736.45 0.038750 3606.72
20130301 0 0   204 0 0   847378.58 0.036250 3876.44 20130301 0 0   205 0 0  
706909.90 0.036250 3228.84 20130301 0 0   206 0 0   848691.27 0.036250 3876.44
20130301 0 0   207 0 0   529253.23 0.041250 2568.64 20130301 0 0   208 0 0  
1024454.68 0.037500 4751.57 20130301 0 0   209 0 0   814051.38 0.041250 3950.86
20130301 0 0   210 0 0   839388.84 0.040000 4013.15 20130301 0 0   211 0 0  
1052377.18 0.036250 4806.78 20130301 0 0   212 0 0   599055.73 0.035000 2694.27
20130301 0 0   213 0 0   877705.06 0.038750 4133.38 20130301 0 0   214 0 0  
940298.41 0.037500 4361.62 20130301 0 0   215 0 0   998460.32 0.036250 4560.51
20130301 0 0   216 0 0   629051.12 0.037500 2917.63 20130301 0 0   217 0 0  
728900.51 0.037500 3380.74 20130301 0 0   218 0 0   878503.87 0.038750 4137.15
20130301 0 0   219 0 0   1158252.86 0.037500 5372.14 20130301 0 0   220 0 0  
674005.02 0.038750 3178.80 20130301 0 0   221 0 0   687939.16 0.036250 3142.19
20130301 0 0   222 0 0   468012.29 0.035000 2104.90 20130301 0 0   223 0 0  
559175.00 0.038750 2633.33 20130301 0 0   224 0 0   654148.22 0.041250 3179.30
20130301 0 0   225 0 0   1022388.45 0.035000 4598.22 20130301 0 0   226 0 0  
1096532.63 0.035000 4939.49 20130301 0 0   227 0 0   704912.99 0.036250 3219.72
20130301 0 0   228 0 0   679588.48 0.038750 3205.14 20130301 0 0   229 0 0  
574813.60 0.036250 2625.49 20130301 0 0   230 0 0   713899.13 0.036250 3260.77
20130301 0 0   231 0 0   995464.94 0.036250 4546.83 20130301 0 0   232 0 0  
582276.53 0.038750 2746.18 20130301 0 0   233 0 0   688983.49 0.038750 3244.64
20130301 0 0   234 0 0   1646127.63 0.038750 7763.61 20130301 0 0   235 0 0  
846151.61 0.038750 3984.79 20130301 0 0   236 0 0   609950.10 0.038750 2872.44
20130301 0 0   237 0 0   803814.07 0.038750 3785.41 20130301 0 0   238 0 0  
630049.62 0.037500 2922.26 20130301 0 0   239 0 0   797639.06 0.038750 3761.90
20130301 0 0   240 0 0   789261.18 0.040000 3773.49 20130301 0 0   241 0 0  
838706.66 0.036250 3830.83 20130301 0 0   242 0 0   898644.46 0.037500 4168.04
20130301 0 0   243 0 0   942148.92 0.037500 4376.44 20130301 0 0   244 0 0  
898996.19 0.038750 4246.24 20130301 0 0   245 0 0   904821.82 0.038750 4267.40
20130301 0 0   246 0 0   756832.92 0.036250 3456.87 20130301 0 0   247 0 0  
747184.58 0.035000 3363.34 20130301 0 0   248 0 0   648999.21 0.036250 2964.33
20130301 0 0   249 0 0   720936.35 0.038750 3395.11 20130301 0 0   250 0 0  
818346.62 0.037500 4215.88 20130301 0 0   251 0 0   703471.20 0.037500 3267.74
20130301 0 0   252 0 0   1174149.23 0.035000 5280.77 20130301 0 0   253 0 0  
692903.18 0.037500 3218.65 20130301 0 0   254 0 0   675862.85 0.035000 3044.52
20130301 0 0   255 0 0   711450.34 0.038750 3350.44 20130301 0 0   256 0 0  
452191.00 0.040000 2165.08 20130301 0 0   257 0 0   943058.02 0.038750 4453.15
20130301 0 0   258 0 0   585876.51 0.035000 2634.99 20130301 0 0   259 0 0  
991945.90 0.037500 4608.00 20130301 0 0   260 0 0   546176.14 0.037500 2533.24
20130301 0 0   261 0 0   800025.09 0.036250 3659.81 20130301 0 0   262 0 0  
964576.89 0.038750 4542.49 20130301 0 0   263 0 0   531216.26 0.038750 2501.66
20130301 0 0   264 0 0   957166.87 0.038750 4514.28 20130301 0 0   265 0 0  
521247.89 0.040000 2492.11 20130301 0 0   266 0 0   574095.07 0.035000 2582.01
20130301 0 0   267 0 0   647544.62 0.038750 3049.49 20130301 0 0   268 0 0  
971598.08 0.040000 4645.25 20130301 0 0   269 0 0   926283.39 0.038750 4362.15
20130301 0 0   270 0 0   685965.28 0.037500 3181.60 20130301 0 0   271 0 0  
958585.72 0.038750 4514.28 20130301 0 0   272 0 0   667037.54 0.040000 3189.13
20130301 0 0   273 0 0   637417.07 0.036250 2911.43 20130301 0 0   274 0 0  
700965.82 0.038750 3301.06 20130301 0 0   275 0 0   656058.13 0.038750 3094.16
20130301 0 0   276 0 0   848719.77 0.037500 3936.48 20130301 0 0   277 0 0  
770862.69 0.038750 3630.23 20130301 0 0   278 0 0   745824.39 0.035000 3354.36
20130301 0 0   279 0 0   983483.41 0.036250 4492.11 20130301 0 0   280 0 0  
993468.02 0.036250 4537.71 20130301 0 0   281 0 0   908659.38 0.038750 4279.16
20130301 0 0   282 0 0   1332989.29 0.037500 6182.59 20130301 0 0   283 0 0  
701941.18 0.037500 3255.70 20130301 0 0   284 0 0   878732.08 0.040000 4201.25
20130301 0 0   285 0 0   728924.56 0.038750 3432.73 20130301 0 0   286 0 0  
550188.26 0.038750 2591.01 20130301 0 0   287 0 0   972565.10 0.038750 4580.11
20130301 0 0   288 0 0   702962.86 0.038750 3310.47 20130301 0 0   289 0 0  
459546.85 0.035000 2070.10 20130301 0 0   290 0 0   856011.71 0.037500 3973.53
20130301 0 0   291 0 0   550437.90 0.038750 2592.18 20130301 0 0   292 0 0  
715218.01 0.040000 3419.49 20130301 0 0   293 0 0   948600.02 0.038750 4467.25
20130301 0 0   294 0 0   674005.59 0.038750 3174.10 20130301 0 0   295 0 0  
760852.31 0.037500 3528.94 20130301 0 0   296 0 0   564149.03 0.037500 2616.60
20130301 0 0   297 0 0   896677.06 0.038750 4222.73 20130301 0 0   298 0 0  
978523.97 0.037500 4538.53 20130301 0 0   299 0 0   680996.09 0.040000 3255.97
20130301 0 0   300 0 0   702012.72 0.041250 3411.93 20130301 0 0   301 0 0  
934733.28 0.038750 4408.47 20130301 0 0   302 0 0   497494.51 0.037500 2310.95
20130301 0 0   303 0 0   1145794.07 0.033750 5073.67 20130301 0 0   304 0 0  
817632.58 0.040000 3914.81 20130301 0 0   305 0 0   816636.01 0.040000 3910.03
20130301 0 0   306 0 0   840318.84 0.042500 4147.05 20130301 0 0   307 0 0  
1373433.65 0.038750 6477.52 20130301 0 0   308 0 0   674957.49 0.037500 3135.29
20130301 0 0   309 0 0   870734.43 0.041250 4231.96 20130301 0 0   310 0 0  
702824.72 0.036250 3215.16 20130301 0 0   311 0 0   706710.58 0.036250 3237.96
20130301 0 0   312 0 0   655226.80 0.043750 3280.30 20130301 0 0   313 0 0  
800251.50 0.040000 3849.16 20130301 0 0   314 0 0   937345.99 0.041250 4555.71
20130301 0 0   315 0 0   822618.29 0.040000 3938.68 20130301 0 0   316 0 0  
920898.62 0.038750 4349.69 20130301 0 0   317 0 0   535192.70 0.037500 2482.30
20130301 0 0   318 0 0   764871.52 0.038750 3602.02 20130301 0 0   319 0 0  
507251.62 0.038750 2388.80 20130301 0 0   320 0 0   793828.81 0.038750 3738.38
20130301 0 0   321 0 0   808780.01 0.037500 3751.24 20130301 0 0   322 0 0  
740930.91 0.040000 3542.42 20130301 0 0   323 0 0   619086.61 0.038750 2915.47
20130301 0 0   324 0 0   998426.22 0.035000 4490.45 20130301 0 0   325 0 0  
982517.94 0.037500 4557.06 20130301 0 0   326 0 0   709975.58 0.040000 3394.42
20130301 0 0   327 0 0   995467.38 0.037500 4631.16 20130301 0 0   328 0 0  
978007.42 0.035000 4405.58 20130301 0 0   329 0 0   697695.66 0.032500 3046.44
20130301 0 0   330 0 0   798768.26 0.036250 3648.41 20130301 0 0   331 0 0  
718915.56 0.037500 3334.43 20130301 0 0   332 0 0   957555.60 0.037500 4441.28
20130301 0 0   333 0 0   955558.61 0.037500 4432.02 20130301 0 0   334 0 0  
692954.72 0.037500 3214.02 20130301 0 0   335 0 0   1744720.22 0.037500 8104.52
20130301 0 0   336 0 0   991863.61 0.035000 4467.99 20130301 0 0   337 0 0  
882668.55 0.037500 4093.94 20130301 0 0   338 0 0   873710.94 0.038750 4114.57
20130301 0 0   339 0 0   937535.80 0.037500 4348.42 20130301 0 0   340 0 0  
848650.89 0.037500 3948.13 20130301 0 0   341 0 0   701876.03 0.037500 3260.33
20130301 0 0   342 0 0   599116.08 0.038750 2821.42 20130301 0 0   343 0 0  
672963.52 0.037500 3126.03 20130301 0 0   344 0 0   856678.96 0.036250 3912.92
20130301 0 0   345 0 0   500727.85 0.036250 2287.10 20130301 0 0   346 0 0  
723908.04 0.037500 3357.59 20130301 0 0   347 0 0   1357906.03 0.036250 6202.30
20130301 0 0   348 0 0   997176.17 0.041250 4846.49 20130301 0 0   349 0 0  
550370.95 0.038750 2595.71 20130301 0 0   350 0 0   611307.91 0.042500 3015.59
20130301 0 0   351 0 0   598336.66 0.040000 2860.67 20130301 0 0   352 0 0  
451965.65 0.040000 2164.00 20130301 0 0   353 0 0   548376.87 0.038750 2586.30
20130301 0 0   354 0 0   415152.07 0.038750 1960.89 20130301 0 0   355 0 0  
883667.06 0.037500 4098.57 20130301 0 0   356 0 0   938818.82 0.038750 4434.34
20130301 0 0   357 0 0   527222.15 0.038750 2482.85 20130301 0 0   358 0 0  
1046832.14 0.037500 4862.71 20130301 0 0   359 0 0   666979.86 0.037500 3098.24
20130301 0 0   360 0 0   673007.97 0.038750 3174.10 20130301 0 0   361 0 0  
549171.61 0.037500 2547.14 20130301 0 0   362 0 0   555392.26 0.040000 2659.20
20130301 0 0   363 0 0   816322.13 0.040000 3902.87 20130301 0 0   364 0 0  
995498.37 0.037500 4617.26 20130301 0 0   365 0 0   803865.76 0.041250 3901.43
20130301 0 0   366 0 0   983642.93 0.042500 4845.61 20130301 0 0   367 0 0  
582141.12 0.038750 2741.48 20130301 0 0   368 0 0   682015.92 0.040000 3260.75
20130301 0 0   369 0 0   673983.35 0.037500 3126.03 20130301 0 0   370 0 0  
813772.49 0.037500 3774.39 20130301 0 0   371 0 0   761843.36 0.041250 3702.72
20130301 0 0   372 0 0   785788.28 0.036250 3589.12 20130301 0 0   373 0 0  
947070.18 0.036250 4332.49 20130301 0 0   374 0 0   753887.73 0.038750 3550.29
20130301 0 0   375 0 0   1595278.15 0.038750 7523.79 20130301 0 0   376 0 0  
665040.41 0.040000 3179.59 20130301 0 0   377 0 0   478583.44 0.038750 2257.14
20130301 0 0   378 0 0   717730.46 0.035000 3233.12 20130301 0 0   379 0 0  
1393874.28 0.038750 6573.91 20130301 0 0   380 0 0   548266.31 0.035000 2469.75
20130301 0 0   381 0 0   548756.02 0.038750 2591.95 20130301 0 0   382 0 0  
655616.00 0.037500 3045.45 20130301 0 0   383 0 0   534520.45 0.042500 2636.80
20130301 0 0   384 0 0   697841.19 0.036250 3192.36 20130301 0 0   385 0 0  
733293.88 0.037500 3401.12 20130301 0 0   386 0 0   1093350.76 0.037500 5071.12
20130301 0 0   387 0 0   795538.96 0.036250 3639.29 20130301 0 0   388 0 0  
469276.35 0.036250 2143.44 20130301 0 0   389 0 0   578250.13 0.037500 2686.07
20130301 0 0   390 0 0   596736.97 0.038750 2821.42 20130301 0 0   391 0 0  
743856.92 0.038750 4483.62 20130301 0 0   392 0 0   700919.15 0.036250 3201.48
20130301 0 0   393 0 0   678122.97 0.042500 3345.19 20130301 0 0   394 0 0  
615871.00 0.037500 2856.50 20130301 0 0   395 0 0   602111.66 0.038750 2835.53
20130301 0 0   396 0 0   559175.00 0.038750 2633.33 20130301 0 0   397 0 0  
755884.79 0.038750 3559.69 20130301 0 0   398 0 0   559175.00 0.038750 2633.33
20130301 0 0   399 0 0   648977.04 0.035000 2918.79 20130301 0 0   400 0 0  
898488.37 0.031250 3855.38 20130301 0 0   401 0 0   547174.63 0.037500 2537.87
20130301 0 0   402 0 0   898644.46 0.037500 4168.04 20130301 0 0   403 0 0  
614093.98 0.038750 2891.96 20130301 0 0   404 0 0   868746.49 0.040000 4153.51
20130301 0 0   405 0 0   639077.87 0.040000 3055.46 20130301 0 0   406 0 0  
574133.97 0.037500 2662.91 20130301 0 0   407 0 0   978588.00 0.040000 4678.67
20130301 0 0   408 0 0   943545.01 0.036250 4309.68 20130301 0 0   409 0 0  
678998.22 0.038750 3197.61 20130301 0 0   410 0 0   813591.86 0.038750 3837.13
20130301 0 0   411 0 0   868746.49 0.040000 4153.51 20130301 0 0   412 0 0  
1032476.71 0.038750 4862.25 20130301 0 0   413 0 0   897704.71 0.040000 4291.96
20130301 0 0   414 0 0   622082.19 0.038750 2929.58 20130301 0 0   415 0 0  
658029.16 0.038750 3098.86 20130301 0 0   416 0 0   943638.43 0.040000 4511.57
20130301 0 0   417 0 0   976559.21 0.038750 4598.92 20130301 0 0   418 0 0  
690558.34 0.037500 3202.91 20130301 0 0   419 0 0   648999.21 0.036250 2964.33
20130301 0 0   420 0 0   719370.49 0.038750 3392.76 20130301 0 0   421 0 0  
682025.67 0.040000 3265.52 20130301 0 0   422 0 0   695579.39 0.033750 3080.08
20130301 0 0   423 0 0   998559.18 0.040000 4774.15 20130301 0 0   424 0 0  
773858.26 0.038750 3644.34 20130301 0 0   425 0 0   698931.24 0.038750 3296.36
20130301 0 0   426 0 0   837791.16 0.040000 4005.51 20130301 0 0   427 0 0  
853473.80 0.038750 4025.23 20130301 0 0   428 0 0   699944.19 0.037500 3246.44
20130301 0 0   429 0 0   710974.13 0.040000 3399.20 20130301 0 0   430 0 0  
874154.48 0.040000 4186.93 20130301 0 0   431 0 0   669012.95 0.038750 3150.59
20130301 0 0   432 0 0   698898.36 0.035000 3143.31 20130301 0 0   433 0 0  
1068316.05 0.035000 4804.78 20130301 0 0   434 0 0   674712.73 0.036250 3086.56
20130301 0 0   435 0 0   682069.19 0.041250 3315.00 20130301 0 0   436 0 0  
716830.77 0.037500 3329.80 20130301 0 0   437 0 0   717079.80 0.043750 3594.85
20130301 0 0   438 0 0   821260.62 0.037500 3820.70 20130301 0 0   439 0 0  
747733.24 0.038750 3526.78 20130301 0 0   440 0 0   719861.94 0.036250 3288.00
20130301 0 0   441 0 0   1098343.23 0.037500 5094.27 20130301 0 0   442 0 0  
712595.07 0.031250 3062.88 20130301 0 0   443 0 0   681596.59 0.038750 3216.42
20130301 0 0   444 0 0   639036.06 0.037500 2963.94 20130301 0 0   445 0 0  
669926.88 0.036250 3064.66 20130301 0 0   446 0 0   655110.03 0.035000 2963.69
20130301 0 0   447 0 0   909461.57 0.037500 4237.51 20130301 0 0   448 0 0  
557177.96 0.038750 2623.92 20130301 0 0   449 0 0   998426.94 0.038750 4701.90
20130301 0 0   450 0 0   801790.56 0.037500 3718.82 20130301 0 0   451 0 0  
479260.95 0.036250 2189.05 20130301 0 0   452 0 0   629550.37 0.037500 2919.94
20130301 0 0   453 0 0   608621.82 0.040000 2909.85 20130301 0 0   454 0 0  
558158.06 0.037500 2588.82 20130301 0 0   455 0 0   697371.11 0.038750 3284.14
20130301 0 0   456 0 0   750508.35 0.037500 3487.26 20130301 0 0   457 0 0  
666017.37 0.038750 3136.48 20130301 0 0   458 0 0   898674.12 0.038750 4232.13
20130301 0 0   459 0 0   719417.43 0.040000 3444.55 20130301 0 0   460 0 0  
647583.21 0.038750 3054.19 20130301 0 0   461 0 0   597318.73 0.038750 2812.96
20130301 0 0   462 0 0   717732.01 0.037500 3339.06 20130301 0 0   463 0 0  
824409.05 0.040000 3953.00 20130301 0 0   464 0 0   948600.46 0.038750 4467.25
20130301 0 0   465 0 0   989603.68 0.041250 4802.88 20130301 0 0   466 0 0  
997177.16 0.041250 4846.50 20130301 0 0   467 0 0   560839.98 0.038750 2645.08
20130301 0 0   468 0 0   577484.60 0.040000 2769.01 20130301 0 0   469 0 0  
757757.12 0.038750 3573.80 20130301 0 0   470 0 0   893546.00 0.037500 4150.67
20130301 0 0   471 0 0   708954.03 0.038750 3338.68 20130301 0 0   472 0 0  
748870.38 0.037500 3473.37 20130301 0 0   473 0 0   718652.22 0.033750 3182.25
20130301 0 0   474 0 0   987936.41 0.036250 4533.15 20130301 0 0   475 0 0  
861561.08 0.041250 4187.37 20130301 0 0   476 0 0   646546.10 0.038750 3044.79
20130301 0 0   477 0 0   616590.30 0.038750 2903.71 20130301 0 0   478 0 0  
866692.66 0.037500 4019.84 20130301 0 0   479 0 0   748966.70 0.042500 3689.55
20130301 0 0   480 0 0   693000.07 0.040000 3313.26 20130301 0 0   481 0 0  
740882.43 0.037500 3436.32 20130301 0 0   482 0 0   993598.04 0.041250 4822.26
20130301 0 0   483 0 0   995563.50 0.040000 4759.83 20130301 0 0   484 0 0  
876207.26 0.038750 4126.33 20130301 0 0   485 0 0   685919.28 0.038750 3235.23
20130301 0 0   486 0 0   725944.97 0.041250 3528.25 20130301 0 0   487 0 0  
678043.29 0.041250 3290.77 20130301 0 0   488 0 0   895179.27 0.038750 4215.68
20130301 0 0   489 0 0   871056.79 0.036250 3978.59 20130301 0 0   490 0 0  
1228187.86 0.038750 5783.92 20130301 0 0   491 0 0   482787.70 0.038750 2273.60
20130301 0 0   492 0 0   727939.34 0.041250 3537.94 20130301 0 0   493 0 0  
973563.63 0.038750 4584.81 20130301 0 0   494 0 0   998459.32 0.040000 4773.68
20130301 0 0   495 0 0   1026518.84 0.040000 4907.83 20130301 0 0   496 0 0  
595062.02 0.035000 2676.31 20130301 0 0   497 0 0   704913.52 0.038750 3324.58
20130301 0 0   498 0 0   592126.39 0.038750 2788.51 20130301 0 0   499 0 0  
933622.55 0.038750 4396.72 20130301 0 0   500 0 0   748989.73 0.043750 3744.64
20130301 0 0   501 0 0   554581.78 0.038750 2611.70 20130301 0 0   502 0 0  
1068492.37 0.041250 5185.75 20130301 0 0   503 0 0   690854.38 0.037500 3214.02
20130301 0 0   504 0 0   464183.55 0.037500 2153.49 20130301 0 0   505 0 0  
888717.67 0.040000 4249.00 20130301 0 0   506 0 0   712993.98 0.041250 3460.40
20130301 0 0   507 0 0   703916.48 0.038750 3319.87 20130301 0 0   508 0 0  
1294235.94 0.038750 6113.08 20130301 0 0   509 0 0   703938.15 0.037500 3264.96
20130301 0 0   510 0 0   585841.58 0.041250 2847.32 20130301 0 0   511 0 0  
558488.78 0.036250 2550.92 20130301 0 0   512 0 0   653036.53 0.038750 3075.35
20130301 0 0   513 0 0   710397.29 0.038750 3350.44 20130301 0 0   514 0 0  
548340.63 0.037500 2547.14 20130301 0 0   515 0 0   451475.12 0.037500 2097.91
20130301 0 0   516 0 0   554164.09 0.037500 2570.29 20130301 0 0   517 0 0  
547145.14 0.042500 2695.34 20130301 0 0   518 0 0   569149.48 0.037500 2639.80
20130301 0 0   519 0 0   579126.43 0.037500 2686.07 20130301 0 0   520 0 0  
834515.19 0.037500 3870.60 20130301 0 0   521 0 0   900641.45 0.037500 4177.30
20130301 0 0   522 0 0   674981.84 0.037500 3130.66 20130301 0 0   523 0 0  
607084.26 0.037500 2815.74 20130301 0 0   524 0 0   662581.97 0.040000 3172.42
20130301 0 0   525 0 0   727845.65 0.038750 3432.73 20130301 0 0   526 0 0  
730408.37 0.038750 3439.72 20130301 0 0   527 0 0   938900.66 0.041250 4569.76
20130301 0 0   528 0 0   1248075.40 0.036250 5700.64 20130301 0 0   529 0 0  
697016.52 0.041250 3382.86 20130301 0 0   530 0 0   637162.30 0.038750 3009.52
20130301 0 0   531 0 0   702873.01 0.037500 3264.96 20130301 0 0   532 0 0  
453887.35 0.036250 2079.59 20130301 0 0   533 0 0   848386.19 0.041250 4129.22
20130301 0 0   534 0 0   673007.97 0.038750 3174.10 20130301 0 0   535 0 0  
767676.90 0.037500 3565.99 20130301 0 0   536 0 0   768840.26 0.037500 3565.99
20130301 0 0   537 0 0   713946.65 0.038750 3362.20 20130301 0 0   538 0 0  
1198152.38 0.036250 5472.62 20130301 0 0   539 0 0   559175.00 0.038750 2633.33
20130301 0 0   540 0 0   542983.86 0.041250 2635.28 20130301 0 0   541 0 0  
556828.13 0.041250 2710.16 20130301 0 0   542 0 0   530095.84 0.037500 2462.39
20130301 0 0   543 0 0   1121605.86 0.037500 5210.05 20130301 0 0   544 0 0  
990090.49 0.038750 4676.51 20130301 0 0   545 0 0   780599.87 0.040000 3742.94
20130301 0 0   546 0 0   1749861.00 0.041250 8529.84 20130301 0 0   547 0 0  
1085863.93 0.038750 5128.88 20130301 0 0   548 0 0   853768.10 0.040000 4081.90
20130301 0 0   549 0 0   1133249.60 0.038750 5360.70 20130301 0 0   550 0 0  
492928.24 0.040000 2367.03 20130301 0 0   551 0 0   615911.74 0.040000 2957.59
20130301 0 0   552 0 0   696000.00 0.038750 3272.85 20130301 0 0   553 0 0  
998526.79 0.038750 4702.37 20130301 0 0   554 0 0   883667.05 0.037500 4098.57
20130301 0 0   555 0 0   536191.19 0.037500 2486.93 20130301 0 0   556 0 0  
826780.18 0.038750 3893.56 20130301 0 0   557 0 0   726416.77 0.036250 3323.08
20130301 0 0   558 0 0   932713.20 0.042500 4594.72 20130301 0 0   559 0 0  
493539.17 0.038750 2327.67 20130301 0 0   560 0 0   516471.29 0.038750 2435.83
20130301 0 0   561 0 0   622158.47 0.038750 2934.28 20130301 0 0   562 0 0  
786786.73 0.036250 3593.68 20130301 0 0   563 0 0   531391.93 0.037500 2468.41
20130301 0 0   564 0 0   993534.16 0.038750 4678.86 20130301 0 0   565 0 0  
713599.59 0.036250 3259.40 20130301 0 0   566 0 0   978556.26 0.038750 4608.32
20130301 0 0   567 0 0   797310.54 0.036250 3648.41 20130301 0 0   568 0 0  
709652.99 0.038750 3341.97 20130301 0 0   569 0 0   1510670.46 0.036250 6900.06
20130301 0 0   570 0 0   828777.24 0.038750 3902.97 20130301 0 0   571 0 0  
988475.72 0.036250 4514.91 20130301 0 0   572 0 0   725905.03 0.037500 3366.85
20130301 0 0   573 0 0   905379.12 0.040000 4334.93 20130301 0 0   574 0 0  
929597.77 0.037500 4311.61 20130301 0 0   575 0 0   722812.66 0.037500 3357.59
20130301 0 0   576 0 0   1270126.08 0.038750 5981.42 20130301 0 0   577 0 0  
784731.48 0.042500 3876.49 20130301 0 0   578 0 0   621642.36 0.042500 3062.33
20130301 0 0   579 0 0   582000.00 0.036250 2654.22 20130301 0 0   580 0 0  
686000.00 0.036250 3128.51 20130301 0 0   581 0 0   860672.79 0.036250 3931.16
20130301 0 0   582 0 0   556161.08 0.037500 2579.55 20130301 0 0   583 0 0  
1300000.00 0.035000 5837.58 20130301 0 0   584 0 0   835000.00 0.038750 3926.48
20130301 0 0   585 0 0   742309.32 0.036250 3390.53 20130301 0 0   586 0 0  
600000.00 0.037500 2778.69 20130301 0 0   587 0 0   506253.09 0.038750 2384.10
20130301 0 0   588 0 0   1885000.00 0.038750 8863.97 20130301 0 0   589 0 0  
540000.00 0.035000 2424.84 20130301 0 0   590 0 0   865194.91 0.037500 4012.90
20130301 0 0   591 0 0   711949.61 0.038750 3352.79 20130301 0 0   592 0 0  
404376.43 0.036250 1847.01 20130301 0 0   593 0 0   559137.78 0.036250 2553.89
20130301 0 0   594 0 0   803787.55 0.037500 3728.08 20130301 0 0   595 0 0  
580000.00 0.038750 2727.38 20130301 0 0   596 0 0   849718.27 0.037500 3941.11
20130301 0 0   597 0 0   562669.85 0.038750 2649.79 20130301 0 0   598 0 0  
739000.00 0.036250 3370.22 20130301 0 0   599 0 0   530000.00 0.037500 2454.51
20130301 0 0   600 0 0   878645.08 0.036250 4013.25 20130301 0 0   601 0 0  
684000.00 0.036250 3119.39 20130301 0 0   602 0 0   675002.06 0.038750 3183.51
20130301 0 0   603 0 0   2496234.61 0.037500 11577.89 20130301 0 0   604 0 0  
945000.00 0.036250 4309.68 20130301 0 0   605 0 0   1300000.00 0.036250 5928.67
20130301 0 0   606 0 0   668990.88 0.037500 3102.87 20130301 0 0   607 0 0  
1228187.96 0.038750 5783.92 20130301 0 0   608 0 0   1243124.84 0.037500 5765.79
20130301 0 0   609 0 0   1070000.00 0.036250 4879.75 20130301 0 0   610 0 0  
678929.83 0.035000 3053.50 20130301 0 0   611 0 0   970128.51 0.038750 4575.41
20130301 0 0   612 0 0   738111.79 0.036250 3371.36 20130301 0 0   613 0 0  
737667.34 0.035000 3322.93 20130301 0 0   614 0 0   748819.66 0.035000 3367.84
20130301 0 0   615 0 0   698898.36 0.035000 3143.31 20130301 0 0   616 0 0  
1166311.99 0.035000 5253.82 20130301 0 0   617 0 0   692854.91 0.035000 3121.07
20130301 0 0   618 0 0   937164.00 0.037500 4353.29 20130301 0 0   619 0 0  
981000.00 0.038750 4613.03 20130301 0 0   620 0 0   836275.49 0.038750 3949.99
20130301 0 0   621 0 0   681000.00 0.036250 3105.71 20130301 0 0   622 0 0  
517935.85 0.038750 2439.12 20130301 0 0   623 0 0   908848.50 0.036250 4150.07
20130301 0 0   624 0 0   798740.97 0.035000 3592.36 20130301 0 0   625 0 0  
699944.18 0.037500 3246.44 20130301 0 0   626 0 0   639057.15 0.038750 3009.52
20130301 0 0   627 0 0   813772.49 0.037500 3755.87 20130301 0 0   628 0 0  
908659.38 0.038750 4279.16 20130301 0 0   629 0 0   896755.28 0.033750 3970.91
20130301 0 0   630 0 0   808858.72 0.041250 3925.66 20130301 0 0   631 0 0  
1118350.01 0.038750 5266.66 20130301 0 0   632 0 0   637099.14 0.037500 2963.94
20130301 0 0   633 0 0   701893.64 0.035000 3156.78 20130301 0 0   634 0 0  
688937.63 0.036250 3146.75 20130301 0 0   635 0 0   886691.79 0.038750 4175.71
20130301 0 0   636 0 0   792830.28 0.038750 3733.68 20130301 0 0   637 0 0  
609101.34 0.038750 2868.45 20130301 0 0   638 0 0   1260016.00 0.038750 5933.80
20130301 0 0   639 0 0   645069.23 0.040000 3084.10 20130301 0 0   640 0 0  
818265.71 0.037500 3795.23 20130301 0 0   641 0 0   631089.40 0.040000 3017.26
20130301 0 0   642 0 0   644070.67 0.040000 3079.33 20130301 0 0   643 0 0  
997528.27 0.038750 4697.67 20130301 0 0   644 0 0   643193.16 0.035000 2892.78
20130301 0 0   645 0 0   659049.05 0.040000 3150.94 20130301 0 0   646 0 0  
624598.76 0.040000 2986.23 20130301 0 0   647 0 0   584157.12 0.040000 2792.88
20130301 0 0   648 0 0   459351.86 0.041250 2229.39 20130301 0 0   649 0 0  
498097.54 0.033750 2205.62 20130301 0 0   650 0 0   542948.95 0.038750 2556.91
20130301 0 0   651 0 0   877205.79 0.038750 4131.03 20130301 0 0   652 0 0  
992253.26 0.037500 4602.21 20130301 0 0   653 0 0   713923.10 0.037500 3311.28
20130301 0 0   654 0 0   635042.08 0.037500 2945.42 20130301 0 0   655 0 0  
556179.43 0.038750 2619.22 20130301 0 0   656 0 0   605426.43 0.040000 2894.57
20130301 0 0  



 



  42 43 44 45 46 47 48 49 50 51 52   Gross Margin ARM Round Flag ARM Round
Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) 1                       2                       3                  
    4                       5                       6                       7  
                    8                       9                       10          
            11                       12                       13                
      14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                       29                    
  30                       31                       32                       33
                      34                       35                       36      
                37                       38                       39            
          40                       41                       42                  
    43                       44                       45                      
46                       47                       48                       49  
                    50                       51                       52        
              53                       54                       55              
        56                       57                       58                    
  59                       60                       61                       62
                      63                       64                       65      
                66                       67                       68            
          69                       70                       71                  
    72                       73                       74                      
75                       76                       77                       78  
                    79                       80                       81        
              82                       83                       84              
        85                       86                       87                    
  88                       89                       90                       91
                      92                       93                       94      
                95                       96                       97            
          98                       99                       100                
      101                       102                       103                  
    104                       105                       106                    
  107                       108                       109                      
110                       111                       112                      
113                       114                       115                      
116                       117                       118                      
119                       120                       121                      
122                       123                       124                      
125                       126                       127                      
128                       129                       130                      
131                       132                       133                      
134                       135                       136                      
137                       138                       139                      
140                       141                       142                      
143                       144                       145                      
146                       147                       148                      
149                       150                       151                      
152                       153                       154                      
155                       156                       157                      
158                       159                       160                      
161                       162                       163                      
164                       165                       166                      
167                       168                       169                      
170                       171                       172                      
173                       174                       175                      
176                       177                       178                      
179                       180                       181                      
182                       183                       184                      
185                       186                       187                      
188                       189                       190                      
191                       192                       193                      
194                       195                       196                      
197                       198                       199                      
200                       201                       202                      
203                       204                       205                      
206                       207                       208                      
209                       210                       211                      
212                       213                       214                      
215                       216                       217                      
218                       219                       220                      
221                       222                       223                      
224                       225                       226                      
227                       228                       229                      
230                       231                       232                      
233                       234                       235                      
236                       237                       238                      
239                       240                       241                      
242                       243                       244                      
245                       246                       247                      
248                       249                       250                      
251                       252                       253                      
254                       255                       256                      
257                       258                       259                      
260                       261                       262                      
263                       264                       265                      
266                       267                       268                      
269                       270                       271                      
272                       273                       274                      
275                       276                       277                      
278                       279                       280                      
281                       282                       283                      
284                       285                       286                      
287                       288                       289                      
290                       291                       292                      
293                       294                       295                      
296                       297                       298                      
299                       300                       301                      
302                       303                       304                      
305                       306                       307                      
308                       309                       310                      
311                       312                       313                      
314                       315                       316                      
317                       318                       319                      
320                       321                       322                      
323                       324                       325                      
326                       327                       328                      
329                       330                       331                      
332                       333                       334                      
335                       336                       337                      
338                       339                       340                      
341                       342                       343                      
344                       345                       346                      
347                       348                       349                      
350                       351                       352                      
353                       354                       355                      
356                       357                       358                      
359                       360                       361                      
362                       363                       364                      
365                       366                       367                      
368                       369                       370                      
371                       372                       373                      
374                       375                       376                      
377                       378                       379                      
380                       381                       382                      
383                       384                       385                      
386                       387                       388                      
389                       390                       391                      
392                       393                       394                      
395                       396                       397                      
398                       399                       400                      
401                       402                       403                      
404                       405                       406                      
407                       408                       409                      
410                       411                       412                      
413                       414                       415                      
416                       417                       418                      
419                       420                       421                      
422                       423                       424                      
425                       426                       427                      
428                       429                       430                      
431                       432                       433                      
434                       435                       436                      
437                       438                       439                      
440                       441                       442                      
443                       444                       445                      
446                       447                       448                      
449                       450                       451                      
452                       453                       454                      
455                       456                       457                      
458                       459                       460                      
461                       462                       463                      
464                       465                       466                      
467                       468                       469                      
470                       471                       472                      
473                       474                       475                      
476                       477                       478                      
479                       480                       481                      
482                       483                       484                      
485                       486                       487                      
488                       489                       490                      
491                       492                       493                      
494                       495                       496                      
497                       498                       499                      
500                       501                       502                      
503                       504                       505                      
506                       507                       508                      
509                       510                       511                      
512                       513                       514                      
515                       516                       517                      
518                       519                       520                      
521                       522                       523                      
524                       525                       526                      
527                       528                       529                      
530                       531                       532                      
533                       534                       535                      
536                       537                       538                      
539                       540                       541                      
542                       543                       544                      
545                       546                       547                      
548                       549                       550                      
551                       552                       553                      
554                       555                       556                      
557                       558                       559                      
560                       561                       562                      
563                       564                       565                      
566                       567                       568                      
569                       570                       571                      
572                       573                       574                      
575                       576                       577                      
578                       579                       580                      
581                       582                       583                      
584                       585                       586                      
587                       588                       589                      
590                       591                       592                      
593                       594                       595                      
596                       597                       598                      
599                       600                       601                      
602                       603                       604                      
605                       606                       607                      
608                       609                       610                      
611                       612                       613                      
614                       615                       616                      
617                       618                       619                      
620                       621                       622                      
623                       624                       625                      
626                       627                       628                      
629                       630                       631                      
632                       633                       634                      
635                       636                       637                      
638                       639                       640                      
641                       642                       643                      
644                       645                       646                      
647                       648                       649                      
650                       651                       652                      
653                       654                       655                      
656                      



 



  53 54 55 56 57 58 59 60 61 62 63   Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast 1                       2                       3  
                    4                       5                       6          
            7                       8                       9                  
    10                       11                       12                      
13                       14                       15                       16  
                    17                       18                       19        
              20                       21                       22              
        23                       24                       25                    
  26                       27                       28                       29
                      30                       31                       32      
                33                       34                       35            
          36                       37                       38                  
    39                       40                       41                      
42                       43                       44                       45  
                    46                       47                       48        
              49                       50                       51              
        52                       53                       54                    
  55                       56                       57                       58
                      59                       60                       61      
                62                       63                       64            
          65                       66                       67                  
    68                       69                       70                      
71                       72                       73                       74  
                    75                       76                       77        
              78                       79                       80              
        81                       82                       83                    
  84                       85                       86                       87
                      88                       89                       90      
                91                       92                       93            
          94                       95                       96                  
    97                       98                       99                      
100                       101                       102                      
103                       104                       105                      
106                       107                       108                      
109                       110                       111                      
112                       113                       114                      
115                       116                       117                      
118                       119                       120                      
121                       122                       123                      
124                       125                       126                      
127                       128                       129                      
130                       131                       132                      
133                       134                       135                      
136                       137                       138                      
139                       140                       141                      
142                       143                       144                      
145                       146                       147                      
148                       149                       150                      
151                       152                       153                      
154                       155                       156                      
157                       158                       159                      
160                       161                       162                      
163                       164                       165                      
166                       167                       168                      
169                       170                       171                      
172                       173                       174                      
175                       176                       177                      
178                       179                       180                      
181                       182                       183                      
184                       185                       186                      
187                       188                       189                      
190                       191                       192                      
193                       194                       195                      
196                       197                       198                      
199                       200                       201                      
202                       203                       204                      
205                       206                       207                      
208                       209                       210                      
211                       212                       213                      
214                       215                       216                      
217                       218                       219                      
220                       221                       222                      
223                       224                       225                      
226                       227                       228                      
229                       230                       231                      
232                       233                       234                      
235                       236                       237                      
238                       239                       240                      
241                       242                       243                      
244                       245                       246                      
247                       248                       249                      
250                       251                       252                      
253                       254                       255                      
256                       257                       258                      
259                       260                       261                      
262                       263                       264                      
265                       266                       267                      
268                       269                       270                      
271                       272                       273                      
274                       275                       276                      
277                       278                       279                      
280                       281                       282                      
283                       284                       285                      
286                       287                       288                      
289                       290                       291                      
292                       293                       294                      
295                       296                       297                      
298                       299                       300                      
301                       302                       303                      
304                       305                       306                      
307                       308                       309                      
310                       311                       312                      
313                       314                       315                      
316                       317                       318                      
319                       320                       321                      
322                       323                       324                      
325                       326                       327                      
328                       329                       330                      
331                       332                       333                      
334                       335                       336                      
337                       338                       339                      
340                       341                       342                      
343                       344                       345                      
346                       347                       348                      
349                       350                       351                      
352                       353                       354                      
355                       356                       357                      
358                       359                       360                      
361                       362                       363                      
364                       365                       366                      
367                       368                       369                      
370                       371                       372                      
373                       374                       375                      
376                       377                       378                      
379                       380                       381                      
382                       383                       384                      
385                       386                       387                      
388                       389                       390                      
391                       392                       393                      
394                       395                       396                      
397                       398                       399                      
400                       401                       402                      
403                       404                       405                      
406                       407                       408                      
409                       410                       411                      
412                       413                       414                      
415                       416                       417                      
418                       419                       420                      
421                       422                       423                      
424                       425                       426                      
427                       428                       429                      
430                       431                       432                      
433                       434                       435                      
436                       437                       438                      
439                       440                       441                      
442                       443                       444                      
445                       446                       447                      
448                       449                       450                      
451                       452                       453                      
454                       455                       456                      
457                       458                       459                      
460                       461                       462                      
463                       464                       465                      
466                       467                       468                      
469                       470                       471                      
472                       473                       474                      
475                       476                       477                      
478                       479                       480                      
481                       482                       483                      
484                       485                       486                      
487                       488                       489                      
490                       491                       492                      
493                       494                       495                      
496                       497                       498                      
499                       500                       501                      
502                       503                       504                      
505                       506                       507                      
508                       509                       510                      
511                       512                       513                      
514                       515                       516                      
517                       518                       519                      
520                       521                       522                      
523                       524                       525                      
526                       527                       528                      
529                       530                       531                      
532                       533                       534                      
535                       536                       537                      
538                       539                       540                      
541                       542                       543                      
544                       545                       546                      
547                       548                       549                      
550                       551                       552                      
553                       554                       555                      
556                       557                       558                      
559                       560                       561                      
562                       563                       564                      
565                       566                       567                      
568                       569                       570                      
571                       572                       573                      
574                       575                       576                      
577                       578                       579                      
580                       581                       582                      
583                       584                       585                      
586                       587                       588                      
589                       590                       591                      
592                       593                       594                      
595                       596                       597                      
598                       599                       600                      
601                       602                       603                      
604                       605                       606                      
607                       608                       609                      
610                       611                       612                      
613                       614                       615                      
616                       617                       618                      
619                       620                       621                      
622                       623                       624                      
625                       626                       627                      
628                       629                       630                      
631                       632                       633                      
634                       635                       636                      
637                       638                       639                      
640                       641                       642                      
643                       644                       645                      
646                       647                       648                      
649                       650                       651                      
652                       653                       654                      
655                       656                      



 



  64 65 66 67 68 69 70 71 72 73   Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag 1         0   201 1   0 2         0   516 3   1 3         0   390 1   0 4  
      0   573 2   1 5         0   99 1   0 6         0   590 2   1 7         0  
253 1   0 8         0   210 1   1 9         0   463 1   1 10         0   63 1  
0 11         0   601 2   0 12         0   160 1   0 13         0   490 1   1 14
        0   383 2   0 15         0   431 1   0 16         0   304 1   0 17      
  0   443 1   0 18         0   148 1   0 19         0   403 2   1 20         0  
200 2   0 21         0   527 4   1 22         0   495 2   0 23         0   450 1
  0 24         0   36 1   0 25         0   571 1   0 26         0   484 1   0 27
        0   511 3   0 28         0   497 1   0 29         0   477 1   0 30      
  0   128 1   0 31         0   155 2   0 32         0   114 1   0 33         0  
705 4   0 34         0   616 1   0 35         0   342 1   1 36         0   506 3
  0 37         0   461 1   0 38         0   458 1   0 39         0   694 1   1
40         0   53 1   0 41         0   369 2   0 42         0   387 1   1 43    
    0   355 1   0 44         0   380 1   0 45         0   358 2   0 46         0
  146 1   0 47         0   180 1   0 48         0   650 1   0 49         0   252
1   0 50         0   515 1   0 51         0   28 1   0 52         0   500 1   1
53         0   684 1   0 54         0   683 1   1 55         0   599 2   0 56  
      0   578 3   0 57         0   257 1   0 58         0   452 2   0 59        
0   702 1   0 60         0   485 2   0 61         0   543 3   1 62         0  
199 2   0 63         0   360 1   0 64         0   392 1   0 65         0   481 1
  0 66         0   666 2   1 67         0   59 2   1 68         0   671 1   0 69
        0   102 2   0 70         0   305 3   1 71         0   123 1   0 72      
  0   258 1   0 73         0   270 1   0 74         0   491 1   0 75         0  
120 1   0 76         0   235 2   0 77         0   205 2   0 78         0   529 2
  0 79         0   104 1   0 80         0   317 2   0 81         0   435 1   1
82         0   449 1   0 83         0   289 2   0 84         0   607 1   0 85  
      0   397 2   0 86         0   609 1   0 87         0   562 1   0 88        
0   308 1   0 89         0   399 1   0 90         0   9 3   0 91         0   483
1   0 92         0   365 1   0 93         0   376 1   1 94         0   395 1   1
95         0   445 1   0 96         0   67 1   0 97         0   560 1   0 98    
    0   513 1   0 99         0   415 2   0 100         0   464 1   1 101        
0   561 2   1 102         0   454 4   1 103         0   509 1   0 104         0
  121 1   0 105         0   140 1   0 106         0   154 1   0 107         0  
295 1   1 108         0   701 2   1 109         0   266 1   0 110         0  
402 1   1 111         0   418 2   0 112         0   217 2   0 113         0  
356 2   0 114         0   350 1   1 115         0   406 1   0 116         0  
557 1   0 117         0   10 2   0 118         0   299 1   0 119         0   644
1   0 120         0   285 5   0 121         0   18 1   0 122         0   273 1  
0 123         0   339 1   0 124         0   559 1   1 125         0   151 1   1
126         0   147 2   0 127         0   453 1   1 128         0   430 1   0
129         0   468 4   0 130         0   170 2   1 131         0   627 1   1
132         0   234 1   0 133         0   196 1   0 134         0   94 1   1 135
        0   298 2   0 136         0   97 1   1 137         0   565 1   0 138    
    0   680 1   1 139         0   232 1   0 140         0   321 1   0 141      
  0   333 1   0 142         0   272 1   0 143         0   143 2   0 144        
0   643 1   1 145         0   582 1   0 146         0   237 1   0 147         0
  315 1   0 148         0   87 1   0 149         0   177 1   0 150         0  
189 2   0 151         0   670 2   0 152         0   508 2   0 153         0  
502 2   0 154         0   528 1   0 155         0   45 1   1 156         0   48
3   0 157         0   69 1   0 158         0   325 1   0 159         0   47 1  
0 160         0   410 2   1 161         0   187 1   1 162         0   55 1   0
163         0   221 3   0 164         0   100 2   0 165         0   211 1   0
166         0   52 1   0 167         0   530 1   0 168         0   5 1   0 169  
      0   130 2   0 170         0   682 2   1 171         0   699 1   0 172    
    0   386 1   0 173         0   631 1   0 174         0   639 1   0 175      
  0   499 2   0 176         0   101 4   1 177         0   498 1   1 178        
0   220 2   1 179         0   126 1   0 180         0   604 1   0 181         0
  274 1   0 182         0   248 1   0 183         0   203 1   0 184         0  
347 1   0 185         0   372 1   1 186         0   480 1   0 187         0  
292 1   0 188         0   411 1   0 189         0   391 1   0 190         0  
340 1   1 191         0   91 1   0 192         0   296 2   0 193         0   368
4   1 194         0   660 1   0 195         0   161 1   0 196         0   88 2  
0 197         0   707 2   0 198         0   589 1   1 199         0   341 2   1
200         0   255 1   0 201         0   400 1   1 202         0   385 1   1
203         0   269 2   0 204         0   611 1   0 205         0   583 1   1
206         0   640 1   0 207         0   518 1   1 208         0   171 1   0
209         0   695 1   0 210         0   537 3   0 211         0   538 4   1
212         0   46 2   0 213         0   65 1   0 214         0   429 1   0 215
        0   544 1   0 216         0   338 2   0 217         0   496 1   0 218  
      0   382 1   0 219         0   434 4   0 220         0   531 1   0 221    
    0   51 1   0 222         0   241 2   0 223         0   548 2   0 224        
0   615 2   0 225         0   425 1   0 226         0   564 1   1 227         0
  106 1   0 228         0   208 1   1 229         0   16 1   0 230         0  
638 1   1 231         0   162 3   0 232         0   597 1   1 233         0   80
2   0 234         0   577 1   1 235         0   398 1   1 236         0   517 3
  1 237         0   157 1   0 238         0   41 1   0 239         0   42 1   1
240         0   526 1   1 241         0   652 1   1 242         0   664 3   1
243         0   85 1   0 244         0   313 1   0 245         0   630 2   0 246
        0   4 1   0 247         0   66 1   0 248         0   486 2   1 249      
  0   641 1   1 250         0   240 1   0 251         0   505 1   0 252        
0   591 1   0 253         0   542 1   0 254         0   82 2   0 255         0  
363 2   1 256         0   444 1   0 257         0   168 1   1 258         0  
312 1   0 259         0   357 1   0 260         0   351 1   0 261         0  
362 2   1 262         0   228 1   0 263         0   276 1   0 264         0  
375 2   0 265         0   174 2   0 266         0   494 2   0 267         0  
677 1   0 268         0   700 1   0 269         0   549 1   0 270         0  
697 2   0 271         0   115 2   0 272         0   553 2   1 273         0  
471 2   0 274         0   469 2   0 275         0   361 2   1 276         0  
259 1   1 277         0   460 1   1 278         0   327 1   0 279         0  
536 1   0 280         0   432 1   0 281         0   685 2   0 282         0   92
1   0 283         0   576 1   0 284         0   306 3   0 285         0   64 1  
0 286         0   301 3   0 287         0   598 1   0 288         0   689 1   0
289         0   433 3   0 290         0   127 4   1 291         0   331 1   0
292         0   575 1   0 293         0   133 2   0 294         0   330 1   0
295         0   708 1   0 296         0   214 2   1 297         0   262 1   0
298         0   268 1   1 299         0   202 1   0 300         0   709 1   0
301         0   336 1   0 302         0   318 1   0 303         0   334 1   0
304         0   455 1   0 305         0   281 1   1 306         0   89 1   0 307
        0   96 1   0 308         0   131 1   1 309         0   176 1   0 310    
    0   72 3   1 311         0   675 1   0 312         0   478 3   0 313        
0   280 1   0 314         0   58 1   0 315         0   34 1   0 316         0  
251 1   0 317         0   158 2   0 318         0   3 1   1 319         0   314
1   0 320         0   286 1   0 321         0   57 1   1 322         0   24 1  
1 323         0   26 2   1 324         0   108 2   0 325         0   39 1   0
326         0   12 1   0 327         0   25 1   0 328         0   681 1   0 329
        0   198 2   1 330         0   337 1   0 331         0   244 1   0 332  
      0   188 1   1 333         0   192 4   1 334         0   229 3   0 335    
    0   323 1   1 336         0   197 2   0 337         0   185 2   1 338      
  0   76 1   0 339         0   116 1   1 340         0   74 2   1 341         0
  413 2   0 342         0   545 2   0 343         0   149 1   0 344         0  
628 2   0 345         0   216 1   0 346         0   111 1   0 347         0  
129 1   1 348         0   552 2   1 349         0   436 3   0 350         0  
473 2   1 351         0   438 2   1 352         0   311 2   0 353         0  
265 2   0 354         0   441 1   0 355         0   632 1   0 356         0  
600 1   1 357         0   595 1   1 358         0   141 2   0 359         0  
558 2   0 360         0   134 1   1 361         0   73 1   1 362         0   184
3   0 363         0   328 1   1 364         0   227 3   1 365         0   181 1
  0 366         0   98 1   0 367         0   579 2   1 368         0   551 2   0
369         0   555 1   0 370         0   243 2   0 371         0   626 2   0
372         0   124 1   0 373         0   624 1   0 374         0   439 1   0
375         0   316 1   0 376         0   540 2   0 377         0   437 1   0
378         0   451 4   0 379         0   487 1   1 380         0   479 4   0
381         0   393 1   0 382         0   547 1   0 383         0   504 1   0
384         0   394 1   0 385         0   190 2   0 386         0   218 1   0
387         0   348 3   1 388         0   264 1   0 389         0   349 1   0
390         0   223 1   1 391         0   247 2   1 392         0   86 4   1 393
        0   353 1   0 394         0   407 1   0 395         0   7 1   0 396    
    0   215 1   0 397         0   282 2   0 398         0   291 1   0 399      
  0   409 1   0 400         0   426 2   0 401         0   27 3   0 402         0
  389 1   0 403         0   300 1   0 404         0   283 1   0 405         0  
293 3   1 406         0   366 1   0 407         0   457 2   1 408         0   90
1   0 409         0   31 1   0 410         0   20 1   0 411         0   164 1  
0 412         0   70 1   0 413         0   250 1   0 414         0   21 1   0
415         0   22 1   0 416         0   242 3   0 417         0   166 1   0 418
        0   482 1   1 419         0   672 3   0 420         0   620 1   0 421  
      0   645 1   0 422         0   535 1   0 423         0   186 1   0 424    
    0   541 2   0 425         0   335 3   0 426         0   71 1   0 427        
0   667 1   0 428         0   290 1   0 429         0   263 3   1 430         0
  233 3   0 431         0   596 1   1 432         0   532 1   0 433         0  
574 1   0 434         0   524 1   0 435         0   278 1   0 436         0  
625 1   1 437         0   388 1   1 438         0   519 1   0 439         0  
606 1   0 440         0   665 3   0 441         0   556 1   0 442         0  
651 1   0 443         0   523 2   0 444         0   623 1   0 445         0  
647 3   1 446         0   231 2   1 447         0   581 3   1 448         0  
107 2   0 449         0   33 1   0 450         0   62 1   0 451         0   424
1   0 452         0   294 1   1 453         0   310 1   0 454         0   309 2
  0 455         0   150 1   0 456         0   322 1   0 457         0   514 1  
0 458         0   117 1   0 459         0   344 1   1 460         0   30 1   0
461         0   8 1   0 462         0   135 1   0 463         0   648 1   0 464
        0   521 1   1 465         0   178 2   1 466         0   679 1   1 467  
      0   238 1   0 468         0   183 2   0 469         0   213 2   1 470    
    0   329 2   0 471         0   550 1   0 472         0   118 2   0 473      
  0   401 1   0 474         0   656 1   1 475         0   608 1   1 476        
0   173 1   0 477         0   603 1   1 478         0   467 2   1 479         0
  271 2   1 480         0   673 1   0 481         0   226 2   1 482         0  
175 2   1 483         0   706 4   1 484         0   472 1   1 485         0  
302 1   0 486         0   275 1   0 487         0   412 1   0 488         0  
525 1   0 489         0   113 2   1 490         0   568 1   1 491         0   32
1   0 492         0   179 4   0 493         0   659 2   0 494         0   539 2
  0 495         0   690 3   1 496         0   440 1   0 497         0   284 1  
1 498         0   49 1   0 499         0   704 1   1 500         0   692 2   0
501         0   195 1   1 502         0   633 1   1 503         0   60 2   0 504
        0   83 3   0 505         0   384 2   0 506         0   602 1   0 507    
    0   152 1   0 508         0   212 2   0 509         0   663 2   1 510      
  0   370 1   0 511         0   236 1   0 512         0   165 1   0 513        
0   593 1   0 514         0   501 1   1 515         0   475 1   0 516         0
  711 2   1 517         0   474 1   1 518         0   420 1   0 519         0  
50 2   0 520         0   249 2   0 521         0   142 1   1 522         0   206
1   0 523         0   404 1   0 524         0   287 1   0 525         0   163 1
  0 526         0   427 1   0 527         0   93 3   1 528         0   38 1   0
529         0   512 1   0 530         0   507 5   1 531         0   617 2   1
532         0   405 1   0 533         0   510 2   0 534         0   396 2   1
535         0   261 1   1 536         0   710 2   0 537         0   554 2   1
538         0   68 1   0 539         0   345 1   1 540         0   354 2   0 541
        0   373 1   0 542         0   419 1   0 543         0   297 1   0 544  
      0   219 1   0 545         0   19 2   0 546         0   662 2   0 547      
  0   442 1   1 548         0   422 2   0 549         0   367 1   0 550        
0   462 1   0 551         0   377 2   0 552         0   204 1   1 553         0
  634 1   1 554         0   78 1   0 555         0   416 2   0 556         0  
245 1   0 557         0   332 2   1 558         0   610 3   1 559         0  
145 1   0 560         0   138 1   0 561         0   378 5   1 562         0   44
1   0 563         0   428 1   0 564         0   446 1   0 565         0   655 2
  0 566         0   696 1   0 567         0   320 1   0 568         0   594 1  
0 569         0   567 1   1 570         0   254 1   1 571         0   408 1   0
572         0   605 1   0 573         0   84 1   0 574         0   37 2   0 575
        0   653 1   1 576         0   566 1   0 577         0   569 1   0 578  
      0   224 2   0 579         0   11 4   0 580         0   587 1   0 581      
  0   256 1   0 582         0   476 2   1 583         0   572 1   0 584        
0   691 1   1 585         0   678 2   0 586         0   492 3   0 587         0
  132 3   0 588         0   613 2   1 589         0   239 3   0 590         0  
110 1   1 591         0   698 1   0 592         0   421 1   1 593         0  
352 1   0 594         0   35 1   0 595         0   222 1   0 596         0   503
3   1 597         0   459 2   0 598         0   40 1   0 599         0   6 1   0
600         0   668 1   0 601         0   81 1   0 602         0   546 1   0 603
        0   139 1   1 604         0   713 1   0 605         0   635 1   1 606  
      0   657 2   0 607         0   686 1   0 608         0   153 2   0 609    
    0   105 1   1 610         0   417 3   1 611         0   277 1   0 612      
  0   109 1   1 613         0   570 1   0 614         0   448 3   0 615        
0   629 1   0 616         0   687 2   1 617         0   520 3   0 618         0
  225 2   0 619         0   169 1   1 620         0   381 2   0 621         0  
13 1   0 622         0   676 1   0 623         0   359 1   0 624         0   414
2   0 625         0   194 3   1 626         0   364 4   0 627         0   191 1
  0 628         0   456 2   0 629         0   43 1   0 630         0   489 2   0
631         0   493 3   0 632         0   688 2   0 633         0   585 2   1
634         0   303 1   0 635         0   17 2   1 636         0   136 1   0 637
        0   649 1   0 638         0   279 3   0 639         0   167 1   0 640  
      0   246 1   0 641         0   343 1   1 642         0   267 1   0 643    
    0   465 1   0 644         0   712 1   0 645         0   661 1   0 646      
  0   61 1   0 647         0   112 1   1 648         0   592 2   1 649         0
  182 2   1 650         0   563 1   0 651         0   95 3   0 652         0  
637 4   0 653         0   346 1   0 654         0   260 2   0 655         0  
319 1   1 656         0   230 1   0



 



  74 75 76 77 78 79 80 81 82 83   Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax 1   13   2 1           2   9 9 0 1           3   3.25   0 1      
    4   12 11.25 0 1           5   15   13 1           6   20   11 1           7
  0.75 5.25 8 1           8   14 19.5 6 1           9   8.25 2 9 1           10
  0.25 1 0 1           11   11   0 1           12   16.5   12.75 1           13
  22 22 22 1           14   1   18 1           15   2.5 3 2 1           16   3  
0 1           17   12 12 3 1           18   0   1.5 1           19   7   0 1    
      20   0.5   5 1           21   23 20 0 1           22   18 14 2.5 1        
  23   19.5   0 1           24   0.5 3 1.5 1           25   23   0 1          
26   0.75 12 0 1           27   12   0 1           28   4   4 1           29  
10.5 2.25 5.5 1           30   21   3 1           31   0   0 1           32  
1.5   1.5 1           33   0 1.5 0 1           34   0 3 20 1           35   18 5
14 1           36   5   0 1           37   4 3 3 1           38   5   0 1      
    39   15 15 0 1           40   5   4 1           41   0   0 1           42  
36   5.5 1           43   13 2.5 6.5 1           44   7   2.75 1           45  
10 20 5 1           46   0.25   0 1           47   2.75 0 11 1           48  
34.25   27 1           49   11   1 1           50   8.75 0 5 1           51  
1.75   0 1           52   5   5 1           53   14 5 1 1           54   13.75  
0 1           55   14 7 7 1           56   0   31 1           57   2   0.5 1    
      58   15   5 1           59   12   1 1           60   7   0 1           61
  4 9.25 3 1           62   0.75 13.5 0 1           63   14   6.5 1           64
  1.5 1.5 4 1           65   13 1.75 1.5 1           66   12   3 1           67
  8.75 2 0 1           68   0.25   0 1           69   11.5   0 1           70  
24   0 1           71   7 10.25 5 1           72   26   6.25 1           73   11
  1.5 1           74   11   3 1           75   8 7 6 1           76   5.75   0 1
          77   11 5 3 1           78   7.75   1.5 1           79   3.5   3 1    
      80   2 11 1 1           81   13   7 1           82   0 1 1 1           83
  6 6 0 1           84   9   22 1           85   12.5   7.5 1           86   1.5
  1.75 1           87   8   15.25 1           88   5.25 10 5 1           89   5
  0 1           90   7.5 6 0 1           91   12   6 1           92   4.75   6 1
          93   9   10 1           94   8 8 8.25 1           95   3.5   2.5 1    
      96   0.75 4.5 0 1           97   7.5 2.25 1.75 1           98   9.5 29.25
4.5 1           99   20 4.25 5 1           100   13 13 20 1           101   28  
0 1           102   5   0 1           103   5.25   0 1           104   16 30
1.75 1           105   1.25   1 1           106   4 2 1 1           107   5   6
1           108   12   0 1           109   17   0 1           110   12 2 0 1    
      111   1.75 14 14 1           112   5   0 1           113   22   6 1      
    114   6   7 1           115   14 18 13 1           116   10 6 0 1          
117   42.5   0 1           118   28   2 1           119   5.25   2.5 1          
120   17   1.5 1           121   11.5   7 1           122   16.75 16.25 0 1    
      123   30   6 1           124   20 6 3 1           125   3.5   0.5 1      
    126   32 24 31 1           127   5   0 1           128   1.25 6.25 6.5 1    
      129   9   0 1           130   3.5   3.5 1           131   4.75 4.75 18 1  
        132   11   0 1           133   3   2 1           134   14.25 15 7 1    
      135   19 8 1 1           136   14.25 14.25 7 1           137   2   0 1    
      138   8   0 1           139   10   0 1           140   13   6 1          
141   8   3 1           142   1.25 10 0.75 1           143   33   8 1          
144   12   0 1           145   15.25 6.5 12 1           146   15.5 2 1.75 1    
      147   0 5 0 1           148   13   2 1           149   5.75   7.75 1      
    150   19   2 1           151   4.5 3.25 2 1           152   7 7 1 1        
  153   30   0 1           154   24 0.75 15 1           155   17   4 1          
156   0   20 1           157   9 17 7 1           158   4   0 1           159  
4   2 1           160   10   0 1           161   9 3.25 0 1           162   11  
0 1           163   1 26 2 1           164   0   20 1           165   9.75   3 1
          166   17.25   17 1           167   0   0 1           168   16   8.25 1
          169   0   0 1           170   7   0 1           171   1.5 6.75 0 1    
      172   12.75   1 1           173   35 8 15 1           174   13 4 4 1      
    175   32 32 2 1           176   20   0 1           177   22   0 1          
178   28   20 1           179   7 4.5 0 1           180   23 21 4 1          
181   12   2 1           182   22.75   0 1           183   4   5 1           184
  6 9 9 1           185   21   6 1           186   6 17 1 1           187   1 12
0.5 1           188   13   6 1           189   26   19 1           190   10.5  
0.5 1           191   2.25   13 1           192   10.75   0 1           193   30
30 0 1           194   9 4 4 1           195   27   19 1           196   10   1
1           197   8   8 1           198   43   39.5 1           199   10   5 1  
        200   8.25 12.5 0.75 1           201   8   13 1           202   40 30 5
1           203   21.5   2 1           204   1.25   0 1           205   16   5 1
          206   8.75   3 1           207   14 32 17 1           208   4   10 1  
        209   1.5 5 0 1           210   21 17 3.75 1           211   45 30 28 1
          212   8   27 1           213   15.5   14 1           214   0 4 5 1    
      215   1.25 3 1 1           216   1   0 1           217   0 1.75 8 1      
    218   16   1 1           219   8   4 1           220   5.25 16.25 6 1      
    221   0   2 1           222   3   0 1           223   0   14 1           224
  30   10 1           225   7   6 1           226   8 8 0.5 1           227   22
  16 1           228   7   12 1           229   9   0 1           230   1   3 1
          231   6   5 1           232   3 3 2.25 1           233   0 4.5 1.5 1  
        234   11   11 1           235   7 7 3 1           236   20.25 21 8 1    
      237   10.25   9 1           238   5   12 1           239   15 15 0 1      
    240   16   3 1           241   10   27 1           242   14.25   1.75 1    
      243   1   3 1           244   3.25 11.25 3 1           245   27.5 23.25 0
1           246   4 2.5 1.25 1           247   0 7 0 1           248   9.5   2.5
1           249   23   1.75 1           250   22.75   8 1           251   0  
15.5 1           252   16 13 5 1           253   0   23 1           254   27 20
11 1           255   5.25 36.25 29.5 1           256   12 11 6 1           257  
11 11 11 1           258   1.75 2 0 1           259   5 11 11 1           260  
2   1.5 1           261   9 8 0 1           262   1   5 1           263   30 20
37 1           264   2.5   1 1           265   18.5   0 1           266   15 8 1
1           267   2 9.5 0 1           268   13 3 2 1           269   6.5 11 1 1
          270   8 6 3 1           271   1   3.5 1           272   20 20 31 1    
      273   11 15 2.5 1           274   5.5 6.5 3.5 1           275   16 9 0 1  
        276   4 5 5 1           277   24   1 1           278   0   3 1          
279   3   1.25 1           280   25 15 2 1           281   4   2.5 1          
282   5 0 3 1           283   0 0.25 2 1           284   0   1.5 1           285
  3.75   6 1           286   8 0 1.5 1           287   24   14 1           288  
4 5 3 1           289   28   11 1           290   15 15 0.5 1           291   7
  6.5 1           292   4 3 4 1           293   0.5 13 8.25 1           294   10
  20 1           295   2.5 4 1.25 1           296   25   15 1           297   5
  18 1           298   0.5 13 1.5 1           299   7 17 14 1           300   13
  7 1           301   13   4.25 1           302   7.75   3 1           303   10
16 1.5 1           304   32 4 4 1           305   13   7 1           306   4 32
25 1           307   4 10 7 1           308   15   17 1           309   18   0 1
          310   2 2 0 1           311   16   1.5 1           312   15   1.5 1  
        313   5   1 1           314   1.75   8 1           315   8   5 1        
  316   26 7 1 1           317   5 3 0 1           318   30 30 15 1          
319   14 23 9 1           320   6 4 2.25 1           321   7 3.75 0.75 1        
  322   23 23 6 1           323   10   5 1           324   1   0 1           325
  1.25 1.5 0.5 1           326   7   8 1           327   9   0.25 1          
328   10   0 1           329   3.5   0 1           330   17 14 4 1           331
  0.25   2 1           332   21   26.25 1           333   24   2 1           334
  6.25   8.25 1           335   13.5 13 6 1           336   27.25 9.5 0 1      
    337   29   26 1           338   13 0.5 0.25 1           339   5.25   2.5 1  
        340   20   20 1           341   12   4 1           342   30   3 1      
    343   0   2 1           344   15 15 12.25 1           345   17 13 8 1      
    346   3 6 0 1           347   10 19 5 1           348   13 9 0 1          
349   1 20 2.5 1           350   4 20 0 1           351   6   5 1           352
  0   0 1           353   4   2 1           354   0   50 1           355   6.5  
18 1           356   8   10 1           357   0 20 5 1           358   4 11 2.5
1           359   10 17.75 6.75 1           360   30 18 0 1           361   19.5
  12.5 1           362   12   16 1           363   1   0 1           364   28 30
29 1           365   33   11 1           366   3   1.25 1           367   26.5  
14 1           368   17.75 11.75 2.5 1           369   17.25 3.5 15 1          
370   12.75   12 1           371   18.5 12.5 7 1           372   19   1 1      
    373   12   0 1           374   1.25   1 1           375   3   1.25 1        
  376   5 2 13 1           377   0.75   0 1           378   13   0 1          
379   32   1.25 1           380   16.75   13 1           381   0.25   0 1      
    382   0.5   0 1           383   4   11 1           384   0   0 1          
385   5 5 0 1           386   12   2 1           387   4 4 0 1           388   0
  7 1           389   2.5   7 1           390   16 10 8.25 1           391   12
  0 1           392   12   11 1           393   8   2 1           394   1   0 1
          395   4   6 1           396   14   4 1           397   18   1 1      
    398   6   0 1           399   5   1 1           400   10   0 1           401
  7 9 0.5 1           402   2.75 6.5 0 1           403   0   13 1           404
  16   1.25 1           405   8   1.5 1           406   16.5   5.75 1          
407   20 8 0 1           408   19   8.75 1           409   0.25   4 1          
410   1.75   0 1           411   8   5 1           412   27 32 1 1           413
  6   2.75 1           414   8   5 1           415   0 23.25 16 1           416
  13 4 15 1           417   11   5 1           418   10   4.5 1           419  
10   0 1           420   23   17 1           421   17 23 10 1           422  
2.75 8 19 1           423   7 9 0.75 1           424   10.25 0.5 0.75 1        
  425   8 10 3 1           426   8   2 1           427   6 12 0 1           428
  26 21 3 1           429   10.25   17 1           430   0 6 3 1           431  
24 7 24 1           432   1.5 4 2 1           433   11 6 3 1           434   1  
0 1           435   5   3 1           436   20   12 1           437   20   6 1  
        438   0.5 0.5 5 1           439   0.75   0 1           440   12 1.25 1 1
          441   10 7 2 1           442   0   37 1           443   11   8 1      
    444   24 11.25 8 1           445   3 29 0 1           446   7 19 32 1      
    447   5   6 1           448   9   2.5 1           449   11   9.5 1          
450   1.25   2 1           451   3.5 3 14 1           452   6   3.5 1          
453   6.75   2.25 1           454   2   1 1           455   5 4 5.25 1          
456   17 1 9.25 1           457   2   5 1           458   1   5.25 1          
459   8   3.25 1           460   2   0 1           461   23.75   0 1          
462   2 2 8 1           463   9.75   4 1           464   2.75   7 1          
465   7   15 1           466   4.5   0 1           467   3.75   3.75 1          
468   7 6 0 1           469   12   0 1           470   0 7 0 1           471  
5.5   2 1           472   5 8 14 1           473   5 11 0.75 1           474   3
3 7 1           475   12   8.5 1           476   12   10 1           477   0 25
20 1           478   11.5 10.25 0 1           479   0.5   0 1           480   8
  2.75 1           481   20 5 0 1           482   7   0 1           483   16 16
0 1           484   6   1 1           485   1.5   1.5 1           486   2.75 1 0
1           487   10   4 1           488   2   0.5 1           489   4   0 1    
      490   21   3 1           491   5   2 1           492   0.5 15.5 0 1      
    493   2.25 0.25 0.5 1           494   20   0 1           495   4 4 0 1      
    496   2 8 2 1           497   30   2 1           498   10   0.5 1          
499   12 12 7.5 1           500   6   3 1           501   6   1 1           502
  16   4 1           503   18.25 13.25 10 1           504   14.75   3 1        
  505   19 4 6.5 1           506   6.25   2.5 1           507   14.75   6 1    
      508   2.5   0 1           509   11 7 3 1           510   7.5 8 7.5 1      
    511   1   4 1           512   2.75   0 1           513   15 11 4 1          
514   11   22 1           515   0   10 1           516   5   2 1           517  
13   7 1           518   10 11 5 1           519   22   2.5 1           520  
4.5   0.5 1           521   3.25 2 2 1           522   10   0 1           523  
16 2 2 1           524   4 1 16 1           525   3 14 5 1           526   0 3
2.5 1           527   30 17 2 1           528   0   13 1           529   2.25  
0 1           530   18   9 1           531   23   6 1           532   14   0 1  
        533   0   0 1           534   20 18 4 1           535   25 4 5 1        
  536   8.75   1.25 1           537   12   2.25 1           538   8.5   0 1    
      539   23   0 1           540   22.75   0 1           541   8.75   9 1    
      542   15 1.5 0 1           543   19 6 9 1           544   0   0 1        
  545   7.25 7.25 7.25 1           546   3.5 1.25 0 1           547   10   9 1  
        548   5   4 1           549   0.5   1.5 1           550   10 35 7 1    
      551   12.5   0 1           552   23 10 8 1           553   7 7 11 1      
    554   17 3 6 1           555   4.5   2 1           556   17   5 1          
557   10   0 1           558   19.25 2.5 6 1           559   0 22.75 14 1      
    560   28 8 22 1           561   25 14.25 10.25 1           562   1.75 1.5
7.75 1           563   24   13 1           564   1.25 12 1.25 1           565  
7 11 6 1           566   2 0.5 0 1           567   1.5 1.25 0 1           568  
5 2.75 4 1           569   25   5 1           570   12   6 1           571   25
  6 1           572   4 16 3.75 1           573   6   0.5 1           574   14
7.5 0 1           575   3   9 1           576   1.5 18 1.5 1           577   10
  0 1           578   8   3 1           579   13   9 1           580   0.5 20 17
1           581   6   6 1           582   5.5 7 1.5 1           583   0.75   0 1
          584   7 1.5 0 1           585   2 0 0 1           586   0.5 7 0 1    
      587   21.75 0 12 1           588   18   2 1           589   13 9 2 1      
    590   2.25   1 1           591   9.5 2.75 8 1           592   10 4 2.25 1  
        593   1.5 15 10.25 1           594   5.5 2 4 1           595   0 12.75
25.75 1           596   26 26 8 1           597   14.25   0 1           598   35
  7 1           599   4.5   2.25 1           600   15   0 1           601   8 5
7 1           602   0   0 1           603   13   0 1           604   2 1.5 1.25
1           605   5   2 1           606   15   8.25 1           607   4   3 1  
        608   16.25   5 1           609   17.75   7 1           610   3 2 0 1  
        611   0   5 1           612   12   21 1           613   21   13 1      
    614   4   6 1           615   3   2 1           616   15   1 1           617
  2.5   5 1           618   1.5 4.5 1 1           619   13   3 1           620  
6 4.5 1.5 1           621   6 10 1 1           622   2   12 1           623  
11.9 0 0 1           624   20 0.9 0 1           625   13.2 5.2 18 1          
626   0.25 8.75 11 1           627   14.25 21.42 7 1           628   10 30 0 1  
        629   1.75   1.25 1           630   14 6 12 1           631   20 0.01 2
1           632   2 16.25 1 1           633   23   18 1           634   4.5 1.8
1.1 1           635   9.53 11.56 0 1           636   4.15 6.88 8 1           637
  10 2 8 1           638   19 0.28 0 1           639   6.51   5 1           640
  2.25   3.25 1           641   12.92   10 1           642   17 3 14 1          
643   7   7 1           644   3.6 4.1 3 1           645   27 13 20 1          
646   10   10 1           647   8   8 1           648   10 0 0 1           649  
11   0 1           650   6.92   7 1           651   11 8 0 1           652  
17.83   0 1           653   11.9 0.1 1.5 1           654   10 12 4 1          
655   7   5 1           656   6   0 1          



 



  84 85 86 87 88 89 90 91 92 93 94   Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line 1     770                 2     772                 3     797
                4     782                 5     800                 6     734  
              7     795                 8     772                 9     791    
            10     742                 11     802                 12     785    
            13     784                 14     727                 15     786    
            16     746                 17     789                 18     784    
            19     784                 20     793                 21     797    
            22     790                 23     779                 24     770    
            25     778                 26     781                 27     786    
            28     800                 29     819                 30     800    
            31     765                 32     791                 33     722    
            34     774                 35     745                 36     777    
            37     787                 38     798                 39     739    
            40     806                 41     756                 42     763    
            43     736                 44     773                 45     787    
            46     721                 47     761                 48     783    
            49     735                 50     735                 51     757    
            52     791                 53     768                 54     780    
            55     774                 56     772                 57     788    
            58     797                 59     720                 60     776    
            61     787                 62     796                 63     783    
            64     750                 65     780                 66     786    
            67     787                 68     793                 69     749    
            70     806                 71     782                 72     800    
            73     772                 74     779                 75     761    
            76     786                 77     782                 78     762    
            79     757                 80     785                 81     770    
            82     781                 83     743                 84     778    
            85     783                 86     742                 87     801    
            88     798                 89     796                 90     759    
            91     764                 92     750                 93     807    
            94     766                 95     740                 96     789    
            97     792                 98     767                 99     770    
            100     809                 101     782                 102     793
                103     776                 104     800                 105    
784                 106     772                 107     764                 108
    787                 109     795                 110     758                
111     800                 112     792                 113     798            
    114     780                 115     720                 116     804        
        117     767                 118     801                 119     790    
            120     754                 121     770                 122     746
                123     770                 124     762                 125    
767                 126     765                 127     770                 128
    788                 129     747                 130     770                
131     755                 132     781                 133     776            
    134     769                 135     767                 136     778        
        137     777                 138     779                 139     813    
            140     789                 141     805                 142     789
                143     796                 144     768                 145    
768                 146     734                 147     801                 148
    768                 149     779                 150     801                
151     761                 152     753                 153     806            
    154     732                 155     770                 156     754        
        157     765                 158     794                 159     779    
            160     755                 161     722                 162     727
                163     798                 164     789                 165    
741                 166     755                 167     784                 168
    767                 169     780                 170     789                
171     764                 172     783                 173     740            
    174     792                 175     801                 176     795        
        177     803                 178     763                 179     727    
            180     779                 181     797                 182     707
                183     757                 184     773                 185    
730                 186     787                 187     779                 188
    722                 189     779                 190     791                
191     725                 192     790                 193     739            
    194     794                 195     753                 196     770        
        197     762                 198     773                 199     732    
            200     782                 201     769                 202     724
                203     796                 204     770                 205    
742                 206     738                 207     810                 208
    783                 209     772                 210     801                
211     736                 212     787                 213     791            
    214     790                 215     724                 216     747        
        217     750                 218     774                 219     787    
            220     797                 221     807                 222     800
                223     768                 224     797                 225    
794                 226     766                 227     733                 228
    760                 229     722                 230     791                
231     720                 232     784                 233     752            
    234     774                 235     754                 236     776        
        237     776                 238     731                 239     746    
            240     785                 241     801                 242     738
                243     798                 244     737                 245    
781                 246     796                 247     799                 248
    764                 249     793                 250     802                
251     776                 252     782                 253     793            
    254     777                 255     779                 256     809        
        257     775                 258     807                 259     810    
            260     725                 261     772                 262     752
                263     748                 264     778                 265    
789                 266     770                 267     776                 268
    807                 269     793                 270     788                
271     788                 272     774                 273     782            
    274     779                 275     728                 276     789        
        277     735                 278     762                 279     786    
            280     772                 281     791                 282     792
                283     777                 284     794                 285    
808                 286     755                 287     787                 288
    786                 289     775                 290     790                
291     788                 292     794                 293     782            
    294     747                 295     746                 296     793        
        297     808                 298     785                 299     722    
            300     786                 301     802                 302     808
                303     807                 304     773                 305    
799                 306     768                 307     801                 308
    799                 309     755                 310     722                
311     739                 312     790                 313     784            
    314     767                 315     762                 316     800        
        317     777                 318     809                 319     747    
            320     801                 321     797                 322     770
                323     786                 324     770                 325    
759                 326     776                 327     752                 328
    800                 329     815                 330     762                
331     778                 332     742                 333     787            
    334     788                 335     756                 336     790        
        337     752                 338     757                 339     777    
            340     763                 341     771                 342     790
                343     776                 344     790                 345    
763                 346     726                 347     711                 348
    756                 349     723                 350     765                
351     775                 352     763                 353     783            
    354     735                 355     784                 356     757        
        357     772                 358     791                 359     778    
            360     786                 361     771                 362     725
                363     739                 364     735                 365    
772                 366     781                 367     806                 368
    785                 369     801                 370     758                
371     755                 372     792                 373     808            
    374     724                 375     752                 376     750        
        377     761                 378     792                 379     799    
            380     801                 381     759                 382     789
                383     768                 384     767                 385    
760                 386     771                 387     751                 388
    801                 389     722                 390     749                
391     771                 392     776                 393     735            
    394     785                 395     812                 396     796        
        397     771                 398     788                 399     775    
            400     793                 401     785                 402     779
                403     743                 404     790                 405    
775                 406     776                 407     799                 408
    790                 409     786                 410     762                
411     813                 412     803                 413     723            
    414     770                 415     771                 416     779        
        417     767                 418     760                 419     793    
            420     796                 421     783                 422     815
                423     713                 424     786                 425    
798                 426     765                 427     703                 428
    765                 429     705                 430     724                
431     738                 432     793                 433     778            
    434     786                 435     808                 436     760        
        437     800                 438     799                 439     779    
            440     814                 441     791                 442     823
                443     772                 444     773                 445    
793                 446     770                 447     800                 448
    816                 449     801                 450     796                
451     809                 452     802                 453     786            
    454     781                 455     792                 456     797        
        457     782                 458     772                 459     767    
            460     755                 461     792                 462     737
                463     763                 464     777                 465    
681                 466     721                 467     796                 468
    839                 469     794                 470     758                
471     741                 472     780                 473     749            
    474     808                 475     777                 476     812        
        477     732                 478     767                 479     764    
            480     794                 481     794                 482     766
                483     776                 484     767                 485    
797                 486     782                 487     779                 488
    771                 489     749                 490     783                
491     747                 492     787                 493     735            
    494     794                 495     734                 496     787        
        497     810                 498     801                 499     775    
            500     745                 501     805                 502     801
                503     797                 504     708                 505    
738                 506     752                 507     778                 508
    787                 509     753                 510     774                
511     785                 512     801                 513     737            
    514     777                 515     805                 516     769        
        517     725                 518     743                 519     727    
            520     768                 521     764                 522     774
                523     776                 524     803                 525    
769                 526     791                 527     777                 528
    781                 529     750                 530     793                
531     787                 532     723                 533     730            
    534     787                 535     721                 536     769        
        537     787                 538     792                 539     731    
            540     744                 541     766                 542     776
                543     764                 544     794                 545    
802                 546     741                 547     786                 548
    739                 549     737                 550     794                
551     761                 552     719                 553     800            
    554     789                 555     806                 556     800        
        557     793                 558     729                 559     783    
            560     796                 561     745                 562     769
                563     766                 564     787                 565    
764                 566     763                 567     777                 568
    791                 569     778                 570     704                
571     802                 572     753                 573     765            
    574     762                 575     804                 576     786        
        577     741                 578     762                 579     717    
            580     786                 581     777                 582     766
                583     793                 584     786                 585    
809                 586     761                 587     713                 588
    734                 589     755                 590     778                
591     788                 592     715                 593     790            
    594     777                 595     718                 596     731        
        597     738                 598     765                 599     751    
            600     798                 601     771                 602     778
                603     798                 604     764                 605    
807                 606     780                 607     805                 608
    770                 609     733                 610     788                
611     785                 612     790                 613     790            
    614     727                 615     811                 616     742        
        617     804                 618     702                 619     767    
            620     786                 621     761                 622     773
                623     740                 624     790                 625    
793                 626     748                 627     774                 628
    772                 629     763                 630     770                
631     793                 632     773                 633     764            
    634     721                 635     730                 636     744        
        637     807                 638     790                 639     808    
            640     741                 641     735                 642     785
                643     798                 644     783                 645    
755                 646     745                 647     782                 648
    768                 649     819                 650     807                
651     719                 652     761                 653     778            
    654     797                 655     740                 656     737        
       



 



  95 96 97 98 99 100 101 102 103   Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income 1       000000000000     41666.68   16937.50 2       000000000000  
  8401.19 8940.57 0.00 3       000000000000     30000.00   0.00 4      
000000000000     19453.79 0.00 0.00 5       000000000000     25000.00 0.00 0.00
6       000000000000     25220.42   0.00 7       000000000000     14582.14
15500.01 0.00 8       000000000000     4158.25 6849.87 0.00 9       000000000000
    8022.13 8022.13 0.00 10       000000000000     9487.50 7583.33 0.00 11      
000000000000     15000.00 0.00 0.00 12       000000000000     39081.19   0.00 13
      000000000000     24703.62 7201.00 0.00 14       000000000000     14941.39
  0.00 15       000000000000     0.00 35799.88 0.00 16       000000000000    
14109.33   0.00 17       000000000000     12618.96 7378.29 0.00 18      
000000000000     7619.92 2334.70 14169.16 19       000000000000     60431.08  
0.00 20       000000000000     10000.00 0.00 4083.33 21       000000000000    
18333.33 10000.00 11990.74 22       000000000000     16112.46 12251.75 7863.15
23       000000000000     25625.00   0.00 24       000000000000     16416.68
10151.61 0.00 25       000000000000     17500.00 0.00 0.00 26       000000000000
    0.00 9209.00 0.00 27       000000000000     47666.67   0.00 28      
000000000000     12500.00 0.00 0.00 29       000000000000     5166.66 7612.02
0.00 30       000000000000     32000.00   0.00 31       000000000000    
17500.00 0.00 0.00 32       000000000000     21174.17 0.00 0.00 33      
000000000000     7291.00 16151.20 0.00 34       000000000000     0.00 9495.00
0.00 35       000000000000     10293.37 3550.00 0.00 36       000000000000    
13333.33   6331.19 37       000000000000     10599.16 7624.94 0.00 38      
000000000000     9634.45   0.00 39       000000000000     15832.50 16240.92 0.00
40       000000000000     17767.40 0.00 0.00 41       000000000000     25000.00
  0.00 42       000000000000     0.00 0.00 96543.12 43       000000000000    
14590.14 12500.00 0.00 44       000000000000     16666.66 0.00 8354.16 45      
000000000000     9145.10 4704.50 0.00 46       000000000000     15833.33 0.00
7054.85 47       000000000000     14588.33 0.00 0.00 48       000000000000    
17261.39   0.00 49       000000000000     20625.00 0.00 0.00 50      
000000000000     11161.67 15000.00 0.00 51       000000000000     18125.00 0.00
0.00 52       000000000000     21958.66   0.00 53       000000000000     8268.68
5457.16 0.00 54       000000000000     11461.15 0.00 0.00 55       000000000000
    7991.89 7070.52 0.00 56       000000000000     5890.81 19012.93 0.00 57    
  000000000000     21250.00   0.00 58       000000000000     32767.12 0.00 0.00
59       000000000000     13717.06 0.00 0.00 60       000000000000     15952.79
0.00 10865.92 61       000000000000     19584.00 12750.00 0.00 62      
000000000000     16250.00 0.00 7947.00 63       000000000000     24580.64 0.00
0.00 64       000000000000     22149.77 0.00 0.00 65       000000000000    
6875.59 4375.00 0.00 66       000000000000     20263.18 0.00 0.00 67      
000000000000     21901.41 1921.54 0.00 68       000000000000     18333.34   0.00
69       000000000000     18473.75 0.00 11896.00 70       000000000000    
235493.25 0.00 0.00 71       000000000000     20740.76 14625.00 0.00 72      
000000000000     15463.13 0.00 0.00 73       000000000000     26666.66 0.00 0.00
74       000000000000     10465.08 0.00 0.00 75       000000000000     15663.33
8816.00 0.00 76       000000000000     21693.00   0.00 77       000000000000    
7500.00 0.00 21333.00 78       000000000000     12500.00 0.00 20262.85 79      
000000000000     31186.09 0.00 0.00 80       000000000000     10821.84 11115.38
0.00 81       000000000000     15429.04 0.00 0.00 82       000000000000    
10416.66 6097.73 0.00 83       000000000000     15160.75 5475.63 0.00 84      
000000000000     13321.92   0.00 85       000000000000     8333.34   57594.57 86
      000000000000     13747.85 0.00 13707.00 87       000000000000     13500.00
0.00 0.00 88       000000000000     4861.11 10082.05 0.00 89       000000000000
    18750.00   0.00 90       000000000000     10162.58 14333.34 0.00 91      
000000000000     14100.84 0.00 0.00 92       000000000000     8333.34 0.00
17184.93 93       000000000000     44176.37   0.00 94       000000000000    
30774.12 2083.32 0.00 95       000000000000     15515.12 0.00 0.00 96      
000000000000     17541.99 13695.00 0.00 97       000000000000     12771.68
16658.08 0.00 98       000000000000     16666.67 5849.87 0.00 99      
000000000000     13987.79 15995.50 0.00 100       000000000000     7056.88
7056.88 0.00 101       000000000000     32354.86 0.00 0.00 102      
000000000000     34708.88 0.00 0.00 103       000000000000     16800.00   0.00
104       000000000000     18305.83 0.00 0.00 105       000000000000    
22500.01 0.00 0.00 106       000000000000     19166.66 12500.00 0.00 107      
000000000000     120789.75 0.00 0.00 108       000000000000     34883.83   0.00
109       000000000000     16132.27 0.00 3410.07 110       000000000000    
12177.87 2386.77 0.00 111       000000000000     15000.00 8341.67 0.00 112      
000000000000     25000.00   0.00 113       000000000000     16666.67   27464.33
114       000000000000     62500.00 0.00 0.00 115       000000000000    
11176.50 11458.34 0.00 116       000000000000     8079.67 14583.34 0.00 117    
  000000000000     12828.00 0.00 0.00 118       000000000000     39410.00   0.00
119       000000000000     25450.00 0.00 0.00 120       000000000000    
21208.72   0.00 121       000000000000     5750.00 0.00 19059.00 122      
000000000000     11836.00 1397.08 0.00 123       000000000000     20000.00  
0.00 124       000000000000     21230.00 14247.00 0.00 125       000000000000  
  52534.25 0.00 0.00 126       000000000000     12958.33 11333.34 0.00 127      
000000000000     68569.08 0.00 0.00 128       000000000000     15576.17 42.02
0.00 129       000000000000     20833.33   16063.91 130       000000000000    
32454.38 0.00 0.00 131       000000000000     2146.70 16770.52 0.00 132      
000000000000     18280.83 0.00 0.00 133       000000000000     16404.50 0.00
0.00 134       000000000000     42206.21 0.00 0.00 135       000000000000    
22916.89 18261.33 0.00 136       000000000000     4518.70 4518.70 0.00 137      
000000000000     15100.00 0.00 9445.78 138       000000000000     81007.83 0.00
0.00 139       000000000000     13368.75   2733.33 140       000000000000    
16424.95   0.00 141       000000000000     41666.66 0.00 0.00 142      
000000000000     12372.96 6666.67 0.00 143       000000000000     18171.95  
0.00 144       000000000000     23532.38   0.00 145       000000000000    
13600.25 12250.00 0.00 146       000000000000     21718.88 0.00 9783.72 147    
  000000000000     0.00 16489.06 0.00 148       000000000000     22917.54   0.00
149       000000000000     20911.04   0.00 150       000000000000     16666.67  
12287.79 151       000000000000     17408.33 11693.07 0.00 152      
000000000000     5333.33 406.67 19542.42 153       000000000000     17013.44
5496.00 0.00 154       000000000000     6605.73 8333.33 0.00 155      
000000000000     13279.46   0.00 156       000000000000     49269.66   0.00 157
      000000000000     12903.08 13208.33 0.00 158       000000000000    
16666.68   0.00 159       000000000000     10833.34 0.00 0.00 160      
000000000000     16673.75   0.00 161       000000000000     12500.00 0.00 0.00
162       000000000000     20833.33 0.00 0.00 163       000000000000     9245.36
0.00 7160.00 164       000000000000     1848.80 2250.90 7410.00 165      
000000000000     18209.75   0.00 166       000000000000     0.00   53303.77 167
      000000000000     15000.00   0.00 168       000000000000     44178.00 0.00
0.00 169       000000000000     16250.00 0.00 0.00 170       000000000000    
17500.00   1508.29 171       000000000000     19523.75 10745.04 0.00 172      
000000000000     10300.94 0.00 1951.39 173       000000000000     12615.50
10759.99 0.00 174       000000000000     12083.06 0.00 0.00 175      
000000000000     11894.50 12150.00 0.00 176       000000000000     158756.58  
0.00 177       000000000000     35280.58   0.00 178       000000000000    
18988.65   0.00 179       000000000000     11731.91 11050.78 2396.60 180      
000000000000     8158.00 9843.00 0.00 181       000000000000     11666.67   0.00
182       000000000000     14166.66 0.00 3750.00 183       000000000000    
20000.00 0.00 0.00 184       000000000000     6739.33 6028.39 0.00 185      
000000000000     10103.25   0.00 186       000000000000     10529.01 23000.00
0.00 187       000000000000     13493.91 10416.68 0.00 188       000000000000  
  13656.83   0.00 189       000000000000     15000.00 0.00 0.00 190      
000000000000     13482.01 0.00 0.00 191       000000000000     23556.67 0.00
0.00 192       000000000000     15750.00   10878.46 193       000000000000    
27540.17 0.00 0.00 194       000000000000     5947.92 15458.34 0.00 195      
000000000000     16558.40   9368.72 196       000000000000     16666.67 0.00
26718.75 197       000000000000     18357.78 0.00 4769.66 198       000000000000
    12779.08   0.00 199       000000000000     16424.00 889.90 0.00 200      
000000000000     12500.00 12500.00 0.00 201       000000000000     14348.12  
0.00 202       000000000000     16527.88 1800.00 0.00 203       000000000000    
29064.54   16983.67 204       000000000000     8333.33 0.00 9229.41 205      
000000000000     20497.33   0.00 206       000000000000     18333.34   5197.58
207       000000000000     7905.63 2600.00 0.00 208       000000000000    
25875.00 0.00 0.00 209       000000000000     14583.33 5949.99 0.00 210      
000000000000     21184.71 15875.00 0.00 211       000000000000     4654.04
500.00 2926.42 212       000000000000     25993.00   53004.00 213      
000000000000     27500.00   0.00 214       000000000000     0.00 31666.67
6781.00 215       000000000000     13750.00 6250.00 0.00 216       000000000000
    12499.58 0.00 1666.67 217       000000000000     0.00 14940.58 0.00 218    
  000000000000     15364.00   0.00 219       000000000000     41239.12 0.00 0.00
220       000000000000     0.00 12610.30 0.00 221       000000000000    
12465.76 0.00 0.00 222       000000000000     9379.84 0.00 6070.00 223      
000000000000     19310.16 0.00 0.00 224       000000000000     24460.21 0.00
0.00 225       000000000000     20416.67   0.00 226       000000000000    
74448.00 45143.00 0.00 227       000000000000     26739.24   0.00 228      
000000000000     11951.83 0.00 0.00 229       000000000000     11666.66   0.00
230       000000000000     19219.46 0.00 0.00 231       000000000000    
20916.12 0.00 0.00 232       000000000000     8099.62 8099.62 0.00 233      
000000000000     0.00 16260.66 0.00 234       000000000000     36833.33 0.00
0.00 235       000000000000     15136.44 15191.06 0.00 236       000000000000  
  7162.92 2454.55 0.00 237       000000000000     21636.36   0.00 238      
000000000000     17656.00 0.00 0.00 239       000000000000     4040.55 2187.33
12728.36 240       000000000000     22408.79 0.00 0.00 241       000000000000  
  26667.89   0.00 242       000000000000     100679.63   0.00 243      
000000000000     58186.18 0.00 0.00 244       000000000000     23987.83 0.00
0.00 245       000000000000     17841.66 15991.66 0.00 246       000000000000  
  17045.62 14083.33 0.00 247       000000000000     14166.66 14669.84 0.00 248  
    000000000000     18276.80 0.00 0.00 249       000000000000     24398.51  
0.00 250       000000000000     16123.00   0.00 251       000000000000    
2085.00 3269.90 11076.25 252       000000000000     11207.56 11896.74 0.00 253  
    000000000000     0.00 0.00 7634.20 254       000000000000     11859.00 0.00
0.00 255       000000000000     17361.42 13161.10 0.00 256       000000000000  
  21011.51 0.00 0.00 257       000000000000     14500.29 0.00 0.00 258      
000000000000     9441.67 4354.80 0.00 259       000000000000     10850.00
6792.23 0.00 260       000000000000     11703.38   0.00 261       000000000000  
  29805.79 0.00 0.00 262       000000000000     29738.02   0.00 263      
000000000000     6771.00 1699.71 0.00 264       000000000000     18333.34 0.00
0.00 265       000000000000     16493.92 0.00 7830.00 266       000000000000    
0.00 0.00 19531.92 267       000000000000     9204.17 8954.57 0.00 268      
000000000000     9271.92 6100.68 0.00 269       000000000000     8932.59 7628.40
0.00 270       000000000000     9727.36 11000.00 0.00 271       000000000000    
12500.00   6183.00 272       000000000000     1808.33 10663.00 0.00 273      
000000000000     9588.36 7650.75 0.00 274       000000000000     7735.89
13274.00 0.00 275       000000000000     15692.36 3537.96 0.00 276      
000000000000     14901.25 1665.00 0.00 277       000000000000     34730.09 0.00
0.00 278       000000000000     21666.67 0.00 0.00 279       000000000000    
18333.33   8597.91 280       000000000000     13762.67 3223.41 0.00 281      
000000000000     23333.34   0.00 282       000000000000     24999.99 0.00 0.00
283       000000000000     0.00 22386.75 0.00 284       000000000000    
17500.00 0.00 0.00 285       000000000000     10833.34 0.00 10879.33 286      
000000000000     6365.42 13333.33 0.00 287       000000000000     35548.67 0.00
0.00 288       000000000000     9371.98 11867.00 0.00 289       000000000000    
8885.87 0.00 2319.20 290       000000000000     17606.78 1083.33 0.00 291      
000000000000     16666.57 0.00 0.00 292       000000000000     33750.00 16233.34
0.00 293       000000000000     66666.69 22500.00 0.00 294       000000000000  
  4861.11   28541.00 295       000000000000     9010.00 9545.60 0.00 296      
000000000000     21541.66   0.00 297       000000000000     1052.38   16565.20
298       000000000000     11250.00 16285.65 0.00 299       000000000000    
14928.00 4673.30 0.00 300       000000000000     21782.52 0.00 0.00 301      
000000000000     57657.62 0.00 0.00 302       000000000000     14025.00   0.00
303       000000000000     33683.33 28038.00 0.00 304       000000000000    
1154.45 1325.98 7941.13 305       000000000000     2245.75 707.50 12974.21 306  
    000000000000     32282.36 18578.22 0.00 307       000000000000     16666.66
0.00 37500.00 308       000000000000     24126.92   0.00 309       000000000000
    14382.70   16911.83 310       000000000000     30046.50 2600.00 0.00 311    
  000000000000     27500.00   0.00 312       000000000000     15108.08   2917.25
313       000000000000     20833.34   0.00 314       000000000000     18750.00  
0.00 315       000000000000     20833.33   48423.46 316       000000000000    
22707.75 4904.72 0.00 317       000000000000     7077.91 5383.00 0.00 318      
000000000000     9651.12 7500.00 0.00 319       000000000000     4039.20 5965.50
2097.50 320       000000000000     20834.00 0.00 0.00 321       000000000000    
21507.50 9767.33 0.00 322       000000000000     7669.91 3250.00 0.00 323      
000000000000     16400.00 0.00 0.00 324       000000000000     12500.00 0.00
8333.33 325       000000000000     25000.00 19416.66 0.00 326       000000000000
    31460.51 0.00 0.00 327       000000000000     16666.67 0.00 19398.00 328    
  000000000000     14529.84 0.00 3410.90 329       000000000000     46146.00  
0.00 330       000000000000     17928.91 20217.36 0.00 331       000000000000  
  19166.66 0.00 0.00 332       000000000000     17202.94 0.00 0.00 333      
000000000000     54860.59 0.00 0.00 334       000000000000     25833.34 0.00
0.00 335       000000000000     28478.04 8199.30 0.00 336       000000000000    
5053.83 12032.08 0.00 337       000000000000     18904.83 1309.80 0.00 338      
000000000000     1971.67 13775.00 73736.39 339       000000000000     32443.68  
0.00 340       000000000000     13990.37   0.00 341       000000000000    
16401.00 0.00 0.00 342       000000000000     34996.08 0.00 0.00 343      
000000000000     0.00   23182.50 344       000000000000     10049.98 24793.53
0.00 345       000000000000     14331.90 5389.68 0.00 346       000000000000    
25000.00 8822.97 0.00 347       000000000000     28436.45 37095.27 0.00 348    
  000000000000     18385.20 1083.33 0.00 349       000000000000     1567.00
8890.00 11820.00 350       000000000000     44450.00 27699.17 0.00 351      
000000000000     29289.54   0.00 352       000000000000     16612.66   0.00 353
      000000000000     18447.71 0.00 0.00 354       000000000000     0.00  
11815.90 355       000000000000     20833.34 0.00 0.00 356       000000000000  
  41437.50 0.00 0.00 357       000000000000     16675.54 3142.29 0.00 358      
000000000000     35414.51 9583.34 0.00 359       000000000000     5925.92
2658.07 2131.99 360       000000000000     5832.00 5832.00 0.00 361      
000000000000     24809.00 0.00 0.00 362       000000000000     22853.30   0.00
363       000000000000     17371.53 0.00 0.00 364       000000000000    
18247.91 18247.91 0.00 365       000000000000     24363.71   0.00 366      
000000000000     35024.12   0.00 367       000000000000     11334.64 0.00 0.00
368       000000000000     9992.96 9040.12 0.00 369       000000000000    
7440.33 9125.45 3587.62 370       000000000000     63954.41   0.00 371      
000000000000     3963.33 5685.77 0.00 372       000000000000     16739.17   0.00
373       000000000000     19349.67   0.00 374       000000000000     13123.57
0.00 0.00 375       000000000000     25000.00 0.00 10008.50 376      
000000000000     9947.35 0.00 1750.00 377       000000000000     12500.00 0.00
0.00 378       000000000000     14561.62 5365.91 0.00 379       000000000000    
24000.00 0.00 0.00 380       000000000000     5416.66 0.00 41105.61 381      
000000000000     15000.00 0.00 0.00 382       000000000000     11041.66   0.00
383       000000000000     15099.00 0.00 1482.34 384       000000000000    
25000.00 0.00 0.00 385       000000000000     15768.72 17035.70 0.00 386      
000000000000     34942.76   0.00 387       000000000000     11216.00 11216.00
0.00 388       000000000000     1623.50 3361.15 2698.91 389       000000000000  
  20833.00 0.00 0.00 390       000000000000     41149.01 5438.50 0.00 391      
000000000000     15889.38   0.00 392       000000000000     25918.77 0.00 0.00
393       000000000000     18332.98 0.00 0.00 394       000000000000    
21305.85 0.00 0.00 395       000000000000     14445.34 0.00 0.00 396      
000000000000     19124.99 0.00 0.00 397       000000000000     27892.58   0.00
398       000000000000     13165.50 0.00 4438.19 399       000000000000    
9483.33   0.00 400       000000000000     25000.00   0.00 401       000000000000
    12911.62 12908.33 0.00 402       000000000000     8333.33 15419.63 4104.17
403       000000000000     24121.53 0.00 0.00 404       000000000000    
20833.34   8201.90 405       000000000000     53559.68   0.00 406      
000000000000     12500.00 0.00 22500.38 407       000000000000     25968.13
3600.22 0.00 408       000000000000     18750.00 0.00 0.00 409      
000000000000     18750.00 0.00 0.00 410       000000000000     16666.68 0.00
0.00 411       000000000000     18700.16 0.00 0.00 412       000000000000    
33333.34 0.00 0.00 413       000000000000     21209.00 0.00 0.00 414      
000000000000     19500.00 0.00 0.00 415       000000000000     0.00 23844.08
0.00 416       000000000000     36052.30 0.00 0.00 417       000000000000    
14333.34   25125.00 418       000000000000     19614.79   0.00 419      
000000000000     21483.97   9899.17 420       000000000000     0.00 0.00
24561.01 421       000000000000     16413.03 0.00 0.00 422       000000000000  
  7179.29 1849.33 2397.37 423       000000000000     11333.34 4833.34 2372.87
424       000000000000     15833.35 12000.00 0.00 425       000000000000    
12801.01 34666.68 0.00 426       000000000000     24166.68   0.00 427      
000000000000     5623.00 13758.00 0.00 428       000000000000     12980.58
15616.66 0.00 429       000000000000     24521.67   0.00 430       000000000000
    15000.00 6699.33 0.00 431       000000000000     6693.23 9472.38 0.00 432  
    000000000000     13650.00 4019.17 0.00 433       000000000000     15990.00
6098.47 0.00 434       000000000000     12750.01 0.00 0.00 435      
000000000000     11960.00   0.00 436       000000000000     22035.00   0.00 437
      000000000000     11542.92   0.00 438       000000000000     8528.00
4584.00 0.00 439       000000000000     12916.67   0.00 440       000000000000  
  5000.00 11000.00 9875.14 441       000000000000     12958.33 20831.20 0.00 442
      000000000000     8203.21 686.00 0.00 443       000000000000     18200.00
0.00 0.00 444       000000000000     9900.11 14875.01 0.00 445      
000000000000     1733.34 19585.76 4557.77 446       000000000000     6991.37
6883.21 0.00 447       000000000000     77017.08   0.00 448       000000000000  
  20629.15 0.00 0.00 449       000000000000     37765.20   0.00 450      
000000000000     21731.74 0.00 0.00 451       000000000000     5306.67 4649.01
0.00 452       000000000000     28515.33   0.00 453       000000000000    
28382.49 0.00 467.41 454       000000000000     15833.34   0.00 455      
000000000000     20833.33 15495.48 8519.95 456       000000000000     18489.49
16583.34 0.00 457       000000000000     13804.16   250.31 458      
000000000000     19583.34 0.00 0.00 459       000000000000     20494.67   0.00
460       000000000000     16831.92   2642.96 461       000000000000    
23071.92 0.00 0.00 462       000000000000     3883.47 9875.00 0.00 463      
000000000000     18750.00 0.00 17773.59 464       000000000000     36636.92  
0.00 465       000000000000     30986.68 0.00 0.00 466       000000000000    
51362.02 0.00 0.00 467       000000000000     23333.33 0.00 0.00 468      
000000000000     3404.05 6219.30 0.00 469       000000000000     22445.66   0.00
470       000000000000     14583.34 7500.00 0.00 471       000000000000    
14153.47 0.00 0.00 472       000000000000     15833.34 3796.16 0.00 473      
000000000000     6250.00 7357.89 25554.12 474       000000000000     0.00 0.00
33328.83 475       000000000000     42727.55 0.00 0.00 476       000000000000  
  3031.64 1717.00 5900.00 477       000000000000     0.00 8500.00 4872.00 478  
    000000000000     29836.50 15170.33 0.00 479       000000000000     22070.90
  364.29 480       000000000000     13083.33   0.00 481       000000000000    
46499.75 0.00 0.00 482       000000000000     66410.96 0.00 0.00 483      
000000000000     4079.00 4279.00 0.00 484       000000000000     44613.00 0.00
0.00 485       000000000000     12204.40 0.00 0.00 486       000000000000    
10936.46 9195.92 0.00 487       000000000000     20358.34 0.00 0.00 488      
000000000000     20153.87 0.00 0.00 489       000000000000     30567.17 0.00
0.00 490       000000000000     24716.13 0.00 0.00 491       000000000000    
0.00 0.00 14614.55 492       000000000000     18333.34 5717.58 0.00 493      
000000000000     13750.00 14162.33 0.00 494       000000000000     32249.50  
0.00 495       000000000000     69010.33 69010.33 0.00 496       000000000000  
  8995.18 6564.25 0.00 497       000000000000     25624.04   0.00 498      
000000000000     13000.00   0.00 499       000000000000     13176.83 6276.82
0.00 500       000000000000     43985.75 0.00 0.00 501       000000000000    
95769.96 0.00 0.00 502       000000000000     77138.58 0.00 0.00 503      
000000000000     14751.84 8808.50 0.00 504       000000000000     18075.83  
0.00 505       000000000000     16575.00 9175.33 0.00 506       000000000000    
12749.40   670.83 507       000000000000     12500.00   37157.21 508      
000000000000     32083.33 0.00 15080.00 509       000000000000     14895.54 0.00
0.00 510       000000000000     12083.34 11541.66 0.00 511       000000000000  
  13086.00 0.00 0.00 512       000000000000     25834.00   2175.03 513      
000000000000     18415.41 15439.67 0.00 514       000000000000     25485.08 0.00
0.00 515       000000000000     0.00   6652.86 516       000000000000    
21766.21   184.50 517       000000000000     13000.00   0.00 518      
000000000000     25000.00 0.00 0.00 519       000000000000     11827.92   0.00
520       000000000000     20599.99 0.00 0.00 521       000000000000    
53199.67 0.00 0.00 522       000000000000     0.00 0.00 23967.52 523      
000000000000     15051.74 25308.00 0.00 524       000000000000     3296.29
6000.00 179.99 525       000000000000     31250.27 0.00 0.00 526      
000000000000     0.00 46795.25 0.00 527       000000000000     95657.05 0.00
0.00 528       000000000000     20833.33 0.00 20833.33 529       000000000000  
  20416.67 0.00 0.00 530       000000000000     7498.86   0.00 531      
000000000000     18723.63 0.00 0.00 532       000000000000     14049.84   0.00
533       000000000000     2498.43   94306.53 534       000000000000     0.00
29498.19 0.00 535       000000000000     30150.18 11611.76 0.00 536      
000000000000     17703.47 0.00 0.00 537       000000000000     9194.21   9104.08
538       000000000000     42299.17 0.00 0.00 539       000000000000     7955.37
  0.00 540       000000000000     25947.36 0.00 0.00 541       000000000000    
19625.84 0.00 0.00 542       000000000000     12451.79 8786.20 0.00 543      
000000000000     17083.34 4408.97 0.00 544       000000000000     20833.33  
0.00 545       000000000000     16248.34 24274.84 0.00 546       000000000000  
  30424.51 18238.31 0.00 547       000000000000     20926.14   0.00 548      
000000000000     28891.67 0.00 0.00 549       000000000000     20833.33   0.00
550       000000000000     6053.41 3146.00 0.00 551       000000000000    
2000.00   31001.37 552       000000000000     16138.13 5416.67 0.00 553      
000000000000     8268.13 4569.66 1908.41 554       000000000000     23861.79
0.00 0.00 555       000000000000     7500.00   21638.21 556       000000000000  
  15166.66   0.00 557       000000000000     18592.25   0.00 558      
000000000000     58481.52 0.00 0.00 559       000000000000     0.00 15428.40
0.00 560       000000000000     8363.01 4583.35 0.00 561       000000000000    
22086.05 2830.67 157.21 562       000000000000     13124.99 12083.34 1354.17 563
      000000000000     17801.75 0.00 0.00 564       000000000000     18830.28
8272.42 0.00 565       000000000000     5625.08 21007.63 0.00 566      
000000000000     5690.43 6666.66 16283.48 567       000000000000     6911.80
18750.00 0.00 568       000000000000     7041.66 8258.32 0.00 569      
000000000000     0.00 0.00 35482.94 570       000000000000     25000.00 0.00
0.00 571       000000000000     16930.00 0.00 17255.00 572       000000000000  
  14583.34 13444.16 0.00 573       000000000000     16331.26   0.00 574      
000000000000     13552.93 9976.37 400.00 575       000000000000     2597.84  
11608.16 576       000000000000     16250.00 5375.00 0.00 577       000000000000
    14791.66 0.00 7573.41 578       000000000000     6550.42   8353.21 579      
000000000000     14583.33 0.00 19088.00 580       000000000000     12500.46
4487.55 0.00 581       000000000000     23333.33   0.00 582       000000000000  
  16566.46 9017.95 0.00 583       000000000000     20833.32   0.00 584      
000000000000     14166.68 5954.72 0.00 585       000000000000     14712.13
11250.00 0.00 586       000000000000     9860.26 6059.73 0.00 587      
000000000000     5898.00 9583.33 498.26 588       000000000000     50619.63 0.00
0.00 589       000000000000     13516.66 0.00 12500.00 590       000000000000  
  19113.54   0.00 591       000000000000     18500.00 13067.16 0.00 592      
000000000000     10400.80 10608.28 0.00 593       000000000000     4320.79
12858.34 0.00 594       000000000000     9441.68 16268.82 0.00 595      
000000000000     1350.00 14583.33 0.00 596       000000000000     14831.46
14831.46 0.00 597       000000000000     0.00   28660.71 598       000000000000
    15101.67 0.00 0.00 599       000000000000     13341.67   0.00 600      
000000000000     12122.33   0.00 601       000000000000     17996.04 7083.33
0.00 602       000000000000     14138.00   0.00 603       000000000000    
170833.33   0.00 604       000000000000     9348.31 9437.50 0.00 605      
000000000000     36000.00   0.00 606       000000000000     12913.11   0.00 607
      000000000000     28510.61 0.00 0.00 608       000000000000     19532.34  
1610.17 609       000000000000     35026.63   0.00 610       000000000000    
25000.00 8203.87 0.00 611       000000000000     16875.00 0.00 0.00 612      
000000000000     12118.21 0.00 0.00 613       000000000000     12022.61   0.00
614       000000000000     18333.34 0.00 0.00 615       000000000000    
21821.33   0.00 616       000000000000     64577.62   0.00 617      
000000000000     8333.34   6874.73 618       000000000000     16124.75 11268.70
0.00 619       000000000000     20696.74 0.00 0.00 620       000000000000    
21666.66 23834.26 0.00 621       000000000000     9229.36 14166.67 0.00 622    
  000000000000     20612.50   0.00 623       000000000000     20916.89 0.00 0.00
624       000000000000     14173.62 4232.80 0.00 625       000000000000     0.00
7683.87 11723.10 626       000000000000     12083.32 7500.00 -138.38 627      
000000000000     22770.00 7524.60 0.00 628       000000000000     16666.66
5844.14 0.00 629       000000000000     23333.33 0.00 0.00 630      
000000000000     7314.00 7650.00 0.00 631       000000000000     60861.33   0.00
632       000000000000     14008.80 0.00 0.00 633       000000000000    
28565.00   0.00 634       000000000000     0.00 14166.66 0.00 635      
000000000000     25000.00 10186.80 0.00 636       000000000000     12534.58
11653.20 0.00 637       000000000000     12333.00 0.00 0.00 638      
000000000000     0.00 25000.00 22831.21 639       000000000000     25000.00  
-1215.75 640       000000000000     10416.66 0.00 16224.78 641      
000000000000     0.00   57163.83 642       000000000000     21260.69   -1453.00
643       000000000000     24770.93   -257.17 644       000000000000     8819.21
8874.49 0.00 645       000000000000     13750.00 674.66 193.00 646      
000000000000     15093.00   0.00 647       000000000000     0.00   102923.49 648
      000000000000     0.00   11849.15 649       000000000000     1454.54  
6960.70 650       000000000000     24062.86   0.00 651       000000000000    
18685.17 8789.34 -688.42 652       000000000000     36157.66   -5112.15 653    
  000000000000     14583.31 0.00 0.00 654       000000000000     8294.50 9608.34
-383.38 655       000000000000     10833.33   10821.08 656       000000000000  
  14875.00   0.00



 



  104 105 106 107 108 109 110 111 112 113   Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification 1   41666.68 58604.18 1 5   3   4   2 0.00 17341.76 17341.76 1 5  
3   4   3   30000.00 30000.00 1 5   3   4   4 0.00 19453.79 19453.79 1 5   3   4
  5 0.00 25000.00 25000.00 1 5   3   4   6   25220.42 25220.42 1 5   3   4   7
0.00 30082.15 30082.15 1 5   3   4   8 0.00 11008.12 11008.12 1 5   3   4   9
0.00 16044.26 16044.26 1 5   3   4   10 0.00 17070.83 17070.83 1 5   3   4   11
0.00 15000.00 15000.00 1 5   3   4   12   39081.19 39081.19 1 5   3   4   13
0.00 31904.62 31904.62 1 5   3   4   14   14941.39 14941.39 1 5   3   4   15
0.00 35799.88 35799.88 1 5   3   4   16   14109.33 14109.33 1 5   3   4   17
0.00 19997.25 19997.25 1 5   3   4   18 1869.00 9954.62 25992.78 1 5   3   4  
19   60431.08 60431.08 1 5   3   4   20 0.00 10000.00 14083.33 1 5   3   4   21
0.00 28333.33 40324.07 1 5   3   4   22 0.00 28364.21 36227.36 1 5   3   4   23
  25625.00 25625.00 1 5   3   4   24 0.00 26568.29 26568.29 1 5   3   4   25
0.00 17500.00 17500.00 1 5   3   4   26 0.00 9209.00 9209.00 1 5   3   4   27  
47666.67 47666.67 1 5   3   4   28 0.00 12500.00 12500.00 1 5   3   4   29 0.00
12778.68 12778.68 1 5   3   4   30   32000.00 32000.00 1 5   3   4   31 0.00
17500.00 17500.00 1 5   3   4   32 0.00 21174.17 21174.17 1 5   3   4   33 0.00
23442.20 23442.20 1 5   3   4   34 0.00 9495.00 9495.00 1 5   3   4   35 0.00
13843.37 13843.37 1 5   3   4   36   13333.33 19664.52 1 5   3   4   37 0.00
18224.10 18224.10 1 5   3   4   38   9634.45 9634.45 1 5   3   4   39 0.00
32073.42 32073.42 1 5   3   4   40 0.00 17767.40 17767.40 1 5   3   4   41  
25000.00 25000.00 1 5   3   4   42 0.00 0.00 96543.12 1 5   3   4   43 0.00
27090.14 27090.14 1 5   3   4   44 0.00 16666.66 25020.82 1 5   3   4   45 0.00
13849.60 13849.60 1 5   3   4   46 0.00 15833.33 22888.18 1 5   3   4   47 0.00
14588.33 14588.33 1 5   3   4   48   17261.39 17261.39 1 5   3   4   49 0.00
20625.00 20625.00 1 5   3   4   50 0.00 26161.67 26161.67 1 5   3   4   51 0.00
18125.00 18125.00 1 5   3   4   52   21958.66 21958.66 1 5   3   4   53 0.00
13725.84 13725.84 1 5   3   4   54 0.00 11461.15 11461.15 1 5   3   4   55 0.00
15062.41 15062.41 1 5   3   4   56 0.00 24903.74 24903.74 1 5   3   4   57  
21250.00 21250.00 1 5   3   4   58 0.00 32767.12 32767.12 1 5   3   4   59 0.00
13717.06 13717.06 1 5   3   4   60 0.00 15952.79 26818.71 1 5   3   4   61 0.00
32334.00 32334.00 1 4   3   4   62 0.00 16250.00 24197.00 1 5   3   4   63 0.00
24580.64 24580.64 1 5   3   4   64 0.00 22149.77 22149.77 1 5   3   4   65 0.00
11250.59 11250.59 1 5   3   4   66 0.00 20263.18 20263.18 1 4   3   4   67 0.00
23822.95 23822.95 1 5   3   4   68   18333.34 18333.34 1 5   3   4   69 0.00
18473.75 30369.75 1 5   3   4   70 0.00 235493.25 235493.25 1 5   3   4   71
0.00 35365.76 35365.76 1 5   3   4   72 0.00 15463.13 15463.13 1 5   3   4   73
0.00 26666.66 26666.66 1 5   3   4   74 0.00 10465.08 10465.08 1 5   3   4   75
0.00 24479.33 24479.33 1 5   3   4   76   21693.00 21693.00 1 5   3   4   77
0.00 7500.00 28833.00 1 5   3   4   78 0.00 12500.00 32762.85 1 5   3   4   79
0.00 31186.09 31186.09 1 5   3   4   80 0.00 21937.22 21937.22 1 5   3   4   81
0.00 15429.04 15429.04 1 5   3   4   82 0.00 16514.39 16514.39 1 5   3   4   83
0.00 20636.38 20636.38 1 5   3   4   84   13321.92 13321.92 1 5   3   4   85  
8333.34 65927.91 1 5   3   4   86 0.00 13747.85 27454.85 1 5   3   4   87 0.00
13500.00 13500.00 1 5   3   4   88 1416.67 14943.16 16359.83 1 5   3   4   89  
18750.00 18750.00 1 5   3   4   90 0.00 24495.92 24495.92 1 5   3   4   91 0.00
14100.84 14100.84 1 5   3   4   92 0.00 8333.34 25518.27 1 5   3   4   93  
44176.37 44176.37 1 5   3   4   94 0.00 32857.44 32857.44 1 5   3   4   95 0.00
15515.12 15515.12 1 5   3   4   96 0.00 31236.99 31236.99 1 5   3   4   97 0.00
29429.76 29429.76 1 5   3   4   98 0.00 22516.54 22516.54 1 5   3   4   99 0.00
29983.29 29983.29 1 5   3   4   100 0.00 14113.76 14113.76 1 5   3   4   101
0.00 32354.86 32354.86 1 4   3   4   102 0.00 34708.88 34708.88 1 5   3   4  
103   16800.00 16800.00 1 5   3   4   104 0.00 18305.83 18305.83 1 5   3   4  
105 0.00 22500.01 22500.01 1 5   3   4   106 0.00 31666.66 31666.66 1 5   3   4
  107 0.00 120789.75 120789.75 1 5   3   4   108   34883.83 34883.83 1 5   3   4
  109 0.00 16132.27 19542.34 1 5   3   4   110 0.00 14564.64 14564.64 1 5   3  
4   111 0.00 23341.67 23341.67 1 5   3   4   112   25000.00 25000.00 1 5   3   4
  113   16666.67 44131.00 1 5   3   4   114 0.00 62500.00 62500.00 1 5   3   4  
115 0.00 22634.84 22634.84 1 5   3   4   116 0.00 22663.01 22663.01 1 5   3   4
  117 0.00 12828.00 12828.00 1 5   3   4   118   39410.00 39410.00 1 5   3   4  
119 0.00 25450.00 25450.00 1 5   3   4   120   21208.72 21208.72 1 5   3   4  
121 0.00 5750.00 24809.00 1 5   3   4   122 0.00 13233.08 13233.08 1 5   3   4  
123   20000.00 20000.00 1 5   3   4   124 0.00 35477.00 35477.00 1 5   3   4  
125 0.00 52534.25 52534.25 1 5   3   4   126 0.00 24291.67 24291.67 1 5   3   4
  127 0.00 68569.08 68569.08 1 5   3   4   128 0.00 15618.19 15618.19 1 5   3  
4   129   20833.33 36897.24 1 5   3   4   130 0.00 32454.38 32454.38 1 5   3   4
  131 0.00 18917.22 18917.22 1 5   3   4   132 0.00 18280.83 18280.83 1 5   3  
4   133 0.00 16404.50 16404.50 1 5   3   4   134 0.00 42206.21 42206.21 1 4   3
  4   135 0.00 41178.22 41178.22 1 5   3   4   136 0.00 9037.40 9037.40 1 5   3
  4   137 0.00 15100.00 24545.78 1 5   3   4   138 0.00 81007.83 81007.83 1 5  
3   4   139   13368.75 16102.08 1 5   3   4   140   16424.95 16424.95 1 5   3  
4   141 0.00 41666.66 41666.66 1 5   3   4   142 0.00 19039.63 19039.63 1 5   3
  4   143   18171.95 18171.95 1 5   3   4   144   23532.38 23532.38 1 5   3   4
  145 0.00 25850.25 25850.25 1 5   3   4   146 0.00 21718.88 31502.60 1 5   3  
4   147 0.00 16489.06 16489.06 1 5   3   4   148   22917.54 22917.54 1 5   3   4
  149   20911.04 20911.04 1 5   3   4   150   16666.67 28954.46 1 5   3   4  
151 0.00 29101.40 29101.40 1 5   3   4   152 0.00 5740.00 25282.42 1 5   3   4  
153 0.00 22509.44 22509.44 1 5   3   4   154 0.00 14939.06 14939.06 1 5   3   4
  155   13279.46 13279.46 1 4   3   4   156   49269.66 49269.66 1 5   3   4  
157 0.00 26111.41 26111.41 1 5   3   4   158   16666.68 16666.68 1 5   3   4  
159 0.00 10833.34 10833.34 1 5   3   4   160   16673.75 16673.75 1 5   3   4  
161 0.00 12500.00 12500.00 1 4   3   4   162 0.00 20833.33 20833.33 1 5   3   4
  163 0.00 9245.36 16405.36 1 5   3   4   164 4123.00 4099.70 15632.70 1 5   3  
4   165   18209.75 18209.75 1 5   3   4   166   0.00 53303.77 1 5   3   4   167
  15000.00 15000.00 1 5   3   4   168 0.00 44178.00 44178.00 1 5   3   4   169
0.00 16250.00 16250.00 1 5   3   4   170   17500.00 19008.29 1 5   3   4   171
0.00 30268.79 30268.79 1 5   3   4   172 0.00 10300.94 12252.33 1 5   3   4  
173 0.00 23375.49 23375.49 1 5   3   4   174 0.00 12083.06 12083.06 1 5   3   4
  175 0.00 24044.50 24044.50 1 5   3   4   176   158756.58 158756.58 1 5   3   4
  177   35280.58 35280.58 1 5   3   4   178   18988.65 18988.65 1 5   3   4  
179 0.00 22782.69 25179.29 1 5   3   4   180 0.00 18001.00 18001.00 1 5   3   4
  181   11666.67 11666.67 1 5   3   4   182 0.00 14166.66 17916.66 1 5   3   4  
183 0.00 20000.00 20000.00 1 5   3   4   184 0.00 12767.72 12767.72 1 5   3   4
  185   10103.25 10103.25 1 5   3   4   186 0.00 33529.01 33529.01 1 5   3   4  
187 0.00 23910.59 23910.59 1 5   3   4   188   13656.83 13656.83 1 5   3   4  
189 0.00 15000.00 15000.00 1 5   3   4   190 0.00 13482.01 13482.01 1 5   3   4
  191 0.00 23556.67 23556.67 1 5   3   4   192   15750.00 26628.46 1 5   3   4  
193 0.00 27540.17 27540.17 1 5   3   4   194 0.00 21406.26 21406.26 1 5   3   4
  195   16558.40 25927.12 1 5   3   4   196 0.00 16666.67 43385.42 1 5   3   4  
197 0.00 18357.78 23127.44 1 5   3   4   198   12779.08 12779.08 1 5   3   4  
199 0.00 17313.90 17313.90 1 5   3   4   200 0.00 25000.00 25000.00 1 5   3   4
  201   14348.12 14348.12 1 5   3   4   202 0.00 18327.88 18327.88 1 5   3   4  
203   29064.54 46048.21 1 5   3   4   204 0.00 8333.33 17562.74 1 5   3   4  
205   20497.33 20497.33 1 5   3   4   206   18333.34 23530.92 1 5   3   4   207
0.00 10505.63 10505.63 1 5   3   4   208 0.00 25875.00 25875.00 1 5   3   4  
209 0.00 20533.32 20533.32 1 5   3   4   210 0.00 37059.71 37059.71 1 5   3   4
  211 0.00 5154.04 8080.46 1 5   3   4   212   25993.00 78997.00 1 5   3   4  
213   27500.00 27500.00 1 5   3   4   214 0.00 31666.67 38447.67 1 5   3   4  
215 0.00 20000.00 20000.00 1 5   3   4   216 0.00 12499.58 14166.25 1 5   3   4
  217 0.00 14940.58 14940.58 1 5   3   4   218   15364.00 15364.00 1 5   3   4  
219 0.00 41239.12 41239.12 1 5   3   4   220 0.00 12610.30 12610.30 1 5   3   4
  221 0.00 12465.76 12465.76 1 5   3   4   222 3705.78 9379.84 19155.62 1 5   3
  4   223 0.00 19310.16 19310.16 1 5   3   4   224 0.00 24460.21 24460.21 1 5  
3   4   225   20416.67 20416.67 1 5   3   4   226 0.00 119591.00 119591.00 1 5  
3   4   227   26739.24 26739.24 1 5   3   4   228 0.00 11951.83 11951.83 1 5   3
  4   229   11666.66 11666.66 1 5   3   4   230 0.00 19219.46 19219.46 1 4   3  
4   231 0.00 20916.12 20916.12 1 5   3   4   232 0.00 16199.24 16199.24 1 5   3
  4   233 0.00 16260.66 16260.66 1 5   3   4   234 0.00 36833.33 36833.33 1 5  
3   4   235 0.00 30327.50 30327.50 1 5   3   4   236 0.00 9617.47 9617.47 1 5  
3   4   237   21636.36 21636.36 1 5   3   4   238 0.00 17656.00 17656.00 1 5   3
  4   239 0.00 6227.88 18956.24 1 5   3   4   240 0.00 22408.79 22408.79 1 5   3
  4   241   26667.89 26667.89 1 5   3   4   242   100679.63 100679.63 1 5   3  
4   243 0.00 58186.18 58186.18 1 5   3   4   244 0.00 23987.83 23987.83 1 5   3
  4   245 0.00 33833.32 33833.32 1 5   3   4   246 0.00 31128.95 31128.95 1 5  
3   4   247 0.00 28836.50 28836.50 1 5   3   4   248 0.00 18276.80 18276.80 1 5
  3   4   249   24398.51 24398.51 1 5   3   4   250   16123.00 16123.00 1 5   3
  4   251 0.00 5354.90 16431.15 1 5   3   4   252 0.00 23104.30 23104.30 1 5   3
  4   253 1498.12 0.00 9132.32 1 5   3   4   254 0.00 11859.00 11859.00 1 5   3
  4   255 0.00 30522.52 30522.52 1 4   3   4   256 0.00 21011.51 21011.51 1 5  
3   4   257 0.00 14500.29 14500.29 1 5   3   4   258 0.00 13796.47 13796.47 1 5
  3   4   259 0.00 17642.23 17642.23 1 5   3   4   260   11703.38 11703.38 1 5  
3   4   261 0.00 29805.79 29805.79 1 5   3   4   262   29738.02 29738.02 1 5   3
  4   263 0.00 8470.71 8470.71 1 5   3   4   264 0.00 18333.34 18333.34 1 5   3
  4   265 0.00 16493.92 24323.92 1 5   3   4   266 0.00 0.00 19531.92 1 5   3  
4   267 0.00 25992.07 25992.07 1 5   3   4   268 0.00 15372.60 15372.60 1 5   3
  4   269 0.00 16560.99 16560.99 1 5   3   4   270 0.00 20727.36 20727.36 1 5  
3   4   271   12500.00 18683.00 1 5   3   4   272 0.00 12471.33 12471.33 1 4   3
  4   273 0.00 17239.11 17239.11 1 5   3   4   274 0.00 21009.89 21009.89 1 5  
3   4   275 0.00 19230.32 19230.32 1 5   3   4   276 0.00 16566.25 16566.25 1 5
  3   4   277 0.00 34730.09 34730.09 1 5   3   4   278 0.00 21666.67 21666.67 1
5   3   4   279   18333.33 26931.24 1 5   3   4   280 0.00 16986.08 16986.08 1 5
  3   4   281   23333.34 23333.34 1 5   3   4   282 0.00 24999.99 24999.99 1 5  
3   4   283 0.00 22386.75 22386.75 1 5   3   4   284 0.00 17500.00 17500.00 1 5
  3   4   285 0.00 10833.34 21712.67 1 5   3   4   286 0.00 19698.75 19698.75 1
5   3   4   287 0.00 35548.67 35548.67 1 5   3   4   288 0.00 21238.98 21238.98
1 5   3   4   289 0.00 8885.87 11205.07 1 5   3   4   290 0.00 18690.11 18690.11
1 5   3   4   291 0.00 16666.57 16666.57 1 5   3   4   292 0.00 49983.34
49983.34 1 5   3   4   293 0.00 89166.69 89166.69 1 5   3   4   294   4861.11
33402.11 1 5   3   4   295 0.00 18555.60 18555.60 1 5   3   4   296   21541.66
21541.66 1 5   3   4   297   1052.38 17617.58 1 5   3   4   298 0.00 27535.65
27535.65 1 5   3   4   299 0.00 19601.30 19601.30 1 5   3   4   300 0.00
21782.52 21782.52 1 5   3   4   301 0.00 57657.62 57657.62 1 5   3   4   302  
14025.00 14025.00 1 5   3   4   303 0.00 61721.33 61721.33 1 5   3   4   304
3770.00 2480.43 14191.56 1 5   3   4   305 0.00 2953.25 15927.46 1 5   3   4  
306 0.00 50860.58 50860.58 1 5   3   4   307 0.00 16666.66 54166.66 1 5   3   4
  308   24126.92 24126.92 1 5   3   4   309   14382.70 31294.53 1 5   3   4  
310 0.00 32646.50 32646.50 1 5   3   4   311   27500.00 27500.00 1 5   3   4  
312   15108.08 18025.33 1 5   3   4   313   20833.34 20833.34 1 5   3   4   314
  18750.00 18750.00 1 5   3   4   315   20833.33 69256.79 1 5   3   4   316 0.00
27612.47 27612.47 1 5   3   4   317 202.81 12460.91 12663.72 1 5   3   4   318
0.00 17151.12 17151.12 1 5   3   4   319 0.00 10004.70 12102.20 1 5   3   4  
320 0.00 20834.00 20834.00 1 5   3   4   321 0.00 31274.83 31274.83 1 5   3   4
  322 0.00 10919.91 10919.91 1 5   3   4   323 0.00 16400.00 16400.00 1 5   3  
4   324 0.00 12500.00 20833.33 1 5   3   4   325 0.00 44416.66 44416.66 1 5   3
  4   326 0.00 31460.51 31460.51 1 5   3   4   327 0.00 16666.67 36064.67 1 5  
3   4   328 0.00 14529.84 17940.74 1 5   3   4   329   46146.00 46146.00 1 5   3
  4   330 0.00 38146.27 38146.27 1 5   3   4   331 0.00 19166.66 19166.66 1 5  
3   4   332 0.00 17202.94 17202.94 1 5   3   4   333 0.00 54860.59 54860.59 1 5
  3   4   334 0.00 25833.34 25833.34 1 5   3   4   335 3470.96 36677.34 40148.30
1 5   3   4   336 0.00 17085.91 17085.91 1 5   3   4   337 0.00 20214.63
20214.63 1 5   3   4   338 0.00 15746.67 89483.06 1 5   3   4   339   32443.68
32443.68 1 5   3   4   340   13990.37 13990.37 1 5   3   4   341 0.00 16401.00
16401.00 1 5   3   4   342 0.00 34996.08 34996.08 1 5   3   4   343   0.00
23182.50 1 5   3   4   344 0.00 34843.51 34843.51 1 5   3   4   345 0.00
19721.58 19721.58 1 5   3   4   346 0.00 33822.97 33822.97 1 5   3   4   347
0.00 65531.72 65531.72 1 5   3   4   348 0.00 19468.53 19468.53 1 5   3   4  
349 0.00 10457.00 22277.00 1 5   3   4   350 0.00 72149.17 72149.17 1 5   3   4
  351   29289.54 29289.54 1 5   3   4   352   16612.66 16612.66 1 5   3   4  
353 0.00 18447.71 18447.71 1 5   3   4   354   0.00 11815.90 1 5   3   4   355
0.00 20833.34 20833.34 1 5   3   4   356 0.00 41437.50 41437.50 1 5   3   4  
357 0.00 19817.83 19817.83 1 5   3   4   358 2694.58 44997.85 47692.43 1 5   3  
4   359 0.00 8583.99 10715.98 1 5   3   4   360 0.00 11664.00 11664.00 1 5   3  
4   361 0.00 24809.00 24809.00 1 5   3   4   362   22853.30 22853.30 1 5   3   4
  363 0.00 17371.53 17371.53 1 5   3   4   364 0.00 36495.82 36495.82 1 5   3  
4   365   24363.71 24363.71 1 5   3   4   366   35024.12 35024.12 1 5   3   4  
367 0.00 11334.64 11334.64 1 5   3   4   368 0.00 19033.08 19033.08 1 5   3   4
  369 0.00 16565.78 20153.40 1 5   3   4   370   63954.41 63954.41 1 5   3   4  
371 0.00 9649.10 9649.10 1 5   3   4   372   16739.17 16739.17 1 5   3   4   373
  19349.67 19349.67 1 5   3   4   374 0.00 13123.57 13123.57 1 5   3   4   375
0.00 25000.00 35008.50 1 5   3   4   376 0.00 9947.35 11697.35 1 5   3   4   377
0.00 12500.00 12500.00 1 5   3   4   378 0.00 19927.53 19927.53 1 5   3   4  
379 0.00 24000.00 24000.00 1 5   3   4   380 0.00 5416.66 46522.27 1 5   3   4  
381 0.00 15000.00 15000.00 1 5   3   4   382   11041.66 11041.66 1 5   3   4  
383 0.00 15099.00 16581.34 1 5   3   4   384 0.00 25000.00 25000.00 1 5   3   4
  385 0.00 32804.42 32804.42 1 5   3   4   386   34942.76 34942.76 1 5   3   4  
387 0.00 22432.00 22432.00 1 5   3   4   388 0.00 4984.65 7683.56 1 5   3   4  
389 0.00 20833.00 20833.00 1 5   3   4   390 0.00 46587.51 46587.51 1 4   3   4
  391   15889.38 15889.38 1 5   3   4   392 0.00 25918.77 25918.77 1 5   3   4  
393 0.00 18332.98 18332.98 1 5   3   4   394 0.00 21305.85 21305.85 1 5   3   4
  395 0.00 14445.34 14445.34 1 5   3   4   396 0.00 19124.99 19124.99 1 5   3  
4   397   27892.58 27892.58 1 5   3   4   398 0.00 13165.50 17603.69 1 5   3   4
  399   9483.33 9483.33 1 5   3   4   400   25000.00 25000.00 1 5   3   4   401
0.00 25819.95 25819.95 1 5   3   4   402 0.00 23752.96 27857.13 1 5   3   4  
403 0.00 24121.53 24121.53 1 5   3   4   404   20833.34 29035.24 1 5   3   4  
405   53559.68 53559.68 1 5   3   4   406 0.00 12500.00 35000.38 1 5   3   4  
407 0.00 29568.35 29568.35 1 5   3   4   408 0.00 18750.00 18750.00 1 5   3   4
  409 0.00 18750.00 18750.00 1 5   3   4   410 0.00 16666.68 16666.68 1 5   3  
4   411 0.00 18700.16 18700.16 1 5   3   4   412 0.00 33333.34 33333.34 1 5   3
  4   413 0.00 21209.00 21209.00 1 5   3   4   414 0.00 19500.00 19500.00 1 5  
3   4   415 0.00 23844.08 23844.08 1 5   3   4   416 0.00 36052.30 36052.30 1 5
  3   4   417   14333.34 39458.34 1 5   3   4   418   19614.79 19614.79 1 5   3
  4   419   21483.97 31383.14 1 5   3   4   420 0.00 0.00 24561.01 1 5   3   4  
421 0.00 16413.03 16413.03 1 5   3   4   422 0.00 9028.62 11425.99 1 5   3   4  
423 0.00 16166.68 18539.55 1 5   3   4   424 0.00 27833.35 27833.35 1 5   3   4
  425 0.00 47467.69 47467.69 1 5   3   4   426   24166.68 24166.68 1 5   3   4  
427 0.00 19381.00 19381.00 1 5   3   4   428 0.00 28597.24 28597.24 1 5   3   4
  429   24521.67 24521.67 1 5   3   4   430 0.00 21699.33 21699.33 1 5   3   4  
431 0.00 16165.61 16165.61 1 5   3   4   432 0.00 17669.17 17669.17 1 5   3   4
  433 0.00 22088.47 22088.47 1 5   3   4   434 0.00 12750.01 12750.01 1 5   3  
4   435   11960.00 11960.00 1 5   3   4   436   22035.00 22035.00 1 5   3   4  
437   11542.92 11542.92 1 5   3   4   438 0.00 13112.00 13112.00 1 5   3   4  
439   12916.67 12916.67 1 5   3   4   440 0.00 16000.00 25875.14 1 5   3   4  
441 0.00 33789.53 33789.53 1 5   3   4   442 0.00 8889.21 8889.21 1 5   3   4  
443 0.00 18200.00 18200.00 1 5   3   4   444 0.00 24775.12 24775.12 1 5   3   4
  445 2213.92 21319.10 28090.79 1 4   3   4   446 0.00 13874.58 13874.58 1 4   3
  4   447   77017.08 77017.08 1 4   3   4   448 0.00 20629.15 20629.15 1 5   3  
4   449   37765.20 37765.20 1 5   3   4   450 0.00 21731.74 21731.74 1 5   3   4
  451 0.00 9955.68 9955.68 1 5   3   4   452   28515.33 28515.33 1 5   3   4  
453 0.00 28382.49 28849.90 1 5   3   4   454   15833.34 15833.34 1 5   3   4  
455 0.00 36328.81 44848.76 1 5   3   4   456 0.00 35072.83 35072.83 1 5   3   4
  457   13804.16 14054.47 1 5   3   4   458 0.00 19583.34 19583.34 1 5   3   4  
459   20494.67 20494.67 1 5   3   4   460   16831.92 19474.88 1 5   3   4   461
0.00 23071.92 23071.92 1 5   3   4   462 0.00 13758.47 13758.47 1 5   3   4  
463 0.00 18750.00 36523.59 1 5   3   4   464   36636.92 36636.92 1 5   3   4  
465 0.00 30986.68 30986.68 1 5   3   4   466 0.00 51362.02 51362.02 1 5   3   4
  467 0.00 23333.33 23333.33 1 5   3   4   468 0.00 11867.20 11867.20 1 5   3  
4   469   22445.66 22445.66 1 5   3   4   470 0.00 22083.34 22083.34 1 5   3   4
  471 0.00 14153.47 14153.47 1 5   3   4   472 0.00 19629.50 19629.50 1 5   3  
4   473 0.00 13607.89 39162.01 1 5   3   4   474 0.00 0.00 33328.83 1 5   3   4
  475 0.00 42727.55 42727.55 1 5   3   4   476 0.00 4748.64 10648.64 1 5   3   4
  477 0.00 8500.00 13372.00 1 5   3   4   478 0.00 45006.83 45006.83 1 5   3   4
  479   22070.90 22435.19 1 5   3   4   480   13083.33 13083.33 1 5   3   4  
481 0.00 46499.75 46499.75 1 5   3   4   482 0.00 66410.96 66410.96 1 5   3   4
  483 0.00 8358.00 8358.00 1 5   3   4   484 0.00 44613.00 44613.00 1 5   3   4
  485 0.00 12204.40 12204.40 1 5   3   4   486 0.00 20132.38 20132.38 1 5   3  
4   487 0.00 20358.34 20358.34 1 5   3   4   488 0.00 20153.87 20153.87 1 5   3
  4   489 0.00 30567.17 30567.17 1 5   3   4   490 0.00 24716.13 24716.13 1 4  
3   4   491 0.00 0.00 14614.55 1 5   3   4   492 0.00 24050.92 24050.92 1 5   3
  4   493 0.00 27912.33 27912.33 1 5   3   4   494   32249.50 32249.50 1 5   3  
4   495 0.00 138020.66 138020.66 1 5   3   4   496 0.00 15559.43 15559.43 1 5  
3   4   497   25624.04 25624.04 1 5   3   4   498   13000.00 13000.00 1 5   3  
4   499 0.00 19453.65 19453.65 1 5   3   4   500 0.00 43985.75 43985.75 1 5   3
  4   501 0.00 95769.96 95769.96 1 5   3   4   502 0.00 77138.58 77138.58 1 5  
3   4   503 0.00 23560.34 23560.34 1 5   3   4   504   18075.83 18075.83 1 5   3
  4   505 0.00 25750.33 25750.33 1 5   3   4   506   12749.40 13420.23 1 5   3  
4   507   12500.00 49657.21 1 5   3   4   508 0.00 32083.33 47163.33 1 5   3   4
  509 0.00 14895.54 14895.54 1 5   3   4   510 0.00 23625.00 23625.00 1 5   3  
4   511 0.00 13086.00 13086.00 1 5   3   4   512   25834.00 28009.03 1 5   3   4
  513 0.00 33855.08 33855.08 1 5   3   4   514 0.00 25485.08 25485.08 1 5   3  
4   515   0.00 6652.86 1 5   3   4   516   21766.21 21950.71 1 5   3   4   517  
13000.00 13000.00 1 5   3   4   518 0.00 25000.00 25000.00 1 5   3   4   519  
11827.92 11827.92 1 5   3   4   520 0.00 20599.99 20599.99 1 5   3   4   521
0.00 53199.67 53199.67 1 5   3   4   522 0.00 0.00 23967.52 1 5   3   4   523
0.00 40359.74 40359.74 1 5   3   4   524 0.00 9296.29 9476.28 1 5   3   4   525
0.00 31250.27 31250.27 1 5   3   4   526 0.00 46795.25 46795.25 1 5   3   4  
527 0.00 95657.05 95657.05 1 5   3   4   528 0.00 20833.33 41666.66 1 5   3   4
  529 0.00 20416.67 20416.67 1 5   3   4   530   7498.86 7498.86 1 5   3   4  
531 0.00 18723.63 18723.63 1 5   3   4   532   14049.84 14049.84 1 5   3   4  
533   2498.43 96804.96 1 5   3   4   534 0.00 29498.19 29498.19 1 5   3   4  
535 0.00 41761.94 41761.94 1 5   3   4   536 0.00 17703.47 17703.47 1 5   3   4
  537   9194.21 18298.29 1 5   3   4   538 0.00 42299.17 42299.17 1 5   3   4  
539   7955.37 7955.37 1 5   3   4   540 0.00 25947.36 25947.36 1 5   3   4   541
0.00 19625.84 19625.84 1 5   3   4   542 0.00 21237.99 21237.99 1 5   3   4  
543 0.00 21492.31 21492.31 1 5   3   4   544   20833.33 20833.33 1 5   3   4  
545 0.00 40523.18 40523.18 1 5   3   4   546 0.00 48662.82 48662.82 1 5   3   4
  547   20926.14 20926.14 1 5   3   4   548 0.00 28891.67 28891.67 1 5   3   4  
549   20833.33 20833.33 1 5   3   4   550 0.00 9199.41 9199.41 1 5   3   4   551
  2000.00 33001.37 1 5   3   4   552 0.00 21554.80 21554.80 1 5   3   4   553
0.00 12837.79 14746.20 1 5   3   4   554 0.00 23861.79 23861.79 1 5   3   4  
555   7500.00 29138.21 1 5   3   4   556   15166.66 15166.66 1 5   3   4   557  
18592.25 18592.25 1 5   3   4   558 0.00 58481.52 58481.52 1 5   3   4   559
0.00 15428.40 15428.40 1 5   3   4   560 0.00 12946.36 12946.36 1 5   3   4  
561 0.00 24916.72 25073.93 1 5   3   4   562 0.00 25208.33 26562.50 1 5   3   4
  563 0.00 17801.75 17801.75 1 5   3   4   564 0.00 27102.70 27102.70 1 5   3  
4   565 0.00 26632.71 26632.71 1 5   3   4   566 0.00 12357.09 28640.57 1 5   3
  4   567 0.00 25661.80 25661.80 1 5   3   4   568 0.00 15299.98 15299.98 1 5  
3   4   569 0.00 0.00 35482.94 1 4   3   4   570 0.00 25000.00 25000.00 1 5   3
  4   571 0.00 16930.00 34185.00 1 5   3   4   572 0.00 28027.50 28027.50 1 5  
3   4   573   16331.26 16331.26 1 5   3   4   574 0.00 23529.30 23929.30 1 5   3
  4   575   2597.84 14206.00 1 5   3   4   576 0.00 21625.00 21625.00 1 5   3  
4   577 0.00 14791.66 22365.07 1 5   3   4   578   6550.42 14903.63 1 5   3   4
  579 0.00 14583.33 33671.33 1 5   3   4   580 0.00 16988.01 16988.01 1 5   3  
4   581   23333.33 23333.33 1 5   3   4   582 0.00 25584.41 25584.41 1 5   3   4
  583   20833.32 20833.32 1 5   3   4   584 0.00 20121.40 20121.40 1 4   3   4  
585 0.00 25962.13 25962.13 1 5   3   4   586 0.00 15919.99 15919.99 1 5   3   4
  587 0.00 15481.33 15979.59 1 5   3   4   588 0.00 50619.63 50619.63 1 5   3  
4   589 0.00 13516.66 26016.66 1 5   3   4   590   19113.54 19113.54 1 5   3   4
  591 0.00 31567.16 31567.16 1 5   3   4   592 0.00 21009.08 21009.08 1 4   3  
4   593 3556.21 17179.13 20735.34 1 5   3   4   594 0.00 25710.50 25710.50 1 5  
3   4   595 0.00 15933.33 15933.33 1 5   3   4   596 0.00 29662.92 29662.92 1 5
  3   4   597   0.00 28660.71 1 5   3   4   598 0.00 15101.67 15101.67 1 5   3  
4   599   13341.67 13341.67 1 5   3   4   600   12122.33 12122.33 1 5   3   4  
601 0.00 25079.37 25079.37 1 5   3   4   602   14138.00 14138.00 1 5   3   4  
603   170833.33 170833.33 1 5   3   4   604 0.00 18785.81 18785.81 1 5   3   4  
605   36000.00 36000.00 1 5   3   4   606   12913.11 12913.11 1 5   3   4   607
0.00 28510.61 28510.61 1 5   3   4   608   19532.34 21142.51 1 5   3   4   609  
35026.63 35026.63 1 5   3   4   610 0.00 33203.87 33203.87 1 5   3   4   611
0.00 16875.00 16875.00 1 5   3   4   612 0.00 12118.21 12118.21 1 4   3   4  
613   12022.61 12022.61 1 5   3   4   614 0.00 18333.34 18333.34 1 5   3   4  
615   21821.33 21821.33 1 5   3   4   616   64577.62 64577.62 1 5   3   4   617
  8333.34 15208.07 1 5   3   4   618 0.00 27393.45 27393.45 1 5   3   4   619
1147.00 20696.74 21843.74 1 4   3   4   620 0.00 45500.92 45500.92 1 5   3   4  
621 0.00 23396.03 23396.03 1 5   3   4   622   20612.50 20612.50 1 5   3   4  
623 0.00 20916.89 20916.89 1 5   3   4   624 0.00 18406.42 18406.42 1 5   3   4
  625 0.00 7683.87 19406.97 1 5   3   4   626 -1526.00 19583.32 17918.94 1 5   3
  4   627 -92.00 30294.60 30202.60 1 5   3   4   628 0.00 22510.80 22510.80 1 5
  3   4   629 0.00 23333.33 23333.33 1 5   3   4   630 0.00 14964.00 14964.00 1
5   3   4   631 0.00 60861.33 60861.33 1 5   3   4   632 0.00 14008.80 21547.35
1 5   3   4   633   28565.00 28565.00 1 5   3   4   634 0.00 14166.66 14166.66 1
5   3   4   635 0.00 35186.80 35186.80 1 4   3   4   636 0.00 24187.78 24187.78
1 5   3   4   637 0.00 12333.00 12333.00 1 5   3   4   638 0.00 25000.00
47831.21 1 5   3   4   639   25000.00 23784.25 1 5   3   4   640 0.00 10416.66
26641.44 1 5   3   4   641   0.00 57163.83 1 5   3   4   642 0.00 21260.69
19807.69 1 5   3   4   643 0.00 24770.93 24513.76 1 5   3   4   644 0.00
17693.70 17693.70 1 5   3   4   645 0.00 14424.66 14617.66 1 5   3   4   646  
15093.00 15093.00 1 5   3   4   647   0.00 102923.49 1 5   3   4   648 0.00 0.00
11849.15 1 5   3   4   649   1454.54 8415.24 1 5   3   4   650   24062.86
24062.86 1 5   3   4   651 0.00 27474.51 26786.09 1 5   3   4   652   36157.66
31045.51 1 5   3   4   653 0.00 14583.31 14583.31 1 5   3   4   654 0.00
17902.84 17519.46 1 5   3   4   655   10833.33 21654.41 1 5   3   4   656  
14875.00 14875.00 1 5   3   4  



 



  114 115 116 117 118 119 120 121 122   Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code 1 80835.21 6872.04 0.117262       NORTH CALDWELL NJ
07006 2 92855.20 7445.74 0.429353     100.000000 LAS VEGAS NV 89134 3 77212.38
5720.73 0.190691     100.000000 UNIVERSITY PARK TX 75225 4 445131.25 6613.28
0.339948     100.000000 ISSAQUAH WA 98029 5 104040.24 4235.98 0.169439      
BOULDER CO 80303 6 425675.15 11119.28 0.440884       DANA POINT CA 92629 7
120035.50 5417.89 0.180103       PIEDMONT CA 94610 8 79199.76 3140.78 0.285315  
    POULSBO WA 98370 9 69961.45 7216.84 0.449808       IRVINE CA 92603 10
18202.50 3203.84 0.187679     100.000000 BELLEVUE WA 98005 11 48256.69 4846.63
0.323109       DENVER CO 80224 12 255139.98 6691.72 0.171226       CHARLOTTE NC
28207 13 247379.53 10379.75 0.325337       WOODINVILLE WA 98077 14 29786.31
5763.54 0.385743       DALLAS TX 75225 15 30071.38 5088.99 0.142151       ELKHOM
NE 68022 16 142466.96 5419.82 0.384130     100.000000 FORT LAUDERDALE FL 33330
17 104118.76 5071.58 0.253614       BOULDER CO 80303 18 1616121.51 6750.40
0.259703       GHENT NY 12075 19 357143.74 6799.22 0.112512     100.000000
SEDONA AZ 86336 20 528547.39 5666.64 0.402365       MCLEAN VA 22102 21 608594.12
14021.24 0.347714     5.906000 STATELINE NV 89449 22 786383.39 5987.59 0.165278
      EDMONDS WA 98026 23 131901.63 6424.90 0.250728       NEWPORT BEACH CA
92661 24 82723.17 6652.17 0.250380       LOS GATOS CA 95032 25 83792.06 5624.38
0.321393     100.000000 OAKLAND CA 94618 26 222428.27 3710.47 0.402918    
100.000000 SEATTLE WA 98126 27 688103.49 7122.78 0.149429     100.000000 NORTH
BEND WA 98045 28 132692.03 3501.18 0.280094       OLYMPIA WA 98502 29 35784.70
3283.41 0.256944       KIRKLAND WA 98033 30 245432.50 11907.04 0.372095      
LAGUNA HILLS CA 92653 31 123292.02 3314.97 0.189427     100.000000 DENVER CO
80220 32 178781.53 4661.92 0.220170       DALLAS TX 75214 33 139000.37 8111.12
0.346005     94.210700 ENCINO CA 91436 34 79541.35 3157.77 0.332572       SAN
MATEO CA 94402 35 306857.57 4061.35 0.293379       SEATTLE WA 98117 36 546315.57
9820.58 0.499406     100.000000 AUSTIN TX 78756 37 27161.09 4017.96 0.220475    
  SEATTLE WA 98116 38 1318387.45 3463.25 0.359465     100.000000 BOULDER CO
80301 39 283810.69 9961.62 0.310588     100.000000 AVILA BEACH CA 93424 40
84311.61 4573.97 0.257436       WINCHESTER MA 01890 41 192704.53 7888.78
0.315551     100.000000 DENVER CO 80210 42 207612.49 7366.24 0.076300      
DALLAS TX 75230 43 167160.10 7770.62 0.286843       SANDY SPRINGS GA 30350 44
295085.34 4539.10 0.181413       HOUSTON TX 77024 45 88617.54 6119.47 0.441852  
    OOLTEWAH TN 37363 46 92285.02 9639.24 0.421145     100.000000 DANVILLE CA
94506 47 71699.15 3963.97 0.271722       SEATTLE WA 98105 48 229227.86 4929.20
0.285562       SANTA ANA CA 92705 49 131160.94 4556.37 0.220915       CHICAGO IL
60613 50 809541.97 7262.35 0.277595       MERCER ISLAND WA 98040 51 526927.86
3231.07 0.178266     100.000000 SOMERVILLE MA 02144 52 30247.32 7493.66 0.341262
      MERCER ISLAND WA 98040 53 95930.86 5177.13 0.377181       RANCHO CUCAMONGA
CA 91739 54 97643.75 4549.68 0.396965     100.000000 CHANDLER AZ 85249 55
84267.70 5523.90 0.366734       ORINDA CA 94563 56 47302.03 7752.91 0.311315    
  ENCINO CA 91436 57 80647.96 7557.69 0.355656       LEXINGTON MA 02421 58
360256.53 8043.90 0.245487       LONE TREE CO 80124 59 58069.51 5250.64 0.382782
      SAN JOSE CA 95120 60 253163.04 5808.58 0.216587     100.000000 TACOMA WA
98406 61 286710.53 4431.31 0.137048       NEWPORT BEACH CA 92660 62 123848.77
6779.32 0.280172     100.000000 SHADY SIDE MD 20764 63 61922.92 5186.39 0.210995
      CONCORD NC 28027 64 158170.41 5866.17 0.264841       HOUSTON TX 77096 65
192043.33 3950.04 0.351096       SEATTLE WA 98119 66 1087142.95 5119.11 0.252631
      KENNEWICK WA 99337 67 156779.85 9632.64 0.404343     100.000000 MADISON CT
06443 68 2126867.31 4156.42 0.226714     100.000000 SEATTLE WA 98119 69
124535.16 6475.20 0.213212     100.000000 VIENNA VA 22182 70 2677406.67 7503.52
0.031863       JACKSON NH 03846 71 678852.74 6274.31 0.177412       MERCER
ISLAND WA 98040 72 397031.07 6057.39 0.391731       COLLEYVILLE TX 76034 73
112313.91 4694.45 0.176042       BETHESDA MD 20814 74 91425.56 3980.65 0.380375
      SAMMANISH WA 98074 75 58410.98 5182.71 0.211718       VIENNA VA 22182 76
156619.18 8380.79 0.386336     100.000000 ATLANTA GA 30306 77 681304.56 7428.94
0.257654       CHICAGO IL 60657 78 330436.04 6535.44 0.199477       DANVILLE CA
94526 79 43499.62 6610.67 0.211975       WELLESLEY MA 02482 80 221187.59 6295.94
0.286998       SHENANDOAH TX 77381 81 2927171.97 7292.26 0.472632       PORTLAND
OR 97229 82 162582.79 5864.82 0.355134       SOUTHLAKE TX 76092 83 127652.08
9089.87 0.440478     100.000000 OAK PARK IL 60302 84 66923.89 5357.13 0.402129  
    SARATOGA CA 95070 85 532328.38 21320.89 0.323397       DALLAS TX 75205 86
114623.72 8031.81 0.292546       LOS ANGELES CA 90045 87 52040.58 5065.15
0.375196       PISMO BEACH CA 93449 88 228597.34 7223.93 0.441565       SAINT
LOUIS MO 63112 89 300591.27 4976.12 0.265393     100.000000 CHICAGO IL 60611 90
87158.58 8407.61 0.343225     100.000000 NEWTON HIGHLANDS MA 02461 91 402345.67
3369.80 0.238979       SEATTE WA 98105 92 59136.16 5932.92 0.232497      
ARCADIA OK 73007 93 132089.95 9233.61 0.209017       FRISCO TX 75034 94 54252.40
8820.97 0.268462       FRISCO TX 75034 95 149588.93 5096.62 0.328494      
SAMMAMISH WA 98075 96 494874.00 8007.57 0.256349     100.000000 BEVERLY HILLS CA
90210 97 173812.21 7989.47 0.271476       SAN FRANCISCO CA 94121 98 134073.65
5090.63 0.226084       BLOOMFIELD HILLS MI 48302 99 41906.60 6697.13 0.223362  
    SAN CARLOS CA 94070 100 1925548.53 4832.33 0.342384       DALLAS TX 75230
101 159385.19 8696.73 0.268792     100.000000 COTO DE CAZA CA 92679 102 84130.25
6525.96 0.188020     100.000000 GREENWOOD VILLAGE CO 80121 103 205654.12 4150.81
0.247072     100.000000 HOUSTON TX 77025 104 139206.88 5886.22 0.321549      
CAMBRIDGE MA 02138 105 379674.15 4084.29 0.181524       STUDIO CITY CA 91604 106
956387.26 4943.77 0.156119       NEW CANAAN CT 06840 107 120482.63 6683.06
0.055328       HINSDALE IL 60521 108 388755.44 11719.61 0.335961     100.000000
YORBA LINDA CA 92887 109 174418.84 3876.91 0.198385     100.000000 FORT COLLINS
CO 80524 110 109175.57 6340.91 0.435363     100.000000 KURE BEACH NC 28449 111
149382.47 4104.56 0.175847       DENVER CO 80209 112 34757.86 7696.62 0.307865  
  34.081200 FAIRFAX STATION VA 22039 113 405436.49 6327.02 0.143369      
BIRMINGHAM AL 35216 114 231489.92 9556.25 0.152900       GREENWICH CT 06830 115
259530.59 5983.41 0.264345       MERCER ISLAND WA 98040 116 441022.22 4833.43
0.213274     100.000000 MORAGA CA 94556 117 382045.02 4154.54 0.323865    
100.000000 LINCOLN CA 95648 118 172991.03 15106.48 0.383316       CHICAGO IL
60618 119 200896.88 7539.46 0.296246       BOULDER CO 80302 120 597350.76
8469.38 0.399335       SEATTLE WA 98116 121 221786.63 3898.86 0.157155      
NEEDHAM MA 02492 122 202762.28 5269.76 0.398226     100.000000 LOOMIS CA 95650
123 2421255.00 6136.92 0.306846       LOS GATOS CA 95030 124 60549.35 4710.42
0.132774       SANTA MONICA CA 90405 125 100370.91 8738.70 0.166343       NORTH
CALDWELL NJ 07006 126 164826.00 9462.72 0.389546       MCLEAN VA 22101 127
343135.47 6941.45 0.101233     100.000000 HIGHLANDS RANCH CO 80126 128 121370.53
3260.20 0.208744       RALEIGH NC 27613 129 212109.91 13608.03 0.368809    
100.000000 IRVING TX 75038 130 1180042.36 5499.88 0.169465       MIRAMAR BEACH
FL 32550 131 256024.81 5756.04 0.304275       LAGUNA BEACH CA 92651 132
141939.51 5118.89 0.280014     99.865700 BROOKLINE MA 02467 133 48244.20 3619.59
0.220646       ISSAQUAH WA 98027 134 1217802.29 18301.41 0.433619       NEW YORK
NY 10075 135 421071.57 9713.45 0.235888       CHICAGO IL 60614 136 25198.17
3484.12 0.385522       EATONTON GA 31024 137 241359.96 5322.92 0.216857    
100.000000 SAN CLEMENTE CA 92672 138 116628.33 4882.02 0.060266     100.000000
KNOXVILLE TN 37922 139 172689.15 4440.97 0.275801     100.000000 AUSTIN TX 78703
140 304893.01 3949.38 0.240450       BROOKLINE MA 02467 141 1568579.31 11356.21
0.272549       HILLSBOROUGH CA 94010 142 88572.39 5639.27 0.296186       BOULDER
CO 80302 143 591660.09 7329.15 0.403322       BOSTON MA 02115 144 128868.30
8880.84 0.377388     100.000000 SANTA ROSA CA 95404 145 237045.25 5566.93
0.215353       ARLINGTON VA 22205 146 537383.35 6438.82 0.204390       CHICAGO
IL 60614 147 161352.93 6808.76 0.412926     90.530500 PIEDMONT CA 94611 148
1467387.24 8120.97 0.354356       PALO ALTO CA 94303 149 494343.34 5111.37
0.244434       VIENNA VA 22180 150 1143716.69 7257.70 0.250659       WASHINGTON
DC 20008 151 328129.47 7962.93 0.273627       WASHINGTON DC 20008 152 370797.06
6971.45 0.275743       PORTLAND OR 97225 153 1301706.09 8494.09 0.377357    
100.000000 RANCHO PALOS VERDES CA 90275 154 133313.46 5455.97 0.365215      
RANCHO PALOS VERDES CA 90275 155 65813.97 4726.88 0.355954       WABAN MA 02466
156 905556.50 19955.35 0.405023       SUMMIT NJ 07901 157 342454.61 7057.52
0.270285       NEW YORK NY 10025 158 387464.58 4808.35 0.288501     100.000000
BROOKLYN NY 11215 159 748880.94 4068.65 0.375567       WESTON MA 02493 160
90597.41 6369.27 0.381994     100.000000 SHOREWOOD MN 55331 161 133751.41
4053.70 0.324296     100.000000 ARLINGTON VA 22203 162 312832.32 5921.02
0.284209     100.000000 NEW CANAAN CT 06840 163 175595.63 7277.29 0.443592      
SELBYVILLE DE 19975 164 2835733.92 6906.00 0.441766       DANVILLE CA 94506 165
104099.55 5923.58 0.325297       GREAT FALLS VA 22066 166 303345.73 7355.39
0.137990       DALLAS TX 75225 167 132236.57 4095.21 0.273014     100.000000
FRANKLIN TN 37064 168 354121.35 6852.89 0.155120       WESTON MA 02493 169
167574.29 6605.90 0.406517     100.000000 SHARON MA 02067 170 140764.88 7691.29
0.404628     100.000000 CHANDLER AZ 85249 171 288054.43 4993.65 0.164977    
100.000000 JAMAICA PLAIN MA 02130 172 511206.33 4608.86 0.376162       FRISCO TX
75034 173 521708.50 4331.55 0.185303       LAFAYETTE CA 94549 174 182104.72
5239.44 0.433619       LOS ALTOS CA 94022 175 52617.58 7752.14 0.322408      
NEWCASTLE WA 98059 176 1654407.03 25642.05 0.161518       AVENTURA FL 33180 177
719366.83 3906.30 0.110721     100.000000 SEATTLE WA 98109 178 1121738.61
7804.37 0.411002       WASHINGTON DC 20003 179 167332.24 6925.34 0.275041    
100.000000 TORRANCE CA 90505 180 202053.35 5006.91 0.278146       LOS ANGELES CA
90049 181 59031.34 3716.23 0.318534       NEWTON MA 02460 182 367283.55 6146.27
0.343048     100.000000 SEATTLE WA 98105 183 284163.98 6426.04 0.321302      
NEWTON MA 02460 184 96515.59 2834.28 0.221988       BOULDER CO 80304 185
192195.90 4355.12 0.431061       DALLAS TX 75230 186 903101.61 5654.16 0.168635
      REDMOND WA 98053 187 177687.37 5451.45 0.227993       CHICA IL 60622 188
405996.71 5772.56 0.422687       MORGAN HILL CA 95037 189 91444.54 6323.48
0.421565       AUSTIN TX 78746 190 279471.70 4665.80 0.346076       DENVER CO
80209 191 59713.35 4567.00 0.193873       LOS ANGELES CA 90004 192 605941.17
11238.25 0.422039     100.000000 SAN DIEGO CA 92130 193 339743.66 8018.51
0.291157     100.000000 GEORGETOWN TX 78626 194 55427.19 5344.86 0.249687      
BELMONT CA 94002 195 816183.04 6225.26 0.240106       LAGUNA NIGUEL CA 92677 196
842312.99 15590.68 0.359353       BROOKLYN NY 11201 197 120311.88 6913.81
0.298944       ESCONDIDO CA 92025 198 560443.77 3517.05 0.275219       NEWPORT
BEACH CA 92661 199 57348.39 6563.39 0.379082       GRAPEVINE TX 76051 200
227163.89 4019.73 0.160789       SEATTLE WA 98105 201 684924.42 4624.41 0.322301
      LOS ANGELES CA 90049 202 350896.20 7614.56 0.415463       BELLAIRE TX
77401 203 870471.94 4835.20 0.105003       ALPHARETTA GA 30005 204 1123542.78
6250.56 0.355899     100.000000 PALOS VERDES ESTATES CA 90274 205 187471.06
8935.87 0.435953       LOS ANGELES CA 90035 206 225978.63 5214.22 0.221590      
LOS ALTOS CA 94022 207 31772.37 4538.82 0.432037       SONOMA CA 95476 208
342480.61 6885.13 0.266092       CHARLOTTESVILLE VA 22901 209 77575.82 5364.86
0.261276     100.000000 OAK PARK CA 91377 210 141321.48 7692.19 0.207562      
TRABUCO CANYON CA 92679 211 108950.74 3521.14 0.435760       SAN FRANCISCO CA
94114 212 347061.05 25789.12 0.326457       BOSTON MA 02118 213 149463.94
5221.12 0.189859       VENICE CA 90291 214 106122.78 7192.44 0.187071      
LUBBOCK TX 79424 215 135239.34 6835.30 0.341765       PALO ALTO CA 94301 216
1725857.91 5929.96 0.418598       HOPKINTON MA 01748 217 144352.20 6572.38
0.439901       CLYDE HILL WA 98004 218 406433.06 5866.91 0.381861       DALLAS
TX 75230 219 1258464.45 14350.14 0.347974       PARADISE VALLEY AZ 85253 220
716302.85 4390.99 0.348207       CARLSBAD CA 92009 221 79036.56 4182.29 0.335502
      MENLO PARK CA 94025 222 360724.02 6399.62 0.334086     100.000000 NEWPORT
NC 28570 223 44891.93 6996.80 0.362338       CARMICHAEL CA 95608 224 437107.42
4198.08 0.171629       SAN JUAN CAPRISTRANO CA 92675 225 164502.51 7416.99
0.363281       BOSTON MA 02118 226 95486.48 11547.71 0.096560       OAKLAND CA
94611 227 230427.51 6210.70 0.232269       LAGUNA BEACH CA 92651 228 92293.57
4833.83 0.404443       CROWNSVILLE MD 21032 229 108608.13 4646.12 0.398239      
CHATHAM MA 02659 230 100118.19 4511.35 0.234728       NEEDHAM MA 02494 231
231553.74 8936.58 0.427258       SAN MATEO CA 94402 232 69673.63 5911.88
0.364948       BOGART GA 30622 233 54076.18 4610.04 0.283509       CHARLESTOWN
MA 02129 234 563171.86 16391.72 0.445024       DIABLO CA 94528 235 264992.99
8683.58 0.286327       AUSTIN TX 78703 236 62001.31 3659.89 0.380546      
BELLEVUE WA 98005 237 71540.38 5785.84 0.267413       STUDIO CITY CA 91604 238
158253.33 4563.83 0.258486       WELLESLEY MA 02481 239 343773.04 6945.53
0.366398     100.000000 BOULDER CO 80304 240 58512.89 4960.79 0.221377       SAN
FRANCISCO CA 94132 241 91179.49 5686.69 0.213241       SAUSALITO CA 94965 242
183264.42 10052.96 0.099851       EL CAJON CA 92019 243 370224.64 6096.98
0.104784       SACRAMENTO CA 95864 244 93762.08 6163.94 0.256961       CHICAGO
IL 60613 245 196816.39 10894.26 0.321998     100.000000 MORAGA CA 94556 246
36612.27 6195.31 0.199021       WESTWOOD MA 02090 247 113676.75 5878.15 0.203844
      BOSTON MA 02118 248 93362.30 4927.11 0.269583       SEATTLE WA 98199 249
171479.13 5673.07 0.232517       REDWOOD CITY CA 94061 250 160763.20 5527.16
0.342812       BELLEVUE WA 98006 251 5462050.16 7002.22 0.426155       NEWPORT
BEACH CA 92660 252 210189.15 6949.50 0.300788       LOS GATOS CA 95032 253
2790164.44 4150.46 0.454480       LAGUNA BEACH CA 92651 254 246934.85 4829.47
0.407241       HERMOSA BEACH CA 90254 255 1056298.77 8267.82 0.270876    
0.000000 HITCHCOCK TX 77563 256 28208.10 3589.40 0.170830       LUCAS TX 75002
257 79329.05 5796.06 0.399720       CLARKSVILLE MD 21029 258 158926.11 6104.07
0.442437     100.000000 AUSTIN TX 78703 259 344175.35 6608.94 0.374609       SAN
DIEGO CA 92130 260 103367.35 4294.34 0.366932       NASHVILLE TN 37205 261
135751.60 6563.89 0.220222     100.000000 NEW ORLEANS LA 70115 262 224200.22
9185.24 0.308872       WASHINGTON DC 20001 263 60018.73 3708.19 0.437766      
WELLESLEY MA 02481 264 79197.15 8035.34 0.438291       DALLAS TX 75225 265
115359.49 7929.74 0.326006     100.000000 COMMERCE TOWNSHIP MI 48382 266
310201.13 5583.34 0.285857       ABERDEEN WA 98520 267 267978.49 7437.66
0.286151     100.000000 WALPOLE MA 02032 268 81879.75 6014.05 0.391219       San
Marino CA 91108 269 74438.86 5876.62 0.354847       MILLBRAE CA 94030 270
65121.92 6654.27 0.321038       FREMONT CA 94539 271 1762539.40 8138.48 0.435609
      MENLO PARK CA 94025 272 2061834.19 3949.40 0.316678       LA JOLLA CA
92037 273 107393.19 4997.53 0.289895       ENCINITAS CA 92024 274 189161.02
5616.38 0.267321       REDWOOD CITY CA 94065 275 48670.64 5258.68 0.273458    
100.000000 Watsonville CA 95076 276 594000.46 5231.16 0.315772       WESTPORT CT
06880 277 107034.05 7827.29 0.225375       DALLAS TX 75225 278 131602.57 5644.08
0.260496       SAMMAMISH WA 98074 279 514690.39 8311.36 0.308614       Rolling
Hills Estates CA 90274 280 598493.75 6090.55 0.358561       Manhattan Beach CA
90266 281 92524.51 9301.79 0.398648       MENLO PARK CA 94025 282 1002945.43
8445.07 0.337803       CUPERTINO CA 95014 283 87078.75 6487.12 0.289775      
Rolling Hills Estates CA 90274 284 1622941.18 6014.72 0.343698       POWAY CA
92064 285 163139.86 5170.89 0.238151       Westport CT 06880 286 149097.09
6592.27 0.334654       HINSDALE IL 60521 287 134861.30 5710.89 0.160650       LA
CANADA FLINTRIDGE CA 91011 288 108975.41 6786.55 0.319533       Mountain View CA
94040 289 427509.28 4162.78 0.371509       MIAMI BEACH FL 33139 290 597265.42
5682.60 0.304043       BROOKLYN NY 11210 291 863000.91 5294.42 0.317667      
Pittsburgh PA 15215 292 172782.04 6767.34 0.135392       REDLANDS CA 92373 293
508708.52 13657.93 0.153173       Woodbridge CT 06525 294 197780.05 5223.12
0.156371       Sausalito CA 94965 295 169783.51 5028.73 0.271009       SAN
FRANCISCO CA 94116 296 473128.16 6535.70 0.303398       WINNETKA IL 60093 297
770491.73 7081.42 0.401952       KENILWORTH IL 60043 298 152145.98 6197.12
0.225058       NEWPORT BEACH CA 92660 299 110583.21 7558.26 0.385600      
SCARSDALE NY 10583 300 509448.32 4870.42 0.223593       Seattle WA 98119 301
319901.02 7464.47 0.129462       Naperville IL 60540 302 99074.32 4329.69
0.308712       NORTHBROOK IL 60062 303 363990.48 7048.70 0.114202       SAN
DIEGO CA 92103 304 112841.56 5315.72 0.374569       SOLANA BEACH CA 92075 305
2043653.55 7100.10 0.445777       CHICAGO IL 60611 306 261116.20 6783.68
0.133378       Los Angeles CA 90034 307 250833.22 12236.90 0.225912       New
Canaan CT 06840 308 217539.87 4619.29 0.191458       Richmond VA 23225 309
51923.62 8730.45 0.278977     100.000000 Gibsonia PA 15044 310 198719.72
10811.28 0.331162     100.000000 Massapequa NY 11758 311 109043.27 5016.06
0.182402       SANDY SPRING MD 20860 312 283548.61 3934.19 0.218259      
Bellevue WA 98004 313 46306.25 5999.34 0.287968       Dallas TX 75209 314
217273.43 6430.29 0.342949       Newton MA 02459 315 136967.05 6204.58 0.089588
      Westfield NJ 07090 316 198322.82 4936.81 0.178789       MASON OH 45040 317
111783.14 3551.64 0.280458     100.000000 WINCHESTER MA 01890 318 704966.18
7205.10 0.420095       DUXBURY MA 02332 319 181744.02 4079.65 0.337100      
Marblehead MA 01945 320 821079.36 4869.86 0.233746       NEWTON MA 02466 321
159981.16 8203.58 0.262306       BOSTON MA 02118 322 44503.80 4174.40 0.382274  
    MANCHESTER MA 01944 323 89007.34 5609.47 0.342041       MARBLEHEAD MA 01945
324 401591.93 6001.58 0.288076     100.000000 WELLESLEY MA 02482 325 206146.05
8876.00 0.199835       NEWTON MA 02459 326 110347.83 6685.42 0.212502      
NEWTON MA 02459 327 1001774.42 7024.24 0.194768       MARBLEHEAD MA 01945 328
172832.46 7595.80 0.423383     100.000000 ATLANTA GA 30309 329 741041.36 9194.27
0.199243     100.000000 RESTON VA 20190 330 1915079.20 8470.30 0.222048      
OAKTON VA 22124 331 196865.11 4694.80 0.244946       KENSINGTON MD 20895 332
40419.95 7543.52 0.438502       ROCKVILLE MD 20852 333 305910.75 13885.22
0.253100       POTOMAC MD 20854 334 108816.57 5994.14 0.232031       FAIRFAX VA
22031 335 365586.92 13336.58 0.332183       GREAT FALLS VA 22066 336 756998.39
6124.09 0.358429     100.000000 MCLEAN VA 22101 337 85084.57 8724.23 0.431580  
    POTOMAC MD 20854 338 680437.06 8079.16 0.090287       WASHINGTON DC 20015
339 34720.68 6512.81 0.200742       ARLINGTON VA 22205 340 389497.28 6083.08
0.434805       POTOMAC MD 20854 341 161816.21 7376.73 0.449773       IRVINE CA
92602 342 212386.47 6655.13 0.190168       CHINO HILLS CA 91709 343 2677555.96
4271.91 0.184273       LA JOLLA CA 92037 344 242718.02 6007.58 0.172416      
LOS ANGELES CA 90064 345 27534.63 4267.99 0.216412       New York NY 10025 346
320385.21 5496.30 0.162502     100.000000 PELHAM NY 10803 347 1137448.75 9423.07
0.143794       NEW YORK NY 10024 348 201560.55 8003.98 0.411124     100.000000
LAGUANA HILLS CA 92653 349 133313.41 4792.94 0.215152       CAMAS WA 98607 350
614140.64 7370.04 0.102150       ST. GEORGE UT 84770 351 284796.11 10274.33
0.350785       HIGHLAND UT 84003 352 233945.53 3905.99 0.235121     100.000000
COOPER FL 33024 353 49545.05 4690.37 0.254252       CAMAS WA 98607 354
1293755.90 4637.97 0.392519       PHOENIX AZ 85007 355 81099.31 6545.31 0.314175
      LAGUNA BEACH CA 92651 356 61913.39 6581.64 0.158833       NEWPORT BEACH CA
92663 357 130090.75 6186.20 0.312153       BOULDER CO 80304 358 132280.91
8185.26 0.171626       BOULDER CO 80304 359 213799.14 4440.20 0.414353       LA
JOLLA CA 92037 360 27738.62 4134.65 0.354480       EDGEWATER MD 21037 361
740189.09 3533.42 0.142425       ELGIN SC 29045 362 284143.66 8408.48 0.367933  
    LEXINGTON SC 29072 363 170169.18 7070.04 0.406990     0.000000 GREENVILLE SC
29615 364 129118.02 12696.82 0.347898       CHARLESTON SC 29401 365 898673.55
6633.85 0.272284       RIDGEFIELD CT 06877 366 247089.76 8433.00 0.240777      
HUNTINGTON NY 11743 367 141674.69 2649.73 0.233773       DEL MAR CA 92014 368
84609.90 4459.30 0.234292       SAN DIEGO CA 92116 369 172692.47 4890.50
0.242664       LOS ALTOS CA 94024 370 337665.72 10101.92 0.157955      
HILLSBOROUGH CA 94010 371 248197.25 4155.55 0.430667       MORGAN HILL CA 95037
372 69330.14 4371.85 0.261175       Arlington MA 02474 373 747917.26 7595.60
0.392544     100.000000 MILL VALLEY CA 94941 374 220558.55 5853.24 0.446010    
  NEWTON MA 02461 375 290125.17 12566.90 0.358967       SAN MATEO CA 94402 376
708313.65 5988.36 0.511942       REDMOND WA 98074 377 409997.21 4485.88 0.358870
    100.000000 CAMAS WA 98607 378 223863.29 9727.94 0.488166     100.000000
SEATTLE WA 98125 379 125728.16 9408.98 0.392041       EDMONDS WA 98020 380
452169.32 10173.72 0.218685       REDMOND WA 98074 381 42803.64 3869.18 0.257945
    100.000000 BELLEVUE WA 98006 382 58895.28 4444.15 0.402489     68.749800
SEATTLE WA 98115 383 397571.53 5385.98 0.324822       KIRKLAND WA 98034 384
70937.15 6853.70 0.274148     94.145400 BRENTWOOD TN 37027 385 187215.84 9793.69
0.298548     100.000000 Alexandria VA 22308 386 304092.39 7586.67 0.217117      
vienna VA 22182 387 104627.80 9191.78 0.409762     28.447200 BRENTWOOD TN 37027
388 68807.98 3353.74 0.436483       SENECA SC 29672 389 99810.57 3789.88
0.181917       ALPHARETTA GA 30005 390 727364.10 4671.47 0.100273       DECATUR
GA 30030 391 239299.95 7131.82 0.448842     100.000000 ATLANTA GA 30308 392
115081.73 8498.84 0.327903       GREAT FALLS VA 22066 393 72552.20 4544.10
0.247865       Brentwood TN 37027 394 395332.15 7716.70 0.362187     100.000000
NORTH OAKS MN 55127 395 81400.17 3728.47 0.258109       MOORESVILLE NC 28117 396
146462.35 3824.98 0.199999       DOWNERS GROVE IL 60515 397 1127605.72 11463.82
0.410999       OAK BROOK IL 60523 398 80979.44 6196.97 0.352027     100.000000
PARK RIDGE IL 60068 399 93498.85 3636.58 0.383471       EDINA MN 55410 400
489318.84 11568.30 0.462732     100.000000 SOUTH BARRINGTON IL 60010 401
55492.37 4138.03 0.160265       NORTHBROOK IL 60062 402 791148.31 10639.08
0.381916     100.000000 GLENCOE IL 60022 403 75090.60 5399.75 0.223856      
LINCOLNWOOD IL 60712 404 430403.16 7149.17 0.246224       CHICAGO IL 60657 405
842307.68 16292.32 0.304190       ELBURN IL 60119 406 337731.71 5600.87 0.160023
      COLLEYVILLE TX 76034 407 115615.81 8819.29 0.298268     11.492500
TABERNASH CO 80478 408 108032.33 7709.34 0.411165       WESTPORT CT 06880 409
124238.37 4783.33 0.255111       CANTON MA 02021 410 210163.32 6579.02 0.394741
    100.000000 SHREWSBURY MA 01545 411 72765.86 6114.17 0.326958       CAMBRIDGE
MA 02138 412 221912.20 6902.50 0.207075       BOSTON MA 02118 413 2056461.51
5617.18 0.264849       DARIEN CT 06820 414 552920.27 5588.54 0.286592      
NEWTON MA 02458 415 59145.47 7362.84 0.308791       WELLESLEY MA 02481 416
270384.47 7785.35 0.215946       BROOKLINE MA 02445 417 358300.81 8781.65
0.222555       SUDBURY MA 01776 418 62889.10 4496.93 0.229262       Mercer
Island WA 98040 419 692166.11 11410.13 0.363575     100.000000 SAN DIEGO CA
92127 420 462710.94 5447.66 0.221801       DANVILLE CA 94506 421 210384.24
5602.11 0.341321       MOORPARK CA 93021 422 45792.91 5134.67 0.449385      
FREMONT CA 94539 423 1271005.15 6712.17 0.362046       SAN DIEGO CA 92037 424
67015.50 6861.37 0.246516       SAN JOSE CA 95125 425 148018.71 6777.20 0.142775
      CAMPBELL CA 95008 426 124088.16 6162.94 0.255018       MANHATTAN BEACH CA
90266 427 54060.25 5825.31 0.300568     98.400000 RANCHO PALOS VERDES CA 90275
428 431853.09 6145.32 0.214892       ALAMEDA CA 94501 429 214625.20 9993.12
0.407522       CUPERTINO CA 95014 430 231520.14 6394.92 0.294706       SAN DIEGO
CA 92127 431 27038.73 5051.19 0.312465       BURLINGAME CA 94010 432 340793.48
4916.69 0.278264       FREMONT CA 94539 433 602352.67 6731.31 0.304743       LOS
GATOS CA 95032 434 275173.74 4211.44 0.330309     100.000000 SALINAS CA 93908
435 92371.00 4622.47 0.386494       SAN RAMON CA 94582 436 548524.45 6809.56
0.309034       SANTA MONICA CA 90402 437 130415.52 5323.32 0.461176       PALM
SPRINGS CA 92264 438 131310.65 5781.04 0.440897       SAN RAMON CA 94582 439
189654.93 5240.78 0.405738     40.786000 SAN FRANCISCO CA 94110 440 75118.23
7101.46 0.274451       FOSTER CITY CA 94404 441 313962.76 8356.29 0.247304      
MENLO PARK CA 94025 442 27563.80 3696.15 0.415802       SARATOGA CA 95070 443
748926.06 7336.66 0.403113       ORINDA CA 94563 444 55967.70 4361.39 0.176039  
    LA HABRA HEIGHTS CA 90631 445 81576.49 11617.68 0.413576     100.000000
PEBBLE BEACH CA 93953 446 814805.59 6097.10 0.439444       CARMEL CA 93923 447
341960.70 5907.90 0.076709       PLEASANTON CA 94566 448 54877.07 6590.87
0.319493       GRANITE BAY CA 95746 449 193697.44 6085.22 0.161133       NEWTON
MA 02468 450 150352.03 5442.52 0.250441       NEWTON MA 02468 451 1767195.92
3462.79 0.347821       GREENWOOD VILLAGE CO 80111 452 96282.39 5208.55 0.182658
      ELMHURST IL 60126 453 159033.34 6159.31 0.213495       ELMHURST IL 60126
454 71329.30 6661.43 0.420722       HINSDALE IL 60521 455 228686.67 6514.19
0.145248       Wayland MA 01778 456 182531.00 4880.03 0.139140       NEWTON MA
02461 457 66987.00 5098.40 0.362760       MOORESVILLE NC 28117 458 35673.66
5793.22 0.295824       WINCHESTER MA 01890 459 256521.78 4834.75 0.235903      
GRAND JUNCTION CO 81507 460 211773.75 6341.12 0.325605     100.000000 BOSTON MA
02110 461 121405.08 5329.52 0.230996       HOPKINTON MA 01748 462 116791.87
5685.32 0.413223       NEWTON MA 02459 463 394350.18 7039.96 0.192751      
Cohasset MA 02025 464 445530.91 6908.37 0.188563       BURLINGAME CA 94010 465
6362214.09 10853.27 0.350256       SHORELINE WA 98177 466 612194.97 11032.15
0.214792     100.000000 PARK CITY UT 84098 467 36028.67 3546.20 0.151980      
VIRGINIA BEACH VA 23454 468 35048.09 5063.43 0.426674     91.834300 ELLICOTT
CITY MD 21042 469 84942.67 9874.25 0.439918     100.000000 VIRGINIA BEACH VA
23452 470 264950.88 9911.25 0.448811     100.000000 DENVER CO 80220 471 98033.08
5652.85 0.399397       Los Angeles CA 90035 472 535288.76 7712.29 0.392893      
ARCADIA CA 91007 473 282058.37 4516.79 0.115336       EDINA MN 55416 474
2943504.34 10135.30 0.304100       EL CAJON CA 92021 475 317298.45 6708.52
0.157007       LOS ANGELES CA 91105 476 1170996.74 3907.07 0.366908       CARMEL
CA 93923 477 27205.03 5982.59 0.447397       ROSEBURG OR 97471 478 291682.49
11457.52 0.254573     100.000000 GILBERT AZ 85296 479 1250414.03 6718.91
0.299481     100.000000 Golf IL 60029 480 262430.44 4348.38 0.332360      
BELMONT CA 94002 481 152294.26 9398.90 0.202128       ISLE OF PALMS SC 29451 482
642868.34 10979.06 0.165320     100.000000 CORAL GABLES FL 33134 483 122023.83
3535.52 0.423010     61.256600 SAN FRANCISCO CA 94127 484 115998.15 5889.01
0.132002       OREM UT 84097 485 50606.81 4760.16 0.390036       SAN FRANCISCO
CA 94131 486 109144.84 7151.99 0.355248     100.000000 RANCHO PALOS VERDES CA
90275 487 195836.53 5694.04 0.279691       PIEDMONT CA 94610 488 250456.39
5600.72 0.277898       BELLEVUE WA 98005 489 114683.70 8050.11 0.263358    
100.000000 SCOTTSDALE AZ 85260 490 276855.53 7443.02 0.301140       SANTA
BARBARA CA 93110 491 89080.82 4047.35 0.276940       BRAINTREE MA 02184 492
300055.37 9308.57 0.387036     100.000000 BURLINGAME CA 94010 493 54099.41
11703.47 0.419294       SAN DIEGO CA 92130 494 72912.15 10091.22 0.312911    
100.000000 CHINO HILLS CA 91709 495 439459.25 9566.76 0.069314       CHINO HILLS
CA 91709 496 256095.39 3669.64 0.235847       PARKER CO 80138 497 96104.37
5769.07 0.225143       ARCADIA CA 91007 498 141800.44 4042.22 0.310940      
HINGHAM MA 02043 499 116721.18 7831.55 0.402575       DIAMOND BAR CA 91765 500
280120.72 6909.15 0.157077       OAKLAND CA 94611 501 518137.38 3996.38 0.041729
      TOWSON MD 21204 502 86903.68 7683.93 0.099612       SAN MARINO CA 91108
503 281228.50 5681.15 0.241132       ARCADIA CA 91006 504 355961.85 3876.98
0.214484       NEW YORK NY 10037 505 67358.17 6716.64 0.260837       BETHESDA MD
20817 506 63871.74 5628.65 0.419415       IRVINE CA 92603 507 1790788.68 6132.02
0.123487       COLTS NECK NJ 07722 508 2069145.69 18138.64 0.384592    
100.000000 SCARSDALE NY 10583 509 96724.56 5549.42 0.372556       IRVINE CA
92618 510 45711.62 6721.90 0.284525       HOUSTON TX 77005 511 187572.81 3508.58
0.268117       SEATTLE WA 98199 512 125915.28 7417.35 0.264820     100.000000
DEL MAR CA 92014 513 259741.04 6722.81 0.198576       LOS ANGELES CA 90094 514
83522.72 4089.23 0.160456       REDMOND WA 98052 515 36328.57 2889.55 0.434332  
    BAINBRIDGE ISLAND WA 98110 516 38672.59 8386.27 0.382050       BELLEVUE WA
98006 517 65867.19 4521.27 0.347790       HIGHLAND UT 84003 518 45081.88 5953.52
0.238141       UNIVERSITY CITY MO 63130 519 182893.30 4616.98 0.390346      
BETHANY CT 06524 520 179743.01 7579.95 0.367959       St. Louis MO 63117 521
2521115.14 9667.55 0.181722       Beverly Hills CA 90210 522 94378.25 5849.44
0.244057     100.000000 ATLANTA GA 30319 523 110014.68 6878.03 0.170418      
MANKATO MN 56001 524 111924.04 4164.37 0.439452       SAN RAFAEL CA 94903 525
40499.42 5360.83 0.171545       Ardmore PA 19003 526 1735158.81 6456.34 0.137970
      LEAWOOD KS 66206 527 1410109.22 13851.52 0.144804       MATTITUCK NY 11952
528 205891.24 11193.16 0.268636       NEW CANAAN CT 06840 529 203017.43 6369.63
0.311982       BEND OR 97702 530 55369.82 2987.13 0.398345       CORVALLIS OR
97333 531 586593.09 7874.41 0.420560       SAN CLEMENTE CA 92672 532 81059.64
2790.05 0.198582     100.000000 VALLEJO CA 94591 533 111973.72 5752.73 0.059426
    100.000000 TEMECULA CA 92592 534 49402.63 8047.64 0.272818       Denver CO
80210 535 380994.19 13522.14 0.323791       TAMPA FL 33615 536 77111.04 5431.25
0.306790       LOS GATOS CA 95032 537 3864445.64 6596.30 0.360487       NEWPORT
BEACH CA 92660 538 2114152.44 10800.67 0.255340     100.000000 GREENWICH CT
06831 539 1168048.48 3324.23 0.417860     100.000000 ABIQUIU NM 87510 540
308727.63 7810.88 0.301028     100.000000 MIRAMAR BEACH FL 32550 541 62314.98
4585.32 0.233637       DALLAS TX 75225 542 387078.68 3834.22 0.180536    
100.000000 AUSTIN TX 78731 543 594946.19 7272.03 0.338355       DALLAS TX 75205
544 132852.52 7552.17 0.362504     100.000000 SAINT LOUIS MO 63131 545 135408.21
8027.89 0.198106       DOWNERS GROVE IL 60515 546 569674.83 13331.13 0.273949  
  100.000000 DEL MAR CA 92014 547 389862.95 8158.77 0.389884       DALLAS TX
75230 548 204176.68 9165.30 0.317230       Burr Ridge IL 60527 549 324206.95
10430.75 0.500676       DALLAS TX 75225 550 40990.97 3458.17 0.375912      
ALBUQUERQUE NM 87122 551 138122.49 8114.71 0.245890       MOUNT VERNON TX 75457
552 229070.93 8476.64 0.393260       Potomac MD 20854 553 157749.60 6448.14
0.437275       SOUTH PASEDENA CA 91030 554 107074.87 8875.56 0.371957      
warren NJ 07059 555 92332.87 6037.26 0.207194       NORTH CHARLESTON SC 29420
556 137575.64 4745.24 0.312873       BIRMINGHAM AL 35242 557 136221.17 5709.36
0.307083     100.000000 ATLANTA GA 30306 558 128620.82 15738.02 0.269111      
SEAL BEACH CA 90740 559 145444.76 3763.48 0.243932       DUNSTABLE MA 01827 560
250423.14 4187.31 0.323435       HINGHAM MA 02043 561 117701.87 9954.95 0.397024
      ALAMO HEIGHTS TX 78209 562 203534.62 5363.37 0.201915       PALO ALTO CA
94301 563 20451.22 4306.46 0.241912       BOULDER CO 80304 564 75034.67 6356.64
0.234539       Los Gatos CA 95032 565 157662.20 5527.43 0.207543       SAN JOSE
CA 95130 566 331597.41 6113.10 0.213442     100.000000 Orinda CA 94563 567
134434.00 9537.28 0.371653     67.217000 San Francisco CA 94122 568 98610.39
5005.48 0.327156       San Jose CA 95148 569 132696.42 9787.08 0.275825      
ENCINO CA 91436 570 162943.80 6089.78 0.243591       Piedmont CA 94611 571
63905.47 8455.08 0.247333       VALENCIA CA 91381 572 395419.48 6876.15 0.245336
      San Francisco CA 94114 573 276070.99 5155.66 0.315693       san francisco
CA 94107 574 88525.65 10278.26 0.429526       San Anselmo CA 94960 575 171989.57
5095.32 0.358674       Stinson Beach CA 94970 576 90114.38 8290.90 0.383394    
  Saratoga CA 95070 577 179651.55 9309.91 0.416270     100.000000 El Dorado
Hills CA 95762 578 1482378.59 6015.16 0.403604       Raleigh NC 27609 579
118099.84 5337.65 0.158522       BEDFORD NY 10506 580 55521.31 3943.15 0.232114
      MOUNTAIN VIEW CA 94041 581 226946.58 5181.40 0.222060       YORK TOWNSHIP
IL 60126 582 137842.03 4042.77 0.158017       SEATTLE WA 98122 583 103852.28
8854.54 0.425018     100.000000 LAGUNA BEACH CA 92651 584 95948.24 5320.06
0.264398       FREMONT CA 94539 585 171424.88 7841.13 0.302022     100.000000
DUBLIN CA 94568 586 46725.19 6325.16 0.397309     100.000000 WOODINVILLE WA
98077 587 103414.71 3645.42 0.228130       TUSTIN CA 92782 588 424562.43
16223.84 0.320505       SARATOGA CA 95070 589 536589.14 11110.99 0.427072      
AUBURN WA 98092 590 174196.75 5032.38 0.263289       HERMOSA BEACH CA 90254 591
737148.20 5790.68 0.183440       SARATOGA CA 95070 592 1273476.49 3337.40
0.158855       BROOKLYN NY 11215 593 309256.05 3507.20 0.169141      
CLARKSVILLE MD 21029 594 268292.81 6160.52 0.239611       FALLS CHURCH VA 22043
595 29168.64 4025.67 0.252657       OXFORD NC 27565 596 2723472.73 12960.59
0.436929       ISSAQUAH WA 98027 597 294613.60 8412.58 0.293523     100.000000
RANCHO MIRAGE CA 92270 598 58785.25 6291.96 0.416640       LEAWOOD KS 66224 599
110923.14 3757.16 0.281611       LEXINGTON MA 02421 600 504580.46 4773.34
0.393764     100.000000 WASHINGTON DC 20007 601 915117.07 6495.03 0.258979      
PELHAM NY 10803 602 115054.60 5017.38 0.354886     68.508900 NORTHRIDGE CA 91325
603 5764104.80 18729.65 0.109637     100.000000 BROOKLYN NY 11201 604 50743.98
6108.83 0.325183       MOUNTAIN VIEW CA 94040 605 416718.35 8244.65 0.229018    
  NEWPORT COAST CA 92657 606 87079.42 3847.94 0.297987       LEXINGTON MA 02421
607 417000.89 8486.67 0.297667       OAKLAND CA 94610 608 149490.55 8094.98
0.382877       BETHESDA MD 20817 609 381031.30 7813.29 0.223067       NEW YORK
NY 10028 610 67337.50 7932.94 0.238916       PALATINE IL 60067 611 72402.61
6274.33 0.371812       BROOKLINE MA 02445 612 221625.89 4496.45 0.371049      
WOODSIDE CA 94062 613 354067.03 4631.27 0.385213       WALNUT CREEK CA 94595 614
8017818.81 6624.29 0.361325       FREMONT CA 94539 615 64658.06 5096.76 0.233568
      LOS ANGELES CA 90036 616 807717.50 8413.30 0.130282       PLEASANTON CA
94566 617 287681.14 6545.51 0.430397       PLEASANTON CA 94588 618 92978.26
12083.42 0.441106       BOSTON MA 02114 619 88224.12 6035.67 0.276311       ST
MICHAELS MD 21663 620 35192.69 7821.61 0.171900       MAUMEE OH 43537 621
119962.30 5113.76 0.218574       LEXINGTON MA 02420 622 57451.59 5468.21
0.265286       BLOOMFIELD HILLS MI 48301 623 254961.42 8273.26 0.395530    
32.070000 VIENNA VA 22182 624 369212.32 7685.23 0.417530     5.000000 POTOMAC MD
20854 625 118296.59 7153.22 0.368590       POTOMAC MD 20854 626 175815.21
4977.70 0.277790       SAN DIEGO CA 92130 627 230578.34 6259.49 0.207250      
SAN DIEGO CA 92130 628 96423.00 10409.22 0.462410       VAIL CO 81657 629
270670.18 6936.09 0.297261       AUSTIN TX 78737 630 136325.78 6531.08 0.436453
      SAN CARLOS CA 94070 631 2337100.82 13831.95 0.227270       Renton WA 98056
632 33722.15 8249.02 0.382832       LAFAYETTE CA 94549 633 104213.43 8270.60
0.289536       San Jose CA 95125 634 82712.11 4396.62 0.310350       FREMONT CA
94536 635 122963.48 10901.22 0.309810     22.790000 SOUTHBOROUGH MA 01772 636
30317.32 5091.04 0.210480       BOSTON MA 02118 637 71419.24 3864.42 0.313340  
    BELMONT MA 02478 638 382227.45 21528.83 0.450100     25.000000 STAMFORD CT
06902 639 540281.91 4810.13 0.202240       PROVIDENCE RI 02906 640 176077.28
6622.32 0.248572       CHICAGO IL 60657 641 61914.89 6410.35 0.112140      
BARRINGTON IL 60010 642 261993.32 4388.79 0.221570       WALNUT CREEK CA 94598
643 987009.55 6511.59 0.265630       BURIEN WA 98146 644 40926.53 3907.12
0.220820       SAN DIEGO CA 92130 645 61615.37 6515.12 0.445702       ORINDA CA
94563 646 47825.39 4931.18 0.326720       STUDIO CITY CA 91604 647 755483.39
5737.98 0.055750       BOCA RATON FL 33433 648 79725.95 4184.05 0.353110    
5.000000 RENO NV 89509 649 41475.50 3702.87 0.440020     40.000000 BOSTON MA
02210 650 21759.25 3415.48 0.141940       BEND OR 97701 651 281194.40 9480.67
0.353940     30.000000 MANHASSET NY 11030 652 201739.31 9851.98 0.317340    
25.000000 SALINAS CA 93908 653 30927.20 5845.87 0.400860       SAN CARLOS CA
94070 654 148819.00 6804.21 0.388380       WESTPORT CT 06880 655 49745.66
8263.32 0.381600       BLOOMFIELD HILLS MI 48301 656 67859.30 4574.51 0.307530  
    ATLANTA GA 30327



 



  123 124 125 126 127 128 129 130 131 132 133   Property Type Occupancy Sales
Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date 1 1 1   1300000.00 3 20130114           2 7 1 750000.00 750000.00 3
20121129           3 1 1 745000.00 772500.00 3 20130108           4 7 1
679950.00 680000.00 3 20130103           5 1 1   1200000.00 3 20121230          
6 7 1   2240000.00 3 20130103           7 1 1   1390000.00 3 20130104          
8 1 1   685000.00 3 20130102           9 7 1   1650000.00 3 20121103          
10 1 1 825000.00 827000.00 3 20130105           11 1 1   805000.00 3 20121231  
        12 1 1   1300000.00 3 20130110           13 1 1   2325000.00 3 20121228
          14 1 1   1100000.00 3 20130108           15 7 1   840000.00 3 20121207
          16 7 1 850000.00 875000.00 3 20121214           17 1 1   1230000.00 3
20121127           18 1 1   1335000.00 3 20130105           19 1 1 1065000.00
1070000.00 3 20121208           20 1 1   1355000.00 3 20121224           21 1 1
4250000.00 4500000.00 3 20121206           22 7 1   1075000.00 3 20130114      
    23 3 1   1195000.00 3 20121116           24 1 1   1315000.00 3 20121221    
      25 1 1 1034000.00 1065000.00 3 20121228           26 1 1 819000.00
815000.00 3 20130108           27 1 1 750000.00 750000.00 3 20130101          
28 1 1   825000.00 3 20121018           29 1 1   800000.00 3 20121218          
30 7 1   1400000.00 3 20121215           31 1 1 592250.00 598000.00 3 20130109  
        32 1 1   745000.00 3 20130110           33 1 1 1049000.00 1049000.00 3
20130108           34 1 1   1075000.00 3 20130112           35 1 1   810000.00 3
20130107           36 1 1 720000.00 750000.00 3 20130104           37 1 1  
940000.00 3 20130103           38 7 1 839900.00 840000.00 3 20130111          
39 7 1 1100000.00 1150000.00 3 20121217           40 1 1   1500000.00 3 20130103
          41 1 1 1070000.00 1095000.00 3 20130108           42 12 1   1156000.00
3 20121217           43 7 1   1300000.00 3 20121117           44 1 1   925000.00
3 20130110           45 7 1   1300000.00 3 20121214           46 7 1 1389000.00
1389000.00 3 20121228           47 1 1   740000.00 3 20121226           48 1 1  
1225000.00 3 20121228           49 1 1   941000.00 3 20130104           50 7 1  
1550000.00 3 20120807           51 1 1 640000.00 650000.00 3 20121228          
52 1 1   1050000.00 3 20121221           53 1 1   660000.00 3 20121218          
54 7 1 760000.00 760000.00 3 20121129           55 1 1   1525000.00 3 20121213  
        56 1 1   1350000.00 3 20121217           57 1 1   1275000.00 3 20121228
          58 1 1   1170000.00 3 20121210           59 1 1   910000.00 3 20121120
          60 1 1 765000.00 770000.00 3 20121213           61 1 1   1150000.00 3
20121218           62 1 1 875000.00 925000.00 3 20121227           63 7 1  
1185000.00 3 20121218           64 1 1   910000.00 3 20130105           65 1 1  
1050000.00 3 20121214           66 7 1   615000.00 3 20121025           67 1 1
685000.00 685000.00 3 20121208           68 1 1 1130000.00 1200000.00 3 20121228
          69 7 1 1340000.00 1390000.00 3 20121227           70 1 2   1142000.00
3 20121220           71 1 1   970000.00 3 20121221           72 7 1   695000.00
3 20121113           73 1 1   885000.00 3 20121226           74 7 1   660000.00
3 20121215           75 7 1   980000.00 3 20121213           76 1 1 715000.00
715000.00 3 20121212           77 1 1   1342000.00 3 20121231           78 1 1  
1245000.00 3 20121220           79 1 1   1397000.00 3 20121204           80 7 1
  895000.00 3 20121226           81 7 1   1375000.00 3 20121207           82 7 1
  934000.00 3 20121231           83 1 1 710000.00 740000.00 3 20121229          
84 1 1   2100000.00 3 20121221           85 1 1   5200000.00 3 20121115        
  86 1 1   1400000.00 3 20121203           87 1 1   915000.00 3 20130111        
  88 7 1   1469000.00 3 20120913           89 4 1 765000.00 765000.00 3 20121220
          90 1 1 792500.00 795000.00 3 20121122           91 1 1   725000.00 3
20121212           92 7 1   1000000.00 3 20130103           93 7 1   1481000.00
3 20121231           94 7 1   809000.00 3 20121221           95 1 1   768000.00
3 20121219           96 3 1 985000.00 985000.00 3 20121215           97 1 1  
1560000.00 3 20121128           98 1 1   697000.00 3 20121212           99 1 1  
2175000.00 3 20130105           100 1 1   1200000.00 3 20121217           101 7
1 1950000.00 1950000.00 3 20121206           102 7 1 1050000.00 1050000.00 3
20121215           103 1 1 765000.00 765000.00 3 20121227           104 1 1  
1525000.00 3 20121212           105 1 1   1065000.00 3 20121221           106 1
1   1400000.00 3 20121027           107 1 1   2230000.00 3 20121213          
108 7 1 1667500.00 1667500.00 3 20130102           109 7 1 855000.00 857000.00 3
20121228           110 7 2 700000.00 700000.00 3 20121217           111 1 1  
734000.00 3 20130102           112 7 1 881000.00 881000.00 3 20121130          
113 7 1   1280000.00 3 20121031           114 1 1   3650000.00 3 20121220      
    115 1 1   830000.00 3 20121105           116 1 1 995000.00 1000000.00 3
20121206           117 7 1 770000.00 760000.00 3 20121130           118 1 1  
900000.00 3 20121119           119 1 1   2100000.00 3 20130103           120 1 1
  938000.00 3 20121219           121 1 1   962000.00 3 20121212           122 1
1 950000.00 1100000.00 3 20121213           123 1 1   1775000.00 3 20121217    
      124 1 1   1777000.00 3 20121129           125 1 1   1155000.00 3 20121218
          126 1 1   1750000.00 3 20130119           127 7 1 1450000.00
1450000.00 3 20121215           128 7 1   743000.00 3 20121221           129 7 1
1202500.00 1210000.00 3 20121220           130 7 1   1400000.00 3 20130108      
    131 7 1   2200000.00 3 20121227           132 1 1 1078000.00 1078000.00 3
20121220           133 7 1   717000.00 3 20121121           134 4 1   4500000.00
3 20121206           135 1 1   1495000.00 3 20121029           136 7 1  
775000.00 3 20121229           137 7 1 1100000.00 1150000.00 3 20121214        
  138 1 1 1150000.00 1200000.00 3 20121213           139 1 1 821525.00 825000.00
3 20130103           140 1 1   1100000.00 3 20121221           141 1 1  
2800000.00 3 20121213           142 1 1   1500000.00 3 20121222           143 1
1   2850000.00 3 20121212           144 1 1 720000.00 725000.00 3 20121203      
    145 1 1   1150000.00 3 20121120           146 1 1   3660000.00 3 20121220  
        147 1 1 1536112.00 1575000.00 3 20121126           148 1 1   2700000.00
3 20121214           149 1 1   1300000.00 3 20121212           150 1 1  
1385000.00 3 20121221           151 1 1   1200000.00 3 20121205           152 7
1   1150000.00 3 20121029           153 1 1 1652000.00 1658000.00 3 20121211    
      154 1 1   1385000.00 3 20121127           155 1 1   767000.00 3 20121218  
        156 1 1   2000000.00 3 20121121           157 2 1   2100000.00 3
20121123           158 1 1 1425000.00 1425000.00 3 20121108           159 1 1  
850000.00 3 20121214           160 1 1 680000.00 685000.00 3 20121212          
161 1 1 919500.00 925000.00 3 20121214           162 1 1 1330000.00 1350000.00 3
20121113           163 1 1   1120000.00 3 20121213           164 7 1  
1925000.00 3 20130102           165 7 1   1550000.00 3 20121115           166 1
1   1450000.00 3 20121218           167 7 1 585000.00 600000.00 3 20121208      
    168 1 1   2200000.00 3 20121218           169 1 1 735000.00 750000.00 3
20121210           170 12 1 850000.00 850000.00 3 20121031           171 1 1
1000000.00 1135000.00 3 20121214           172 7 1   910000.00 3 20121213      
    173 1 1   1075000.00 3 20121211           174 1 1   1550000.00 3 20121214  
        175 7 1   1150000.00 3 20121207           176 4 2   790000.00 3 20121130
          177 1 1 876000.00 890000.00 3 20121217           178 12 1   1325000.00
3 20121217           179 1 1 1200000.00 1220000.00 3 20121206           180 1 1
  1360000.00 3 20121030           181 1 1   729000.00 3 20121221           182 1
1 1300000.00 1300000.00 3 20121119           183 1 1   1295000.00 3 20120910    
      184 1 1   700000.00 3 20121219           185 1 1   760000.00 3 20121214  
        186 1 1   1275000.00 3 20121204           187 1 1   950000.00 3 20121128
          188 7 1   1275000.00 3 20121126           189 7 1   1600000.00 3
20121211           190 7 1   1350000.00 3 20130103           191 1 1  
1700000.00 3 20121213           192 7 1 1600000.00 1640000.00 3 20121127        
  193 1 1 1350000.00 1400000.00 3 20121219           194 1 1   1200000.00 3
20121214           195 7 1   1100000.00 3 20121208           196 13 1  
3200000.00 3 20121204           197 1 1   820000.00 3 20121205           198 1 1
  1235000.00 3 20121210           199 1 1   954000.00 3 20121212           200 1
1   1150000.00 3 20121201           201 1 1   1750000.00 3 20121208          
202 1 1   1100000.00 3 20121210           203 7 1   1055000.00 3 20121121      
    204 1 1 1404529.00 1435000.00 3 20121130           205 1 1   1150000.00 3
20121130           206 1 1   1340000.00 3 20121213           207 1 1   830000.00
3 20121114           208 1 1   1430000.00 3 20121123           209 7 1
1019000.00 1019000.00 3 20121115           210 7 1   1100000.00 3 20121211      
    211 1 1   2300000.00 3 20121129           212 4 1   1500000.00 3 20121217  
        213 1 1   1665000.00 3 20121206           214 1 1   1300000.00 3
20121213           215 1 1   2000000.00 3 20121210           216 1 1   900000.00
3 20121124           217 7 1   1280000.00 3 20121115           218 1 1  
1120000.00 3 20121128           219 1 1   2350000.00 3 20121102           220 7
1   875000.00 3 20121105           221 1 1   1060000.00 3 20121212           222
7 1 625000.00 630000.00 3 20121107           223 1 1   820000.00 3 20121130    
      224 7 1   820000.00 3 20121002           225 8 1   1675000.00 3 20121203  
        226 1 1   2450000.00 3 20121115           227 7 1   2562500.00 3
20121211           228 7 1   852000.00 3 20121120           229 1 2   2175000.00
3 20121201           230 1 1   1100000.00 3 20121201           231 1 1  
1330000.00 3 20121207           232 7 1   730000.00 3 20121128           233 1 1
  920000.00 3 20121128           234 1 1   2775000.00 3 20120924           235 1
1   1200000.00 3 20121129           236 1 1   856000.00 3 20121201           237
1 1   1275000.00 3 20121215           238 1 1   1150000.00 3 20121210          
239 1 1   1725000.00 3 20121129           240 1 1   988000.00 3 20121217        
  241 3 1   1250000.00 3 20121126           242 1 1   1500000.00 3 20121106    
      243 1 1   1350000.00 3 20121119           244 1 1   1204000.00 3 20121024
          245 1 1 1135000.00 1135000.00 3 20121117           246 1 1  
1160000.00 3 20121130           247 3 1   1350000.00 3 20121214           248 1
1   1260000.00 3 20121112           249 1 1   1400000.00 3 20121212          
250 7 1   1150000.00 3 20121116           251 7 1   2818000.00 3 20120828      
    252 1 1   2100000.00 3 20121115           253 1 1   1550000.00 3 20121130  
        254 1 1   1400000.00 3 20121109           255 7 1   985000.00 3 20121212
          256 7 1   735000.00 3 20121114           257 1 1   1270000.00 3
20121112           258 1 1 733500.00 740000.00 3 20121213           259 7 1  
1700000.00 3 20121129           260 1 1   845000.00 3 20121212           261 1 1
1070000.00 1070000.00 3 20121201           262 4 1   1450000.00 3 20121121      
    263 1 1   800000.00 3 20121115           264 1 1   1620000.00 3 20121025    
      265 7 1 696000.00 705000.00 3 20130105           266 1 1   865000.00 3
20121227           267 1 1 926438.00 935000.00 3 20121129           268 1 1  
1365000.00 3 20120920           269 7 1   1340000.00 3 20130107           270 1
1   1060000.00 3 20121218           271 1 1   2150000.00 3 20121219          
272 1 1   1500000.00 3 20121211           273 1 1   912000.00 3 20121223        
  274 7 1   1250000.00 3 20130109           275 1 1 940000.00 940000.00 3
20121126           276 1 1   1900000.00 3 20130102           277 1 1  
1840000.00 3 20121212           278 7 1   1040000.00 3 20121212           279 1
1   1600000.00 3 20121206           280 1 1   1450000.00 3 20121205          
281 1 1   1580000.00 3 20130105           282 1 1   2200000.00 3 20130105      
    283 7 1   1450000.00 3 20121128           284 7 1   1260000.00 3 20121214  
        285 1 1   1600000.00 3 20121129           286 1 1   735000.00 3 20121204
          287 1 1   1487000.00 3 20121213           288 1 1   1500000.00 3
20121211           289 1 1   926000.00 3 20121019           290 1 1   3300000.00
3 20121204           291 1 1   735000.00 3 20121205           292 1 1  
955000.00 3 20121002           293 1 1   1280000.00 3 20121201           294 1 1
  1383000.00 3 20121116           295 1 1   1100000.00 3 20121113           296
1 1   1325000.00 3 20121126           297 1 1   1564000.00 3 20121203          
298 1 1   1660000.00 3 20121129           299 1 1   1560000.00 3 20121006      
    300 1 1   1220000.00 3 20121113           301 1 1   1250000.00 3 20121112  
        302 1 1   764000.00 3 20121109           303 1 1   1650000.00 3 20121015
          304 1 1   1311000.00 3 20121108           305 4 1   2225000.00 3
20121101           306 1 1   1250000.00 3 20121101           307 1 1  
3100000.00 3 20121025           308 1 1   977000.00 3 20121027           309 7 1
1164300.00 1170000.00 3 20121026           310 1 1 940000.00 950000.00 3
20121106           311 7 1   1050000.00 3 20121011           312 7 1  
1000000.00 3 20121002           313 1 1   1075000.00 3 20120724           314 1
1   1450000.00 3 20120904           315 1 1   1510000.00 3 20120823          
316 7 1   1330000.00 3 20121019           317 1 1 670000.00 670000.00 3 20121129
          318 1 1   1892000.00 3 20121120           319 1 1   1100000.00 3
20121120           320 1 1   1100000.00 3 20121115           321 4 1  
1100000.00 3 20121114           322 1 1   950000.00 3 20121012           323 1 1
  1200000.00 3 20121108           324 1 1 1459000.00 1460000.00 3 20121023      
    325 1 1   1312000.00 98 20121029           326 1 1   1600000.00 3 20121023  
        327 1 1   1450000.00 3 20121017           328 1 1 1401616.00 1450000.00
3 20121214           329 1 1 1500000.00 1400000.00 3 20121202           330 7 1
  1725000.00 3 20121211           331 1 1   900000.00 3 20121203           332 1
1   1500000.00 3 20121127           333 1 1   1515000.00 3 20121129          
334 7 1   1165000.00 3 20121126           335 1 1   3000000.00 3 20121120      
    336 1 1 1427661.00 1500000.00 3 20121124           337 1 1   1360000.00 3
20121031           338 1 1   2025000.00 3 20121127           339 1 1  
1909000.00 3 20121220           340 1 1   1225000.00 3 20121004           341 7
1   1335000.00 3 20121026           342 7 1   1400000.00 3 20121030          
343 1 1   1000000.00 3 20121103           344 1 1   1900000.00 3 20121106      
    345 2 1   810000.00 3 20121018           346 1 1 999999.00 1000000.00 3
20121203           347 2 1   1950000.00 3 20121106           348 7 1 1265000.00
1275000.00 3 20121117           349 7 1   690000.00 3 20121108           350 7 2
  880000.00 3 20121119           351 1 1   749000.00 3 20121129           352 7
1 566593.00 570000.00 3 20121204           353 1 1   745000.00 3 20121127      
    354 1 1   635000.00 3 20121102           355 1 1   1800000.00 3 20121217    
      356 7 1   2870000.00 3 20120827           357 1 1   840000.00 3 20121119  
        358 1 1   1400000.00 3 20121108           359 1 1   1355000.00 3
20120914           360 1 1   1000000.00 3 20121116           361 7 1   935000.00
3 20121207           362 1 1   915000.00 3 20121004           363 7 1  
1090000.00 3 20121126           364 1 1   1700000.00 3 20121105           365 1
1   1025000.00 3 20120914           366 1 1   1300000.00 3 20120926          
367 1 1   1000000.00 3 20121207           368 1 1   875000.00 3 20121116        
  369 1 1   2575000.00 3 20121128           370 1 1   4350000.00 3 20121031    
      371 1 1   955000.00 3 20121026           372 1 1   1250000.00 3 20121130  
        373 1 1 1855000.00 1850000.00 3 20121029           374 1 1   975000.00 3
20121217           375 1 1   3600000.00 3 20121101           376 7 1   930000.00
3 20121211           377 1 1 600000.00 600000.00 3 20121121           378 1 1
900000.00 905000.00 3 20121004           379 1 1   1900000.00 3 20121013        
  380 7 1   890000.00 3 20121127           381 7 1 690000.00 720000.00 3
20121116           382 1 1 822000.00 822000.00 3 20121024           383 7 1  
670000.00 3 20121105           384 7 1 1099000.00 1100000.00 3 20121114        
  385 1 1 918000.00 925000.00 3 20121208           386 7 1   1570500.00 3
20121201           387 7 1 1241597.00 1242000.00 3 20121113           388 7 1  
675000.00 3 20121206           389 7 1   975000.00 3 20121118           390 1 1
  925000.00 3 20121112           391 1 1 950000.00 940000.00 3 20121111        
  392 1 1   1700000.00 3 20120928           393 1 1   850000.00 3 20120908      
    394 7 1 771000.00 800000.00 3 20121209           395 7 1   833000.00 3
20121211           396 1 1   715000.00 3 20121213           397 7 1   950000.00
3 20121210           398 1 1 700000.00 700000.00 3 20121205           399 1 1  
1145000.00 3 20121115           400 7 1 1125000.00 1175000.00 3 20121120        
  401 1 1   920000.00 3 20121208           402 1 1 1400000.00 1400000.00 3
20121201           403 1 1   900000.00 3 20121025           404 1 1   1250000.00
3 20121026           405 1 1   1200000.00 98 20120925           406 7 1  
775000.00 3 20121218           407 7 2 1450000.00 1400000.00 98 20121113        
  408 1 1   2100000.00 3 20121126           409 1 1   1147000.00 3 20121117    
      410 1 1 1020000.00 1050000.00 3 20120928           411 1 1   1550000.00 3
20121105           412 3 1   1490000.00 3 20121211           413 1 1  
1285000.00 3 20121101           414 1 1   1880000.00 3 20121106           415 1
1   1762000.00 3 20121016           416 12 1   1575000.00 3 20121009          
417 1 1   1300000.00 3 20121010           418 7 1   1064000.00 3 20121113      
    419 7 2 1195000.00 1150000.00 3 20121208           420 7 1   1110000.00 3
20121205           421 7 1   855000.00 3 20121128           422 7 1   1825000.00
3 20121219           423 1 1   1950000.00 98 20121220           424 1 1  
1265000.00 3 20121218           425 7 1   1395000.00 3 20121204           426 1
1   1200000.00 3 20121211           427 1 1 1531000.00 1531000.00 3 20121204    
      428 1 1   1517000.00 3 20121208           429 1 1   975000.00 3 20121107  
        430 7 1   1300000.00 3 20121112           431 1 1   1500000.00 3
20121127           432 1 1   1100000.00 3 20130103           433 1 1  
1475000.00 3 20121123           434 1 1 846000.00 846000.00 3 20121120          
435 1 1   870000.00 3 20121121           436 1 1   3000000.00 3 20121110        
  437 1 1   925000.00 3 20121029           438 7 1   1545000.00 3 20121105      
    439 3 1 1215000.00 1215000.00 3 20121106           440 1 1   1300000.00 3
20121108           441 1 1   3975000.00 3 20121220           442 1 1  
2725000.00 3 20121102           443 1 1   1711000.00 3 20121019           444 1
1   800000.00 3 20121022           445 1 1 840000.00 840000.00 3 20121002      
    446 1 1   1225000.00 3 20120902           447 1 1   1485000.00 3 20120926  
        448 7 1   900000.00 3 20121212           449 1 1   1250000.00 3 20121217
          450 1 1   1120000.00 3 20121126           451 7 1   1200000.00 3
20121204           452 1 1   900000.00 3 20121207           453 1 1   795000.00
3 20121115           454 1 1   700000.00 3 20121128           455 1 1  
873000.00 3 20121129           456 1 1   1004000.00 3 20121017           457 1 1
  900000.00 3 20121121           458 1 1   1250000.00 3 20121129           459 7
1   1100000.00 3 20121113           460 4 1 866000.00 866000.00 3 20121120      
    461 1 1   950000.00 98 20121105           462 1 1   920000.00 3 20121018    
      463 1 1   1347000.00 3 20120927           464 1 1   1550000.00 3 20121204
          465 7 1   2700000.00 3 20121127           466 7 2 1785000.00
1785000.00 3 20121026           467 1 1   710000.00 3 20121114           468 7 1
800325.00 850000.00 3 20121010           469 1 1 1075000.00 1100000.00 3
20121126           470 7 1 1195000.00 1200000.00 3 20121218           471 7 1  
1150000.00 3 20121219           472 1 1   1200000.00 3 20121215           473 1
1   1028300.00 3 20121210           474 1 1   1700000.00 3 20121203          
475 1 1   1080000.00 3 20121109           476 1 1   1090000.00 3 20121119      
    477 1 1   950000.00 3 20121001           478 1 1 1085000.00 1085000.00 3
20121211           479 1 1 1000000.00 1000000.00 3 20121217           480 1 1  
1250000.00 3 20121207           481 7 2   1320000.00 3 20121219           482 1
1 1510000.00 1535000.00 3 20121129           483 7 1 1362000.00 1365000.00 3
20121210           484 7 1   1330000.00 3 20121127           485 1 1  
1180000.00 3 20121128           486 1 1 999999.00 910000.00 98 20121119        
  487 1 1   1050000.00 3 20121121           488 1 1   1500000.00 3 20121126    
      489 1 1 1257400.00 1275000.00 3 20121117           490 7 1   2050000.00 3
20121203           491 1 1   620000.00 3 20121130           492 1 1 1051000.00
1051000.00 3 20121121           493 7 1   1300000.00 3 20121215           494 7
1 1433000.00 1366000.00 3 20121108           495 7 1   1475000.00 3 20121126    
      496 7 1   800000.00 3 20121203           497 1 1   1240000.00 3 20121205  
        498 1 1   944000.00 3 20121220           499 7 1   1600000.00 3 20121114
          500 1 1   1000000.00 3 20121113           501 1 1   1465000.00 3
20121108           502 1 1   1700000.00 3 20121203           503 1 1  
1300000.00 3 20121021           504 4 1   773000.00 3 20121118           505 1 1
  1390000.00 3 20121124           506 7 1   955000.00 3 20121203           507 1
1   1550000.00 3 20121114           508 1 1 3150000.00 3050000.00 3 20121008    
      509 7 1   1046700.00 3 20121129           510 1 1   963500.00 3 20120913  
        511 1 1   980000.00 3 20121012           512 1 1 817500.00 820000.00 3
20121129           513 3 1   950000.00 3 20121118           514 1 1   693000.00
3 20121017           515 7 1   660000.00 3 20121113           516 7 1  
930000.00 3 20121018           517 1 1   685000.00 3 20121114           518 1 1
  800000.00 3 20121227           519 1 1   800000.00 3 20121129           520 7
1   1050000.00 3 20121220           521 1 1   2100000.00 3 20121201          
522 7 1 845000.00 850000.00 3 20121119           523 1 1   900000.00 3 20121017
          524 7 1   950000.00 3 20121109           525 1 1   1100000.00 3
20121109           526 7 1   960000.00 3 20121026           527 1 1   1800000.00
3 20120730           528 1 1   2900000.00 3 20121206           529 7 1  
940000.00 3 20121114           530 1 1   835000.00 3 20121012           531 1 1
  1250000.00 3 20121113           532 1 1 570000.00 575000.00 3 20121106        
  533 1 1 1065000.00 1225000.00 3 20121001           534 1 1   1617000.00 3
20121026           535 7 1   1100000.00 3 20120908           536 1 1  
1100000.00 3 20121129           537 7 1   1530000.00 3 20121119           538 1
1 4600000.00 4600000.00 3 20121121           539 1 1 750000.00 750000.00 3
20121204           540 7 1 725000.00 725000.00 3 20121023           541 1 1  
730000.00 3 20121031           542 1 1 818000.00 820000.00 3 20121115          
543 1 1   1500000.00 3 20121002           544 7 1 1275000.00 1390000.00 3
20121019           545 1 1   1000000.00 3 20121023           546 1 1 2200000.00
2200000.00 3 20121010           547 1 1   2050000.00 3 20121001           548 1
1   1250000.00 3 20121207           549 1 1   2300000.00 3 20120830          
550 7 1   670000.00 3 20120918           551 7 2   960000.00 3 20120906        
  552 1 1   1500000.00 3 20121103           553 1 1   1450000.00 3 20121027    
      554 1 1   1830000.00 3 20121027           555 7 1   750000.00 3 20121219  
        556 7 1   1085000.00 3 20121202           557 1 1 910830.00 911000.00 3
20121114           558 7 1   1430000.00 3 20121026           559 1 1   660000.00
3 20121022           560 1 1   810000.00 3 20121102           561 1 1  
990000.00 3 20121015           562 1 1   1510000.00 3 20120920           563 7 1
  856500.00 3 20121114           564 1 1   1500000.00 3 20130108           565 1
1   1100000.00 3 20121221           566 1 1 1225000.00 1225000.00 3 20121223    
      567 1 1 1000000.00 1000000.00 3 20121211           568 1 1   980000.00 3
20121113           569 1 1   2800000.00 3 20121119           570 1 1  
1760000.00 3 20121210           571 7 1   1650000.00 3 20121212           572 3
1   1328000.00 3 20121116           573 3 1   1265000.00 3 20121119          
574 1 1   1468000.00 3 20121112           575 1 1   1345000.00 3 20121121      
    576 1 1   1696000.00 3 20121214           577 7 1 985000.00 985000.00 3
20121023           578 1 1   830000.00 3 20130103           579 1 1   900000.00
3 20130117           580 1 1   1200000.00 3 20120118           581 1 1  
1125000.00 3 20130111           582 1 1   736000.00 3 20130121           583 1 1
2400000.00 2400000.00 3 20130118           584 1 1   1229000.00 3 20121217      
    585 7 1 929318.00 930000.00 3 20121204           586 7 1 750000.00 753000.00
3 20130111           587 1 1   780000.00 3 20121116           588 1 1  
2720000.00 3 20121221           589 7 1   805000.00 3 20121220           590 1 1
  1300000.00 3 20121211           591 1 1   1730000.00 3 20130107           592
4 1   1000000.00 3 20121125           593 1 1   850000.00 3 20130102          
594 1 1   1150000.00 3 20121214           595 1 1   1127000.00 3 20130104      
    596 1 1   3100000.00 3 20121219           597 7 2 805000.00 805000.00 3
20121101           598 7 1   1085000.00 3 20121207           599 1 1   970000.00
3 20121227           600 1 1 1100000.00 1100000.00 3 20121214           601 1 1
  1100000.00 3 20121026           602 1 1 859000.00 1025000.00 3 20121120      
    603 4 1 4100000.00 3300000.00 3 20121115           604 1 1   1410000.00 3
20121227           605 7 1   2100000.00 3 20121226           606 1 1  
1000000.00 3 20121212           607 1 1   1725000.00 3 20121203           608 1
1   1949000.00 3 20121117           609 2 1   1800000.00 3 20121114          
610 1 1   850000.00 3 20121107           611 1 1   1500000.00 3 20121112        
  612 1 1   1400000.00 3 20121203           613 1 1   1200000.00 3 20121124    
      614 1 1   1485000.00 3 20121126           615 1 1   1250000.00 3 20121205
          616 7 1   1975000.00 3 20121102           617 7 1   1355000.00 3
20121112           618 12 1   1715000.00 3 20120925           619 1 1  
1500000.00 3 20121012           620 1 1   1050000.00 3 20121019           621 1
1   1170000.00 3 20130102           622 1 1   741000.00 3 20130117           623
7 2 1325000.00 1340000.00 3 20121211           624 1 1 1189100.00 1225000.00 3
20121204           625 1 1   1075000.00 3 20121205           626 1 1   995000.00
3 20121214           627 1 1   1225000.00 3 20121218           628 1 2  
1300000.00 3 20121108           629 7 1   1350000.00 3 20121228           630 1
1   1190000.00 3 20121113           631 7 1   1600000.00 3 20121217          
632 1 1   840000.00 3 20121006           633 1 1   1575000.00 3 20121125        
  634 1 1   1050000.00 3 20121120           635 1 1 1110000.00 1150000.00 3
20121130           636 3 1   1394000.00 3 20121127           637 1 1   925000.00
3 20121210           638 1 1 1682500.00 1700000.00 3 20121130           639 1 1
  830000.00 3 20121204           640 1 1   1200000.00 3 20121204           641 1
1   800000.00 3 20121129           642 1 1   860000.00 3 20121109           643
1 1   1950000.00 3 20121212           644 1 1   1040000.00 3 20121204          
645 1 1   1250000.00 3 20121109           646 1 1   795000.00 3 20121227        
  647 7 1   900000.00 3 20121223           648 1 1 575000.00 575000.00 3
20121218           649 3 1 831500.00 835000.00 3 20121211           650 7 1  
725000.00 3 20121220           651 1 1 1255000.00 1255000.00 3 20121004        
  652 1 1 1325000.00 1325000.00 3 20121212           653 1 1   1100000.00 3
20121218           654 1 1   1050000.00 3 20121203           655 1 1   930000.00
3 20121207           656 1 1   900000.00 3 20121214          



 



  134 135 136 137 138 139 140 141 142 143 144   Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number 1     0.650000 0.650000 0 0 0         2     0.800000 0.800000 0 0 0      
  3     0.800000 0.800000 0 0 0         4     0.800000 0.800000 0 0 0         5
    0.625000 0.625000 0 0 0         6     0.651700 0.651700 0 0 0         7    
0.506500 0.506500 0 0 0         8     0.795600 0.795600 0 0 0         9    
0.659300 0.538100 0 0 0         10     0.750000 0.750000 0 0 0         11    
0.742200 0.742200 0 0 0         12     0.623800 0.623800 0 0 0         13    
0.600000 0.476900 0 0 0         14     0.454500 0.454500 0 0 0         15    
0.794000 0.794000 0 0 0         16     0.588200 0.588200 0 0 0         17    
0.757700 0.757700 0 0 0         18     0.584200 0.584200 0 0 0         19    
0.800000 0.800000 0 0 0         20     0.693700 0.693700 0 0 0         21    
0.444700 0.444700 0 0 0         22     0.798000 0.798000 0 0 0         23    
0.645100 0.645100 0 0 0         24     0.698000 0.698000 0 0 0         25    
0.800000 0.800000 0 0 0         26     0.795000 0.795000 0 0 0         27    
0.800000 0.800000 0 0 0         28     0.575700 0.575700 0 0 0         29    
0.775300 0.775300 0 0 0         30     0.690700 0.690700 0 0 0         31    
0.763600 0.763600 0 0 0         32     0.751600 0.751600 0 0 0         33    
0.800000 0.657000 0 0 0         34     0.545100 0.461300 0 0 0         35    
0.746900 0.746900 0 0 0         36     0.800000 0.800000 0 0 0         37    
0.601900 0.601900 0 0 0         38     0.750000 0.750000 0 0 0         39    
0.800000 0.800000 0 0 0         40     0.386600 0.386600 0 0 0         41    
0.800000 0.800000 0 0 0         42     0.800000 0.800000 0 0 0         43    
0.737300 0.737300 0 0 0         44     0.641200 0.641200 0 0 0         45    
0.609700 0.609700 0 0 0         46     0.800000 0.800000 0 0 0         47    
0.747200 0.747200 0 0 0         48     0.617100 0.535500 0 0 0         49    
0.669500 0.669500 0 0 0         50     0.716100 0.582500 0 0 0         51    
0.800000 0.800000 0 0 0         52     0.774200 0.774200 0 0 0         53    
0.731800 0.731800 0 0 0         54     0.800000 0.800000 0 0 0         55    
0.587900 0.587900 0 0 0         56     0.570300 0.570300 0 0 0         57    
0.768600 0.768600 0 0 0         58     0.800000 0.800000 0 0 0         59    
0.797300 0.797300 0 0 0         60     0.800000 0.800000 0 0 0         61    
0.643400 0.643400 0 0 0         62     0.800000 0.800000 0 0 0         63    
0.647200 0.647200 0 0 0         64     0.759400 0.623100 0 0 0         65    
0.640000 0.640000 0 0 0         66     0.800000 0.800000 0 0 0         67    
0.800000 0.800000 0 0 0         68     0.584000 0.584000 0 0 0         69    
0.800000 0.746200 0 0 0         70     0.600000 0.600000 0 0 0         71    
0.783500 0.737100 0 0 0         72     0.700000 0.700000 0 0 0         73    
0.792600 0.792600 0 0 0         74     0.800000 0.800000 0 0 0         75    
0.724400 0.724400 0 0 0         76     0.800000 0.800000 0 0 0         77    
0.680300 0.680300 0 0 0         78     0.619200 0.619200 0 0 0         79    
0.671400 0.549700 0 0 0         80     0.787100 0.787100 0 0 0         81    
0.696700 0.696700 0 0 0         82     0.758200 0.758200 0 0 0         83    
0.800000 0.800000 0 0 0         84     0.457100 0.338000 0 0 0         85    
0.480700 0.480700 0 0 0         86     0.700000 0.700000 0 0 0         87    
0.672100 0.672100 0 0 0         88     0.750000 0.750000 0 0 0         89    
0.800000 0.800000 0 0 0         90     0.800000 0.800000 0 0 0         91    
0.786200 0.786200 0 0 0         92     0.673700 0.673700 0 0 0         93    
0.752600 0.662100 0 0 0         94     0.706400 0.706400 0 0 0         95    
0.772700 0.772700 0 0 0         96     0.750000 0.750000 0 0 0         97    
0.772400 0.695500 0 0 0         98     0.648400 0.648400 0 0 0         99    
0.426600 0.426600 0 0 0         100     0.419200 0.419200 0 0 0         101    
0.487100 0.487100 0 0 0         102     0.800000 0.800000 0 0 0         103    
0.700000 0.700000 0 0 0         104     0.677300 0.677300 0 0 0         105    
0.577900 0.577900 0 0 0         106     0.498500 0.498500 0 0 0         107    
0.309400 0.309400 0 0 0         108     0.800000 0.800000 0 0 0         109    
0.637400 0.637400 0 0 0         110     0.750000 0.750000 0 0 0         111    
0.743100 0.743100 0 0 0         112     0.750000 0.750000 0 0 0         113    
0.660100 0.632800 0 0 0         114     0.402100 0.265200 0 0 0         115    
0.800000 0.800000 0 0 0         116     0.800000 0.800000 0 0 0         117    
0.800000 0.800000 0 0 0         118     0.800000 0.800000 0 0 0         119    
0.647600 0.647600 0 0 0         120     0.740900 0.740900 0 0 0         121    
0.642400 0.642400 0 0 0         122     0.800000 0.800000 0 0 0         123    
0.408000 0.408000 0 0 0         124     0.377000 0.377000 0 0 0         125    
0.796500 0.796500 0 0 0         126     0.542800 0.542800 0 0 0         127    
0.551700 0.551700 0 0 0         128     0.731900 0.731900 0 0 0         129    
0.749900 0.749900 0 0 0         130     0.628500 0.628500 0 0 0         131    
0.414500 0.414500 0 0 0         132     0.800000 0.800000 0 0 0         133    
0.748900 0.748900 0 0 0         134     0.546600 0.546600 0 0 0         135    
0.646300 0.646300 0 0 0         136     0.661300 0.661300 0 0 0         137    
0.800000 0.800000 0 0 0         138     0.800000 0.800000 0 0 0         139    
0.749900 0.749900 0 0 0         140     0.522700 0.522700 0 0 0         141    
0.519600 0.519600 0 0 0         142     0.610000 0.610000 0 0 0         143    
0.181700 0.181700 0 0 0         144     0.800000 0.800000 0 0 0         145    
0.743400 0.743400 0 0 0         146     0.327000 0.327000 0 0 0         147    
0.615100 0.537000 0 0 0         148     0.392500 0.262900 0 0 0         149    
0.557600 0.557600 0 0 0         150     0.667100 0.667100 0 0 0         151    
0.754300 0.595800 0 0 0         152     0.650000 0.650000 0 0 0         153    
0.515700 0.515700 0 0 0         154     0.557400 0.557400 0 0 0         155    
0.799200 0.799200 0 0 0         156     0.355000 0.355000 0 0 0         157    
0.473800 0.473800 0 0 0         158     0.491200 0.491200 0 0 0         159    
0.751700 0.751700 0 0 0         160     0.800000 0.800000 0 0 0         161    
0.728600 0.728600 0 0 0         162     0.750000 0.750000 0 0 0         163    
0.638300 0.638300 0 0 0         164     0.365100 0.365100 0 0 0         165    
0.711200 0.711200 0 0 0         166     0.591700 0.591700 0 0 0         167    
0.800000 0.800000 0 0 0         168     0.344000 0.344000 0 0 0         169    
0.750000 0.750000 0 0 0         170     0.800000 0.800000 0 0 0         171    
0.800000 0.800000 0 0 0         172     0.602500 0.602500 0 0 0         173    
0.650000 0.619300 0 0 0         174     0.499300 0.425100 0 0 0         175    
0.671200 0.671200 0 0 0         176     0.650000 0.650000 0 0 0         177    
0.800000 0.800000 0 0 0         178     0.603700 0.603700 0 0 0         179    
0.800000 0.800000 0 0 0         180     0.611000 0.507300 0 0 0         181    
0.693400 0.693400 0 0 0         182     0.700000 0.700000 0 0 0         183    
0.719600 0.719600 0 0 0         184     0.687100 0.687100 0 0 0         185    
0.743000 0.743000 0 0 0         186     0.576400 0.576400 0 0 0         187    
0.770000 0.770000 0 0 0         188     0.650900 0.650900 0 0 0         189    
0.341500 0.341500 0 0 0         190     0.683700 0.639200 0 0 0         191    
0.394100 0.394100 0 0 0         192     0.750000 0.750000 0 0 0         193    
0.629600 0.629600 0 0 0         194     0.735800 0.735800 0 0 0         195    
0.754500 0.754500 0 0 0         196     0.562500 0.562500 0 0 0         197    
0.739700 0.739700 0 0 0         198     0.663900 0.542500 0 0 0         199    
0.797700 0.560600 0 0 0         200     0.607800 0.607800 0 0 0         201    
0.405700 0.405700 0 0 0         202     0.536100 0.536100 0 0 0         203    
0.727000 0.727000 0 0 0         204     0.605100 0.605100 0 0 0         205    
0.615600 0.615600 0 0 0         206     0.634300 0.634300 0 0 0         207    
0.720900 0.638500 0 0 0         208     0.717400 0.717400 0 0 0         209    
0.800000 0.800000 0 0 0         210     0.764100 0.764100 0 0 0         211    
0.458200 0.458200 0 0 0         212     0.400000 0.400000 0 0 0         213    
0.648000 0.527900 0 0 0         214     0.724400 0.724400 0 0 0         215    
0.500000 0.500000 0 0 0         216     0.700000 0.700000 0 0 0         217    
0.570300 0.570300 0 0 0         218     0.785500 0.785500 0 0 0         219    
0.557400 0.493600 0 0 0         220     0.772500 0.772500 0 0 0         221    
0.650000 0.650000 0 0 0         222     0.750000 0.750000 0 0 0         223    
0.682900 0.682900 0 0 0         224     0.800000 0.800000 0 0 0         225    
0.611300 0.611300 0 0 0         226     0.448900 0.448900 0 0 0         227    
0.275500 0.275500 0 0 0         228     0.800000 0.800000 0 0 0         229    
0.264600 0.264600 0 0 0         230     0.650000 0.650000 0 0 0         231    
0.749600 0.749600 0 0 0         232     0.800000 0.800000 0 0 0         233    
0.750000 0.750000 0 0 0         234     0.700000 0.594900 0 0 0         235    
0.706100 0.706100 0 0 0         236     0.713600 0.713600 0 0 0         237    
0.631300 0.631300 0 0 0         238     0.548600 0.548600 0 0 0         239    
0.463700 0.463700 0 0 0         240     0.800000 0.800000 0 0 0         241    
0.800000 0.672000 0 0 0         242     0.600000 0.600000 0 0 0         243    
0.700000 0.700000 0 0 0         244     0.750000 0.750000 0 0 0         245    
0.799500 0.799500 0 0 0         246     0.653400 0.653400 0 0 0         247    
0.554800 0.554800 0 0 0         248     0.714200 0.515800 0 0 0         249    
0.515700 0.515700 0 0 0         250     0.713000 0.713000 0 0 0         251    
0.250300 0.250300 0 0 0         252     0.560000 0.560000 0 0 0         253    
0.448300 0.448300 0 0 0         254     0.591400 0.484200 0 0 0         255    
0.723300 0.723300 0 0 0         256     0.617000 0.617000 0 0 0         257    
0.745600 0.745600 0 0 0         258     0.800000 0.800000 0 0 0         259    
0.585200 0.585200 0 0 0         260     0.647300 0.647300 0 0 0         261    
0.750000 0.750000 0 0 0         262     0.698700 0.666200 0 0 0         263    
0.665000 0.665000 0 0 0         264     0.592500 0.592500 0 0 0         265    
0.750000 0.750000 0 0 0         266     0.664700 0.664700 0 0 0         267    
0.699900 0.699900 0 0 0         268     0.712800 0.712800 0 0 0         269    
0.692200 0.692200 0 0 0         270     0.648100 0.648100 0 0 0         271    
0.446500 0.446500 0 0 0         272     0.445300 0.445300 0 0 0         273    
0.700000 0.700000 0 0 0         274     0.561600 0.561600 0 0 0         275    
0.700000 0.700000 0 0 0         276     0.447300 0.447300 0 0 0         277    
0.419500 0.419500 0 0 0         278     0.718200 0.718200 0 0 0         279    
0.615600 0.615600 0 0 0         280     0.686200 0.686200 0 0 0         281    
0.575900 0.575900 0 0 0         282     0.606800 0.606800 0 0 0         283    
0.484800 0.484800 0 0 0         284     0.698400 0.698400 0 0 0         285    
0.581200 0.456200 0 0 0         286     0.749600 0.749600 0 0 0         287    
0.655000 0.655000 0 0 0         288     0.602600 0.469300 0 0 0         289    
0.497800 0.497800 0 0 0         290     0.260000 0.260000 0 0 0         291    
0.750000 0.750000 0 0 0         292     0.750000 0.750000 0 0 0         293    
0.742100 0.742100 0 0 0         294     0.556700 0.488000 0 0 0         295    
0.692700 0.692700 0 0 0         296     0.426400 0.426400 0 0 0         297    
0.574100 0.574100 0 0 0         298     0.590300 0.590300 0 0 0         299    
0.437100 0.437100 0 0 0         300     0.577000 0.577000 0 0 0         301    
0.750000 0.750000 0 0 0         302     0.653100 0.653100 0 0 0         303    
0.695500 0.695500 0 0 0         304     0.625400 0.625400 0 0 0         305    
0.368000 0.368000 0 0 0         306     0.674400 0.674400 0 0 0         307    
0.444300 0.444300 0 0 0         308     0.831100 0.692900 0 0 0         309    
0.749900 0.749900 0 0 0         310     0.750000 0.750000 0 0 0         311    
0.676100 0.676100 0 0 0         312     0.657000 0.657000 0 0 0         313    
0.750000 0.750000 0 0 0         314     0.648200 0.648200 0 0 0         315    
0.546300 0.546300 0 0 0         316     0.695400 0.695400 0 0 0         317    
0.800000 0.800000 0 0 0         318     0.404800 0.404800 0 0 0         319    
0.575400 0.461800 0 0 0         320     0.722700 0.722700 0 0 0         321    
0.736300 0.736300 0 0 0         322     0.781000 0.781000 0 0 0         323    
0.600000 0.516600 0 0 0         324     0.685400 0.685400 0 0 0         325    
0.750000 0.750000 0 0 0         326     0.569300 0.444300 0 0 0         327    
0.689600 0.689600 0 0 0         328     0.699900 0.699900 0 0 0         329    
0.500000 0.500000 0 0 0         330     0.463700 0.463700 0 0 0         331    
0.800000 0.800000 0 0 0         332     0.665500 0.639300 0 0 0         333    
0.631600 0.631600 0 0 0         334     0.698700 0.595700 0 0 0         335    
0.583300 0.583300 0 0 0         336     0.696900 0.696900 0 0 0         337    
0.650000 0.650000 0 0 0         338     0.432000 0.432000 0 0 0         339    
0.491800 0.491800 0 0 0         340     0.695900 0.695900 0 0 0         341    
0.527300 0.527300 0 0 0         342     0.734300 0.428500 0 0 0         343    
0.675000 0.675000 0 0 0         344     0.601400 0.451500 0 0 0         345    
0.619100 0.619100 0 0 0         346     0.725000 0.725000 0 0 0         347    
0.697400 0.697400 0 0 0         348     0.790500 0.790500 0 0 0         349    
0.800000 0.800000 0 0 0         350     0.696500 0.696500 0 0 0         351    
0.800000 0.800000 0 0 0         352     0.799900 0.799900 0 0 0         353    
0.738200 0.738200 0 0 0         354     0.656600 0.656600 0 0 0         355    
0.491600 0.491600 0 0 0         356     0.328500 0.328500 0 0 0         357    
0.628500 0.628500 0 0 0         358     0.750000 0.750000 0 0 0         359    
0.493700 0.493700 0 0 0         360     0.700000 0.675000 0 0 0         361    
0.588200 0.588200 0 0 0         362     0.608700 0.608700 0 0 0         363    
0.750000 0.750000 0 0 0         364     0.586400 0.586400 0 0 0         365    
0.785300 0.785300 0 0 0         366     0.757600 0.757600 0 0 0         367    
0.583000 0.583000 0 0 0         368     0.780500 0.780500 0 0 0         369    
0.262100 0.262100 0 0 0         370     0.187300 0.187300 0 0 0         371    
0.800000 0.800000 0 0 0         372     0.629600 0.629600 0 0 0         373    
0.513500 0.513500 0 0 0         374     0.774300 0.774300 0 0 0         375    
0.444400 0.444400 0 0 0         376     0.716100 0.716100 0 0 0         377    
0.800000 0.800000 0 0 0         378     0.800000 0.800000 0 0 0         379    
0.735700 0.735700 0 0 0         380     0.705400 0.617900 0 0 0         381    
0.798800 0.798800 0 0 0         382     0.800000 0.800000 0 0 0         383    
0.800000 0.800000 0 0 0         384     0.636900 0.636900 0 0 0         385    
0.800000 0.800000 0 0 0         386     0.697200 0.697200 0 0 0         387    
0.642700 0.642700 0 0 0         388     0.696200 0.696200 0 0 0         389    
0.594800 0.594800 0 0 0         390     0.648600 0.648600 0 0 0         391    
0.795700 0.795700 0 0 0         392     0.548200 0.412900 0 0 0         393    
0.800000 0.800000 0 0 0         394     0.800000 0.800000 0 0 0         395    
0.723800 0.723800 0 0 0         396     0.783200 0.783200 0 0 0         397    
0.796800 0.796800 0 0 0         398     0.800000 0.800000 0 0 0         399    
0.567600 0.567600 0 0 0         400     0.800000 0.800000 0 0 0         401    
0.595600 0.595600 0 0 0         402     0.642800 0.642800 0 0 0         403    
0.683300 0.683300 0 0 0         404     0.796000 0.696000 0 0 0         405    
0.533300 0.533300 0 0 0         406     0.741900 0.741900 0 0 0         407    
0.700000 0.700000 0 0 0         408     0.450000 0.450000 0 0 0         409    
0.592800 0.592800 0 0 0         410     0.800000 0.800000 0 0 0         411    
0.561200 0.561200 0 0 0         412     0.693900 0.693900 0 0 0         413    
0.699600 0.699600 0 0 0         414     0.331300 0.331300 0 0 0         415    
0.374000 0.374000 0 0 0         416     0.600000 0.600000 0 0 0         417    
0.793000 0.752300 0 0 0         418     0.650000 0.650000 0 0 0         419    
0.565200 0.565200 0 0 0         420     0.650000 0.650000 0 0 0         421    
0.800000 0.800000 0 0 0         422     0.381700 0.381700 0 0 0         423    
0.512800 0.512800 0 0 0         424     0.612600 0.612600 0 0 0         425    
0.502500 0.502500 0 0 0         426     0.699100 0.699100 0 0 0         427    
0.559100 0.559100 0 0 0         428     0.514800 0.462000 0 0 0         429    
0.730200 0.730200 0 0 0         430     0.674600 0.674600 0 0 0         431    
0.446600 0.446600 0 0 0         432     0.636300 0.636300 0 0 0         433    
0.725400 0.725400 0 0 0         434     0.800000 0.800000 0 0 0         435    
0.786200 0.786200 0 0 0         436     0.239600 0.239600 0 0 0         437    
0.778300 0.778300 0 0 0         438     0.533900 0.533900 0 0 0         439    
0.617200 0.617200 0 0 0         440     0.554500 0.554500 0 0 0         441    
0.276700 0.276700 0 0 0         442     0.262300 0.262300 0 0 0         443    
0.448500 0.399700 0 0 0         444     0.800000 0.800000 0 0 0         445    
0.800000 0.800000 0 0 0         446     0.538700 0.538700 0 0 0         447    
0.616100 0.616100 0 0 0         448     0.620000 0.620000 0 0 0         449    
0.799900 0.799900 0 0 0         450     0.716900 0.716900 0 0 0         451    
0.400000 0.400000 0 0 0         452     0.700500 0.700500 0 0 0         453    
0.766600 0.766600 0 0 0         454     0.798500 0.798500 0 0 0         455    
0.800000 0.800000 0 0 0         456     0.750000 0.750000 0 0 0         457    
0.741100 0.741100 0 0 0         458     0.720000 0.720000 0 0 0         459    
0.655900 0.655900 0 0 0         460     0.750000 0.750000 0 0 0         461    
0.629600 0.629600 0 0 0         462     0.783600 0.783600 0 0 0         463    
0.614600 0.614600 0 0 0         464     0.612900 0.612900 0 0 0         465    
0.367000 0.367000 0 0 0         466     0.560200 0.560200 0 0 0         467    
0.792200 0.792200 0 0 0         468     0.724700 0.724700 0 0 0         469    
0.706900 0.706900 0 0 0         470     0.750000 0.750000 0 0 0         471    
0.617300 0.617300 0 0 0         472     0.625000 0.625000 0 0 0         473    
0.700000 0.700000 0 0 0         474     0.584700 0.584700 0 0 0         475    
0.800000 0.800000 0 0 0         476     0.594000 0.594000 0 0 0         477    
0.650000 0.650000 0 0 0         478     0.800000 0.800000 0 0 0         479    
0.750000 0.750000 0 0 0         480     0.555200 0.555200 0 0 0         481    
0.562100 0.562100 0 0 0         482     0.658900 0.658900 0 0 0         483    
0.732000 0.732000 0 0 0         484     0.659700 0.659700 0 0 0         485    
0.583000 0.583000 0 0 0         486     0.800000 0.800000 0 0 0         487    
0.752000 0.646600 0 0 0         488     0.664300 0.597600 0 0 0         489    
0.693800 0.693800 0 0 0         490     0.600000 0.600000 0 0 0         491    
0.779800 0.779800 0 0 0         492     0.694500 0.694500 0 0 0         493    
0.750000 0.750000 0 0 0         494     0.731900 0.731900 0 0 0         495    
0.696900 0.696900 0 0 0         496     0.745000 0.745000 0 0 0         497    
0.570100 0.570100 0 0 0         498     0.628100 0.628100 0 0 0         499    
0.584300 0.584300 0 0 0         500     0.750000 0.750000 0 0 0         501    
0.379100 0.379100 0 0 0         502     0.694100 0.629400 0 0 0         503    
0.533800 0.533800 0 0 0         504     0.601500 0.601500 0 0 0         505    
0.640200 0.640200 0 0 0         506     0.800000 0.747600 0 0 0         507    
0.616700 0.455400 0 0 0         508     0.426200 0.426200 0 0 0         509    
0.673500 0.673500 0 0 0         510     0.609700 0.609700 0 0 0         511    
0.700300 0.570700 0 0 0         512     0.800000 0.800000 0 0 0         513    
0.750000 0.750000 0 0 0         514     0.793600 0.793600 0 0 0         515    
0.686300 0.686300 0 0 0         516     0.769300 0.596700 0 0 0         517    
0.799800 0.799800 0 0 0         518     0.712500 0.712500 0 0 0         519    
0.725000 0.725000 0 0 0         520     0.795900 0.795900 0 0 0         521    
0.429500 0.429500 0 0 0         522     0.800000 0.800000 0 0 0         523    
0.675500 0.675500 0 0 0         524     0.746800 0.699400 0 0 0         525    
0.663600 0.663600 0 0 0         526     0.761900 0.761900 0 0 0         527    
0.523800 0.523800 0 0 0         528     0.431000 0.431000 0 0 0         529    
0.742500 0.742500 0 0 0         530     0.766400 0.766400 0 0 0         531    
0.564000 0.564000 0 0 0         532     0.800000 0.800000 0 0 0         533    
0.800000 0.800000 0 0 0         534     0.417400 0.417400 0 0 0         535    
0.700000 0.700000 0 0 0         536     0.700000 0.700000 0 0 0         537    
0.467300 0.467300 0 0 0         538     0.260800 0.260800 0 0 0         539    
0.746600 0.746600 0 0 0         540     0.750000 0.750000 0 0 0         541    
0.766000 0.766000 0 0 0         542     0.650000 0.650000 0 0 0         543    
0.750000 0.750000 0 0 0         544     0.780000 0.780000 0 0 0         545    
0.784000 0.784000 0 0 0         546     0.800000 0.800000 0 0 0         547    
0.532000 0.532000 0 0 0         548     0.684000 0.684000 0 0 0         549    
0.495600 0.495600 0 0 0         550     0.740000 0.740000 0 0 0         551    
0.645300 0.645300 0 0 0         552     0.586300 0.464000 0 0 0         553    
0.800000 0.689600 0 0 0         554     0.483600 0.483600 0 0 0         555    
0.716000 0.716000 0 0 0         556     0.763100 0.763100 0 0 0         557    
0.800000 0.800000 0 0 0         558     0.653100 0.653100 0 0 0         559    
0.750000 0.750000 0 0 0         560     0.639500 0.639500 0 0 0         561    
0.630300 0.630300 0 0 0         562     0.521800 0.521800 0 0 0         563    
0.622300 0.622300 0 0 0         564     0.663300 0.663300 0 0 0         565    
0.749900 0.649700 0 0 0         566     0.800000 0.800000 0 0 0         567    
0.800000 0.800000 0 0 0         568     0.725200 0.725200 0 0 0         569    
0.540300 0.540300 0 0 0         570     0.471500 0.471500 0 0 0         571    
0.600000 0.600000 0 0 0         572     0.547400 0.547400 0 0 0         573    
0.717700 0.717700 0 0 0         574     0.634100 0.634100 0 0 0         575    
0.539000 0.539000 0 0 0         576     0.750000 0.750000 0 0 0         577    
0.800000 0.800000 0 0 0         578     0.750000 0.750000 0 0 0         579    
0.646600 0.646600 0 0 0         580     0.571600 0.571600 0 0 0         581    
0.766200 0.766200 0 0 0         582     0.756700 0.756700 0 0 0         583    
0.541600 0.541600 0 0 0         584     0.679400 0.679400 0 0 0         585    
0.799900 0.799900 0 0 0         586     0.800000 0.800000 0 0 0         587    
0.650000 0.650000 0 0 0         588     0.693000 0.693000 0 0 0         589    
0.714200 0.670800 0 0 0         590     0.666500 0.666500 0 0 0         591    
0.556600 0.412100 0 0 0         592     0.405000 0.405000 0 0 0         593    
0.658800 0.658800 0 0 0         594     0.700000 0.700000 0 0 0         595    
0.514600 0.514600 0 0 0         596     0.597000 0.274500 0 0 0         597    
0.700000 0.700000 0 0 0         598     0.681100 0.681100 0 0 0         599    
0.546300 0.546300 0 0 0         600     0.800000 0.800000 0 0 0         601    
0.621800 0.621800 0 0 0         602     0.788100 0.788100 0 0 0         603    
0.757500 0.757500 0 0 0         604     0.670200 0.670200 0 0 0         605    
0.619000 0.619000 0 0 0         606     0.670000 0.670000 0 0 0         607    
0.713000 0.713000 0 0 0         608     0.638700 0.638700 0 0 0         609    
0.594400 0.594400 0 0 0         610     0.800000 0.800000 0 0 0         611    
0.701400 0.648600 0 0 0         612     0.528000 0.528000 0 0 0         613    
0.616600 0.616600 0 0 0         614     0.505000 0.505000 0 0 0         615    
0.560000 0.560000 0 0 0         616     0.592400 0.592400 0 0 0         617    
0.512900 0.512900 0 0 0         618     0.548100 0.548100 0 0 0         619    
0.654000 0.654000 0 0 0         620     0.800000 0.800000 0 0 0         621    
0.582000 0.582000 0 0 0         622     0.800000 0.700000 0 0 0         623    
0.686700 0.686700 0 0 0         624     0.672700 0.672700 0 0 0         625    
0.652000 0.652000 0 0 0         626     0.643200 0.643200 0 0 0         627    
0.662000 0.662000 0 0 0         628     0.700000 0.700000 0 0 0         629    
0.665300 0.665300 0 0 0         630     0.680600 0.680600 0 0 0         631    
0.700000 0.700000 0 0 0         632     0.761900 0.761900 0 0 0         633    
0.446300 0.446300 0 0 0         634     0.657100 0.657100 0 0 0         635    
0.800000 0.800000 0 0 0         636     0.623300 0.569500 0 0 0         637    
0.659400 0.659400 0 0 0         638     0.750000 0.750000 0 0 0         639    
0.778300 0.778300 0 0 0         640     0.682900 0.682900 0 0 0         641    
0.790000 0.790000 0 0 0         642     0.750000 0.750000 0 0 0         643    
0.512300 0.512300 0 0 0         644     0.619400 0.619400 0 0 0         645    
0.528000 0.528000 0 0 0         646     0.786700 0.786700 0 0 0         647    
0.650000 0.650000 0 0 0         648     0.800000 0.800000 0 0 0         649    
0.600000 0.600000 0 0 0         650     0.750000 0.750000 0 0 0         651    
0.700000 0.700000 0 0 0         652     0.750000 0.750000 0 0 0         653    
0.650000 0.650000 0 0 0         654     0.605700 0.605700 0 0 0         655    
0.598900 0.598900 0 0 0         656     0.673600 0.673600 0 0 0        



 



  145 146 147 148 149 150 151 152 153 154   Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date 1                     2                     3                     4
                    5                     6                     7              
      8                     9                     10                     11    
                12                     13                     14                
    15                     16                     17                     18    
                19                     20                     21                
    22                     23                     24                     25    
                26                     27                     28                
    29                     30                     31                     32    
                33                     34                     35                
    36                     37                     38                     39    
                40                     41                     42                
    43                     44                     45                     46    
                47                     48                     49                
    50                     51                     52                     53    
                54                     55                     56                
    57                     58                     59                     60    
                61                     62                     63                
    64                     65                     66                     67    
                68                     69                     70                
    71                     72                     73                     74    
                75                     76                     77                
    78                     79                     80                     81    
                82                     83                     84                
    85                     86                     87                     88    
                89                     90                     91                
    92                     93                     94                     95    
                96                     97                     98                
    99                     100                     101                     102  
                  103                     104                     105          
          106                     107                     108                  
  109                     110                     111                     112  
                  113                     114                     115          
          116                     117                     118                  
  119                     120                     121                     122  
                  123                     124                     125          
          126                     127                     128                  
  129                     130                     131                     132  
                  133                     134                     135          
          136                     137                     138                  
  139                     140                     141                     142  
                  143                     144                     145          
          146                     147                     148                  
  149                     150                     151                     152  
                  153                     154                     155          
          156                     157                     158                  
  159                     160                     161                     162  
                  163                     164                     165          
          166                     167                     168                  
  169                     170                     171                     172  
                  173                     174                     175          
          176                     177                     178                  
  179                     180                     181                     182  
                  183                     184                     185          
          186                     187                     188                  
  189                     190                     191                     192  
                  193                     194                     195          
          196                     197                     198                  
  199                     200                     201                     202  
                  203                     204                     205          
          206                     207                     208                  
  209                     210                     211                     212  
                  213                     214                     215          
          216                     217                     218                  
  219                     220                     221                     222  
                  223                     224                     225          
          226                     227                     228                  
  229                     230                     231                     232  
                  233                     234                     235          
          236                     237                     238                  
  239                     240                     241                     242  
                  243                     244                     245          
          246                     247                     248                  
  249                     250                     251                     252  
                  253                     254                     255          
          256                     257                     258                  
  259                     260                     261                     262  
                  263                     264                     265          
          266                     267                     268                  
  269                     270                     271                     272  
                  273                     274                     275          
          276                     277                     278                  
  279                     280                     281                     282  
                  283                     284                     285          
          286                     287                     288                  
  289                     290                     291                     292  
                  293                     294                     295          
          296                     297                     298                  
  299                     300                     301                     302  
                  303                     304                     305          
          306                     307                     308                  
  309                     310                     311                     312  
                  313                     314                     315          
          316                     317                     318                  
  319                     320                     321                     322  
                  323                     324                     325          
          326                     327                     328                  
  329                     330                     331                     332  
                  333                     334                     335          
          336                     337                     338                  
  339                     340                     341                     342  
                  343                     344                     345          
          346                     347                     348                  
  349                     350                     351                     352  
                  353                     354                     355          
          356                     357                     358                  
  359                     360                     361                     362  
                  363                     364                     365          
          366                     367                     368                  
  369                     370                     371                     372  
                  373                     374                     375          
          376                     377                     378                  
  379                     380                     381                     382  
                  383                     384                     385          
          386                     387                     388                  
  389                     390                     391                     392  
                  393                     394                     395          
          396                     397                     398                  
  399                     400                     401                     402  
                  403                     404                     405          
          406                     407                     408                  
  409                     410                     411                     412  
                  413                     414                     415          
          416                     417                     418                  
  419                     420                     421                     422  
                  423                     424                     425          
          426                     427                     428                  
  429                     430                     431                     432  
                  433                     434                     435          
          436                     437                     438                  
  439                     440                     441                     442  
                  443                     444                     445          
          446                     447                     448                  
  449                     450                     451                     452  
                  453                     454                     455          
          456                     457                     458                  
  459                     460                     461                     462  
                  463                     464                     465          
          466                     467                     468                  
  469                     470                     471                     472  
                  473                     474                     475          
          476                     477                     478                  
  479                     480                     481                     482  
                  483                     484                     485          
          486                     487                     488                  
  489                     490                     491                     492  
                  493                     494                     495          
          496                     497                     498                  
  499                     500                     501                     502  
                  503                     504                     505          
          506                     507                     508                  
  509                     510                     511                     512  
                  513                     514                     515          
          516                     517                     518                  
  519                     520                     521                     522  
                  523                     524                     525          
          526                     527                     528                  
  529                     530                     531                     532  
                  533                     534                     535          
          536                     537                     538                  
  539                     540                     541                     542  
                  543                     544                     545          
          546                     547                     548                  
  549                     550                     551                     552  
                  553                     554                     555          
          556                     557                     558                  
  559                     560                     561                     562  
                  563                     564                     565          
          566                     567                     568                  
  569                     570                     571                     572  
                  573                     574                     575          
          576                     577                     578                  
  579                     580                     581                     582  
                  583                     584                     585          
          586                     587                     588                  
  589                     590                     591                     592  
                  593                     594                     595          
          596                     597                     598                  
  599                     600                     601                     602  
                  603                     604                     605          
          606                     607                     608                  
  609                     610                     611                     612  
                  613                     614                     615          
          616                     617                     618                  
  619                     620                     621                     622  
                  623                     624                     625          
          626                     627                     628                  
  629                     630                     631                     632  
                  633                     634                     635          
          636                     637                     638                  
  639                     640                     641                     642  
                  643                     644                     645          
          646                     647                     648                  
  649                     650                     651                     652  
                  653                     654                     655          
          656                    



 



  155 156 157 158 159 160 161 162 163 164   Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) 1           13   0 20430201 41666.68 2           25 25 0
20430201 8401.19 3           4   0 20430301 30000 4           20 11.25 0
20430201 19453.79 5           25   0 20430201 25000 6           32   0 20430201
25220.42 7           18 18 0 20430201 14582.14 8           15 20 0 20430201
4158.25 9           20 18 200000 20430201 8022.13 10           10 5 0 20430201
9487.5 11           11   0 20430201 15000 12           20   0 20430201 39081.19
13           22 22 286000 20430201 24703.62 14           3   0 20430201 14941.39
15           3 3 0 20430201 0 16           17   0 20430201 14109.33 17          
20 12 0 20430201 12618.96 18           0   0 20430201 7619.92 19           22  
0 20430201 60431.08 20           20   0 20430201 10000 21           28 20 0
20430201 18333.33 22           20 17 0 20430201 16112.46 23           25   0
20430201 25625 24           13 3 0 20430201 16416.68 25           23   0
20430201 17500 26           2 15 0 20430201 0 27           20   0 20430201
47666.67 28           12   0 20421201 12500 29           14 20 0 20430201
5166.66 30           21   0 20430201 32000 31           15   0 20430201 17500 32
          10   0 20430201 21174.17 33           12 4 150000 20430201 7291 34    
      0 3 90000 20430201 0 35           18 5 0 20430201 10293.37 36           7
  0 20430201 13333.33 37           15 15 0 20430201 10599.16 38           23   0
20430201 9634.45 39           15 15 0 20430201 15832.5 40           5   0
20430201 17767.4 41           20   0 20430201 25000 42           38   0 20430301
0 43           13 2.5 0 20430201 14590.14 44           8   0 20430201 16666.66
45           10 20 0 20430201 9145.1 46           25   0 20430201 15833.33 47  
        24 24 0 20430201 14588.33 48           34.25   100000 20430201 17261.39
49           11   0 20430201 20625 50           10 25 203758.67 20421201
11161.67 51           28   0 20430201 18125 52           15   0 20430201
21958.66 53           14 5 0 20430201 8268.68 54           40   0 20430101
11461.15 55           14 7 0 20430201 7991.89 56           0   0 20430201
5890.81 57           16   0 20430201 21250 58           15   0 20430201 32767.12
59           16   0 20430201 13717.06 60           12   0 20430101 15952.79 61  
        16 13 0 20430201 19584 62           33.25 14 0 20430201 16250 63        
  14   0 20430201 24580.64 64           4.5 35 124100 20430201 22149.77 65      
    13 9 0 20430201 6875.59 66           21   0 20430201 20263.18 67          
13 2 0 20430201 21901.41 68           8   0 20430201 18333.34 69           11.5
  72000 20430201 18473.75 70           26   0 20430201 235493.25 71           20
18 45007 20430201 20740.76 72           26   0 20430201 15463.13 73           11
  0 20430201 26666.66 74           11   0 20430201 10465.08 75           15 23 0
20430201 15663.33 76           12   0 20430201 21693 77           12.25 16 0
20430201 7500 78           14   0 20430201 12500 79           12   170000
20430201 31186.09 80           7 11 0 20430201 10821.84 81           23   0
20430201 15429.04 82           17 11 0 20430201 10416.66 83           22 22 0
20430201 15160.75 84           30   227258.95 20430201 13321.92 85           23
  0 20430101 8333.34 86           8   0 20430201 13747.85 87           25   0
20430201 13500 88           10 10 0 20430201 4861.11 89           5   0 20430201
18750 90           15 9 0 20430201 10162.58 91           26   0 20430201
14100.84 92           4.75   0 20430201 8333.34 93           9   134000 20430201
44176.37 94           10 10 0 20430201 30774.12 95           4   0 20430201
15515.12 96           30   0 20430101 17541.99 97           7.5 7 120000
20430201 12771.68 98           9.5 29.25 0 20430201 16666.67 99           20
4.25 0 20430201 13987.79 100           13 13 0 20430201 7056.88 101           38
  0 20430201 32354.86 102           5   0 20430201 34708.88 103           15   0
20430201 16800 104           16 30 0 20430301 18305.83 105           31   0
20430201 22500.01 106           4 7 0 20430201 19166.66 107           29   0
20430201 120789.75 108           13   0 20430201 34883.83 109           22  
0.00 20430201 16132.27 110           12 23 0 20430101 12177.87 111           12
30 0 20430201 15000 112           15   0 20430201 25000 113           22   33081
20430201 16666.67 114           12   500000 20430301 62500 115           14 18 0
20430201 11176.5 116           13 9 0 20430101 8079.67 117           42.5   0
20430201 12828 118           28   0 20430201 39410 119           16   0 20430201
25450 120           20   0 20430201 21208.72 121           17   0 20430201 5750
122           16.75 20 0 20430101 11836 123           30   0 20430201 20000 124
          20 6 0 20430201 21230 125           8   0 20430301 52534.25 126      
    32 24 0 20430301 12958.33 127           5   0 20430201 68569.08 128        
  12 8 0 20430201 15576.17 129           20   0 20430201 20833.33 130          
15   0 20430201 32454.38 131           4.75 10 0 20430201 2146.7 132          
11   0 20430201 18280.83 133           3   0 20430201 16404.5 134          
14.25 15 0 20430201 42206.21 135           19 8 0 20430201 22916.89 136        
  14.25 14.25 0 20430201 4518.7 137           13   0 20430201 15100 138        
  8   0 20430201 81007.83 139           24   0 20430201 13368.75 140          
17   0 20430301 16424.95 141           20   0 20430201 41666.66 142           16
10.75 0 20430201 12372.96 143           33   0 20430201 18171.95 144          
12   0 20430201 23532.38 145           15.25 10 0 20430201 13600.25 146        
  15.5 2 0 20430201 21718.88 147           4 5 120000 20430101 0 148          
25   350000 20430201 22917.54 149           10   0 20430201 20911.04 150        
  20   0 20430201 16666.67 151           16 15 162445 20430201 17408.33 152    
      27 7 0 20430201 5333.33 153           30   0 20430201 17013.44 154        
  24 11 0 20430101 6605.73 155           17   0 20430201 13279.46 156          
0   0 20430201 49269.66 157           19 17 0 20430201 12903.08 158           12
  0 20430301 16666.68 159           12   0 20430201 10833.34 160           10  
0 20430201 16673.75 161           9 3.25 0 20430101 12500 162           15   0
20430201 20833.33 163           35 26 0 20430201 9245.36 164           0   0
20430201 1848.8 165           20   0 20430101 18209.75 166           20   0
20430201 0 167           15   0 20430201 15000 168           17   0 20430201
44178 169           14   0 20430201 16250 170           7   0 20430101 17500 171
          20 20 0 20430201 19523.75 172           12.75   0 20430201 10300.94
173           35 8 33000 20430201 12615.5 174           15 16 115000 20430201
12083.06 175           32 32 0 20430201 11894.5 176           20   0 20430201
158756.58 177           30   0 20430201 35280.58 178           28   0 20430101
18988.65 179           24 23 0 20430201 11731.91 180           23 21 141052
20430201 8158 181           12   0 20430201 11666.67 182           23   0
20430201 14166.66 183           4   0 20430201 20000 184           6 9 0
20430201 6739.33 185           21   0 20430201 10103.25 186           7 17 0
20430201 10529.01 187           17 17 0 20430201 13493.91 188           15   0
20430201 13656.83 189           31   0 20430201 15000 190           10.5   60000
20430201 13482.01 191           24   0 20430201 23556.67 192           11   0
20430101 15750 193           30 30 0 20430101 27540.17 194           12 4 0
20430201 5947.92 195           27   0 20430201 16558.4 196           10   0
20430201 16666.67 197           22   0 20430201 18357.78 198           43  
32216.94 20430201 12779.08 199           10   226173 20430201 16424 200        
  8.25 12.5 0 20430201 12500 201           28   0 20430201 14348.12 202        
  40 30 0 20430201 16527.88 203           27   0 20430101 29064.54 204          
11   0 20430101 8333.33 205           35   0 20430201 20497.33 206           20
  0 20430201 18333.34 207           36 32 729 20430201 7905.63 208           4  
0 20430201 25875 209           8 5 0 20430201 14583.33 210           21 17 0
20430201 21184.71 211           45 30 0 20430201 4654.04 212           24   0
20430201 25993 213           18   35840 20430201 27500 214           0 5 0
20430201 0 215           15 3 0 20430201 13750 216           11   0 20430201
12499.58 217           0 25 0 20430201 0 218           25   0 20430201 15364 219
          30   38000 20430201 41239.12 220           35 18 0.00 20430101 0 221  
        20   0 20430201 12465.76 222           40   0 20430201 9379.84 223      
    21   0 20430201 19310.16 224           30   0 20430101 24460.21 225        
  8   0 20430201 20416.67 226           8 8 0 20430101 74448 227           27  
0 20430201 26739.24 228           30   0 20430101 11951.83 229           20   0
20430201 11666.66 230           10   0 20430201 19219.46 231           17   0
20430201 20916.12 232           4 4 0 20430101 8099.62 233           0 17 0
20430201 0 234           20   277787.28 20430101 36833.33 235           8 8 0
20430201 15136.44 236           22 21 0 20430201 7162.92 237           22   0
20430201 21636.36 238           18   0 20430201 17656 239           18 15 0
20430101 4040.55 240           25   0 20430201 22408.79 241           20  
133000 20430201 26667.89 242           14.25   0 20430201 100679.63 243        
  11.5   0 20430101 58186.18 244           18 17 0 20421201 23987.83 245        
  28 24 0 20430101 17841.66 246           13 12 0 20430201 17045.62 247        
  15 7 0 20430201 14166.66 248           13   197855.67 20430201 18276.8 249    
      23   0 20430201 24398.51 250           23   0 20380201 16123 251          
0   0 20430101 2085 252           16 13 0 20430201 11207.56 253           0   0
20430101 0 254           27 20 150000 20430101 11859 255           5.25 36.25 0
20430201 17361.42 256           12 11 0 20430101 21011.51 257           11 11 0
20430201 14500.29 258           15 4 0 20430201 9441.67 259           19 21 0
20430101 10850 260           30   0 20430201 11703.38 261           15 20 0
20430101 29805.79 262           30   47213 20430201 29738.02 263           30 30
0 20430201 6771 264           11   0 20430101 18333.34 265           18.5   0
20430201 16493.92 266           20 16 0 20430201 0 267           12 15 0
20430201 9204.17 268           13 9 0 20430201 9271.92 269           14 15 0
20430201 8932.59 270           10 10 0 20430201 9727.36 271           22   0
20430201 12500 272           25 25 0 20430201 1808.33 273           11 17 0
20430201 9588.36 274           20 17 0 20430201 7735.89 275           31 9 0
20430101 15692.36 276           20 5 0 20430201 14901.25 277           24   0
20430201 34730.09 278           10   0 20430201 21666.67 279           30   0
20430201 18333.33 280           25 20 0 20430201 13762.67 281           8   0
20430201 23333.34 282           19 14 0 20430201 24999.99 283           0 7 0
20430201 0 284           20   0 20430201 17500 285           12   15000 20430201
10833.34 286           8 10 0 20430201 6365.42 287           29   0 20430201
35548.67 288           8 10 200000 20430201 9371.98 289           28   0
20430101 8885.87 290           15 15 0 20430201 17606.78 291           30   0
20430201 16666.57 292           12 10 0 20430201 33750 293           14 14 0
20430201 66666.69 294           30   95000 20430201 4861.11 295           12 9 0
20430201 9010 296           25   0 20430201 21541.66 297           21   0
20430201 1052.38 298           14 14 0 20430201 11250 299           17 17 0
20430201 14928 300           13   0 20430101 21782.52 301           18   0
20430101 57657.62 302           14   0 20430101 14025 303           10 16 0
20430201 33683.33 304           32 4 0 20430101 1154.45 305           13   0
20430101 2245.75 306           38 32 0 20430101 32282.36 307           11 10 0
20430101 16666.66 308           39   97255 20430101 24126.92 309           18  
0 20430101 14382.7 310           15 15 0 20430101 30046.5 311           20   0
20421201 27500 312           15   0 20430101 15108.08 313           6   0
20421001 20833.34 314           15   0 20430101 18750 315           17   0
20430101 20833.33 316           26 7 0 20421201 22707.75 317           5 5 0
20430201 7077.91 318           30 30 0 20430201 9651.12 319           14 23
10856 20430201 4039.2 320           7 4 0 20430201 20834 321           15 8 0
20430201 21507.5 322           23 23 0 20430201 7669.91 323           10   89987
20430201 16400 324           7   0 20430201 12500 325           9 5 0 20430201
25000 326           22   172724 20430201 31460.51 327           12   0 20421201
16666.67 328           12   0 20430101 14529.84 329           12   0 20430101
46146 330           19 15 0 20430201 17928.91 331           10   0 20430201
19166.66 332           39   38999 20430201 17202.94 333           24   0
20430201 54860.59 334           17   120000 20430201 25833.34 335           24
22 0 20430101 28478.04 336           27.25 9.5 0 20430101 5053.83 337          
29   0 20430201 18904.83 338           13 22 0 20430201 1971.67 339          
5.25   0 20430201 32443.68 340           20   0 20421201 13990.37 341          
29   0 20430101 16401 342           30   104382 20430201 34996.08 343          
0   0 20430101 0 344           15 15 284750 20430201 10049.98 345           17
13 0 20430201 14331.9 346           8 8 0 20430201 25000 347           13.25 19
0 20430201 28436.45 348           13 9 0 20430101 18385.2 349           11 20 0
20430101 1567 350           6 20 0 20430101 44450 351           6   0 20430201
29289.54 352           12   0 20430101 16612.66 353           12   0 20430101
18447.71 354           0   0 20421201 0 355           25   0 20430201 20833.34
356           36   0 20421201 41437.5 357           12 20 0 20430201 16675.54
358           4 11 0 20430101 35414.51 359           31 18 0 20430101 5925.92
360           37 18 25000 20430101 5832 361           20   0 20430201 24809 362
          12   0 20430101 22853.3 363           3   0 20430201 17371.53 364    
      30 32 0 20430201 18247.91 365           33   0 20430201 24363.71 366      
    15   0 20430201 35024.12 367           30   0 20430201 11334.64 368        
  18 11.75 0 20430201 9992.96 369           17.25 33 0 20430201 7440.33 370    
      26   0 20430201 63954.41 371           18.5 25 0 20430101 3963.33 372    
      20   0 20430201 16739.17 373           16   0 20430101 19349.67 374      
    13   0 20430201 13123.57 375           18   0 20430101 25000 376           5
2 0 20430201 9947.35 377           6.5   0 20430101 12500 378           25   0
20430101 14561.62 379           32   0 20430101 24000 380           17   77867
20430101 5416.66 381           23   0 20421201 15000 382           12   0
20430101 11041.66 383           14   0 20430101 15099 384           19   0
20430101 25000 385           5 5 0 20430201 15768.72 386           18   0
20430201 34942.76 387           4 4 0 20430101 11216 388           0   0
20430201 1623.5 389           18   0 20430101 20833 390           18 10 0
20430101 41149.01 391           12   0 20330101 15889.38 392           12  
17364 20430201 25918.77 393           8   0 20430101 18332.98 394           10  
0 20430201 21305.85 395           28   0 20430201 14445.34 396           14   0
20430201 19124.99 397           23   0 20430201 27892.58 398           8   0
20430201 13165.5 399           10   0 20430201 9483.33 400           22   0
20430201 25000 401           10 10 0 20430201 12911.62 402           6 10 0
20430201 8333.33 403           15   0 20430201 24121.53 404           16  
125000 20430201 20833.34 405           8   0 20430201 53559.68 406           20
  0 20430201 12500 407           20 8 0 20430201 25968.13 408           19   0
20430201 18750 409           19   0 20430201 18750 410           15   0 20430101
16666.68 411           14   0 20430201 18700.16 412           30 32 0 20430201
33333.34 413           25   0 20430201 21209 414           14   0 20430201 19500
415           0 24 0 20430201 0 416           15 10 0 20430201 36052.3 417      
    15   48448 20430201 14333.34 418           30   0 20430201 19614.79 419    
      28   0 20430201 21483.97 420           25   0 20430101 0 421           27
23 0 20430101 16413.03 422           5 8 0 20430201 7179.29 423           30 30
0 20430201 11333.34 424           10.25 10 0 20430201 15833.35 425           25
16 0 20430101 12801.01 426           16   0 20430201 24166.68 427           6 12
0 20430101 5623 428           26 21 37065 20430201 12980.58 429           14   0
20430201 24521.67 430           15 15 0 20430101 15000 431           24 17 0
20430201 6693.23 432           18 4 0 20430201 13650 433           22 25 0
20430201 15990 434           15   0 20430101 12750.01 435           13   0
20430101 11960 436           20   0 20430101 22035 437           20   0 20421201
11542.92 438           10 10 0 20421201 8528 439           9   0 20430101
12916.67 440           20 2 0 20430201 5000 441           25 25 0 20430201
12958.33 442           0   0 20430101 8203.21 443           30   83500 20430101
18200 444           24 19 0 20430201 9900.11 445           3 29 0 20430101
1733.34 446           7 30 0 20421201 6991.37 447           5   0 20421101
77017.08 448           30   0 20430201 20629.15 449           11   0 20430201
37765.2 450           4   0 20430201 21731.74 451           4 20 0 20430201
5306.67 452           6   0 20430201 28515.33 453           16   0 20430201
28382.49 454           20   0 20430201 15833.34 455           5 16 0 20430201
20833.33 456           17 6 0 20430101 18489.49 457           10   0 20430201
13804.16 458           10   0 20430201 19583.34 459           11   0 20430101
20494.67 460           16   0 20430101 16831.92 461           23.75   0 20430201
23071.92 462           15 21 0 20421201 3883.47 463           10   0 20421201
18750 464           14   0 20430201 36636.92 465           29   0 20430201
30986.68 466           11   0 20430101 51362.02 467           36   0 20430101
23333.33 468           7 7 0 20421201 3404.05 469           15   0 20430101
22445.66 470           13 15 0 20430101 14583.34 471           6   0 20430201
14153.47 472           35 35 0 20430201 15833.34 473           12 12 0 20430201
6250 474           3 3 0 20430201 0 475           18   0 20430101 42727.55 476  
        12   0 20430201 3031.64 477           0 25 0 20430201 0 478          
11.5 10.25 0 20430201 29836.5 479           6   0 20430201 22070.9 480          
20   0 20430201 13083.33 481           21 5 0 20430201 46499.75 482           25
  0 20430201 66410.96 483           21 21 0 20430201 4079 484           6   0
20430201 44613 485           2   0 20430101 12204.4 486           15 12 0
20430101 10936.46 487           18   103120 20430201 20358.34 488           20  
100000 20430201 20153.87 489           13   0 20430201 30567.17 490           21
  0 20430201 24716.13 491           18   0 20430201 0 492           7 18 0
20430101 18333.34 493           16 9 0 20430201 13750 494           20   0
20430201 32249.5 495           4 4 0 20430201 69010.33 496           10 10 0
20430201 8995.18 497           30   0 20430101 25624.04 498           10   0
20430201 13000 499           12 12 0 20430201 13176.83 500           6   0
20430201 43985.75 501           23   0 20430201 95769.96 502           16  
110000 20430201 77138.58 503           18.25 13.25 0 20421201 14751.84 504      
    14.75   0 20430201 18075.83 505           25 4 0 20430201 16575 506        
  10   50000 20430201 12749.4 507           14.75   250000 20430101 12500 508  
        16   0 20421201 32083.33 509           11 7 0 20430201 14895.54 510    
      8 8 0 20430101 12083.34 511           2   127000 20430201 13086 512      
    11   0 20430201 25834 513           15 11 0 20430101 18415.41 514          
27   0 20430101 25485.08 515           0   0 20430101 0 516           13  
160500 20430201 21766.21 517           13   0 20430201 13000 518           10 11
0 20430201 25000 519           22   0 20430201 11827.92 520           11   0
20430201 20599.99 521           10 10 0 20430201 53199.67 522           10   0
20430201 0 523           16 2 0 20430201 15051.74 524           40 30 41974.85
20430101 3296.29 525           16 14 0 20430101 31250.27 526           0 5 0
20430201 0 527           30 17 0 20421201 95657.05 528           25   0 20430201
20833.33 529           18   0 20430201 20416.67 530           20   0 20421201
7498.86 531           23   0 20430101 18723.63 532           14   0 20421201
14049.84 533           0   0 20421201 2498.43 534           20 18 0 20430101 0
535           25 22.25 0 20430101 30150.18 536           19   0 20430201
17703.47 537           12   0 20430201 9194.21 538           15   0 20430201
42299.17 539           23   0 20430201 7955.37 540           23   0 20430201
25947.36 541           11   0 20421201 19625.84 542           15 11 0 20430101
12451.79 543           20 6 0 20430101 17083.34 544           20   0 20421201
20833.33 545           16 16 0 20421201 16248.34 546           21 20 0 20421101
30424.51 547           10   0 20421201 20926.14 548           15   0 20430201
28891.67 549           15   0 20421101 20833.33 550           17 35 0 20421101
6053.41 551           12.5   0 20421101 2000 552           23 10 183558.01
20430301 16138.13 553           14 7 155082 20430201 8268.13 554           17 3
0 20430201 23861.79 555           13   0 20430201 7500 556           17   0
20430201 15166.66 557           15   0 20430101 18592.25 558           19.25 2.5
0 20430201 58481.52 559           0 22.75 0 20430101 0 560           34 20 0
20430101 8363.01 561           25 14.25 0 20430101 22086.05 562           20 1.5
0 20430201 13124.99 563           24   0 20430101 17801.75 564           20 20 0
20430201 18830.28 565           9 11 110250 20430201 5625.08 566           10 10
0 20430201 5690.43 567           13 8 0 20430101 6911.8 568           15 15 0
20430201 7041.66 569           30   0 20430201 0 570           20   0 20430201
25000 571           25   0 20430201 16930 572           20 18 0 20430201
14583.34 573           8   0 20430101 16331.26 574           17 8 0 20430201
13552.93 575           32   0 20430101 2597.84 576           16 26 0 20430201
16250 577           10   0 20421201 14791.66 578           8.75   0 20430201
6550.42 579           26   0 20430301 14583.33 580           20 20 0 20430301
12500.46 581           12   0 20430201 23333.33 582           15 7 0 20430201
16566.46 583           24   0 20430301 20833.32 584           20 7 0 20430301
14166.68 585           13.5 9 0 20430201 14712.13 586           20 8 0 20430301
9860.26 587           21.75 22 0 20430201 5898 588           18   0 20430301
50619.63 589           13 9 19099 20430301 13516.66 590           25   0
20430201 19113.54 591           20 14 71404 20430201 18500 592           10 4 0
20430201 10400.8 593           10 15 0 20430201 4320.79 594           5.5 2 0
20430201 9441.68 595           0 26 0 20430301 1350 596           26 26 840000
20430201 14831.46 597           22   0 20430201 0 598           35   0 20430301
15101.67 599           5   0 20430301 13341.67 600           20   0 20430201
12122.33 601           28 5 0 20430301 17996.04 602           0   0 20430101
14138 603           13   0 20430201 170833.33 604           6 6 0 20430301
9348.31 605           12   0 20430301 36000 606           20   0 20430201
12913.11 607           11   0 20430201 28510.61 608           16.25   0 20430201
19532.34 609           17.75   0 20430301 35026.63 610           10 10 0
20430201 25000 611           14.5   79100 20430101 16875 612           30   0
20430201 12118.21 613           21   0 20430101 12022.61 614           4   0
20430201 18333.34 615           3   0 20430201 21821.33 616           15   0
20430101 64577.62 617           13   0 20430101 8333.34 618           11 6 0
20430101 16124.75 619           30   0 20430301 20696.74 620           6 5.5 0
20421201 21666.66 621           15 10 0 20430301 9229.36 622           20  
41771.51 20430201 20612.5 623           11.9 0 0 20430201 20916.89 624          
20 5 0 20430201 14173.62 625           16 10 0 20430201 0 626           19 16 0
20430201 12083.32 627           21 22 0 20430201 22770 628           10 30 0
20430201 16666.66 629           10   0 20430201 23333.33 630           21 23 0
20430201 7314 631           30 0.01 0 20430201 60861.33 632           5 35 0
20421201 14008.8 633           23   0 20430201 28565 634           7 7 0
20430201 0 635           15 12 0 20430201 25000 636           17 18 25054
20430201 12534.58 637           13 2 0 20430201 12333 638           20 34 0
20430201 0 639           7   0 20430201 25000 640           17   0 20430201
10416.66 641           13   0 20430201 0 642           27 3 0 20430201 21260.69
643           25   0 20430201 24770.93 644           21 15 0 20430201 8819.21
645           27 13 0 20430201 13750 646           15   0 20430201 15093 647    
      15   0 20430201 0 648           20 0 0 20430201 0 649           11   0
20430201 1454.54 650           10   0 20430201 24062.86 651           15 12 0
20430201 18685.17 652           25   0 20430201 36157.66 653           16 0.1 0
20430201 14583.31 654           10 12 0 20430201 8294.5 655           7   0
20430201 10833.33 656           7   0 20430201 14875



 

 



  165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Bonus) Primary
Borrower Wage Income (Commission) Co-Borrower Wage Income (Salary) Co-Borrower
Wage Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 16937.5 0 0 0 0 Full Two Years Two
Months 2 0 0 8940.57 0 0 Full Two Years Two Months 3 0 0 0 0 0 Full Two Years
Two Months 4 0 0 0 0 0 Full Two Years Two Months 5 0 0 0 0 0 Full Two Years Two
Months 6 0 0 0 0 0 Full Two Years Two Months 7 0 0 15500.01 0 0 Full Two Years
Two Months 8 0 0 6849.87 0 0 Full Two Years Two Months 9 0 0 8022.13 0 0 Full
Two Years Two Months 10 0 0 7583.33 0 0 Full Two Years Two Months 11 0 0 0 0 0
Full Two Years Two Months 12 0 0 0 0 0 Full Two Years Two Months 13 0 0 7201 0 0
Full Two Years Two Months 14 0 0 0 0 0 Full Two Years Two Months 15 0 0 35799.88
0 0 Full Two Years Two Months 16 0 0 0 0 0 Full Two Years Two Months 17 0 0
7378.29 0 0 Full Two Years Two Months 18 0 0 2334.7 0 0 Full Two Years Two
Months 19 0 0 0 0 0 Full Two Years Two Months 20 0 4083.33 0 0 0 Full Two Years
Two Months 21 0 0 10000 0 0 Full Two Years Two Months 22 7863.15 0 12251.75 0 0
Full Two Years Two Months 23 0 0 0 0 0 Full Two Years Two Months 24 0 0 10151.61
0 0 Full Two Years Two Months 25 0 0 0 0 0 Full Two Years Two Months 26 0 0 9209
0 0 Full Two Years Two Months 27 0 0 0 0 0 Full Two Years Two Months 28 0 0 0 0
0 Full Two Years Two Months 29 0 0 7612.02 0 0 Full Two Years Two Months 30 0 0
0 0 0 Full Two Years Two Months 31 0 0 0 0 0 Full Two Years Two Months 32 0 0 0
0 0 Full Two Years Two Months 33 0 0 16151.2 0 0 Full Two Years Two Months 34 0
0 9495 0 0 Full Two Years Two Months 35 0 0 3550 0 0 Full Two Years Two Months
36 0 6331.19 0 0 0 Full Two Years Two Months 37 0 0 7624.94 0 0 Full Two Years
Two Months 38 0 0 0 0 0 Full Two Years Two Months 39 0 0 16240.92 0 0 Full Two
Years Two Months 40 0 0 0 0 0 Full Two Years Two Months 41 0 0 0 0 0 Full Two
Years Two Months 42 0 0 0 0 0 Full Two Years Two Months 43 0 0 12500 0 0 Full
Two Years Two Months 44 8354.16 0 0 0 0 Full Two Years Two Months 45 0 0 4704.5
0 0 Full Two Years Two Months 46 0 0 0 0 0 Full Two Years Two Months 47 0 0 0 0
0 Full Two Years Two Months 48 0 0 0 0 0 Full Two Years Two Months 49 0 0 0 0 0
Full Two Years Two Months 50 0 0 15000 0 0 Full Two Years Two Months 51 0 0 0 0
0 Full Two Years Two Months 52 0 0 0 0 0 Full Two Years Two Months 53 0 0
5457.16 0 0 Full Two Years Two Months 54 0 0 0 0 0 Full Two Years Two Months 55
0 0 7070.52 0 0 Full Two Years Two Months 56 0 0 19012.93 0 0 Full Two Years Two
Months 57 0 0 0 0 0 Full Two Years Two Months 58 0 0 0 0 0 Full Two Years Two
Months 59 0 0 0 0 0 Full Two Years Two Months 60 10865.92 0 0 0 0 Full Two Years
Two Months 61 0 0 12750 0 0 Full Two Years Two Months 62 0 0 0 0 0 Full Two
Years Two Months 63 0 0 0 0 0 Full Two Years Two Months 64 0 0 0 0 0 Full Two
Years Two Months 65 0 0 4375 0 0 Full Two Years Two Months 66 0 0 0 0 0 Full Two
Years Two Months 67 0 0 1921.54 0 0 Full Two Years Two Months 68 0 0 0 0 0 Full
Two Years Two Months 69 11896 0 0 0 0 Full Two Years Two Months 70 0 0 0 0 0
Full Two Years Two Months 71 0 0 14625 0 0 Full Two Years Two Months 72 0 0 0 0
0 Full Two Years Two Months 73 0 0 0 0 0 Full Two Years Two Months 74 0 0 0 0 0
Full Two Years Two Months 75 0 0 8816 0 0 Full Two Years Two Months 76 0 0 0 0 0
Full Two Years Two Months 77 0 0 0 0 0 Full Two Years Two Months 78 1176.14
19086.71 0 0 0 Full Two Years Two Months 79 0 0 0 0 0 Full Two Years Two Months
80 0 0 11115.38 0 0 Full Two Years Two Months 81 0 0 0 0 0 Full Two Years Two
Months 82 0 0 6097.73 0 0 Full Two Years Two Months 83 0 0 5475.63 0 0 Full Two
Years Two Months 84 0 0 0 0 0 Full Two Years Two Months 85 0 57594.57 0 0 0 Full
Two Years Two Months 86 0 13707 0 0 0 Full Two Years Two Months 87 0 0 0 0 0
Full Two Years Two Months 88 0 0 10082.05 1416.67 0 Full Two Years Two Months 89
0 0 0 0 0 Full Two Years Two Months 90 0 0 14333.34 0 0 Full Two Years Two
Months 91 0 0 0 0 0 Full Two Years Two Months 92 0 17184.93 0 0 0 Full Two Years
Two Months 93 0 0 0 0 0 Full Two Years Two Months 94 0 0 2083.32 0 0 Full Two
Years Two Months 95 0 0 0 0 0 Full Two Years Two Months 96 0 0 13695 0 0 Full
Two Years Two Months 97 0 0 16658.08 0 0 Full Two Years Two Months 98 0 0
5849.87 0 0 Full Two Years Two Months 99 0 0 15995.5 0 0 Full Two Years Two
Months 100 0 0 7056.88 0 0 Full Two Years Two Months 101 0 0 0 0 0 Full Two
Years Two Months 102 0 0 0 0 0 Full Two Years Two Months 103 0 0 0 0 0 Full Two
Years Two Months 104 0 0 0 0 0 Full Two Years Two Months 105 0 0 0 0 0 Full Two
Years Two Months 106 0 0 12500 0 0 Full Two Years Two Months 107 0 0 0 0 0 Full
Two Years Two Months 108 0 0 0 0 0 Full Two Years Two Months 109 0 0 0 0 0 Full
Two Years Two Months 110 0 0 2386.77 0 0 Full Two Years Two Months 111 0 0
8341.67 0 0 Full Two Years Two Months 112 0 0 0 0 0 Full Two Years Two Months
113 27464.33 0 0 0 0 Full Two Years Two Months 114 0 0 0 0 0 Full Two Years Two
Months 115 0 0 11458.34 0 0 Full Two Years Two Months 116 0 0 14583.34 0 0 Full
Two Years Two Months 117 0 0 0 0 0 Full Two Years Two Months 118 0 0 0 0 0 Full
Two Years Two Months 119 0 0 0 0 0 Full Two Years Two Months 120 0 0 0 0 0 Full
Two Years Two Months 121 19059 0 0 0 0 Full Two Years Two Months 122 0 0 1397.08
0 0 Full Two Years Two Months 123 0 0 0 0 0 Full Two Years Two Months 124 0 0
14247 0 0 Full Two Years Two Months 125 0 0 0 0 0 Full Two Years Two Months 126
0 0 11333.34 0 0 Full Two Years Two Months 127 0 0 0 0 0 Full Two Years Two
Months 128 0 0 42.02 0 0 Full Two Years Two Months 129 16063.91 0 0 0 0 Full Two
Years Two Months 130 0 0 0 0 0 Full Two Years Two Months 131 0 0 16770.52 0 0
Full Two Years Two Months 132 0 0 0 0 0 Full Two Years Two Months 133 0 0 0 0 0
Full Two Years Two Months 134 0 0 0 0 0 Full Two Years Two Months 135 0 0
18261.33 0 0 Full Two Years Two Months 136 0 0 4518.7 0 0 Full Two Years Two
Months 137 0 9445.78 0 0 0 Full Two Years Two Months 138 0 0 0 0 0 Full Two
Years Two Months 139 2733.33 0 0 0 0 Full Two Years Two Months 140 0 0 0 0 0
Full Two Years Two Months 141 0 0 0 0 0 Full Two Years Two Months 142 0 0
6666.67 0 0 Full Two Years Two Months 143 0 0 0 0 0 Full Two Years Two Months
144 0 0 0 0 0 Full Two Years Two Months 145 0 0 12250 0 0 Full Two Years Two
Months 146 9783.72 0 0 0 0 Full Two Years Two Months 147 0 0 16489.06 0 0 Full
Two Years Two Months 148 0 0 0 0 0 Full Two Years Two Months 149 0 0 0 0 0 Full
Two Years Two Months 150 12287.79 0 0 0 0 Full Two Years Two Months 151 0 0
11693.07 0 0 Full Two Years Two Months 152 0 19542.42 406.67 0 0 Full Two Years
Two Months 153 0 0 5496 0 0 Full Two Years Two Months 154 0 0 8333.33 0 0 Full
Two Years Two Months 155 0 0 0 0 0 Full Two Years Two Months 156 0 0 0 0 0 Full
Two Years Two Months 157 0 0 13208.33 0 0 Full Two Years Two Months 158 0 0 0 0
0 Full Two Years Two Months 159 0 0 0 0 0 Full Two Years Two Months 160 0 0 0 0
0 Full Two Years Two Months 161 0 0 0 0 0 Full Two Years Two Months 162 0 0 0 0
0 Full Two Years Two Months 163 0 0 0 0 0 Full Two Years Two Months 164 0 0
2250.9 0 0 Full Two Years Two Months 165 0 0 0 0 0 Full Two Years Two Months 166
0 53303.77 0 0 0 Full Two Years Two Months 167 0 0 0 0 0 Full Two Years Two
Months 168 0 0 0 0 0 Full Two Years Two Months 169 0 0 0 0 0 Full Two Years Two
Months 170 0 0 0 0 0 Full Two Years Two Months 171 0 0 10745.04 0 0 Full Two
Years Two Months 172 1951.39 0 0 0 0 Full Two Years Two Months 173 0 0 10759.99
0 0 Full Two Years Two Months 174 0 0 0 0 0 Full Two Years Two Months 175 0 0
12150 0 0 Full Two Years Two Months 176 0 0 0 0 0 Full Two Years Two Months 177
0 0 0 0 0 Full Two Years Two Months 178 0 0 0 0 0 Full Two Years Two Months 179
2396.6 0 11050.78 0 0 Full Two Years Two Months 180 0 0 9843 0 0 Full Two Years
Two Months 181 0 0 0 0 0 Full Two Years Two Months 182 3750 0 0 0 0 Full Two
Years Two Months 183 0 0 0 0 0 Full Two Years Two Months 184 0 0 6028.39 0 0
Full Two Years Two Months 185 0 0 0 0 0 Full Two Years Two Months 186 0 0 23000
0 0 Full Two Years Two Months 187 0 0 10416.68 0 0 Full Two Years Two Months 188
0 0 0 0 0 Full Two Years Two Months 189 0 0 0 0 0 Full Two Years Two Months 190
0 0 0 0 0 Full Two Years Two Months 191 0 0 0 0 0 Full Two Years Two Months 192
10878.46 0 0 0 0 Full Two Years Two Months 193 0 0 0 0 0 Full Two Years Two
Months 194 0 0 15458.34 0 0 Full Two Years Two Months 195 0 9368.72 0 0 0 Full
Two Years Two Months 196 26718.75 0 0 0 0 Full Two Years Two Months 197 4769.66
0 0 0 0 Full Two Years Two Months 198 0 0 0 0 0 Full Two Years Two Months 199 0
0 889.9 0 0 Full Two Years Two Months 200 0 0 12500 0 0 Full Two Years Two
Months 201 0 0 0 0 0 Full Two Years Two Months 202 0 0 1800 0 0 Full Two Years
Two Months 203 16983.67 0 0 0 0 Full Two Years Two Months 204 9229.41 0 0 0 0
Full Two Years Two Months 205 0 0 0 0 0 Full Two Years Two Months 206 5197.58 0
0 0 0 Full Two Years Two Months 207 0 0 2600 0 0 Full Two Years Two Months 208 0
0 0 0 0 Full Two Years Two Months 209 0 0 5949.99 0 0 Full Two Years Two Months
210 0 0 15875 0 0 Full Two Years Two Months 211 0 0 500 0 0 Full Two Years Two
Months 212 0 0 0 0 0 Full Two Years Two Months 213 0 0 0 0 0 Full Two Years Two
Months 214 0 0 31666.67 0 0 Full Two Years Two Months 215 0 0 6250 0 0 Full Two
Years Two Months 216 1666.67 0 0 0 0 Full Two Years Two Months 217 0 0 14940.58
0 0 Full Two Years Two Months 218 0 0 0 0 0 Full Two Years Two Months 219 0 0 0
0 0 Full Two Years Two Months 220 0 0 12610.3 0 0 Full Two Years Two Months 221
0 0 0 0 0 Full Two Years Two Months 222 0 0 0 0 0 Full Two Years Two Months 223
0 0 0 0 0 Full Two Years Two Months 224 0 0 0 0 0 Full Two Years Two Months 225
0 0 0 0 0 Full Two Years Two Months 226 0 0 45143 0 0 Full Two Years Two Months
227 0 0 0 0 0 Full Two Years Two Months 228 0 0 0 0 0 Full Two Years Two Months
229 0 0 0 0 0 Full Two Years Two Months 230 0 0 0 0 0 Full Two Years Two Months
231 0 0 0 0 0 Full Two Years Two Months 232 0 0 8099.62 0 0 Full Two Years Two
Months 233 0 0 16260.66 0 0 Full Two Years Two Months 234 0 0 0 0 0 Full Two
Years Two Months 235 0 0 15191.06 0 0 Full Two Years Two Months 236 0 0 2454.55
0 0 Full Two Years Two Months 237 0 0 0 0 0 Full Two Years Two Months 238 0 0 0
0 0 Full Two Years Two Months 239 0 0 2187.33 0 0 Full Two Years Two Months 240
0 0 0 0 0 Full Two Years Two Months 241 0 0 0 0 0 Full Two Years Two Months 242
0 0 0 0 0 Full Two Years Two Months 243 0 0 0 0 0 Full Two Years Two Months 244
0 0 0 0 0 Full Two Years Two Months 245 0 0 15991.66 0 0 Full Two Years Two
Months 246 0 0 14083.33 0 0 Full Two Years Two Months 247 0 0 14669.84 0 0 Full
Two Years Two Months 248 0 0 0 0 0 Full Two Years Two Months 249 0 0 0 0 0 Full
Two Years Two Months 250 0 0 0 0 0 Full Two Years Two Months 251 0 0 3269.9 0 0
Full Two Years Two Months 252 0 0 11896.74 0 0 Full Two Years Two Months 253 0 0
0 0 0 Full Two Years Two Months 254 0 0 0 0 0 Full Two Years Two Months 255 0 0
13161.1 0 0 Full Two Years Two Months 256 0 0 0 0 0 Full Two Years Two Months
257 0 0 0 0 0 Full Two Years Two Months 258 0 0 4354.8 0 0 Full Two Years Two
Months 259 0 0 6792.23 0 0 Full Two Years Two Months 260 0 0 0 0 0 Full Two
Years Two Months 261 0 0 0 0 0 Full Two Years Two Months 262 0 0 0 0 0 Full Two
Years Two Months 263 0 0 1699.71 0 0 Full Two Years Two Months 264 0 0 0 0 0
Full Two Years Two Months 265 7830 0 0 0 0 Full Two Years Two Months 266 0 0 0 0
0 Full Two Years Two Months 267 0 0 8954.57 0 0 Full Two Years Two Months 268 0
0 6100.68 0 0 Full Two Years Two Months 269 0 0 7628.4 0 0 Full Two Years Two
Months 270 0 0 11000 0 0 Full Two Years Two Months 271 0 0 0 0 0 Full Two Years
Two Months 272 0 0 10663 0 0 Full Two Years Two Months 273 0 0 7650.75 0 0 Full
Two Years Two Months 274 0 0 13274 0 0 Full Two Years Two Months 275 0 0 3537.96
0 0 Full Two Years Two Months 276 0 0 1665 0 0 Full Two Years Two Months 277 0 0
0 0 0 Full Two Years Two Months 278 0 0 0 0 0 Full Two Years Two Months 279
8597.91 0 0 0 0 Full Two Years Two Months 280 0 0 3223.41 0 0 Full Two Years Two
Months 281 0 0 0 0 0 Full Two Years Two Months 282 0 0 0 0 0 Full Two Years Two
Months 283 0 0 22386.75 0 0 Full Two Years Two Months 284 0 0 0 0 0 Full Two
Years Two Months 285 10879.33 0 0 0 0 Full Two Years Two Months 286 0 0 13333.33
0 0 Full Two Years Two Months 287 0 0 0 0 0 Full Two Years Two Months 288 0 0
11867 0 0 Full Two Years Two Months 289 0 0 0 0 0 Full Two Years Two Months 290
0 0 1083.33 0 0 Full Two Years Two Months 291 0 0 0 0 0 Full Two Years Two
Months 292 0 0 16233.34 0 0 Full Two Years Two Months 293 0 0 22500 0 0 Full Two
Years Two Months 294 0 28541 0 0 0 Full Two Years Two Months 295 0 0 9545.6 0 0
Full Two Years Two Months 296 0 0 0 0 0 Full Two Years Two Months 297 0 0 0 0 0
Full Two Years Two Months 298 0 0 16285.65 0 0 Full Two Years Two Months 299 0 0
4673.3 0 0 Full Two Years Two Months 300 0 0 0 0 0 Full Two Years Two Months 301
0 0 0 0 0 Full Two Years Two Months 302 0 0 0 0 0 Full Two Years Two Months 303
0 0 28038 0 0 Full Two Years Two Months 304 0 0 1325.98 0 0 Full Two Years Two
Months 305 0 0 707.5 0 0 Full Two Years Two Months 306 0 0 18578.22 0 0 Full Two
Years Two Months 307 37500 0 0 0 0 Full Two Years Two Months 308 0 0 0 0 0 Full
Two Years Two Months 309 5354.58 11557.25 0 0 0 Full Two Years Two Months 310 0
0 2600 0 0 Full Two Years Two Months 311 0 0 0 0 0 Full Two Years Two Months 312
2917.25 0 0 0 0 Full Two Years Two Months 313 0 0 0 0 0 Full Two Years Two
Months 314 0 0 0 0 0 Full Two Years Two Months 315 48423.46 0 0 0 0 Full Two
Years Two Months 316 0 0 4904.72 0 0 Full Two Years Two Months 317 0 0 5383 0 0
Full Two Years Two Months 318 0 0 7500 0 0 Full Two Years Two Months 319 2097.5
0 5965.5 0 0 Full Two Years Two Months 320 0 0 0 0 0 Full Two Years Two Months
321 0 0 9767.33 0 0 Full Two Years Two Months 322 0 0 3250 0 0 Full Two Years
Two Months 323 0 0 0 0 0 Full Two Years Two Months 324 8333.33 0 0 0 0 Full Two
Years Two Months 325 0 0 19416.66 0 0 Full Two Years Two Months 326 0 0 0 0 0
Full Two Years Two Months 327 19398 0 0 0 0 Full Two Years Two Months 328 3410.9
0 0 0 0 Full Two Years Two Months 329 0 0 0 0 0 Full Two Years Two Months 330 0
0 20217.36 0 0 Full Two Years Two Months 331 0 0 0 0 0 Full Two Years Two Months
332 0 0 0 0 0 Full Two Years Two Months 333 0 0 0 0 0 Full Two Years Two Months
334 0 0 0 0 0 Full Two Years Two Months 335 0 0 8199.3 0 0 Full Two Years Two
Months 336 0 0 12032.08 0 0 Full Two Years Two Months 337 0 0 1309.8 0 0 Full
Two Years Two Months 338 0 73736.39 13775 0 0 Full Two Years Two Months 339 0 0
0 0 0 Full Two Years Two Months 340 0 0 0 0 0 Full Two Years Two Months 341 0 0
0 0 0 Full Two Years Two Months 342 0 0 0 0 0 Full Two Years Two Months 343 0 0
0 0 0 Full Two Years Two Months 344 0 0 24793.53 0 0 Full Two Years Two Months
345 0 0 5389.68 0 0 Full Two Years Two Months 346 0 0 8822.97 0 0 Full Two Years
Two Months 347 0 0 37095.27 0 0 Full Two Years Two Months 348 0 0 1083.33 0 0
Full Two Years Two Months 349 0 11820 8890 0 0 Full Two Years Two Months 350 0 0
27699.17 0 0 Full Two Years Two Months 351 0 0 0 0 0 Full Two Years Two Months
352 0 0 0 0 0 Full Two Years Two Months 353 0 0 0 0 0 Full Two Years Two Months
354 0 0 0 0 0 Full Two Years Two Months 355 0 0 0 0 0 Full Two Years Two Months
356 0 0 0 0 0 Full Two Years Two Months 357 0 0 3142.29 0 0 Full Two Years Two
Months 358 0 0 9583.34 2694.58 0 Full Two Years Two Months 359 0 0 2658.07 0 0
Full Two Years Two Months 360 0 0 5832 0 0 Full Two Years Two Months 361 0 0 0 0
0 Full Two Years Two Months 362 0 0 0 0 0 Full Two Years Two Months 363 0 0 0 0
0 Full Two Years Two Months 364 0 0 18247.91 0 0 Full Two Years Two Months 365 0
0 0 0 0 Full Two Years Two Months 366 0 0 0 0 0 Full Two Years Two Months 367 0
0 0 0 0 Full Two Years Two Months 368 0 0 9040.12 0 0 Full Two Years Two Months
369 0 0 9125.45 0 0 Full Two Years Two Months 370 0 0 0 0 0 Full Two Years Two
Months 371 0 0 5685.77 0 0 Full Two Years Two Months 372 0 0 0 0 0 Full Two
Years Two Months 373 0 0 0 0 0 Full Two Years Two Months 374 0 0 0 0 0 Full Two
Years Two Months 375 10008.5 0 0 0 0 Full Two Years Two Months 376 0 0 0 0 0
Full Two Years Two Months 377 0 0 0 0 0 Full Two Years Two Months 378 0 0
5365.91 0 0 Full Two Years Two Months 379 0 0 0 0 0 Full Two Years Two Months
380 0 41105.61 0 0 0 Full Two Years Two Months 381 0 0 0 0 0 Full Two Years Two
Months 382 0 0 0 0 0 Full Two Years Two Months 383 1482.34 0 0 0 0 Full Two
Years Two Months 384 0 0 0 0 0 Full Two Years Two Months 385 0 0 17035.7 0 0
Full Two Years Two Months 386 0 0 0 0 0 Full Two Years Two Months 387 0 0 11216
0 0 Full Two Years Two Months 388 0 0 3361.15 0 0 Full Two Years Two Months 389
0 0 0 0 0 Full Two Years Two Months 390 0 0 5438.5 0 0 Full Two Years Two Months
391 0 0 0 0 0 Full Two Years Two Months 392 0 0 0 0 0 Full Two Years Two Months
393 0 0 0 0 0 Full Two Years Two Months 394 0 0 0 0 0 Full Two Years Two Months
395 0 0 0 0 0 Full Two Years Two Months 396 0 0 0 0 0 Full Two Years Two Months
397 0 0 0 0 0 Full Two Years Two Months 398 4438.19 0 0 0 0 Full Two Years Two
Months 399 0 0 0 0 0 Full Two Years Two Months 400 0 0 0 0 0 Full Two Years Two
Months 401 0 0 12908.33 0 0 Full Two Years Two Months 402 4104.17 0 15419.63 0 0
Full Two Years Two Months 403 0 0 0 0 0 Full Two Years Two Months 404 8201.9 0 0
0 0 Full Two Years Two Months 405 0 0 0 0 0 Full Two Years Two Months 406 0
22500.38 0 0 0 Full Two Years Two Months 407 0 0 3600.22 0 0 Full Two Years Two
Months 408 0 0 0 0 0 Full Two Years Two Months 409 0 0 0 0 0 Full Two Years Two
Months 410 0 0 0 0 0 Full Two Years Two Months 411 0 0 0 0 0 Full Two Years Two
Months 412 0 0 0 0 0 Full Two Years Two Months 413 0 0 0 0 0 Full Two Years Two
Months 414 0 0 0 0 0 Full Two Years Two Months 415 0 0 23844.08 0 0 Full Two
Years Two Months 416 0 0 0 0 0 Full Two Years Two Months 417 25125 0 0 0 0 Full
Two Years Two Months 418 0 0 0 0 0 Full Two Years Two Months 419 9899.17 0 0 0 0
Full Two Years Two Months 420 1542.85 23018.16 0 0 0 Full Two Years Two Months
421 0 0 0 0 0 Full Two Years Two Months 422 833.33 1564.04 1849.33 0 0 Full Two
Years Two Months 423 0 0 4833.34 0 0 Full Two Years Two Months 424 0 0 12000 0 0
Full Two Years Two Months 425 0 0 34666.68 0 0 Full Two Years Two Months 426 0 0
0 0 0 Full Two Years Two Months 427 0 0 13758 0 0 Full Two Years Two Months 428
0 0 15616.66 0 0 Full Two Years Two Months 429 0 0 0 0 0 Full Two Years Two
Months 430 0 0 6699.33 0 0 Full Two Years Two Months 431 0 0 9472.38 0 0 Full
Two Years Two Months 432 0 0 4019.17 0 0 Full Two Years Two Months 433 0 0
6098.47 0 0 Full Two Years Two Months 434 0 0 0 0 0 Full Two Years Two Months
435 0 0 0 0 0 Full Two Years Two Months 436 0 0 0 0 0 Full Two Years Two Months
437 0 0 0 0 0 Full Two Years Two Months 438 0 0 4584 0 0 Full Two Years Two
Months 439 0 0 0 0 0 Full Two Years Two Months 440 9875.14 0 11000 0 0 Full Two
Years Two Months 441 0 0 20831.2 0 0 Full Two Years Two Months 442 0 0 686 0 0
Full Two Years Two Months 443 0 0 0 0 0 Full Two Years Two Months 444 0 0
14875.01 0 0 Full Two Years Two Months 445 0 0 19585.76 0 0 Full Two Years Two
Months 446 0 0 6883.21 0 0 Full Two Years Two Months 447 0 0 0 0 0 Full Two
Years Two Months 448 0 0 0 0 0 Full Two Years Two Months 449 0 0 0 0 0 Full Two
Years Two Months 450 0 0 0 0 0 Full Two Years Two Months 451 0 0 4649.01 0 0
Full Two Years Two Months 452 0 0 0 0 0 Full Two Years Two Months 453 0 0 0 0 0
Full Two Years Two Months 454 0 0 0 0 0 Full Two Years Two Months 455 0 0
15495.48 0 0 Full Two Years Two Months 456 0 0 16583.34 0 0 Full Two Years Two
Months 457 250.31 0 0 0 0 Full Two Years Two Months 458 0 0 0 0 0 Full Two Years
Two Months 459 0 0 0 0 0 Full Two Years Two Months 460 2642.96 0 0 0 0 Full Two
Years Two Months 461 0 0 0 0 0 Full Two Years Two Months 462 0 0 9875 0 0 Full
Two Years Two Months 463 0 17773.59 0 0 0 Full Two Years Two Months 464 0 0 0 0
0 Full Two Years Two Months 465 0 0 0 0 0 Full Two Years Two Months 466 0 0 0 0
0 Full Two Years Two Months 467 0 0 0 0 0 Full Two Years Two Months 468 0 0
6219.3 0 0 Full Two Years Two Months 469 0 0 0 0 0 Full Two Years Two Months 470
0 0 7500 0 0 Full Two Years Two Months 471 0 0 0 0 0 Full Two Years Two Months
472 0 0 3796.16 0 0 Full Two Years Two Months 473 25554.12 0 7357.89 0 0 Full
Two Years Two Months 474 0 0 0 0 0 Full Two Years Two Months 475 0 0 0 0 0 Full
Two Years Two Months 476 0 0 1717 0 0 Full Two Years Two Months 477 0 0 8500 0 0
Full Two Years Two Months 478 0 0 15170.33 0 0 Full Two Years Two Months 479 0 0
0 0 0 Full Two Years Two Months 480 0 0 0 0 0 Full Two Years Two Months 481 0 0
0 0 0 Full Two Years Two Months 482 0 0 0 0 0 Full Two Years Two Months 483 0 0
4279 0 0 Full Two Years Two Months 484 0 0 0 0 0 Full Two Years Two Months 485 0
0 0 0 0 Full Two Years Two Months 486 0 0 9195.92 0 0 Full Two Years Two Months
487 0 0 0 0 0 Full Two Years Two Months 488 0 0 0 0 0 Full Two Years Two Months
489 0 0 0 0 0 Full Two Years Two Months 490 0 0 0 0 0 Full Two Years Two Months
491 0 0 0 0 0 Full Two Years Two Months 492 0 0 5717.58 0 0 Full Two Years Two
Months 493 0 0 14162.33 0 0 Full Two Years Two Months 494 0 0 0 0 0 Full Two
Years Two Months 495 0 0 69010.33 0 0 Full Two Years Two Months 496 0 0 6564.25
0 0 Full Two Years Two Months 497 0 0 0 0 0 Full Two Years Two Months 498 0 0 0
0 0 Full Two Years Two Months 499 0 0 6276.82 0 0 Full Two Years Two Months 500
0 0 0 0 0 Full Two Years Two Months 501 0 0 0 0 0 Full Two Years Two Months 502
0 0 0 0 0 Full Two Years Two Months 503 0 0 8808.5 0 0 Full Two Years Two Months
504 0 0 0 0 0 Full Two Years Two Months 505 0 0 9175.33 0 0 Full Two Years Two
Months 506 670.83 0 0 0 0 Full Two Years Two Months 507 37157.21 0 0 0 0 Full
Two Years Two Months 508 15080 0 0 0 0 Full Two Years Two Months 509 0 0 0 0 0
Full Two Years Two Months 510 0 0 11541.66 0 0 Full Two Years Two Months 511 0 0
0 0 0 Full Two Years Two Months 512 2175.03 0 0 0 0 Full Two Years Two Months
513 0 0 15439.67 0 0 Full Two Years Two Months 514 0 0 0 0 0 Full Two Years Two
Months 515 0 0 0 0 0 Full Two Years Two Months 516 0 0 0 0 0 Full Two Years Two
Months 517 0 0 0 0 0 Full Two Years Two Months 518 0 0 0 0 0 Full Two Years Two
Months 519 0 0 0 0 0 Full Two Years Two Months 520 0 0 0 0 0 Full Two Years Two
Months 521 0 0 0 0 0 Full Two Years Two Months 522 0 23967.52 0 0 0 Full Two
Years Two Months 523 0 0 25308 0 0 Full Two Years Two Months 524 0 0 6000 0 0
Full Two Years Two Months 525 0 0 0 0 0 Full Two Years Two Months 526 0 0
46795.25 0 0 Full Two Years Two Months 527 0 0 0 0 0 Full Two Years Two Months
528 20833.33 0 0 0 0 Full Two Years Two Months 529 0 0 0 0 0 Full Two Years Two
Months 530 0 0 0 0 0 Full Two Years Two Months 531 0 0 0 0 0 Full Two Years Two
Months 532 0 0 0 0 0 Full Two Years Two Months 533 0 0 0 0 0 Full Two Years Two
Months 534 0 0 29498.19 0 0 Full Two Years Two Months 535 0 0 11611.76 0 0 Full
Two Years Two Months 536 0 0 0 0 0 Full Two Years Two Months 537 0 0 0 0 0 Full
Two Years Two Months 538 0 0 0 0 0 Full Two Years Two Months 539 0 0 0 0 0 Full
Two Years Two Months 540 0 0 0 0 0 Full Two Years Two Months 541 0 0 0 0 0 Full
Two Years Two Months 542 0 0 8786.2 0 0 Full Two Years Two Months 543 0 0
4408.97 0 0 Full Two Years Two Months 544 0 0 0 0 0 Full Two Years Two Months
545 0 0 24274.84 0 0 Full Two Years Two Months 546 0 0 18238.31 0 0 Full Two
Years Two Months 547 0 0 0 0 0 Full Two Years Two Months 548 0 0 0 0 0 Full Two
Years Two Months 549 0 0 0 0 0 Full Two Years Two Months 550 0 0 3146 0 0 Full
Two Years Two Months 551 0 31001.37 0 0 0 Full Two Years Two Months 552 0 0
5416.67 0 0 Full Two Years Two Months 553 0 0 4569.66 0 0 Full Two Years Two
Months 554 0 0 0 0 0 Full Two Years Two Months 555 0 21638.21 0 0 0 Full Two
Years Two Months 556 0 0 0 0 0 Full Two Years Two Months 557 0 0 0 0 0 Full Two
Years Two Months 558 0 0 0 0 0 Full Two Years Two Months 559 0 0 15428.4 0 0
Full Two Years Two Months 560 0 0 4583.35 0 0 Full Two Years Two Months 561 0 0
2830.67 0 0 Full Two Years Two Months 562 1354.17 0 12083.34 0 0 Full Two Years
Two Months 563 0 0 0 0 0 Full Two Years Two Months 564 0 0 8272.42 0 0 Full Two
Years Two Months 565 0 0 21007.63 0 0 Full Two Years Two Months 566 0 16283.48
6666.66 0 0 Full Two Years Two Months 567 0 0 18750 0 0 Full Two Years Two
Months 568 0 0 8258.32 0 0 Full Two Years Two Months 569 0 0 0 0 0 Full Two
Years Two Months 570 0 0 0 0 0 Full Two Years Two Months 571 17255 0 0 0 0 Full
Two Years Two Months 572 0 0 13444.16 0 0 Full Two Years Two Months 573 0 0 0 0
0 Full Two Years Two Months 574 400 0 9976.37 0 0 Full Two Years Two Months 575
0 0 0 0 0 Full Two Years Two Months 576 0 0 5375 0 0 Full Two Years Two Months
577 7573.41 0 0 0 0 Full Two Years Two Months 578 0 0 0 0 0 Full Two Years Two
Months 579 19088 0 0 0 0 Full Two Years Two Months 580 0 0 4487.55 0 0 Full Two
Years Two Months 581 0 0 0 0 0 Full Two Years Two Months 582 0 0 9017.95 0 0
Full Two Years Two Months 583 0 0 0 0 0 Full Two Years Two Months 584 0 0
5954.72 0 0 Full Two Years Two Months 585 0 0 11250 0 0 Full Two Years Two
Months 586 0 0 6059.73 0 0 Full Two Years Two Months 587 0 0 9583.33 0 0 Full
Two Years Two Months 588 0 0 0 0 0 Full Two Years Two Months 589 12500 0 0 0 0
Full Two Years Two Months 590 0 0 0 0 0 Full Two Years Two Months 591 0 0
13067.16 0 0 Full Two Years Two Months 592 0 0 10608.28 0 0 Full Two Years Two
Months 593 0 0 12858.34 3341.67 0 Full Two Years Two Months 594 0 0 16268.82 0 0
Full Two Years Two Months 595 0 0 14583.33 0 0 Full Two Years Two Months 596 0 0
14831.46 0 0 Full Two Years Two Months 597 0 28660.71 0 0 0 Full Two Years Two
Months 598 0 0 0 0 0 Full Two Years Two Months 599 0 0 0 0 0 Full Two Years Two
Months 600 0 0 0 0 0 Full Two Years Two Months 601 0 0 7083.33 0 0 Full Two
Years Two Months 602 0 0 0 0 0 Full Two Years Two Months 603 0 0 0 0 0 Full Two
Years Two Months 604 0 0 9437.5 0 0 Full Two Years Two Months 605 0 0 0 0 0 Full
Two Years Two Months 606 0 0 0 0 0 Full Two Years Two Months 607 0 0 0 0 0 Full
Two Years Two Months 608 0 1610.17 0 0 0 Full Two Years Two Months 609 0 0 0 0 0
Full Two Years Two Months 610 0 0 8203.87 0 0 Full Two Years Two Months 611 0 0
0 0 0 Full Two Years Two Months 612 0 0 0 0 0 Full Two Years Two Months 613 0 0
0 0 0 Full Two Years Two Months 614 0 0 0 0 0 Full Two Years Two Months 615 0 0
0 0 0 Full Two Years Two Months 616 0 0 0 0 0 Full Two Years Two Months 617 0
6874.73 0 0 0 Full Two Years Two Months 618 0 0 11268.7 0 0 Full Two Years Two
Months 619 0 0 0 0 0 Full Two Years Two Months 620 0 0 23834.26 0 0 Full Two
Years Two Months 621 0 0 14166.67 0 0 Full Two Years Two Months 622 0 0 0 0 0
Full Two Years Two Months 623 0 0 0 0 0 Full Two Years Two Months 624 0 0 4232.8
0 0 Full Two Years Two Months 625 0 0 7683.87 0 0 Full Two Years Two Months 626
0 0 7500 0 0 Full Two Years Two Months 627 0 0 7524.6 0 0 Full Two Years Two
Months 628 0 0 5844.14 0 0 Full Two Years Two Months 629 0 0 0 0 0 Full Two
Years Two Months 630 0 0 7650 0 0 Full Two Years Two Months 631 0 0 0 0 0 Full
Two Years Two Months 632 0 0 0 0 0 Full Two Years Two Months 633 0 0 0 0 0 Full
Two Years Two Months 634 0 0 14166.66 0 0 Full Two Years Two Months 635 0 0
10186.8 0 0 Full Two Years Two Months 636 0 0 11653.2 0 0 Full Two Years Two
Months 637 0 0 0 0 0 Full Two Years Two Months 638 0 0 25000 0 0 Full Two Years
Two Months 639 0 0 0 0 0 Full Two Years Two Months 640 0 16224.78 0 0 0 Full Two
Years Two Months 641 0 0 0 0 0 Full Two Years Two Months 642 0 0 0 0 0 Full Two
Years Two Months 643 0 0 0 0 0 Full Two Years Two Months 644 0 0 8874.49 0 0
Full Two Years Two Months 645 193 0 674.66 0 0 Full Two Years Two Months 646 0 0
0 0 0 Full Two Years Two Months 647 0 0 0 0 0 Full Two Years Two Months 648 0 0
0 0 0 Full Two Years Two Months 649 0 0 0 0 0 Full Two Years Two Months 650 0 0
0 0 0 Full Two Years Two Months 651 0 0 8789.34 0 0 Full Two Years Two Months
652 0 0 0 0 0 Full Two Years Two Months 653 0 0 0 0 0 Full Two Years Two Months
654 0 0 9608.34 0 0 Full Two Years Two Months 655 0 0 0 0 0 Full Two Years Two
Months 656 0 0 0 0 0 Full Two Years Two Months



 



 

 

 

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1.          The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2.          The definition of “Business Day” in Section 1 is revised to read in
its entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3.          The definition of “Closing Date” in Section 1 is revised to read in
its entirety as follows:

 

“Closing Date: March 21, 2013, except with respect to Section 3 and the Servicer
Acknowledgement(s).”

 

4.          The definition of “Cut-off Date” in Section 1 is revised to read in
its entirety as follows:

 

“Cut-off Date: March 1, 2013, except with respect to the Servicer
Acknowledgement(s).”

  

A-1

 

 

5.          The definition of “Eligible Account” in Section 1 is revised to read
in its entirety as follows

 

“Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch Ratings, Inc. (“Fitch”) and Standard & Poor’s Ratings Services (“S&P”) and
the long-term unsecured debt obligations of such entity are rated in one of the
two highest rating categories of Fitch and S&P and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

6.          The definition of “Eligible Investments” in Section 1 is revised to
read in its entirety as follows:

 

Eligible Investments: Any one or more of the following obligations or
securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America which are backed by the full faith and credit of the
United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category by each Rating Agency with
respect to short-term obligations (provided that, short-term obligations with a
maturity of at least 60 days are rated “A-1+” by S&P) and (b) any other demand
or time deposit or certificate of deposit that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to (a) any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by each Rating
Agency for long-term unsecured debt with a maturity of more than one year or in
the highest rating category by each Rating Agency with respect to short-term
obligations (provided that, short-term obligations with a maturity of at least
60 days are rated “A-1+” by S&P), in each case at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 

A-2

 

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) which are rated
in the highest rating category by each Rating Agency for long-term unsecured
debt with a maturity of more than one year or in the highest rating category by
each Rating Agency with respect to short-term obligations (provided that,
short-term obligations with a maturity of at least 60 days are rated “A-1+” by
S&P), in each case at the time of such investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category by each Rating Agency with
respect to short-term obligations (provided that, with respect to S&P, shares of
a money market fund are rated “AAAm”);

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.

 

7.          The definition of “First Remittance Date” in Section 1 is revised to
read in its entirety as follows:

 

“First Remittance Date: April 20, 2013.”



 

8.          A new definition of “MERS Event” is hereby added to Section 1, to be
inserted alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i)          a Monthly Payment on a MERS Mortgage Loan has not been received
within 60 days of its Due Date;

 

(ii)         a court of competent jurisdiction in a particular state rules that
MERS is not an appropriate, permissible or authorized system for transferring
ownership of Mortgage Loans in that state; or

 

(iii)        (A) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

A-3

 

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

9.          The definition of “Principal Prepayment Period” in Section 1 is
revised to read in its entirety as follows:

 

“Principal Prepayment Period: As to any Remittance Date and any partial
Principal Prepayment, the calendar month preceding the calendar month in which
such Remittance Date occurs. As to any Remittance Date and any Principal
Prepayment in full, the period commencing on the 15th day of the month preceding
the month in which such Remittance Date occurs through the 14th day of the month
in which such Remittance Date occurs; provided that, with respect to the April
2013 Remittance Date Principal Prepayment in full, the Principal Prepayment
Period shall be the period beginning on March 1, 2013 through April 14, 2013.”

 

10.         The definition of “Remittance Date” in Section 1 is revised to read
in its entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

11.         A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

12.         Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

  

A-4

 

 

13.         Subsection 11.01(e), first sentence is revised to read in its
entirety as follows:

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past April 25, 2043 or, if such 25th day is not a Business
Day, the next succeeding Business Day), or accept substitute or additional
collateral or release any collateral for such Mortgage Loan, unless (1) the
Mortgagor is in default with respect to the Mortgage Loan, or such default is,
in the judgment of the Servicer, imminent, (2) the modification is in accordance
with the customary procedures of the Servicer, which may change from time to
time, or industry-accepted programs, and (3) the Owner has approved such
action.”

 

14.         Subsection 11.03, third sentence is revised to read in its entirety
as follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

15.         Subsection 11.04, first sentence of the first paragraph is revised
to read in its entirety as follows:

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, in trust for the holders of Sequoia
Mortgage Trust 2013-4 Mortgage Pass-Through Certificates.”

 

16.         Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:

 

“(f)          any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17, 11.19 and 11.25.”

 

17.         Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.

 

A-5

 

 

18.        Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to
read in their entirety as follows, and paragraph (j) is added after paragraph
(i) of Subsection 11.05 as follows:

 

(b)          to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

(c)          to reimburse itself or the Servicing Administrator for any unpaid
portion of any Servicing Fees and for unreimbursed Servicing Advances made by
the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

(d)          to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

.  .  .

 

(f)          to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator pursuant to subclause (b) above;

 

.  .  .

 

(j)          to reimburse itself or the Servicing Administrator for P&I Advances
and Servicing Advances that were added to the outstanding principal balance of a
Mortgage Loan in connection with a modification of such Mortgage Loan to
capitalize arrearages; provided, that the Servicer and the Servicing
Administrator shall be entitled to be reimbursed for these amounts only from the
principal collections on the Mortgage Loans;

 

A-6

 

 

19.         Amendments to Subsection 11.13

 

(a)          Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

(b)          Subsection 11.13 is further revised to add the following paragraphs
at the end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

A-7

 

 

20.         Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing. No later than two (2) Business Days following
the end of each Principal Prepayment Period, the Servicer shall furnish to the
Master Servicer a monthly report in a mutually agreed format containing such
information regarding prepayments in full on Mortgage Loans during the
applicable Principal Prepayment Period as the Servicer and the Master Servicer
shall mutually agree.

 

21.         Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17         Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 

A-8

 

 

22.         The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

23.         The Flow Servicing Agreement is modified by adding a new Subsection
11.26 which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

24.         The Flow Servicing Agreement is modified by adding a new subsection
11.27 which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

25.         The first sentence of Subsection 12.01(b) is revised to read in its
entirety as follows:

 

A-9

 

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 

26.         Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04         Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

27.         Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

28.         Report on Assessment of Compliance and Attestation. The Servicer
shall disclose, and shall cause each Subservicer and Subcontractor determined to
be “participating in the servicing function” within the meaning of Item 1122 of
Regulation AB to disclose, as part of each assessment of compliance with the
Servicing Criteria delivered pursuant to Subsection 2.05 of Addendum I of the
Flow Servicing Agreement: (i) the extent and scope of any material instance of
noncompliance, including any material impacts or effects as a result of a
material instance of noncompliance, that have affected payments or expected
payments on the certificates issued pursuant to the Pooling and Servicing
Agreement; (ii) whether a material instance of noncompliance involved any
certificate issued pursuant to the Pooling and Servicing Agreement; and (iii)
its plans, if any, or actions already undertaken, for remediating a material
instance of noncompliance or the impacts caused by such material instance of
noncompliance.

 

A-10

 

  

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit   : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

(a)

 

(b)       The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.Complete as applicable. Required documentation:

 

*For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

 

*For escrow advances - complete payment history

 

(to calculate advances from last positive escrow balance forward)

 

*Other expenses -  copies of corporate advance history showing all payments

 

*REO repairs > $1500 require explanation

 

*REO repairs >$3000 require evidence of at least 2 bids.

 

*Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Officer Certificate

 

*Unusual or extraordinary items may require further documentation.

 

13.The total of lines 1 through 12.

 

(c)Credits:

 

14-21.Complete as applicable. Required documentation:

 

A-1

 

 

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 

Letter of Proceeds Breakdown.

 

* Copy of EOB for any MI or gov't guarantee

 

* All other credits need to be clearly defined on the 332 form

 

22.The total of lines 14 through 21.

 

Please Note:         For HUD/VA loans, use line (18a) for Part A/Initial
proceeds and line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 

A-2

 

 



Exhibit 3A: Calculation of Realized Loss/Gain Form 332





 

Prepared by:  __________________ Date:  _______________
Phone:  ______________________ Email Address:_____________________

 

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:  REO Sale  3rd Party Sale Short Sale Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown Yes No





If “Yes”, provide deficiency or cramdown amount
________________________________________



  

Liquidation and Acquisition Expenses:           (1)   Actual Unpaid Principal
Balance of Mortgage Loan   $     (1) (2)   Interest accrued at Net Rate        
(2) (3)  Accrued Servicing Fees         (3) (4)  Attorney's Fees         (4) (5)
 Taxes (see page 2)         (5) (6)   Property Maintenance         (6) (7)
  MI/Hazard Insurance Premiums (see page 2)         (7) (8)   Utility Expenses  
      (8) (9)   Appraisal/BPO         (9) (10) Property Inspections         (10)
(11) FC Costs/Other Legal Expenses         (11) (12) Other (itemize)        
(12) Cash for Keys ________________________         (12) HOA/Condo Fees
_____________________         (12) _____________________________________        
(12)             Total Expenses   $     (13) Credits:           (14) Escrow
Balance   $     (14) (15) HIP Refund         (15) (16) Rental Receipts        
(16) (17) Hazard Loss Proceeds         (17) (18) Primary Mortgage Insurance /
Gov’t Insurance         (18a) HUD Part A         (18b) HUD Part B (19) Pool
Insurance Proceeds         (19) (20) Proceeds from Sale of Acquired Property    
    (20) (21) Other (itemize)         (21)
__________________________________________         (21)             Total
Credits   $     (22) Total Realized Loss (or Amount of Gain)   $     (23)

 

A-3

 

  

Escrow Disbursement Detail

 





Type
(Tax /Ins.) Date Paid Period of 
Coverage Total Paid Base 
Amount Penalties Interest

 

 

             

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

         



  

A-4

 

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

 



Column/Header Name Description Decimal Format Comment SERVICER_LOAN_NBR A unique
number assigned to a loan by the Servicer.  This may be different than the
LOAN_NBR     LOAN_NBR A unique identifier assigned to each loan by the
originator.     CLIENT_NBR Servicer Client Number     SERV_INVESTOR_NBR Contains
a unique number as assigned by an external servicer to identify a group of loans
in their system.     BORROWER_FIRST_NAME First Name of the Borrower.    
BORROWER_LAST_NAME Last name of the borrower.     PROP_ADDRESS Street Name and
Number of Property     PROP_STATE The state where the  property located.    
PROP_ZIP Zip code where the property is located.     BORR_NEXT_PAY_DUE_DATE The
date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.   MM/DD/YYYY LOAN_TYPE Loan Type
(i.e. FHA, VA, Conv)     BANKRUPTCY_FILED_DATE The date a particular bankruptcy
claim was filed.   MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The chapter under which
the bankruptcy was filed.     BANKRUPTCY_CASE_NBR The case number assigned by
the court to the bankruptcy filing.     POST_PETITION_DUE_DATE The payment due
date once the bankruptcy has been approved by the courts   MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan Is Removed From Bankruptcy. Either
by Dismissal, Discharged and/or a Motion For Relief Was Granted.   MM/DD/YYYY
LOSS_MIT_APPR_DATE The Date The Loss Mitigation Was Approved By The Servicer  
MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss Mitigation Approved For A Loan Such
As;    

 



A-5

 

 





Column/Header Name Description Decimal Format
Comment LOSS_MIT_EST_COMP_DATE The Date The Loss Mitigation /Plan Is Scheduled
To End/Close   MM/DD/YYYY LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is
Actually Completed   MM/DD/YYYY FRCLSR_APPROVED_DATE The date DA Admin sends a
letter to the servicer with instructions to begin foreclosure proceedings.  
MM/DD/YYYY ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue
Foreclosure   MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an
Attorney in a Foreclosure Action   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date
by which a foreclosure sale is expected to occur.   MM/DD/YYYY FRCLSR_SALE_DATE
The actual date of the foreclosure sale.   MM/DD/YYYY FRCLSR_SALE_AMT The amount
a property sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($)
EVICTION_START_DATE The date the servicer initiates eviction of the borrower.  
MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession
of the property from the borrower.   MM/DD/YYYY LIST_PRICE The price at which an
REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date
an REO property is listed at a particular price.   MM/DD/YYYY OFFER_AMT The
dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($)
OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer.  
MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled
to close.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale  
MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied.    
PROP_CONDITION_CODE A code that indicates the condition of the property.    
PROP_INSPECTION_DATE The date a  property inspection is performed.   MM/DD/YYYY
APPRAISAL_DATE The date the appraisal was done.   MM/DD/YYYY



 

A-6

 

 



Column/Header Name Description Decimal Format
Comment CURR_PROP_VAL  The current "as is" value of the property based on
brokers price opinion or appraisal. 2   REPAIRED_PROP_VAL The amount the
property would be worth if repairs are completed pursuant to a broker's price
opinion or appraisal. 2   If applicable:       DELINQ_STATUS_CODE FNMA Code
Describing Status of Loan     DELINQ_REASON_CODE The circumstances which caused
a borrower to stop paying on a loan.   Code indicates the reason why the loan is
in default for this cycle.     MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim
Was Filed With Mortgage Insurance Company.   MM/DD/YYYY MI_CLAIM_AMT Amount of
Mortgage Insurance Claim Filed   No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE Date Mortgage Insurance Company Disbursed Claim Payment  
MM/DD/YYYY MI_CLAIM_AMT_PAID Amount Mortgage Insurance Company Paid On Claim 2
No commas(,) or dollar signs ($) POOL_CLAIM_FILED_DATE Date Claim Was Filed With
Pool Insurance Company   MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With
Pool Insurance Company 2 No commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE
Date Claim Was Settled and The Check Was Issued By The Pool Insurer   MM/DD/YYYY
POOL_CLAIM_AMT_PAID Amount Paid On Claim By Pool Insurance Company 2 No
commas(,) or dollar signs ($) FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim
Was Filed With HUD   MM/DD/YYYY FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim
Filed 2 No commas(,) or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE  Date HUD
Disbursed Part A Claim Payment   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT  Amount
HUD Paid on Part A Claim 2 No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B Claim Was Filed With HUD  
MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part B Claim Filed 2 No
commas(,) or dollar signs ($)

 



A-7

 

 



Column/Header Name Description Decimal Format
Comment FHA_PART_B_CLAIM_PAID_DATE    Date HUD Disbursed Part B Claim Payment  
MM/DD/YYYY FHA_PART_B_CLAIM_PAID_AMT  Amount HUD Paid on Part B Claim 2 No
commas(,) or dollar signs ($) VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With
the Veterans Admin   MM/DD/YYYY VA_CLAIM_PAID_DATE  Date Veterans Admin.
Disbursed VA Claim Payment   MM/DD/YYYY VA_CLAIM_PAID_AMT  Amount Veterans
Admin. Paid on VA Claim 2 No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE The date the Motion for Relief was filed 10 MM/DD/YYYY
FRCLSR_BID_AMT The foreclosure sale bid amount 11 No commas(,) or dollar signs
($) FRCLSR_SALE_TYPE The foreclosure sales results: REO, Third Party, Conveyance
to HUD/VA     REO_PROCEEDS The net proceeds from the sale of the REO property.  
  No commas(,) or dollar signs ($) BPO_DATE The date the BPO was done.    
CURRENT_FICO The current FICO score     HAZARD_CLAIM_FILED_DATE The date the
Hazard Claim was filed with the Hazard Insurance Company. 10 MM/DD/YYYY
HAZARD_CLAIM_AMT The amount of the Hazard Insurance Claim filed. 11 No commas(,)
or dollar signs ($) HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company
disbursed the claim payment. 10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the
Hazard Insurance Company paid on the claim. 11 No commas(,) or dollar signs ($)
ACTION_CODE Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE    
MM/DD/YYYY ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_
PLAN_END_DATE       ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE    
Number REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number



A-8

 

 



Exhibit 2: Standard File Codes – Delinquency Reporting



 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:



· ASUM- Approved Assumption · BAP- Borrower Assistance Program · CO- Charge Off
· DIL- Deed-in-Lieu · FFA- Formal Forbearance Agreement · MOD- Loan Modification
· PRE- Pre-Sale · SS- Short Sale · MISC- Anything else approved by the PMI or
Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:



· Mortgagor · Tenant · Unknown · Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:



· Damaged · Excellent · Fair · Gone · Good · Poor · Special Hazard · Unknown

 

A-9

 

 



Exhibit 2: Standard File Codes – Delinquency Reporting, Continued







 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 



Delinquency
Code Delinquency Description 001 FNMA-Death of principal mortgagor 002
FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration



A-10

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 



Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy



A-11

 

 

